Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 1 of 281




           EXHIBIT
             ''22''
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                         Main Document    Page 2 of 281


 1              UNITED STATES BANKRUPTCY COURT
 2    CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
 3
 4   In Re

 5   PDTW, LLC,
                                                 No. 6:16 - bk - 15889 SY
 6                 Debtor.
                                                 Chapter 7
 7   LARRY SIMONS, Chapter 7
     Trustee,                                    Adv. No. 6:17 - ap-01200 SY
 8
                   Plaintiff,
 9
             vs.
10
     PAULA THOMAS, an individual;
11   THOMAS WYLDE, LLC, a
     California Limited Liability
12   Company; THOMAS WYLDE
     HOLDINGS, LLC, a California
13   Limited Liability; and DOES
     1 -10, inclusive.
14
                   Defendants.
15
16
17            VIDEOTAPED DEPOSITION OF JENE PARK
18                  Los Angeles, California
19                   Monday, April 29, 2019
20                          Volume I
21
22
23   Reported by:
     KATHLEEN E. BARNEY
24   CSR No. 5698
     Job No. 3270342
25   PAGES 1 - 240

                                                                      Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                           Main Document    Page 3 of 281


 1               UNITED STATES BANKRUPTCY COURT
 2     CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
 3
 4
 5    In Re

 6    PDTW, LLC,

 7                                                  No. 6:16-bk-15889 SY
                         Debtor.
 8                                                  Chapter 7
 9    LARRY SIMONS, Chapter          7
      Trustee                                       Adv. No. 6:17-ap-01200
10
                         Plaintiff
11
              vs.                              )
12                                             )
      PAULA THOMAS, an individual; )
13    THOMAS WYLDE, LLC, a
      California Limited Liability
14    Company; THOMAS WYLDE
      HOLDINGS, LLC, a California
15    Limited Liability; and DOES
      1-10, inclusive.,
16
                         Defendants.
17
18
19           Videotaped deposition of JENE PARK, Volume I,
20    taken on behalf of Paula Thomas and TW Holdings, at
21    2049 Century Park East, Los Angeles, California,
22    beginning at 9:10 a.m. and ending at 3:00 p.m. on
23    Monday, April 29, 2019, before KATHLEEN E. BARNEY,
24    Certified Shorthand Reporter No. 5698.
25

                                                                  Page 2

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                          Main Document    Page 4 of 281




 3    For Paula Thomas and TW Holdings:
 4

 5            LDT CONSULTING,            INC.
 6           BY:        DIMITRIOS P .        BILLER
 7           Attorney at Law
 8           15113 West Sunset Boulevard
 9           Pacific Palisades,                California 90272
10            (310)      459-9870
11           biller ldtconsulting@verizon.net
12
13    For the Trustee Larry Simons:
14

15           BRUTZKUS GUBNER ROZANSKY SEROR WEBER LLP
16           BY:        JESSICA BAGDANOV             (Telephonically)
17           Attorney at Law
18           21650 West Oxnard Street
19           Woodland Hills,             California 91367
20            (818)      827-9212
21           jbagdanov@bg.law
22
23
24
25


                                                                  Page 3
                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                          Main Document    Page 5 of 281


                          {continued )


 3    For Thomas Wylde LLC and the Deponent:
 4

 5            LAWSTUDIOS        -   RICHARD BYRON PEDDIE,            P.C.
 6            BY:       RICHARD BYRON PEDDIE
 7           Attorney at Law
 8            5051 Euclid Avenue
 9           Boulder,        Colorado 80303-2831
10            (303)     444-5447

11
12
13    Videographer:
14
15           GRANT CIHLAR
16

17    Al so Present:
18
             PAULA THOMAS


21
22

23
24

25

                                                                  Page 4

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 6 of 281


 1                                     INDEX

 2    WITNESS                                               EXAMINATION

 3    JENE PARK
 4    Volume I
 5

 6                            BY MR. BILLER                                11

 7                            BY MS. BAGDANOV                          203

 8                            BY MR. PEDDIE                            210

 9                            BY MR. BILLER                            211

10
11
12                                   EXHIBITS

13     NUMBER                      DESCRIPTION                        PAGE

14     Exhibit 1        4/26/19 e - mail with attachment                   16

15

16     Exhibit 2         L.A . Times article                               43

17
18     Exhibit 3         September 11, 2013 letter                         48

19

20     Exhibit 4         Copyright License Agreement                       51

21
22     Exhibit 5         Declaration of Jene Park                          55

23
24     Exhibit 6         Presentation to Management                        76

25


     L                           Veritext Legal Solutions
                                      866 299-5127
                                                                  Page 5
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 7 of 281


 1                                     EXHIBITS
 2    NUMBER                         DESCRIPTION                     PAGE
 3    Exhibit 7         Management organizational chart                    91
 4                      with Growth Strategies and
 5                      Opportunities
 6

 7    Exhibit 8         Table of Organization                              91

 8

      Exhibit 9         Tax documents from Kyu Hong Kim ,             107
 9                      CPA
10
11    Exhibit 10        August 10, 2017, deposition                   11 4
12                      transcript
13
14    Exhibit 11        1/22/16 e-mail                                119

15    Exhibit 12        Articles of Organization                      128
16
17    Exhibit 13        Dun   &   Bradstreet report                   129

18
19    Exhibit 14        June 7, 2016 e - mail                          1 38
20

21    Exhibit 15        Notice of Proposed Action by                   1 40
22                      Written Consent and Request for
23                      Consent
24

25    Exhibit 16        Secured Promissory Note                       143

                                                                  Page 6

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 8 of 281


 1                                     EXHIBITS
       NUMBER                       DESCRIPTION                       PAGE
 2     Exhibit 17        Line of Credit Agreement                      144

 3

 4     Exhibit 18        Line of Credit Agreement                      144

 5
 6     Exhibit 19        June 20, 2016 e-mail                          153
 7
 8     Exhibit 20        October 29, 2014 e-mail with                  169

 9                       attached cash flow projections
10
11     Exhibit 21        September 10, 2007 letter                     190
12
13     Exhibit 22        June 26, 2007 e-mail                          191
14

15     Exhibit 23        PDTW Depreciation Schedule                    195

16
17     Exhibit 24        QuickBooks report                             200
18
19
20                       INSTRUCTION NOT TO ANSWER
21                               Page           Line
22                                25             10
23                                35             12
24                                168            14
25


                                                                  Page 7

                                 Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                         Main Document    Page 9 of 281


 1       Los Angeles, California, Monday, April 29, 2019

 2                            9:10 a.m.

 3

 4             THE VIDEOGRAPHER:    Good morning.           We're going

 5    on the record.     The time is 9:10 a.m. on April 29,               0 9:10:35

 6     2019.

 7             Please note that the microphones are

 8     sensitive and may pick up whispering, private

 9     conversations, and cellular interference.              Please

10     turn off all cell phones or place them away from the                09:10:5 0

11     microphones, as they can interfere with the

12     deposition audio.    Audio and video recording will

13     continue to take place unless all parties agree to

14     go off the record.

15             This is Media Unit 1 of the video-recorded                  09:11:04

16     deposition of Jene Park taken by counsel for

 17    plaintiff in the matter of Larry Simons versus Paula

 18    Thomas, et al., filed in U.S. Bankruptcy Court,

 19    Central District of California, Riverside division.

 20    The case number is 6:16-BK-15889SY.                                 09:11:24

 21            This deposition is being held at the Veritext

 22    offices located at 2049 Century Park East, Suite

 23    2450, in Los Angeles, California.

 24            My name is Grant Cihlar from the firm

 25    Veritext and I'm the videographer.          The court               09:11:48

                                                                          Page 8

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                          Main Document    Page 10 of 281


  1    reporter is Kathy Barney from the firm Veritext.                   I

  2    am a notary public .      I'm not related to any party in

  3    this action , nor am I financially interested in the

  4    outcome.

  5            Counsel and all present in the room and                         09:12:04

  6    everyone attending remotely will now state their

  7    appearances and affiliations for the record.                If

  8    there are any objections to proceeding, please state

  9    them at the time of your appearance, beginning with

 10    the noticing attorney.                                                  09 :1 2 :17

 11            MR. BILLER:     My name is Dimitrios Biller.               I

 12    represent the defendant in the adversary proceeding,

 13    Paula Thomas and TW Holdings.

 14            MR. PEDDIE:     Richard Byron Peddie.          I

 15    represent Thomas Wylde, LLC, and the deponent today,                    09: 1 2:33

 16    Jene Park.

 17            One notation is I believe this deposition is

 18    being taken under the adversary proceeding

 19    17-AP -01200-SY.

 20            MR. BILLER:     Counsel is not representing Jene                09:12:52

 21    Park.   He withdrew from her representation.               There

 22    is a conflict of interest.         He cannot represent TW

 23    and the deponent at the same time because there is a

 24    direct conflict of interest.

 25            He signed a substitution of attorney out                        09:13:18

                                                                              Page 9

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                        Main Document    Page 11 of 281


 1    representing Jene Park and a motion for a

 2    disqualification on -- I believe it was November 9,

 3    2017.     So I object to him appearing on behalf of and

 4    defending this deponent here today.            I make an

 5    objection.     He's going to do whatever he wants to

 6    do, but I'll bring motion for sanctions if he

 7    participates in the deposition because it will only

 8    be prolonged.

 9              Also attending with me is my client, Paula

10    Thomas.                                                             09:13:44

11              THE VIDEOGRAPHER:    Thank you.       And those

12    appearing over the telephone?

13              MS. BAGDANOV:   Thank you.       My name is Jessica

14    Bagdanov.     I represent Larry Simons, the Chapter         7


15    trustee for the bankruptcy estate of PTDW, LLC.             And     09:13:58

16    he is the plaintiff in this adversary proceeding.

17              THE VIDEOGRAPHER:     Thank you.

18              Will the court reporter please swear in the

19    witness.

20

21                              JENE PARK,

22    having been administered an oath, was examined and

23    testified as follows:

24

25    ////

                                                                        Page 10

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 12 of 281


 1                            EXAMINATION

 2    BY MR. BILLER:

 3       Q    I took your deposition one other time,

 4    correct?

 5       A    Are you asking me?                                     09:14:20

 6       Q    Yes.    Every question I ask is directed

 7    towards you.

 8       A    Okay.

 9       Q    So I took your deposition one other time,

10    correct?

11       A    Yes.

12       Q    Okay.     Do you want me to go over the

13    admonishments that I gave you at that time regarding

14    the deposition process?

15       A    Sure.                                                  09:14:36

16        Q   Okay.     The oath you've taken obligates you to

17    tell the truth.

18            Can you tell the truth?

19        A   Yes.

20        Q   Will you tell the truth?                               09:14:42

21        A   Yes.

22        Q   The penalty of perjury applies in this case.

23    And in this case regarding you, if in fact it is

24     determined that you have committed perjury in this

25     case, then there will be steps taken under Penal               09:15:01

                                                                   Page 11

                                 Verite~t Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                          Main Document    Page 13 of 281


 1    Code Section 118 because I believe you have been

 2    dishonest in your previous deposition and I don't

 3    want to waste any more of my money deposing you

 4    again.

 5             Do you understand that?                                    09:15:18

 6       A     I've never been dishonest in my deposition.

 7    And I understand you clearly.

 8       Q     Okay.    Well, you're just dishonest again.

 9       A     I did not.

10       Q     At the end of this deposition you'll receive               09:15:30

11    a booklet.       It's called a transcript.        You'll have

12    to read it, make any changes you deem necessary, and

13    then sign it under penalty of perjury.

14             Do you understand that?

15       A     Yes, I do.                                                 09:15:41

16       Q     Why didn't you do that last time?

17       A     What last time?

18       Q     Last time we deposed you, you received a

19    transcript, you didn't sign it under penalty of

20    perjury, and your lawyer didn't return i t.            Why not?     09:15:50

21       A     I don't understand what you're referring to.

22        Q    I'm referring to the last time you were

23    deposed.

24        A    Last time what deposed?

25        Q    You -- were you deposed -- did you submit to               09:15:59

                                                                        Page 1 2

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31              Desc
                        Main Document    Page 14 of 281


  1    a deposition in August of 2017?

  2       A    I don't remember exact time, but I don't

  3    recall anything that I did not sign.

  4       Q    Okay.    Did you sign a transcript as a result

  5    of that deposition?                                                     09:16:13

  6       A   Which one?

  7       Q   The one that relates to your testimony.

  8       A   The last one that I had with you?

  9       Q   Yes.

 10       A    I   don't remember.      I   believe I    --                    09:16:22

 11       Q    You believe what?

 12       A    I believe I did.        I don't remember.

 13       Q    Okay.    So which is it?        You don't remember or

 14    you believe you did?

 15       A    I   don't remember which one I         signed.     But I        09:16:31

 16    usually sign everything that is given to me.

 17       Q    I don't have a signed transcript by you.                Did

 18    you or did you not sign it?

 19       A    I do not remember.           So we go back and take a

 20    look at it.                                                             09:16:49      I
 21       Q    Okay.    Sign it, would you please?

 22       A    Of course.

 23            MR. PEDDIE:    That's --

 24            MR. BILLER:    No.     You're not --

 25            MR. PEDDIE:    Don't agree to anything.                         09:16:56


                                                               _ _ _ _ _ __P_a ge ~

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                        Main Document    Page 15 of 281


 1              THE WITNESS:    I don't know -- I don't know

 2     which one you're talking about.

 3              MR. PEDDIE:    We'll revisit this and

 4              MR. BILLER:    You are not to speak.

 5              MR. PEDDIE:    I'm speaking and I'm saying that        09:17:04

  6    we're objecting to requests like this or homework

  7    assignments, and it's just not going to happen

  8    today.

  9             MR. BILLER:    That's not objecting.         That's

 10    talking.                                                        o 9 : 1 7 : 14

 11             MR. PEDDIE:    I'm -- I'm objection to you

 12    asking her to do anything at all right now.

 13             MR. BILLER:    Okay.   That's not an objection.

 14    An objection is like hearsay, irrelevant.

 15             MR. PEDDIE:    Would you like to ask some               0 9:17:20

 16    questions?

 17             MR. BILLER:    Yes, I would.      So don't

 18    interrupt.    Because I'm telling you --

 19             MR. PEDDIE:    If I have an objection, I'm

 20    going to interrupt.                                              09:17:25

 21             MR. BILLER:    No, you're not objecting.

 22    You're talking.    That's what you're doing.

 23             MR. PEDDIE:    Would you like to ask some

 24    questions?

 25    Ill/

                                                                      Page 14

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY         Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                              Main Document    Page 16 of 281


  1   r   BY MR. BILLER:

  2             Q    So when you get the transcript this time of

  3       today's deposition, will you read it and sign it?

  4             A    Yes.

  5                  MR. PEDDIE:      Objection.                               09:17:39

  6                  MR. BILLER:      She is supposed to read it and

  7       sign it, Richard.         Are you really going --

  8                  MR. PEDDIE:      If she doesn't sign, she accepts

  9       it.       You know how it works.

 10                  MR. BILLER:      Richard, for every word you              09:17:52

 11       talk, because you're not supposed to be here, I'm

 12       going to seek $1,000.

 13                   MR. PEDDIE:     I am supposed to be here.

 14                   MR. BILLER:     No, you're not.

 15                   MR. PEDDIE:     Do whatever you want to.                 09:17:55

 16       BY MR. BILLER:

 17             Q     If my question is vague and ambiguous, let me

 18       know.

 19             A     Sure.

 20             Q     Only one person is supposed to speak at a                09:18:04

 21       time.       Okay?

 22             A     I understand.

 23             Q     I received a letter or an e-mail from your

 24       ex-husband that you wrote to him claiming you were

 25       fired from a job you had for 12 years.                Let's mark     09:18:13

                                                                             Page 15

                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                        Main Document    Page 17 of 281


 1    that as Exhibit 1.

 2              (Exhibit 1 was marked f or i d entification by

 3          the court reporter and is attached hereto.)

 4    BY MR. BILLER:

 5          Q   Please read Exhibit 1.                                  09 : 18 : 31

 6              MR. PEDDIE:    Do you have a copy for me?

 7              THE WITNESS:     I said I lost my job.        I don't

 8    see the word "fired" here.         Do you see?

 9    BY MR. BILLER:

10          Q   What job did you lose?                                  09 : 19 : 17

11          A   I lost my job as a full - time paid CEO.

12          Q   So you lost your job as full-time paid CEO at

13    TW?

14          A   Which TW?     Thomas Wylde, LLC, you're

15    referring to?                                                     09 : 1 9: 36

16          Q   Yes.

17          A   As full-time paid.

18          Q   Let's be clear.

19          A   Sure.

20          Q   Did you lose a job recently?                             09 : 19:46

21          A   I -- not recently.

22          Q   Did you lose a job within the last month?

23          A   As paid full-time employee.

24          Q   Is that a yes to my question?

25          A   Well, it's partially.                                    09:20:07


                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _P_a_ge 16
                                   Veritext Legal Solutions
                                                                                  J
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                         Main Document    Page 18 of 281


  1       Q    The question is quite simple.           Did you lose a

  2    job from your employment at Thomas Wylde, LLC?

  3       A    As full - time employee.      Because it's

  4    misleading, because I still have a job.

  5       Q    What job do you have there now?                           0 9:20 : 27

  6       A    My job as part-time CEO .

  7       Q    So you're still working at Thomas Wylde?

  8       A    Oh, yes.     Nonpaid.

  9       Q    Nonpaid?

 10       A    One dollar per month.                                      09 : 20 : 39

 11       Q    And who is paying you?

 12       A    Nobody.      Company.

 13       Q    Okay.     Who owns the company?

 14       A      Company.

 15       Q    Who is the owner of the company?                           09:20 : 53

 16       A      Thomas Wylde, LLC.

 17       Q      Thomas Wylde, LLC, is the owner of Thomas

 18    Wylde, LLC?

 19        A     Yes.

 20        Q     Okay.   And who are the members of the                   09 : 21:02

 21    company?

 22        A     You mean -- you mean the people who own the

 23    shares?

 24        Q     The people that own the units of interest,

 25    yes.                                                               09:21:17

                                                                        Page 17

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                          Main Document    Page 19 of 281


 1       A      Okay.    It is Stephen Choi.         Doug.      I don't

 2    remember his last name.

 3        Q     Doug Lee?

 4        A     Yes.    And Roger.     I don't remember his last

 5    name either.                                                            0 9:21:37

 6        Q     Roger Kuo?

 7        A     Is last name Kuo?       I don't remember the last

 8    name.     Roger, Paula, myself, John Hanna.               I believe

 9     they are the owners, shareholders.

10        Q     Isn't it true that Stephen Choi is not an                     0 9:21:59

11    owner or member?        Isn't that true?

12        A     I don't know.

13        Q     Hillshore Investment, a dummy corporation,

14     claims to be the owner and member of Thomas Wylde,

15     correct?                                                               09:22:13

16              MR. PEDDIE:     Objection.       Calls for a legal

17     conclusion.

18              THE WITNESS:     I don't understand.            I cannot

19     answer your question because your questions is -- I

20     don't understand.       What is dummy corporation?                     09:22:22

21     BY MR. BILLER:

22        Q     A   corporation that doesn't really exist.

 23       A     I don't know anything about that.               I work

 24    for --

 25       Q     Have you ever heard of Hillshore Investment?                  09:22:29

                                                                            Page 18

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document    Page 20 of 281


  1       A   Yes, sure.

  2       Q   Okay.     Now, isn't that company the owner or

  3    member of Thomas Wylde, LLC?

  4       A   Yes.

  5       Q   So Stephen Choi is not the member?                     09:22:39

  6       A   You asked me the -- who is the -- who is the

  7    shareholders.     Who are the shareholders --

  8       Q    Is

  9       A         of Thomas Wylde, LLC.

 10       Q   And that would be Hillshore Investment, not            0 9:22:52

 11    Stephen Choi, right?

 12       A    I don't know exactly legally who -- I don't

 13    want to make a mistake.     I don't want to legally --

 14    legal situation of who really own and this and that.

 15            I know Hillshore Investment is own company            09:23:10

 16    and you asked me the shareholders, so I gave

 17    you the -- all the people that I know of as

 18    shareholders.

 19       Q    So you don't know if you're accurate, do you?

 20    Because you don't know if Hillshore is an actual              09:23 : 24

 21    owner instead of Stephen Choi, right?

 22       A    I don't know I'm accurate.        I'm giving you

 23    the answer that I know of.       So I don't know what you

 24    mean accurate or not accurate.

 25       Q    Why didn't you write in your e-mail reflected         09:23:38

                                                                   Page 19

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31               Desc
                         Main Document    Page 21 of 281


1 ~       n Exhibit 1 that you lost your full-time job as CEO

2     at Thomas Wylde, LLC, as opposed to losing your

 3    as opposed to still having a part-time position as

4     CEO at Thomas Wylde, LLC?

 5          A   Can you repeat the question?                                   09:24:01

 6          Q   Why didn't you let the -- Nancy know that you

 7    were still a part-time CEO at Thomas Wylde, LLC?

 8          A   Why are you talk -- I don't understand your

 9    question.

10          Q   I'm referring to the e-mail.                                    09:24:14

11          A   Okay.   So --

12          Q   I'm referring to the e-mail in front of you.

13          A   This person         this person,     I let her know

14    I    never met Nancy.     I   let her know that I have a

15    financial problem because I have not get paid from                        09 : 24:27

16    the company that I worked for.

17          Q   Okay.   So you're now -- you claim to be now

18    working for Thomas Wylde, LLC, for one dollar as the

19    part-time CEO, right?

20          A   Yes.                                                            09:24:43

21          Q   Okay.   Do you have any other positions at

22    Thomas Wylde?

23          A   What do you mean?        That's what I just said.

24          Q   Do you hold any other positions?                Are you the

25    COO?                                                                      09:24:55

                                                                              Page 20

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                           Main Document    Page 22 of 281


 1       A     I'm the only one person working for the

 2    company, so I guess I'm CEO, creative director,

 3    designer, salesperson, cleaning lady, whatever.               I'm

 4    the only one person working for the company.

 5       Q     I'm handing you as the part-time CEO of TW                   09:25 : 10

 6    three subpoenas .        You've been served .       They're for

 7    the bank records at TW, Thomas Wylde, LLC.

 8             MR . PEDDIE :     We have the right to object to

 9    the mode of service.

10             THE WITNESS :      I don't see a signature here.             09:25:56

11    BY MR . BILLER:

12       Q     Okay .     I'll sign it right now.         Here you go.

13    There.     There you go.

14             Okay.      Back to the deposition now .

15       A     Yeah, I don't know what it is , so can I look                09:26:10

16    at this?

17       Q     You can't look at it at the time of the

18    deposition.        You can look after the deposition.

19       A     Oh, okay.

20       Q     Just putting you on notice.

21       A     Okay .     Then give it to me later.

22       Q     No.      Take these now.

23       A     Okay.      Then I'm going to look at it, right?

24    If you give me certain things, it's my right to look

25    at it.     Otherwise, give me later.          Can I look at it ?      09:26:27

                                                                          Page 21

                                    Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                          Main Document    Page 23 of 281


  1       Q      Yes, go ahead.

  2       A      Can I take my time and look at it now?          Thank

  3    you.

  4       Q      Leave the camera on to see how much time the

  5    witness is wasting.                                                09:26:38

  6       A      Sure.

  7              MR. PEDDIE:    Let me see what these are.

  8              THE WITNESS:     What is COR?      What is COR?

  9              MR. BILLER:    Don't talk to me.         Talk to your

 10    lawyer.                                                            09:26:53

 11              THE WITNESS:     I don't know - - I don't

 12    understand -- you give me something I don't

 13     understand.      It's supposed to be me, but I don't

 14    know the meaning of COR.

 15              MR. BILLER:    First of all, it's not on you.             0 9:27: 0 2

 16     It's on the -- regarding records for Thomas Wylde,

 17     LLC.

 18              THE WITNESS:     I'm sorry, I'm not a lawyer, so

 19     I have a question.        I'm just asking one simple

 20     question because it's relating me.                                 09:27:12

 21     BY MR. BILLER:

  22       Q     It's not relating to you.          You're not Thomas

  23    Wylde, LLC.

  24             MR. PEDDIE:      May I have these?

  25             THE WITNESS:     What is a COR?                           09:27:18

                                                                         Page 22

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                          Main Document    Page 24 of 281


 l              MR. PEDDIE:    May I have these?

 2              THE WITNESS:    Sure.

 3              MR. PEDDIE:    Listen, we'll talk about this

 4     later.    This has to do with the state court lawsuit.

  5    Let's just have you continue with the questions and             09:27:27

  6    we'll talk about this at the break.

  7    BY MR. BILLER:

  8       Q     Okay.    So how much money did Thomas Wylde

  9    make last year?

10        A     What year?                                             09:27:38

11        Q     2018.

12        A     I haven't returned the tax return yet.

13        Q     And who is doing your tax returns?

14        A     I haven't found a CPA yet.

15        Q     What happened to Allison Kim?                          09:27 : 57

16        A     They refused to be CPA.

 17       Q     How come?

 18       A     Because they don't want to get involved.       I

 19    don't know.      You can ask her.

20        Q     Did she tell you why she refused to be your            09:28:07

       CPA?

 22       A     No.     They don't want to be working for Thomas

 23    Wylde anymore.

 24       Q     Who told you that?

 25       A     The company.                                           09:28:15

                                                                    Page 23

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 25 of 281


 1        Q   What -- who in the company?

 2        A   My last CPA company.

 3        Q   Yeah, but who told you that?          Because a

 4     company doesn't speak.     A person for the company

 5     speaks, though.     So who told you that?                      09:28:23

 6        A   Allison.

 7        Q   Allison told you?

 8        A   Yes.

 9        Q   When did she tell you that?

10        A   I don't remember.                                       09:28:27

11        Q   Okay.

12        A   But recently, because I had to file the tax

13     returns before the due.

14        Q   Okay.     You know they've been sued, correct?

15        A   Yes, I know .                                           09:28:41

16        Q   Okay.     They've been sued because -- do you

17     understand why they've been sued?

18        A   No, I don't.     And do I need to understand?

19        Q   I don't know.     Do you want to understand?

20     I'll tell you if you want.                                     09:28:54

21        A   I don't know a lot of legal things, so --

22        Q   Okay.     Why haven't you allowed my client,

23     Paula Thomas, to look at the books and records at

24     Thomas Wylde, LLC?

25            MR. PEDDIE:     Objection.     Calls for                09:29:15

                                                                   Page 24

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                         Main Document    Page 26 of 281


  1    attorney-client privileged information.

  2              THE WITNESS:     I don't know what you're

  3    talking about.

  4    BY MR. BILLER:

  5        Q     Why haven't you allowed my client to look at               09:29:20

  6    the books and records at Thomas Wylde, LLC?

  7       A      She never asked me.

  8       Q      Well, I"ve asked your lawyer.             I've asked

  9    your lawyer many times.

 10              As a member -- she is a member, you are a                  09:29:34

 11    member.     As a member, will you allow her to look at

 12    the books and records of Thomas Wylde, LLC?

 13              MR. PEDDIE:    Objection .       I instruct you not

 14    to answer.

 15              MR. BILLER:    No, you can't -- go ahead.

 16              MR. PEDDIE:    It's not a question.             You're

 17    asking her to do a homework assignment.

 18              MR. BILLER:    No.

 19              MR. PEDDIE:    Whenever he asks you to do

 20    something in the future,          just say no.                       09:29:50

 21              MR . BILLER:   Okay .     You're coaching the

 22    witness now.     Really?

 23              MR . PEDDIE:   You're not asking factual --

 24              MR. BILLER:    Really?

 25              MR. PEDDIE:    -- questions about the past.                09:29:56

                                                                          Page 25

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                          Main Document    Page 27 of 281


 1     You're asking homework assignments.

 2             MR. BILLER:     Don't speak to me.         Make an

 3     objection.      Don't speak to me.

 4             MR. PEDDIE:     I'm objecting

 5     BY MR. BILLER:                                                    09:30:02

 6        Q    Where are the books and records for Thomas

 7     Wylde, LLC?

 8        A    It's in the storage.

 9        Q    What storage?

10        A    It's in the storage in La Brea.                           09:30:07

11        Q    In La Brea?

12        A    Uh-huh.

13        Q    What location?

14        A    I don't remember the address.           I can go give

15     you.                                                              09:30:18

16        Q    Okay.     That will be fine.

17        A    You know, my daughter just called.             Do you

18     mind if I called her?

19        Q    No, you cannot call her.         We're in the middle

20     of a deposition.                                                  09:30:41

21        A    Well, I just want to make sure that she is

22     okay.

23        Q    No.     Your daughter is fine.

24        A    How do you know?

25        Q    Would you please give me the address --                   09:30:48

                                                                       Page 26

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 28 of 281


1     you're texting your daughter.        You're not getting me

2     the address.      Would you please

3        A    I'm not texting my daughter.

4        Q    -- please give me the address.

5        A    I'm typing Thomas Wylde so I get the address.             09:31:18

6     Would you like to see?      Why would you say things

 7    that you don't know?      I don't understand.         I'm sorry

 8    I'm not typing as fast as you are.

 9            It's a self storage.       Sorry, it's just not --

10    okay.   3430 South La Brea.      That's Avenue.       And that    09:32:30

11    storage called Price Self Storage.

12       Q    Price Self Storage?

13       A    Price Self Storage.

14       Q    What is the telephone number?

15       A    I don't have the telephone number there.            You   09:32:48

16    can Google it.

17       Q    Okay.     And how big is the storage facility

18    that you rented to store the books and records for

19    Thomas Wylde?

20       A    I don't know exact size.                                  09:32:58

21       Q    Bigger than a bathroom?        Smaller than a

22    bathroom?

23       A    Bigger than bathroom.

24       Q    Bigger than a master bedroom?          Smaller than a

25    master bedroom?                                                   09:33:12


                                                  ___________P_a_ge 27         _J
                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                         Main Document    Page 29 of 281


 1       A    Depend on master bedroom.         I don ' t know how

 2    America go by it .     I can't -- smaller than this

 3    room, I think .

 4       Q    Okay .    So this room is about, what, 25 feet

 5    by 12 feet; is that right?                                       09:33:23

 6       A    I don't know.     I already said I don ' t know

 7    the exact size, but it is smaller than this room .

 8       Q    Okay.     And how -- how are the records stored?

 9       A    It's on the cabinet.       It's on the boxes .

10       Q    It's on the what?                                        09:33:44

11       A    Inside the cabinet.

12       Q    Cabinet?

13       A    Yeah .

14       Q    So it's all paper?

15       A    All boxes.                                               09:33:50

16       Q    All boxes?

17       A    Or clear plastic box.

18       Q    Okay.     And what type of records do you

19    maintain in that storage room?

20       A    All records.                                             09:34:01

21       Q    Tax returns?

22       A    Tax returns, I'm not sure, but I think the

23    tax returns in the computer, all in the computer.

24       Q    What computer?

25       A    Computer.                                                09:34:14

                                                                     Page 28

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 30 of 281


 1       Q    What computer?

 2       A    I don't -- I don't understand your question.

 3       Q    Do you have a computer for Thomas Wylde?

 4       A    If I do personally?      It's in the storage .

 5       Q    Does Thomas Wylde have any computers anymore?          09:34:26

 6       A    Of course.     We have all the computers .

 7       Q    How many computers?

 8       A    I don't remember exactly how many.

 9       Q    Well, in 2017 or 2016 there were 69

10    computers.      Do you have 69 computers?                      09:34:42

11       A    We never had

12            MR. PEDDIE :    Objection .

13            THE WITNESS:     We never had 69 computers.

14    BY MR. BILLER:

15       Q    I'll show you proof of that in a minute.               09:34:48

16       A    Okay.

17        Q   How many computers does Thomas Wylde

18    currently have?

19        A   I   don't remember.

20        Q   One?                                                    09:34:58

21        A   More than one.

22        Q   More than five?

23        A   More than five.

24        Q   More than ten?

25        A   I don't remember.      Could be more than ten.          09:35 : 07

                                                                   Page 29

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                             Main Document    Page 31 of 281


 1        Q      More than 15?

 2        A      I don't remember more than 15.            I don't want

 3     to give you a wrong answer.

 4        Q      I want you to give me an estimate.

 5        A      10 to 20.                                                  09 :35:33

 6        Q      And where are these 10 to 20 computers

 7     stored?

 8        A      Storage .

 9        Q      In the same storage room you just identified?

10        A      Yes .                                                      09:35:40

11        Q      Okay .   When were they last used?

12        A      And the one        no, two is in my office .

13        Q      What office?

14        A      The office that I'm working at right now.

15        Q      What is the address?                                       09:35:59

16        A      229 West 31st Street, 2nd Floor, Los Angeles,

17     California 90007.

18        Q      Those two computers in that office that you

19     claim to exist, what are they used for?

20        A      One is for accounting and one is for                       09:36:15

21     shipping.

22        Q      Okay.    And both those computers are used for

23     business purposes for Thomas Wylde?

24        A      Yes.

25        Q      Any other company?                                         09:36 :27

                                                                          Page 30

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                         Main Document    Page 32 of 281


 1       A     No.

 2       Q     Odd People?

 3       A     No.

 4       Q     B2?

 5       A     No.                                                      09:36:33

 6       Q     Haute Tee?

 7       A     No.

 8       Q     Dada Tech?

 9       A     No.

10       Q     You"ve owned a lot of companies, haven't you,            09 :3 6:44

11    over the years?

12       A     Say that again.

13       Q     You've owned a lot of companies over the

14    years?

15       A     Yes.                                                     09:36:52

16       Q     Why don ' t you identify all the companies you

17    own -- you have owned.

18       A     Okay.    I owned Jene Jen.      I -- then Jene Jen .

19    And then I had after Jene Jen, then I had Red Crow .

20    Then recently JSPP, LLC.                                          09:37:30

21       Q     Is that it?

22       A     That's the corporations .       I had other - - I

23    had a brand name, but those are the LLC

24    corporations .

25       Q     What are the brand name LLCs?                            09 :3 7:46

                                                                      Page 31

                                 Veritext Legal Solutions
                                      866299-5127
Case 6:16-bk-15889-SY         Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                              Main Document    Page 33 of 281


 1         A     I don't understand brand name LLC.                I had a

 2     brand name long time ago.           Haute Tee.       It's

 3     pronounced "Haute," because it's French.                  But it's

 4      spelled H-A-U- T-E.        It's -- people say, "Haute Tee,"

 5     but it's French word, haute, H- A-U-T-E.                              09 :38:13    I



 6          Q    What other LLCs have you owned?

 7         A     Haute Tee was the brand.          And then I had a

 8     brand called One Gray Day.           And I had a brand called

 9     Haute Tee.          And then I had a brand called HauteAche.

10      It's not a brand, actually.           It's same spelling,            09:38 :48

        haute, H-A-U-T-E, and ache, A-C-H-E.              HauteAche.

12      That's the brand.

13               Then I have a brand called Odd People, O-D-D,

14      P - E-O-P-L - E.     With Odd People, actually, I also a

15     part member of LLC called GPSLA, LLC.                                 09:39 : 23

16               So I gave you Jene Jen, Red Crow

17          Q    So what --

18         A     I'm trying to --

19          Q    One second.       You said these are brands.           I

20     want to know what companies o wned the brands.                        09 : 39:43

21         A     Okay.       So Jene Jen, I don't remember o wned

22      the brand .        Haute Tee, or Haute Tee had o wned LLC

23      I don't remember.         It was a long time ago.           It was

24      more than ten years ago.

25          Q    Is that the company that you started with                   09:40:03


     .____ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ __ _ __ _ _ _P_a_g_e_ 3 ~
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                         Main Document    Page 34 of 281

     .-
 1     your ex-husband, David Fuchs?

 2        A   Yes.

 3        Q   Yes.      And then you got $50,000 from some man

 4     as an investor and you never gave it to -- never

 5    gave your husband any of that money?                                 09 : 40:21

 6        A   I   don't remember that -- I had a lot of loss.

 7        Q   Okay.      But you got $50,000 to be bought out;

 8     is that right?

 9        A   I   don't remember .   Long time.       But I   returned

10     those $50,000 back to the same investor because he                  09:40:37

11     was going to buy the company and with expectation of

12     me doing a lot of sales.      But it turns out that

13     we're going through a divorce and everything, so

14     we -- the deal didn't go through.         All the money is

15     paid back.                                                          09:41:02

16        Q   Your husband owned that company with you,

17     correct?

18        A   Which husband?

19        Q   David Fuchs, Dr. David Fuchs.           He owned that

20     company with you, right?                                            09 : 41:10

21        A   Long time ago.

22        Q   Right.     And you didn't give him any part of

23     that investment?

24        A   I forgive him his debt.        The company has lots

25     of debt.                                                            09:41:22

                                                                         Page 33

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 35 of 281


 1       Q    Okay.     You didn't give him any part of the

 2    $50,000 investment, did you?

 3       A    What 50,000?      He didn't invest anything.

 4       Q    You didn't declare the $50,000 investment on

 5    your family law financial statements, did you?                 09:41:36

 6       A    Came from the same investor, which I returned

 7    back.

 8       Q    Do you have any documents to prove that?

 9       A    I do have documents and -- somewhere.

10    Probably my ex-husband have it.                                09:41:56

11       Q    Oh.     Your ex-husband who didn't collect any

12    part of his investment?

13            MR. PEDDIE:    Argumentative.

14            THE WITNESS:      What was that?

15            MR. PEDDIE:    Objection.      Argumentative.          09 :42:09

16            THE WITNESS:      Say that again.       I'm sorry.

17    BY MR. BILLER:

18       Q    I'll just move on .

19       A    No, no.    Say that again.

20       Q    No, I'll move on.      I'm not going to get a          09 :42:1 6

21    straight answer on this.

22       A    What

23       Q    When was the last time you talked to Stephen

24    Choi?

25       A    Long time ago .     More than -- long time ago.        09:42:24

                                                                   Page 34

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                        Main Document    Page 36 of 281


 1       Q     When did you last talk to Stephen Choi?        Give

 2    me an estimate.

 3       A     Last year.

 4       Q     When last year?

 5       A     I don't remember.                                       09:42:34

 6       Q     Did you talk to him in person?

 7       A     Over the phone.

 8       Q     And how long did the conversation last?

 9       A     I would say less than five minutes.

10       Q     And what was the conversation about?                    09:42:49

11       A     It was conversation about the lawsuits.

12       Q     And what did you tell him?

13       A     I don't know if that was the privilege,

14    because the lawyer is on the line, and I don't know

15    if - -                                                           09:43:15

16             MR. PEDDIE:     Are you talking about a

17    conversation --

18             THE WITNESS :    Yes.

19             MR. PEDDIE:     -- in which defendants in the

20    federal suit were participating or Stephen Choi was              09:43:23

21    participating?

22             THE WITNESS:     I remember there was you on the

23    line.

24             MR. PEDDIE:     All right.     Instruct you not to

25    answer for that particular call .          You can ask about     09:43:30

                                                                     Page 35

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                          Main Document    Page 37 of 281


  1    other calls.

  2    BY MR. BILLER:

  3          Q   Do you remember any of the phone calls with

  4    Stephen Choi?

  5          A   Not without lawyers.                                        09 : 43 : 37   I
  6          Q   So every call you had with Stephen Choi was

  7    in the presence of lawyers?

  8          A   Yes.    Not every call, but you say the last

  9    call -- I haven't talked to him for a long time.               So

 10    the phone calls I was on with him was with lawyers                    0 9:43 : 52

 11    on.

 12          Q   When was the last time he invested any money

 13    into Thomas Wylde, LLC?

 14          A   Who?

 15          Q   Stephen Choi.                                               09:44:04

 16          A   I don't remember.

 17          Q   Okay.

 18          A   Probably I would say 2017.        I would say.   I

 19    don't       I don't want to       again, I don't want to

 20    give you wrong answer.                                                09:44 : 22

 21          Q   I think that's right, actually.

 22          A   So I just -- and I don't -- when I said I

 23    don't remember, it means I don't exactly remember.

 24          Q   How did -- how did Thomas Wylde manage to

 25    spend nearly $20 million from Stephen Choi in 2015,                   09:44:34

                                                                           Page 36

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                             Main Document    Page 38 of 281

     r-
1     '16, and     1
                       17?   How did that happen?

2           A    You ask that question to John Hanna and Paula

3     Thomas.      Don't ask me.

4           Q    Paula Thomas was not working at Thomas Wylde,

5     LLC, in -- for nine months in 2015, 2016, or 2017.                 09:44:55

6     Okay?      You were the COO, weren't you?

7           A    I had CEO overruling COO.         I was creative

 8    director as well.

 9          Q    Please don't even come close to saying that .

10          A    Why not?                                                09 : 45 : 16

11               MR. PEDDIE:      Objection .   Argumentative.

12    Don't

13               THE WITNESS:      Why not?

14        BY MR. BILLER:

15           Q   Because you don't have a creative bone in               09:45 : 20

16        your body, that's why.

17           A   What is --

18               MR. PEDDIE:      Objection.     Don't be insulting,

19        Mr. Biller.

20               MR. BILLER:      She asked me why not.         I

21        answered the question.

22        BY MR. BILLER:

23           Q   Now, in

24               THE WITNESS:      Can I ask you why I don't have

25        a creative bone?      Do I need to have a special              09:45 : 35

                                                                       Page 37

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                         Main Document    Page 39 of 281


  1    creative bone to be a creative director for any

  2    company?     Currently I'm creative director for two

  3    different companies.

  4              MR. BILLER:   That means nothing.           Move t o

  5    strike.                                                            09:45:45

  6    BY MR. BILLER:

  7         Q    So you became CEO in 2016, correct?

  8         A    I was -- when?   Say that again.

  9         Q    2016.

 10         A    I think 2016, yes.                                       09 : 45:55

 11         Q    How did you manage to lose $6 million in 2016

 12    and 2017 for Thomas Wylde?        How did you do that?

 13         A    Okay.   So when I took over that position, the

 14    company was in debt, 2 million debt.           So I

 15    actually -- until the debt was paid off, I actually                09:46:19

 16    gave myself one dollar salary and paid working my

 17    little butt        behind off and paid off all the debt.

 18    When I inherit the company, it was $2 million debt.

 19    So

 20         Q    You're the one who had meetings with John                09:46:41

 21    Hanna and David Schneider to encourage David

 22    Schneider to fire Paula Thomas so you can become

 23    the, quote, creative        chief creative director;

 24    isn't that right?

 25         A    Not true.                                                09:46:56

                                                                        Page 38

                                  Veritext Legal Solutions
                                       866 299-5127
 Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 40 of 281


 1              A         Which one?
 2              Q         The one dated
 3              A         Oh, yeah.
 4              Q         You made that entry?
 5              A         Yes.
 6              Q         And the one dated December 31, 2014, it
 7    says, "To reclass Hillshore loan to Equity $2.3
 8    million."     Do you see that?
 9              A         Yes.
10              Q         Did you make that entry?
11              A         Yes.
12              Q         When did that reclassification take
13    place?
14              A         Year end of 2014.
15              Q         So by December 31, 2014?          Is that a yes?
16              A         Yes.
17              Q        And how do you know that?
18              A         There should be some documents to
19    support that.       I don•t remember what those were.
20              Q        There should be, shouldn't there?
21              A        Yeah.
22              MR. BILLER:        Are you going to produce those?
23              MR. PEDDIE:        You have hem.
24              MR. BILLER:        No, I don't.
25              MR. PEDDIE:        You have the unit --

                                                                Page 43
                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                         Main Document    Page 41 of 281


 1        A   Yes.

 2        Q   And when she first started, you knew her

 3     brand name was Thomas Wylde, correct?

 4        A   Before I met Paula?       Before I met Paula, I

 5     don't know about the brand.        After I met Paula, yes.     09 : 48 : 19

 6        Q   Answer my questions.

 7        A   I'm trying -- I'm trying to give you the

  8    correct answers.

 9        Q   You -- you were selling fabric to Paula

10     Thomas before PDTW was created, right?                         09 : 48:31

11        A   The company PDTW or the brand Thomas Wylde?

12        Q   I'll say it again.

13        A   Yes.

14        Q   You knew Paula Thomas before she started the

15     company PDTW, correct?                                         09:48 : 54

16        A   Yes.

 17       Q   Okay.     And when you knew her before the

 18    company PDTW was started, she was marketing clothes

 19    at that time, correct?

20        A   She was selling the clothes, yes.                       09:49:11

 21       Q   And she was selling clothes from fabrics that

 22    Jene Jen sold her, right?

 23       A   Yes.      we developed it for her, yes.

 24       Q   Yes.      So you knew Paula Thomas was using her

 25    brand name on the fabrics that you sold her before             09:49:29

                                                                    Page 40

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                         Main Document    Page 42 of 281


 1    PDTW was ever established, correct?

 2        A   I made that fabric for her.

 3        Q   I understand.

 4        A   Yes.

 5        Q   I'm -- I'm focusing on the trademark.                     09:49:38

 6        A   Okay.

 7        Q   Okay?     You sold --

 8        A   Yes.

 9        Q   -- Paula Thomas fabric --

10        A   Yes.                                                      09:49:48

11        Q   -- that she then made into garments with

12    Thomas Wylde on it, correct?

13        A   Yes.

14        Q   And you knew her in that situation before

15     PDTW was created?                                                09:49:59

16        A   I don't know exactly when PDTW was             --
17        Q   May 6, 2010.

18        A   Oh, yeah.

19        Q   I'm sorry.     May 10, 2006.

20        A   I don't know exact year.         All I can tell you       09:50:16

21     is the first fabric was she made with me.

22        Q   Okay.

23        A   So I don't know what year.          I don't know what

24     year is PDTW, what year is Thomas Wylde, what --

25        Q   Forget the year .                                         09:50:32

                                                                      Page 41

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                          Main Document    Page 43 of 281


  1       A     But that's the question.

  2       Q     No, that's not.     I'm asking you, PDTW was

  3    established as a business, correct?             At some point

  4    in time, correct?

  5       A     Uh-huh.                                                    09:50:42

  6       Q     Is that a yes?

  7       A     Yes.

  8       Q     Before it was established as a business,

  9    Paula Thomas was selling clothes with your fabrics,

 10    right?                                                              09:50:51

 11       A     Yes.

 12       Q     And on those clothes her brand name, Thomas

 13    Wylde, was on those clothes, right?

 14       A     She had two different brand names, Thomas

 15    Wylde and Paula Thomas for TW.          And I made both of          09:51:04

 16    those fabrics for her.

 17       Q     I'm focusing on Thomas Wylde, the brand name

 18    Thomas Wylde.      You sold her fabric to make clothes

 19    that she put the brand name Thomas Wylde on before

 20    PDTW was created; isn't that right?                                 09:51:25

 21       A     I don't know the before or after.             I'm just

 22    giving you -- I'm just answering you I made the

 23    fabric for her from day one.

 24       Q     Day one meaning when she started designing

 25    clothes?                                                            09:51:42

                                                                         Page 42

                                   Veritext Legal Solutions
                                        866 299-5127
 Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 44 of 281


 1    answer.
 2              A         A distribution.            I can't remember what
 3    the document is called.            But there is a list of
 4    distribution, what the capitalization is.
 5              Q         Okay.     And are you talking about the
 6    Schedule Bon the operating agreement?
 7              A         I don't remember that one.
 8              Q         Okay.     Do you understand what a loan to
 9    equity conversion is?
10              A         I would believe so.
11              Q         Why don't you explain that to me.
12              A         Well, it was a loan -- well, basically
13    converted to equity because the company owned more
14    shares for -- the distribution has been -- it was
15    distributed to the owners.
16              Q         So when Hillshore made these, quote,
17    loans and they were to be converted to equity, that
18    would be known at the time the money received?
19              A         Say that again.
20              Q         Okay.     You have these various entries of
21    monies, and you have these entries that say loan
22    converted to equity.          Did you input those entries when
23    you received the money?
24              A         No.     When the document was executed.
25              Q        On December 31?

                                                                 Page 46
                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document    Page 45 of 281


  1         A   I don't -- so I don't exactly know when.

  2         0   I'm not asking --

  3         A   That's 12 years ago.     So if you're going hold

  4    me up to exact date, I'm sorry, I won't be able

  5    to                                                             09:57:10

  6         Q   I'm not asking for the exact date.          I'm

  7    asking for an estimate, a year, a month.

  8             I just gave you an article that was published

  9    January 25, 2006, that's talking about her garments.

 10    Did you sell garments to Paula Thomas before                   09 : 57:22

 11    January 25th, 2006?

 12             MR. PEDDIE:   Fabric or garments?

 13    BY MR. BILLER:

 14         Q   Fabrics.

 15         A   I think so.                                           09:57:33

 16         Q   Okay.

 17         A   I think so.   I mean - - do you remember what

 18    you did in 2005, 2006?       Again, I don ' t want to give

 19    you wrong answer.      I'm really doing my best to try

 20    to answer your question --                                     09:57:47

 21         Q   All I'm asking

 22         A      but I don't really        you're asking

 23    questions something happened 12 years ago, and I

 24    don't -- I'm sorry, I'm 56 years old.           I don't

 25    remember a lot of things that happened last month.             09:57:59

                                                                    Page 44   _J
                                 Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                         Main Document    Page 46 of 281


 1    So I'm doing my best

 2       Q    Okay.     Stop.    Stop.

 3       A    -- trying to

 4       Q    Stop, please.

 5       A    -- give you --

 6       Q    You're wasting the -- I'm paying for this.

 7    Okay?   You're wasting time.

 8       A    I'm trying to answer your questions.

 9       Q    The answer is

10       A    So I'm sorry if my answer isn't exactly what              09 : 58 : 13

11    you want to hear.         I want to give truthful, most

12    accurate answer.      So if you are going to ask me

13    certain dates and months and year and numbers, I

14    don't want to make a mistake.

15        Q   When did Jene Jen start?                                  09:58:29

16        A   I don't remember.          Probably 2005.

17        Q   Okay.

18        A   2005, 2004, I don't remember.

19        Q   Okay.     But Jene Jen started selling fabric to

20    Paula Thomas, correct?                                            09:58:42

21        A   Yes.

22        Q   Okay.     And --

23        A   Are you saying Jene Jen started a company to

24    selling fabric to her?

25        Q   No, I did not say that.          I said when Jene Jen     09:58:56

                                                                      Page 45

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                           Main Document    Page 47 of 281


 1     started, it started to sell fabric to Paula Thomas?

 2        A      It started to sell?      No.    My company existed

 3     before I met her.

 4        Q      Okay.     So when did Jene Jen start selling

 5     clothes to Paula Thomas?                                         09 : 59:13

 6        A      I don't remember exact date.          Probably

 7     somewhere 2005, 2006.

 8        Q      Okay.     All right.

 9               MR. BILLER:     What time is it?

10               MS. THOMAS:     10:00.                                 09:59:33

11               MR. BILLER:     Okay.    We"ve been going an hour.

12     BY MR. BILLER:

13        Q      You -- you met David Schnider before Paula

14     Thomas, right?

15        A      No.                                                    09:59:46

16        Q      You introduced David Schnider to Paula

17     Thomas?

18        A      I -- I don't think so.

19        Q      David Schnider has testified that you

20     introduced him to Paula Thomas.                                  10:00:01

21        A      I don't       I don't remember.       I don't know

22     how I meet him.        I thought I meet him through Paula.

23        Q      You introduced Paula Thomas to John Hanna,

24     right?

25        A      I introduced John Hanna to Paula.                      10:00:22

                                                                      Page 46

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document    Page 48 of 281


 1        Q   So you met John Hanna and introduced her to

  2    Paula, right?

 3        A   Say that again?

 4        Q   You met John Hanna in Paris and introduced

  5    him to Paula Thomas, correct?                                   10:00:36

  6       A   I met John Hanna long time ago.           I know him

  7    for long time.

  8       Q   Move to strike.     Nonresponsive.

  9       A   What

10        Q   Did you introduce John Hanna to Paula Thomas?            10:00:47

 11       A   Yes.

 12       Q   Okay.     When you met David Schnider, you knew

 13    he was managing the intellectual property,

 14    copyright, trademark, that Paula Thomas owned,

 15    correct?

 16       A    I      I have no idea.    I don ' t remember how I

 17    met him and I don't remember what we were doing,

 18    what he was doing.

 19       Q   Let me hand you a document that you signed in

 20    September 16, 2013, written by David Schnider, the              10:01:25

 21    lawyer for PDTW, informing you that there's a

 22    conflict of interest between Paula Thomas and PDTW,

 23    and was asking you to waive those conflicts of

 24    interest.

 25            Let's have this document marked as Exhibit 3.           10:01:52

                                                                     Page 47

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 49 of 281


  1            ( Exhibit 3 was marked for identification by

  2       the court reporter and is attached hereto.)

  3    BY MR. BILLER:

  4       Q   Would you turn to the second page.

  5       A    I'm sorry?                                               10 : 02:13

  6       Q   Turn to the second page.         I want to make

  7    sure -- please turn to the second page.

  8           Is that your signature?

  9       A   Yes.

10        Q   On the second page?                                      10:02:20

11        A   Yes.

12        Q   Is that your handwriting where you dated it?

13        A   Yes.

14        Q   What date is it?

15        A   It's September -- September 16, 2013.                    10 : 02:27

16        Q   Okay.     Do you want to read the document and

17    become familiar with it?

18            Finished?

19        A   Yes.

20        Q   Okay.     Do you recognize David Schnider's              10:05 : 59

21    signature on page 2?

22        A   I never pay attention to his signature, but I

23    guess that is his signature.

24        Q   Okay.     Have you paid attention to Paula

25    Thomas's signature?                                              10:06:14


                                                _ _ _ _ _ __ __ _ _P_a_g_e_ 4a _ J
                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                           Main Document    Page 50 of 281


 1           A    Yes.

 2           Q    Is that her signature?

 3           A    Yes.

 4           Q    Did anybody force you to sign this document?

 5           A    What was that?                                         1 0 :06 : 20

 6           Q    Did anybody force you to sign this document?

 7           A    No.

 8           Q    Okay.    Did you believe that this document was

 9    a fair document for you to sign?

10           A     90 percent of it I don't understand what this         10:06 : 34

11     is.       I'm not -- I don't -- a lot of legal documents,

12     I         it's really     I'm not from this country, so --

13           Q    Yeah, but you're the CEO of an

14     international

15           A     Sure.   Fashion company.     I can be CEO and COO     10:06 : 50

16     of a fashion company.        It does not mean that I do

17     understand every legal things.           I'm just answering

18     your question.

19           Q     No, you're not, actually.       But let me just

20     move on.                                                          10 :07:02

21                At the time you read it, did you have an

22     opportunity to talk to David Schnider about anything

23     that you didn't understand?

24           A     I don't even remember the time that I read

25     it.       I usually sign whatever Paula asked me to sign.         10:07:16

                                                                       Page 49

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                           Main Document    Page 51 of 281


  1   l o        Well, Paula is not asking you to sign this

  2   j   document, Exhibit 3.     David Schnider is.

  3          A   Well, I don't know.       She sign, so I sign.

  4          Q   So you'll sign whatever she signs?

  5          A   No.     But a lot of things that it relating to                 10:07:30

  6       the company, if things that she is -- if she is good

  7       with it, I signed, I agreed with her .          I go sign

  8       with her.

  9          Q   Do you believe that this document, exhibit

 10       Exhibit 3, do you think Exhibit 3 was forced upon                      10:07:47

 11       you to sign?

 12          A   I actually don•t know what it is .             I'm sorry.

 13       But I don't know what this document is.              I don't

 14       know what this means.

 15          Q   This document is a conflict waiver.             David           10:08:00

 16       Schnider was representing PDTW and Paula Thomas --

 17          A   Uh-huh.

 18          Q   -- simultaneously

 19          A   Uh-huh.

 20          Q   -- to sign -- to execute some licensing                         10:08:09

 21       agreements.

 22          A   Uh-huh.

 23          Q   And so there was a potential conflict between

 24       PDTW and Paula Thomas when he represented both.                And

 25       he needed both the company and Paula Thomas to wa i ve                 10:08:20

                                                                               Page 50

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 52 of 281


  1     any conflicts of int erest .

  2            Do you understand?

  3        A   So who is waiving conflict of interest?

  4        Q   You and Paula.         Or PDTW and Paula.

  5        A   Waiving conflict of interest for David                  10:08 : 35

  6     Schnider?

  7        Q   Yes.

  8        A   Because he would work for PDTW and Paula

  9     separately?

 10        Q   Yes.                                                    10:08:47

 11        A   Okay.      So I still don't understand.

 12        Q   Okay.      Do you understand -- do you remember

 13     anything about signing this document?

 14        A   I don't remember particularly signing this

 15     document.                                                      10:08 : 57

 16        Q   But your signature appears on it?

 17        A   Yes,     absolutely.

 18        Q   Okay.     All right.       Let ' s have the next

 19     document in order marked as Exhibit 4.

 20        A   I remember this document.

 21             (Exhibit 4 was marked for identification by

 22        the court reporter and is attached hereto.)

 23     BY MR. BILLER:

 24        Q   What is in front of you -- if I'm wrong, just

 25     let me know                                                    10:09:51

                                                                    Page 51

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 53 of 281


 1       A    Sure.

 2       Q    -- but Exhibit 4 includes the copyright

 3    license agreement and -- with your signature, I

 4    believe, and the trademark license agreement; is

 5    that correct?

 6       A    Yes.

 7       Q    Okay.     And you remember signing these

 8    documents, right?

 9       A    Yes.

10       Q    And who prepared these documents, if you               10:10:06

11    know?

12       A    I don 1 t know who prepared it.

13       Q    Is your signature on both the trademark

14    license agreement and the copyright license

15    agreement?                                                     10 : 10:28

16       A    Page 2?     Yes.   Whatever page this is, yes.

17       Q    Do you see at the bottom there's a number,

18    Bates stamp number right here (indicating}?

19       A    This one (indicating}?

20       Q    Yeah, that one.      So why don't you refer to         10:10:53

21    the Bates stamp number to identify your signatures

22    on this exhibit.

23       A    Oh, 001920?

24       Q    Yeah.

25       A    Okay.     Yes.                                         10:11:02

                                                                  Page 52    _J
                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                        Main Document    Page 54 of 281


  1        Q    Okay.   And did you date those documents?

   2       A    Yes.

   3       Q    Did you sign these documents freely?

  4        A    Yes.

   5       Q    When you signed these documents, were you               10:11:08

  6     upset about the language in the documents?

  7        A    Yes.

  8        Q    You were upset?

  9        A    I don't -- I didn't think it was truthful and

 10     fair.                                                           10 : 11:21

 11        Q    And then why did you sign them?

 12        A    Because Paula asked me to sign it.

 13        Q    Paula asked you or David Schnider asked you

 14     to sign it?

 15        A    Paula asked me to sign.                                 10:11:29

 16        Q    Okay.   So what was so -- what was so

 17     untruthful about the documents?

 18        A    Because I thought the -- all the print and

 19     everything created for the company stay in the

 20     company, not for Paula personally.          Because all the     10:11:45

 21     designers worked for the company and all the designs

 22     created by the employees, it actually belongs to the

 23     company, PDTW, not Paula personally.           So I thought

 24     that was -- this was untruthful.         I was not happy

 25     with it.                                                        10:12:10

                                                                      Page 53

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                          Main Document    Page 55 of 281


   1       Q      Okay.   And that's regarding the copyright

   2    licensing agreement, right?

   3       A      Copyright?

   4       Q      Yes.    Because those are the prints?

   5       A      Oh, yes.                                                    10:12:21

   6       Q      Okay.   You didn't have any problems with the

   7    trademark licensing agreement, did you?

   8       A      You mean the name Thomas Wylde?

   9       Q      Yes.

  10       A      No.                                                         10:12:31

  11       Q      Okay.    So you didn't think that agreement was

  12    unfair?

  13       A      Name Thomas Wylde, I thought it was unfair,

  14    but I knew about it.        It was actually Thomas Wylde

  15    was because Paula told me that when she had lawsuit                   10:12:46

  16    previously that she told me that she put her name

  17    under her name.        And that was one thing that I

  18    wasn't aware when I joined the company.                 I thought

  19    it was unfair because it should have been -- belongs

  20    to the company.        But I knew about it, that the name             10:13:10

  21    was -- belongs to her.

  22       Q      So it's interesting that you use the word

  23    "unfair," because you didn't use that in your

  24    declaration.       You -- I mean, untruthful, you didn't

  25    use the word, "untruthful."          You used the word                10:13:29

                                                                            Page 54

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                          Main Document    Page 56 of 281


  1     "unfair."      So who prepared the declaration that you

  2     signed that I ' m going to mark as Exhibit 5?            Who

  3    prepared it?

  4            I'm asking you who typed the document.

  5        A   I don't remember who typed it.                                10:14:18

  6            (Exhibit 5 was marked for identification by

  7        the court reporter and is attached hereto.)

  8    BY MR. BILLER:

  9       Q    Who did you speak to to give the information

 10    contained in the document to create the document?                     10:14:34

 11       A    I don't remember.

 12       Q    You don't remember?        Really?

 13       A    Uh-huh.

 14       Q    Was it your lawyer?        Was it the lawyer,

 15    Richard Peddie?      Was it the lawye~ for the other                  10 : 14 : 44

 16    firm representing PDTW?

 17       A    I don't remember.

 18       Q    Okay .    So how did you first come about

 19    receiving this document?

 20       A    Receiving what document?                                      10:14:55

 21       Q    The document in front of you, Exhibit 5.

 22       A    Yes .

 23       Q    How did you receive it?

 24       A    You just gave it to me.

 25       Q    Okay.     Look at the last page .                             10:15:06


                                                              _ _ _ _ _ _P_a_ge 5~
                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                         Main Document    Page 57 of 281


   1       A     Yes.

   2       Q     Is that your signature?

   3       A     Uh-huh.

   4       Q     Is that a yes?

   5       A     Yes.                                                            1 0 :15 : 21

   6       Q     Okay.     And is it dated May 4, 2018?

   7       A     Yes.

   8       Q     Do you remember signing this document?

   9       A     Yes, I signed it.     It's my signature .

  10       Q     So who gave it to you?                                         10 : 15:41

  11       A     What do you mean who gave it to me?               I signed

  12    the document.

  13       Q     But who gave you the document to sign?

  14       A     I   made the document.    I   don't understand.

  15       Q     Did you write this document?          Is that what             10:15:56

  16    you're saying?

  17       A     I didn't really write.        I   mean, I    --   my

  18    English is not that great.        But it was my content .

  19    Not --

  20       Q     Okay.   But did you write the document,                        .10 : 16 : 09

  21    Exhibit 5?

  22       A     I don't remember.     It's my signature .          It's

 23     what I said.

 24        Q     Your signature is on Exhibit 3 and Exhibit 4.

 25     Did you write those documents?                                          10 : 16:24

                                                                              Page 56

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                           Main Document    Page 58 of 281


   1       A      Which documents?

   2       Q      The licensing agreements and the conflict

   3    waiver.

   4       A      I didn't write that document.

   5       Q      Okay.    Did you write Exhibit 5?                              10 : 16:31

   6       A      I mean, it's my statement.

   7       Q      Did you write it?      Did you type it?

   8       A      I   don't remember.    I   don't   --   I   --   I   don't

   9    remember.

 10        Q      Okay.    So you're saying every word in                        10 : 16:46

 11     Exhibit 5 is your own word?

 12        A      Yes .

 13        Q      Every single word?

 14        A      Well, let me read it.

 15               Okay.                                                          10:21:21

 1.6       Q      Have you read Exhibit 5?

 17        A      Yes.

 18        Q      Okay.    I'm not going to -- I don't want to

 19     ask you questions that might make your feel bad or

 20     embarrass you.       I really just would like to avoid                   10 : 21 : 30

  21.   that.     So I'm going to ask you one simple question .

  22    Did you write this document, Exhibit 5?

  23       A      A lot of the time writing English is

  24    difficult for me, so whenever I write certain things

  25    that grammar-wise , grammatically, I always ask my                       10:21:51

                                                                               Page 57

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                           Main Document    Page 59 of 281


  1     husband to rewrite or -- not like rewrite.               Correct

  2     it, correct my grammar.         So it's -- I can't write

  3     this kind.      So probably my husband corrected it.           He

  4     corrects a lot of my papers .

  5          Q   Really?                                                     10:22:17

  6          A   Yes, he does.

  7          Q   Then tell me what the words "trademark in

  8     "commerce" mean.

   9         A   What

 10          Q   What does that mean?                                         10 : 22:25

 11          A   Trademark is trademark .

 12          Q   No.     What does "trademarks in commerce" mean?

 13     That's a legal term of art, so I'd like to know what

 14     you think it means.

 15          A   Where is that?                                               10:22:35

  16         Q   Page 29   I   paragraph 11, line 6.

  17         A   When you use trademark in doing business.

  18         Q   This is your writing.         These are your words,

  19    you're telling me.         What does " trademark in

  20    commerce" mean?                                                       10:23:12

  21         A   I explain to you.        A   lot of my writing is

  22    perfected by either my husband or either lawyers

  23    or

  24         Q   Okay.     You didn't say anything about lawyers .

  25    You said your husband .        Now are you saying that                10:23 : 23

                                                                            Page 58

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 60 of 281


   1    lawyers helped you write this document?

   2       A     I don't remember particular documents.

   3       Q     Okay.   Are you saying -- who wrote the

   4    document, then?     Did you write it or did a lawyer

   5    write it or did your husband write it?                          10:23:36

   6       A     It's my -- it's my story.        It's the way that

   7    I say, it's the way that I give about my story, and

   8    it's re-writed.

   9       Q     Who wrote the words "trademarks in commerce"?

  10    Who wrote those words?                                          10:23:52

  11       A     I don't remember.

  12       Q     Okay.   What does it mean?       What do the words

  13    mean?

  14       A     Trademark in commerce?

  15       Q     Yes.                                                   10:24:00

  16       A     Trademark in business.

  17       Q     What does trademark in business mean?

  18       A     Trademark you usually use in business.

  19       Q     You're using -- but what is the significance

  20    of the word, of the phrase?                                     10 : 24:10

           A     What do you mean?     I don't understand.

  22       Q     Well, you -- I'll tell you right now,

  23    trademark in commerce in this case is the number one

  24    issue.    So when you wrote "trademark in commerce,"

  25    what did you mean?                                              10:24:26

                                                                      Page 59

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                           Main Document    Page 61 of 281


  1       A      You use trademark in business.

  2       Q      Okay.    And so what you're saying here is, "I

  3    am not aware that Thomas ever personally used any

  4    trademarks in business."        Is that what you're

  5    saying?                                                          10:24:43

  6       A      I don't understand your question.

  7       Q      Well, you just said trademark in commerce

  8    means

  9       A      Right.

 10       Q      -- trademark in business.                              10:24:50

 11       A      Yes.

 12       Q      So the sentence we just substitute the words

 13    "trademark in commerce" -- "trademark in commerce"

 14    out and you said trademark in business.                 The

 15    sentence reads, line 5:                                          10:25:02

 16                      "With regard to trademarks at

 17              issue in this litigation, I am not

 18              aware that Thomas ever personally used

 19              any of the trademarks in commerce."

 20              Did I read that right?                                 10:25:19

 21        A     Yes.

 22        Q1    Okay.    Now, just insert the words "trademark

 23     in business."

 24        A     Yes.

 25        Q     So are you saying you -- you did not have any          10:25:24

                                                                      Page 60

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                          Main Document    Page 62 of 281


   1    personal knowledge that Paula Thomas used her brand

   2    name in business?       Is that what you're saying?

   3       A    Personally, no.        The company.     In conjunction

   4    with the company.

   5       Q   What company?                                               10 : 25:43

   6       A   Thomas Wylde.

   7       Q   Okay.      So before Thomas Wylde, you would

   8    agree that she used the trademark in commerce?

   9       A   Before PDTW?

  10       Q   Yes.                                                        10:26 : 00

  11       A    Before PDTW if she used Thomas Wylde?

  12       Q    Yes.

  13       A    Yes.

  14       Q   'Okc!Y .   All right.

  15            MR. PEDDIE :     Objection.     It's calling for a         10 : 26 : 07

  16    legal conclusion.

  17            MR . BILLER:     She put it in her declaration.

  18            MR. PEDDIE:      And what she said in her

  19    declaration I think is correct.          That's right.

  20    You're changing it.       She had a company before PDTW.           10:26 : 16

  21            MR . BILLER:     Oh, God, please.       Give it up,

  22    Richard.    You know, you would have more credibility

  23    as a person if you would just not fight every issue

  24    that you lose.

  25            MR. PEDDIE:      Dimitrios, you're conflating              1 0 :26:27

                                                                         Page 61

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 63 of 281




 2             MR. BILLER:     Okay.   I'm moving on.        Yeah.

 3    Okay.    Right.

 4             MR. PEDDIE:     - - that she had before PDTW.

 5             MR. BILLER:     The whole issue in the case is

 6    did Pa ula insert the tradema rk in commerce for use

 7    first.    The answer is yes.      This is a bogus,

 8    malicious adversary proceeding complaint.

 9    BY MR. BILLER:

10       Q     Okay.    Yo u didn't say you thought that was         10 : 26:51

11    unfair, did you, in your declaration?

12       A     Which -- which declaration?

13       Q     This declaration, Exhibit 5 .         You did not

14    write in your declaration that -           anywhere in

15    paragraph 11 that that arrangement was unfair,                 10:27 : 05

16    right?

17       A     This particular - -

18       Q     No, I'm not - - I'm talking about your

19    declaration .     Declaration.

20       A     So in declaration that what is unfair?                10:27 : 16     I
21       Q     The trademark

22       A     Yes.

23       Q     -- being in commerce by Paula Thomas, do you

24    think that was unfair?

25       A     The trademarks she used?                              10:27:30

                                                     Page
                                 - - - - -- -------- --
                                  Veritext Legal Solutions
                                                                        __ I
                                                                        62
                                                                              __,


                                       866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                          Main Document    Page 64 of 281


  1        Q   Yeah.

  2        A   Was it unfair?

  3        Q   Yes.

  4        A   It was not unfair.

  5        Q   Okay .     Thank you.                                    10:27:38

  6            MR . BILLER:       Can we take a break .

  7            MS. THOMAS:        Yeah.    I want to talk to you a

  8     little bit.

  9            THE VIDEOGRAPHER:          We are off the record.

 10    The time is 10:27 a.m.                                           10 : 27:47

 11            (Recess . )

 12            THE VIDEOGRAPHER:          We're back on the record.

 13    The time is 10:37 a.m.          Please continue.

 14    BY MR. BILLER:

 15        Q   Okay .     Let's      I want you to read -- well,        10 : 37:19

 16    do you want me to read it or do you want to read it?

 17     Do you want me to read it into the record?

 18        A   I'd like to read it.

 19        Q   Okay.      Why don't you read out loud page 29,

 20     line 21, starting with "Specifically".                          10:37:43

 21        A   You mean Exhibit 5?

 22        Q   Yes.     Page 29?

 23        A   Uh- huh.      Yeah.

 24        Q   Line 21 says:

 25                     "Specifically she told me that                  10:38:03

                                                                      Page 63

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 65 of 281


   1            these documents" --

   2        A   Okay.

   3                    "Specifically she told me that

   4            these documents were necessary for a

   5            loan that the debtor was trying to                      10:38:14

   6            obtain from CBC Partners."

   7        Q   Stop right there.      That was true, right?    CBC

   8     Partners required that the license agreement --

   9     there would be a license agreement to PDTW and then

  10     to a holding company called TW Holdings, LLC; isn't            10:38:39

  11     that true?

  12        A   I think so.

  13        Q   Read on, please.

  14        A

  15                    "For this reason, I signed the                  10:38:55

  16            license agreement.      I ' m not an

  17            attorney.     At the time, while I did

  18            not think that the license agreement

  19            reflected what was fair to the debtor

  20            with respect to an alleged oral                         10:39:04

  21            license to the debtor."

  22        Q   Okay.     What oral license are you talking

   23    about or oral agreement are you talking about?

   24       A   What do you mean?

   25       Q   Well, you said:                                         10:39:29

                                                                      Page 64

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                           Main Document    Page 66 of 281


   1                    "An alleged oral license to the

   2            debtor."

   3            What are you talking about?

   4       A    Well, I thought that everything is -- belongs

   5    to the company.       And then all of a sudden, just come        10:39:42

   6    up with a document that never existed and asked me

   7    to sign because they need me to sign.

   8       Q    So does the oral license to the debtor, are

   9    you saying that Paula Thomas told you that the

  10    copyri ght and the trademarks were licensed to PDTW?             10:40:11

  11    Is that what you're saying?

  12       A    It was never         it was never licensed to the

  13    PDTW.   They made that.       They -- they made this

  14    document and asked me to sign.

  15       Q    Okay.

  16       A    That's what I'm referring to.

  17       Q    Do you know what the word " oral" means?

  18       A    Verbal.

  19       Q    Verbal?

  20       A    Uh- huh.                                                 10:40:39

  21       Q    Is that right?

  22       A    Uh-huh.

  23       Q    Say "yes."

  24       A    Yes.

  25       Q    Okay.      So I'm just trying to understand what         10:40:42

                                                                       Page 65

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY           Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                                Main Document    Page 67 of 281

       r------
   1         you're saying.       Are you saying that it was unfair to

   2         have these written agreements when there was a

   3         verbal agreement to license the copyrights and

   4         trademarks to PDTW?

   5            A      What I was trying to say here is it's unfair                  10:41 : 01

   6         that such agreement was never existed and all of a

   7         sudden we are creating a document p retend like it

   8         was done that way.

   9            Q      Okay .

  10            A      That's what I'm trying to say.                                10 : 41:13   I
  11            Q      Okay .   Do you believe this arrangement that

  12         you think was unfair, was it illegal?

  13            A      I don't know if it was illegal.               I just said

  14         I thought it was unfair.         I thought it's not truth.

  15         So it's unfair because it's not true.                                   10 : 41:31

  16            Q      Why didn't you use the word "untruthful,"

  17         then?

  18            A      What's untruthful?

  19            Q      You just said it was untrue.          What was

  20         untrue?                                                                 10:41:40

  21           'A      Untrue the document that it say that Paula

  22         licensed to the company .        It was never licensed to

  23         the company .      So I'm referring to all of a sudden

  24         they were come up with the document and we are

  25         backdating like it was happened before.                 That's what     10:41 : 56


         ______________ - - --- ---
       .__
                                                                                   Page 66
                                                                                        -
                                                                                                  j
                                          Veritext Legal Solutions
                                               866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                           Main Document    Page 68 of 281


  1

   2
       I   I'm trying to say.

              Q   What are you talking about?         When were the

   3       when were the trademarks or copyrights previously

   4       licensed to the company before the signing of these

   5       licensing agreements?                                              10 : 42:11

   6          A   It was never -- for me, I never aware it was

   7       licensed.

   8          Q   Before the signing of the license agreements,

   9       the trademarks and the copyrights were not licensed

  10       to PDTW in a written or oral agreement, correct?                   10 : 42 : 25

  11          A   Such a license agreement didn't exist.

  12          Q   Right.

  13          A   Right.

  14          Q   Okay.    So what is untruthful - - I don't

  15       understand what is untruthful.                                      10:42:36

  16          A   Because it was not created by her.            It was

  17       created by the people work for the company.

  18          Q   You're claiming the copyrights

  19          A   To me, it's all the same.

  20          Q   Can I please finish my question?                             10 : 42 : 48

  21          A   Sure.

  22          Q   You're claiming the copyrights were created

  23       by other people, not the trademark.

  24          A   If you refer the name itself, no.             But if you

  25       refer design, everything, design and all the work,                  10:43: 03

                                                                             Page 67

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 69 of 281


   1    it belongs to the company.

   2       Q    Do you know what the difference is between a

   3    trademark and copyright?

   4       A    Trademark, I think it's name.          And I think a

   5    trademark is the name itself, name of the brand.                 10:43:28

   6    Copyright can be also name of the             name or

   7    anything -- anything you create.          Or it can be -- if

   8    I'm a songwriter, everything I write can be

   9    copyright.      If I'm an artist, everything I draw can

  10    be copyright.     That's my understanding .           Like       10:43:57

  11    everything you create is copyright.

  12       Q    In this case, though, the name is not

  13    copyright protected, it's a trademark.

  14       A    The Thomas Wylde name?

  15       Q    Yes.                                                     10:44:09    I
  16       A    Yes.

  17       Q    so it's not a copyright.        When you refer to

  18    copyrights in your declaration, you're referring to

  19    the prints, right?

  20       A    And design.                                              10 :44:17

  21       Q    Design of what?

  22       A    All the designs of clothing, all the design

  23    of everything.

  24       Q    So you're claiming -- where in the copyright

  25    registry are the clothings protected by copyright in             10:44:26

                                                                       Page 68

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 70 of 281


   1    this case?      Do you know?

   2       A    I'm sorry.     Say that again.      What?

   3       Q    Let's go -- go to Exhibit 4.

   4            Now, on Exhibit 4 there's a list of copyright

   5    protected prints.                                               10:44 : 58

   6            Do you see that?

   7       A    001918?

   8       Q    Yes.

   9       A    Okay.

  10       Q    Do you see that?                                        10:45:07

  11       A    Yes.

  12        Q   Do you see Thomas Wylde protected in that

  13    list?

  14       A    You mean Thomas Wylde name?

  15        Q   Yes.                                                     10 : 45 : 22

  16        A   No.

  17        Q   Okay.     So Thomas Wylde is not copyright

  18    protected in this case, right?

  19            MR. PEDDIE:     Objection .    Calls for a legal

  20     conclusion.                                                     10:45:28

  21            THE WITNESS:     I don't know.       I don't see it.

  22     BY MR. BILLER:

  23        Q   Well, based on the document that you have

  24     before you.

  25        A   I don't see it.                                          10:45:35

                                                                       Page 69

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                            Main Document    Page 71 of 281


   1   ~            Okay.    Thank you.

   2   I            Now let's go to the list of trademark

   3       protected items .

   4                Do you see that?

   5          A     Yes.                                                       10:45 : 52

   6          Q     These are the trademark protected items that

   7       Thomas -- Paula Thomas created, correct?

   8          A     Are you referring to 001921?

   9          Q     Yes .

  10          A     First mark , she did not create this, no.                  10 : 46:10

  11       Second, she did not create this, no.             The third one,

  12       the Wylde, I don't know.        Thomas Wylde, yes .      As far

  13       as I know, my knowledge, yes.

  14                I don't know why have so many Thomas Wylde

  15       here.    I don't know                                               10:46:36

  16          Q     It doesn't matter.      But she created the name

  17       Thomas Wylde .     That's her name, that's her property,

  18       right?

  19          A     Yes .   So all Thomas Wylde here.

  20          Q     So you're c l aiming she didn't create No . 1              1 0: 46 :4 5

  21       and No. 2, r ight?

  22          A     No.

  23          Q     Who created them?

  24          A     Designers.

  25          Q     Designers.     Which designers created the                 1 0 : 46 : 55

                                                                             Page 70

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                            Main Document    Page 72 of 281


   1    skulls?

   2       A      I think it's either Samsung or Alex or

   3    definitely not Paula.         She can't draw this.

   4       Q      Excuse me?

   5       A      It's definitely not her.          She didn't draw          10 : 47 : 07

   6    this .

   7       Q      She didn't draw the skull that is her

   8    signature item that existed before 2006?                 Is that

   9    what you're saying?

  10       A      She did not draw this.         This is not designed        10:47:20

  11    before 2006 .

  12       Q      Because it has a date of October 2011?

  13       A      2011.

  14       Q      Do you know what that date means?              Do you

  15    think that date means that's the date it was first                   10:47 : 34

  16    registered?         Is that what you think it means?

  17       A      I don't know what that means.

  18       Q      Okay .

  19       A      I'm saying this drawing is not done by her.

  20       Q      Okay.      You d on't know that because you can' t         10 : 47 : 45

  21    identify the person who did the drawing, correct?

  22       A      I said -- I gave either Samsung or Alex or

  23       Q      But you don't know who, do you?

  24       A      Designers .

  25       Q     No.       You don't know who.      You didn't see           10:47 :58

                                                                           Page 71

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY         Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                              Main Document    Page 73 of 281

       -- -- ------------------------------------,
   1    them.

   2        A       I know the fact that she didn't.                  That's what

   3     I know .

   4        Q       No .     You're saying that because you hate her

   5    so much.                                                                      10 : 48 : 07   I
   6        A       No, I don't hate h er .

   7        Q       Okay .     You do .     You ' ve -- that's -- you've

   8    always wanted to be her .

   9        A       No.

  10        Q       Your entire life you wanted to be her .                           10 : 48 : 10   !
  11    That's why you always have a blonde - -

  12        A       No.

  13        Q       -- in your advertisements.             That ' s why you're

  14    stealing her company .              You stole -- that's why you

  15    stole                                                                         10:48:17

  16        A       I never steal anybody's company.

  17        Q       You ' re a fraud .

  18        A       I'm not.

  19                MR. PEDDIE:       Objection .      Objection.       Are

  20    you --

  21                THE WITNESS:          As you can see, I'm not blonde .

  22                MR. PEDDIE:       -- going to harass her or would

  23    you like to ask some questions?

  24                MR . BILLER :     I'd like to ask some questions.

  25    ////

                                                                                    Page 72
       '---------------- ---- -- -- ---------
                                           Veritext Legal Solutions
                                                866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                           Main Document    Page 74 of 281


  1     BY MR. BILLER:

  2        Q     I want you to tell me on what basis

  3        A     You know what?     Her laughing is --

  4        Q     On what basis -- on what basis do you believe

  5     that Paula Thomas did not draw these?                On what              10:48 : 33

  6     basis?

  7        A     If you're going to keep yelling at me, I'm --

   8    I cannot          I'm not going to answer it.              Okay?   So

   9    you need to talk to me like a normal human being.

 10        Q     Yeah, well, you need to stop lying.

 11        A     Don't yell at me.         And don't start laughing

  12    there because it's very distracting.

  13       Q     Okay .     Would you please --

  14       A     So if you keep laughing, you can just go

  15    outside.                                                                   10:48:52

  16       Q     Hey.      She can --

  17       A     Don't "hey" me .

  18       Q     She can be here.         Okay?     You don't have a

  19    right to talk to her.           Don't talk to my client.

  20       A     I'm asking --                                                     10:48 : 59

  21       Q     You don't have a right to say anything, okay,

  22    to my client .

  23       A     I'm asking her.

  24        Q    No.      You ask me or you ask Richard.              But you

  25    don't talk to her.        You don't have that right.               You     10:49:08

                                                                                 Page 73

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                           Main Document    Page 75 of 281


  1       don't have that privilege.       Okay?

  2              Read the question back, please.

  3              ( Record read. )

  4              THE WITNESS:       Because she didn't.

  5       BY MR. BILLER:                                                      10:49 : 23

  6          Q   On what basis do you have that belief?

  7          A   Because I know she does not draw.               She told

  8       me many times.

  9          Q   Oh, yeah, she

 10          A   I've seen her         I've seen her drawing.          Let    10:49:32

 11       her draw this right now.       See if she can draw this.

 12          Q   When did she tell you she didn't draw?

 13          A   Many, many times.

 14              THE VIDEOGRAPHER:       Your microphone fe l l off.

 15       BY MR. BILLER:                                                       10:49:47

 16          Q   How many times?

 17          A   Many times.

 18          Q   How many times?

 19          A   Many times.

 20          Q   When was the first time she told you that?                    10:49:51

 21          A   Many years ago.       I know her for --

 22          Q   I want to know all the dates she told you

 23       that, all the years she told you that.             Okay?     So

 24       please tell me.

 25          A   I don't remember all the dates.             I don't           10:50:01

                                                                             Page 74
      t
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                        Main Document    Page 76 of 281


   1    remember all the times.

   2       Q    Give me one day.    Give me one year.

   3       A    2006, 2007, 2008.

   4       Q    Okay.   What did she tell you?

   5       A    She doesn't draw.     Every time we have a              10:50:11

   6    design meeting - - it's not just me.         You can ask any

   7    designers, anybody, and that's what one thing she

   8    said as to why she described things because she said

   9    specifically, "I don't draw.        That ' s why we have

  10    designers who can draw."                                        10:50:27

  11       Q    You're not a designer, are you?           You can't

  12    draw?

  13       A    I can draw.

  14       Q    No.

  15       A    Do you want me to draw something?                        10:50:33

  16       Q    Why have you taken a company that has been

  17    $20 million has been invested in that company,

  18    Thomas Wylde, LLC, and now you're the only employee

  19    for the company?      How did that happen?

  20            How did you take a company that had an                   10:50:49

  21    investor who was putting $20 million into the

  22    company, now you're the only part - time worker who

  23    gets paid one dollar a year?         How did that happen?

  24            MR. PEDDIE:     Objection.     Assumes facts.

  25            THE WITNESS:     I think that happened -- the            10:51:04

                                                                       Page 75

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document    Page 77 of 281


   1    people that's responsible for that happen is sitting

   2    everywhere else including in front of me and not

   3    here.     So if you ask me a question, I worked my job.

   4    I did my part.      And everybody else didn't do their

   5    part .                                                        1 0 : 51 : 2 2

   6    BY MR. BILLER:

   7       Q      Really?   Let's look at Exhibit 6.

   8              Seen this before?      Huh?    Seen Exhibit 6

   9    before?

  10       A      You have to --                                      10:51:32

  11       Q      Let's mark it --

  12       A      You have to give it to me.

  13       Q      -- Exhibit 6.    Let's see what the

  14    professionals say about you.

  15              THE VIDEOGRAPHER:      I think your mic has         10:51:49

  16    fallen off again.

  17              (Exhibit 6 was marked for identification by

  18       the court reporter and is attached hereto.)

  19    BY MR. BILLER:

  20       Q      Let's see what -- let's see what the                10:51:53

  21    professionals say about your competency and your

  22    ability to draw, design.         Okay?

  23              Have you seen this document before?

  24       A      No.

  25       Q      Why are you -- Doug Lee testified -- David          10:52:01

                                                                    Page 76

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 78 of 281


  1     Schnider testified he gave you this document and he

   2    sat down and talked to you about this document .         Is

   3    that not true?

   4       A   Obviously no.        There's my name -- wrong name

   5    right here.     That's not me.       I                         10:52:18

   6       Q   So you're saying you"ve never seen this

   7    document?

   8       A   No.

   9       Q   Okay.     Well, let's go ahead and go through it

  10    anyways.      Every single page.         I'll read.             10:52:24

  11       A    Yeah.

  12       Q    Okay?     Page 1.    Tell me if I read it wrong.

  13                    "All employees wear multiple

  14            hats.     However, employees are often

  15            asked to do many things they do not                     10:52:43

  16            know how to do or are not qualified to

  17            do.     Leadership and managers don't

  18            always know who is doing what and

  19            when.     Brand is tired and too

  20            predictable.        Employees are good and              10:52:56

  21            enjoyable to work with.            Leadership,

  22            management, departments are

  23            miscommunicating.         Poor

  24            communication."

  25            Did I read that right?                                  10:53:09

                                                                      Page 77

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                         Main Document    Page 79 of 281


  1       A    Yeah.

  2       Q    That was written about you, wasn't it?

  3       A    I don't know if it was written about me.           It

  4    says, "all employees 11 ?

  5       Q    Okay.    Next page.                                       10:53:17

  6                    "Employees are unclear about

  7            their role.     Employees in general do

  8            not feel supported by leadership .

  9            Creative team doesn't know how to give

 10            leadership what they want.          Don't know            10:53 : 23

 11            what they want and leadership keeps

 12            changing their mind.        Brand is good,

 13            but leadership does not know how to

 14            make it successful."

 15            Did I read that right?                                    10:53:36

 16       A    Yes.

 17       Q    That talks about you, right?

 18       A    Just I don't know if it's me.            It says

 19    leadership.      I don ' t know who leadership.

 20       Q    Weren't you in the leadership at Thomas Wylde             10:53 : 45

 21    because you were CEO, COO, CCD?          Weren't you part --

 22    weren't you the leadership at Thomas Wylde?

 23       A    There was three people.         It was Paula,

 24    myself, and --

 25       Q    Paula wasn't here at the company when this                10:53 : 58

                                                                       Page 78

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 80 of 281


  1    was written --

  2        A    Yeah.

  3        Q    -- January 8, 2016.

  4        A    Yeah, but this was all the employee were at

  5     the company were existing employees.                           1 0 :54:09

  6        Q    You and John Hanna was management and

  7     leadership, right?

  8        A    I was designer.

  9        Q    Oh, that's interesting.       Let's talk about

 10     that.   Next page:                                             10:54:18

 11                     "Designs are dated.     Fabrics

 12             dated.     Don't match price points.

 13             Leadership is not on the same page.

 14             Sales numbers and goals are

 15             unrealistic.     Constant expansion of                 10:54:29

  16            lines and accessories dilute

  17            resources."

  18            That refers to you, right?         That refers to

  19    you?

  20       A    That refers to the company.                            10:54 : 41

  21       Q    And you.     You're part of the company, right?

  22       A    Yes, I'm part of the company.

  23       Q    So next structure.

  24                    "Environment of constant change.

  25            Confusing and stressful for employees.                 10:54:49

                                                                     Page 79

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document    Page 81 of 281


  1             Company needs more structure, but

  2             leadership resists.       Lack of structure

  3             leads to confusion.      Multiple people

  4             and departments doing the same task.

  5             Small things make for craziness.                      10:55:02

  6             Constant design changes cause budget

  7             overage.   Budgets break down."

  8             That refers to you, right?         Because you're

  9     the CEO, right?

 10        A    I'm not the CEO.     I was creative director.         10 : 55:18

 11        Q    Okay.   Oh, you gave up your position as CEO

 12     in 2016?

 13        A    It was 2016, January 2016.

 14             So this seems like John Hanna hired this

 15     company and                                                   10:55:32

 16        Q    Doug Lee hired the company .

 17        A    I don't know who hired.        I asked John

 18     Hanna

 19        Q    Okay.

 20        A    - - to have outside --                                10 : 55:41

 21        Q    Okay.   There's no question.

 22        A    I asked CEO to hire independent HR because

 23     Meldy was doing HR and we had many internal issues .

 24        Q    Let's read on and see who is really at fault

 25     here.                                                         10:56:00

                                                                    Page 80

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY         Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                              Main Document    Page 82 of 281


   1                     "Calendar is clear for everyone,

   2             but not followed and deadlines not

   3             met.         Only department that is

   4             structured and keeps to it is

   5             accounting.         Employees crave                        10:56:10

   6             structure."

   7             Now, who was in accounting?             Did you say

   8    Meldy?    She was accounting, right?

   9       A     She was doing HR.

  10        Q    Okay.        And so you're saying that she is the          10 : 56 : 23

  11    one who caused the problems?

  12        A    No.

  13        Q    But it says:

  14                     11   Only department that is

  15             structured and keeps to it is                              10:56:29

  16             accounting."

  17             Did I read that right?

  18        A    I said --

  19        Q    Did I read that right?

  20        A    I said -- I'm answering your question.                      10 : 56:36

  21        Q    No, you're not.

  22        A    If you're going to ask me a question, I --

  23        Q    I asked you, did I read that right?

  24        A    I asked -- you asked me               I said Meldy was

  25     doing HR.      She was not HR.        I did not say anything        10:56:44

                                                                          Page 81

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY         Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                              Main Document    Page 83 of 281


   1 [   about her in regard accounting.                I said she was

   2     doing HR, and I asked the CEO, we needed outside HR

   3     come in and have some structure, have a talk to

   4     employees.

   5        Q       Okay.      Let's turn the page Bates number Lee                10:57:03

   6     000009 .     It's two pages.         "Leadership, John and

   7     Jenne."

   8                Are you saying that's not you?

   9        A       My name is spelled wrong here.

  10        Q       Yeah, but are you saying that's not referring                  10:57:22

  11     to you?

  12        A       It says referring both me and John.

  13        Q       Okay.      This is what it has to say:

  14                         "Hostile .   Wrong decisions made

  15                constantly.       Don't like their                             10:57:34

  16                behavior.      Embarrassing.        Can smell

  17                the desperation.         Constantly changing

  18                mind."

  19                Now, that's talking about you, right?

  20        A       Talking about me and John.                                     10 : 57:45

  21        Q       Okay .     Next page:

  22                         "Leadership, John and Jenne."

  23                "Not realistic.         Not clear direction.

  24                Be clear about what they want to do

  25                and do it.       No support.      No direction.                10:57:57


                                                            _ _ __ _ __ _ _ _P_a_g_e_ a2   _JI
                                          Veritext Legal Solutions
                                               866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                           Main Document    Page 84 of 281


  1             Be open to the expertise of others.

  2             Does manager have the ability to

  3             lead," question mark, question mark,

  4             question mark, question mark.            "They

  s             do not communicate well."                                    10:58:10

  6             That refers to you and John, right?

  7       A     It refers to -- yeah, John and Jene.             I don't

  8    know which one is me and which one is Jene, but

  9       Q     Are you saying you're not Jene?            Is that what

 10    you're saying?                                                        10:58:24

 11       A     No.      I'm saying I don't know which one refers

 12    to me and which one refers to Jene because it was

 13    a lot of it is unfair because I never really had

 14    opportunity to read this, obviously.             Had I read

 15    this, I would have first been able to correct and I                   10:58:39

 16    would have say, hey, you name - - you made my name

 17    wrong.

 18       Q     Okay .    You're more concerned about your name

 19    than the behavior that is being described, aren't

 20    you?                                                                  10:58:51

 21       A     No, it's not.

 22       Q     Are you that narcicisstic

 23       A     No

 24       Q           that you're more worried about your name

 25    having one Nin the middle and not your behavior?                      10:58:58

                                                                           Page 83

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 85 of 281


  1             MR. PEDDIE:    Objection.     Argumentative.

  2             THE WITNESS:    I'm saying I never seen this.

  3     If I seen this, I would tell them they spell my name

  4    wrong.    So obviously they don't know me very well.

  5     BY MR. BILLER:                                                   10:59:13

  6        Q    David Schnider is going to testify that he

  7     sat down with you and John and he showed you this

  8     and he said you were very, very upset.

  9             Okay, let's move on.

 10                     "Leadership, John and Jenne."                    10:59:22

 11             "They excuse each other's poor

 12             behavior.     Employees are not honest

 13             with them because they don't want to

 14             get yelled at or in trouble.          Don't

  15            meet or follow calendar milestones.                       10:59:36

  16            Too many expectations -- too many

  17            exceptions to the rule."

  18            That's referring to you and John, right?

  19       A    Yes.

  20       Q    Okay.     Let's forget about John.        Let's go to     10:59:47

  21    you now.   John has two pages.       You have four pages.

  22    There are twice as many criticisms for you over

  23    John.

  24       A    Sure.

  25       Q    First one for Jene.                                       11:00:04

                                                                        Page 84

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 86 of 281


  1                    "Is creative director, but still

  2            acting as COO."

  3       A    Small company.

  4       Q    It says:

  5                    "Is a major bottleneck that keeps                 11:00:15

  6            things from getting done.         Constantly

  7            waiting for her decision to move

  8            forward.    Take offense if decisions

  9            are made without her being present.

 10            Jene needs to make all decisions, but                     11:00:29   I
 11            she doesn't come in until 11:00.

 12            Things do not get done.        Jene is

 13            changing mind.     Everything has to be

 14            revised.    Jene knows production"

 15       A    Can you read that again.                                  11:00:45

 16       Q    Sure.

 17                    "Jene is changing mind.

 18            Everything has to be revised.          Jene

 19            knows production and sales, but not

 20            design."                                                  11:00:54

 21            That's referring to you, right?

 22       A    Yes .

 23       Q    You don't kno w design, right?         That's what it

 24    says.

 25       A    That's someone's opinion.                                 11:01:00

                                                                       Page 85

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 87 of 281


  1        Q   Yeah.     And the sales prove it because your

  2     sales are horrible

  3        A   I didn't --

  4        Q   -- for the company.

  5            MR. PEDDIE:     Objection.     Argumentative.           11:01:08

  6            THE WITNESS:      I didn't run sales department.

  7     BY MR. BILLER:

   8       Q   No.      You just made the designs that couldn't

   9    be sold.

 10            MR. PEDDIE:      Objection.    Argumentative.           11:01:14

 11     BY MR. BILLER:

 12        Q   Okay.      Jene continued:

 13                     ''Jenne gets upset with employees.

  14           Silent treatment.      Lot of collateral

  15           damage.      Constant turnover on the                   11:01:21

  16           design team.      Jene is hard to

  17            communicate with e-mail and text.

  18            Doesn't respond.     can be nasty.        Yells

  19            at employees in front of everyone.

  20            Screamer, yeller, and curser.          Text            11:01:41

  21            and e-mail in the office upset

  22            employees.     Public lynching."

  23            That's what you do.      You do public lynchings,

  24    huh?

  25       A    I don't know what "public lynching" means.             11:01:56

                                                                     Page 86

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 88 of 281


  1        Q   Okay.

  2                     "Employees feel like they're

  3            always in trouble.        No clear design

  4            direction.     No brand direction.         Set

  5            up to fail."

  6            That's referring to you, Jene, isn't it?

  7        A   Sure.

   8       Q   Yeah, great designer.         "Jene continued."

   9                    "Employees are aligned, but

 10            management is not."                                     11:02 : 14

 11            That would be you.        You would be management

 12     with John, right?      That would be management, right?

 13        A   Yes.

  14       Q   Okay.

  15                    "Employees are not honest with                 11:02:20

  16           them because they do not want to be

  17           yelled at or get in trouble.           If you

  18           offend her, you are gone.          Designs are

  19            not relevant.     Same old stuff."

  20           Meaning Paula's stuff because you don't have            11:02:35

  21    a creative bone in your body, right?

  22            MR. PEDDIE:     Objection.     Argumentative.

  23            THE WITNESS:     Sure.

  24    BY MR. BILLER:

  25       Q    Okay.

                                                                     Page 8 7

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                          Main Document    Page 89 of 281


  1                     "Lot of time, effort and

  2            confusion around fitting models,

  3            samples, sizing, multiple perceived to

  4            be far more expensive than need to

  5            be."                                                      11:02:53

  6            That's referring to you, right?

  7       A    Yes, sure.

  8       Q    Okay .

  9                     "Too involved in all aspects of

 10            business.     Can't and should not be                     11:03:03

 11            doing it all .     Loses focus.       She works

 12            very hard, but her passion translates

 13            negatively.      The design team loses

 14            confidence , feels berated by

 15            leadership.      Very disrespectful to                    11: 0 3:18

 16            design team."

 17            That's you, right?       Referring to you, right?

 18       A    Yes.

 19       Q    Okay.     This gets into suggestions.          I find

 20    these suggestions interesting .                                   11:03:30

 21                     "Brand goes away for a while.

 22            Launches totally different cutting

 23            edge line .     Change name or not,"

 24            question mark, question mark, question

 25            mark, question mark, question mark.                       11:03:45

                                                                       Page 88

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                             Main Document    Page 90 of 281

      r - - -- --- ---
 1 l     Paula Thomas; right?
 2                 A         For different people, yes.
 3                 Q         Including Paula Thomas?
 4                 A         Yes.
 5                 Q         And when you left in June of 2016, was
 6       the e-mail folder and the electronic folder in
 7       existence?
 8                 A         Yes, I believe so.
 9                 Q         Did you produce it as well?
10                 MR . PEDDIE:       The Meldy Rafols' e-mail folder?
11                 MR . BILLER :      Yeah.
12                 MR. PEDDIE:        I don 1 t think so.
13                 MR. BILLER:        I didn't think so.         They relate to
14       Paula Thomas.       That's the subject of the request.            You
15       want to produce those, or do I have to go
16       file      whatever?
17                 MR. PEDDIE :       We can discuss specific requests
18       for actual things like that.
19                 MR. BILLER:        I want everything that she
20       discussed in this deposition .                It's that simple.
21                 MR . PEDDIE:       Well, We can make a list later and j
22       discuss it.
23       BY MR. BILLER:
24                 Q         Now, when you received this Exhibit 69,
25       what did you think?

                                                                    Page 87
                                                           ----------
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                        Main Document    Page 91 of 281


  1                               EXHIBITS CONTINUED
  2      NUMBER                         DESCRIPTION                    PAGE
  3    Exhibit 13          EMAIL CHAIN RE: "TW OPERATION               165
  4                       AGREEMENT"

  5                       BATES: SCHNIDER BK004776 - 004836
  6

  7    Exhibit 14         DECEMBER 11, 2014 EMAIL WITH                172
  8                       ATTACHMENT RE: "DOCS"

  9                       BATES: SCHNIDER BK005163 - 005209
10

11     Exhibit 15         DECEMBER 8, 2014 EMAIL WITH                 174
12                        ATTACHMENT RE: "CHOI NOTE 11
13                        BATES: SCHNIDER BK003992 - 0 03997
14

15     Exhibit 16         NOVEMBER 25, 2014 EMAIL WITH                184
16                        ATTACHMENT RE: "PROMISSORY NOTE"
17                        BATES: SCHNIDER BK001548 - 001553
18

19    Exhibit 17          RESOLUTION RE TRANSFER OF                   190
20                        MEMBERSHIP INTERESTS
21                        BATES: 02217 - 02240

22

23    Exhibit 18          EMAIL CHAIN RE: "EXERCISE OF                193
24                        OPTION"

25                        BATES: LEE004485 - 004487


                                                                  Page 7

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                        Main Document    Page 92 of 281


   1       Q    Objection.     Move to strike.       Unfounded

   2    opinion .   Let's go

   3       A    There's many, many other evidence --

   4       Q    Never takes excuse.       I mean always making

   5    excuses.                                                         11:06:08

   6       A    I'm not.

   7       Q    That's what you're doing right now.           You're

   8    just making another excuse about your failures.

   9    Because Paula Thomas was gone on April 1, 2015, and

  10    you have been there since.        And - - you know what?         11:06:18

  11    Let's do this now, actually.

  12            MR. PEDDIE:     We're objecting to Exhibit 6

  13    just for future purposes.        I don't mind y ou asking

  14    questions about it.      It has no foundation.

  15    BY MR. BILLER:                                                   11:06:45

  16       Q    I'm going to hand you t wo documents.

  17            What number are we up to?

  18            THE REPORTER:     7.

  19            MR. BILLER:     Okay .   7.   Number 7 I'm handing

  20    to the court reporter.                                           11:07:18

  21            (Exhibit 7 was marked for identification by

  22       the court reporter and is attached hereto.)

  23            MR. BILLER:     And this is No. 8.

  24            {Exhibit 8 was marked for identification by

  25       the court reporter and is attached hereto.)                   11:08:03

                                                                       Page 91

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                          Main Document    Page 93 of 281


   1    BY MR. BILLER:

   2          Q   Do you have No . 7 and No. 8 in front of you?

   3          A   Yes .

   4          Q   We'll start with No. 7.         Number 7 appears to

   5    be a management organizational chart; is that                     11:08:13

   6    correct?

   7          A   Yes .

   8          Q   And the person at the top is the founder,

   9    creative director, Paula Thomas, right?

  10          A   Yes.                                                    11:08:21

  11              MR . PEDDIE:   I'm sorry .      What page are you

  12    on?

  13              MR . BILLER:   It's on 118.        I mean -- I'm

  14    sorry.     Bates stamped 6020.

  15    BY MR. BILLER:                                                    11:08:31

  16          Q   Then it has you as the chief operating

  17    officer.

  18              Do you see that?

  19          A   Yes.

  20          Q   And it has John Hanna as chief executive                11: 0 8:35

  21    officer.

  22              Do you see that ?

  23          A   Yes.

  24          Q   Now, how many other employees are with the

  25    company at this point in time?                                    11:08:46

                                                                        Page 92

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document    Page 94 of 281


   1        A   When was that?

   2        Q   On the chart.

   3        A   But when -- when was it made?

   4        Q    I don't know.     I thought you would be able to

   5    help me with this.       It's part of a pamphlet.                 11:09:00

   6        A    I cannot      we've been making this for the

   7    last ten years.

   8        Q   Okay.    So we see who is under you is Yoonsung

   9    Bae, Susan Chae, Kristhea Santos, David Schnider --

  10        A    Susan Chae?                                              11:09:16

  11        Q    -- and Allison Lee, right?         There are five

  12    people under you, right?

  13        A    There is outside service, two outside

  14    professional services.       Two outside professional

  15     service .   And three people.                                    11:09:39

  16        Q    Okay.   The only person left on this day        --
  17        A    Yes.

  18        Q    -- is you, right?

  19        A    Yes.

  20        Q    All of these other people are gone, right?               11:09:52

  21        A    Yes.

  22        Q    Okay.    so there's not a chief accountant.

  23     There's not a sales manager.        There's not a PR

  24     manager.    There's not legal counsel.         There's not a

  25     CPA, right?                                                      11:10:05

                                                                        Page 93

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                             Main Document    Page 95 of 281


   1   ~            Correct.

   2   I      Q     There's not an import coordinator, associate

   3       designer, associate designer, senior designer,

   4       right?    They're gone?

   5          A     Correct.                                               11:10 : 16

   6          Q     Right?     Then you've got assistant associate,

   7       assistant associate, administrative associate.

   8       They're gone as well, right?

   9          A     Yes.

  10          Q     All these people are gone but you, right?              11:10:24

  11          A     Yes.

  12          Q     So is your testimony that all these people

  13       except you are responsible for the downfall of

  14       Thomas Wylde as a brand?

  15          A     No.                                                    lld0:38

  16          Q     So what responsibility do you take?

  17          A     As management,    I take full responsibility.

  18          Q     Full responsibility for the destruction of

  19       the brand, right?

  20          A     The org chart?     Yes.                                11:10:52

  21          Q     You take full responsibility for nearly

  22       destroying the brand name Thomas Wylde?

  23                MR. PEDDIE:     Objection --

  24                THE WITNESS:     No, not me.

  25       BY MR. BILLER:

                                                                         Page 94

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                          Main Document    Page 96 of 281


   1       Q     Okay.    Of course not.

   2       A     Done by -- done by John, myself, and Paula.

   3       Q     Paula wasn't there.        Okay?

   4       A     She was there .

   5       Q     Okay .   Let's                                               11:11:13

   6             MR. PEDDIE:       I ' m objecting to this Exhibit 7.

   7    It was pretty clearly created for PDTW .

   8             MR . BILLER:     John was never a chief executive

   9    officer for PDTW.         So what are you talking about?

  10    Do you just talk?         Really?                                      11:11:28

  11             MR. PEDDIE:       I'm sorry, but on Bates 6020 it
                                                                        11
  12    says, "Paula Thomas, founder and creative director .

  13    She is on the chart.         And on the next page it's

  14    listing everybody's start dates, 2009, 2013 .            This

  15    is not a Thomas Wylde document -- or Thomas Wylde,                     11:11:38

  16    LLC, document.

  17             MR. BILLER:       Okay.    You want to argue

  18    whatever you want to argue.

  19             MR. PEDDIE:       I'm objecting to it.

  20             MR. BILLER:       It's a chart .                              11:11:43

  21             MR. PEDDIE:       You're asking why, I'm telling

  22    you --

  23             MR. BILLER:       On what grounds?

  24             MR. PEDDIE:       Because you're conflating PDTW

  25     with TW.                                                              11:11:48

                                                                             Page 95

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                            Main Document    Page 97 of 281


   1               MR . BILLER:    What have I said?        I asked her.

   2    I gave her a chart .

   3               MR. PEDDIE :    About how she is the only one

   4    left.      It sounds like you're talking about Thomas

   5    Wylde LLC's employees.                                               11:11:55

   6               MR. BILLER:     She is the only one left .

   7               MR. PEDDIE :    This talks about PDTW .

   8               MR. BILLER :    Okay .   Let's go to the org chart

   9    for TW .

  10               MR. PEDDIE:     Okay .

  11               MR. BILLER:     Thomas Wylde , No. 8.

  12               MR. PEDDIE :    Okay .

  13    BY MR. BILLER:

  14       Q       Can you review No. 8 .

  15       A       Yes.     This is really small typing, small               11:12:10

  16    writing .

  17       Q       I'm sure you can read it .

  18       A       At the top it says,      "Thomas Wylde, Table of

  19    Organization."

  20       Q       Right.    You're the only one left, right?                1 1 :12:24

  21       A       Yes .

  22       Q       So what -- what do you take responsibility

  23    for in causing Thomas Wylde, LLC, from going from a

  24    company with lots of employees to a company who has

  25    a part-time, one-dollar-a-year CEO?                                  11:12:45

                                                                           Page 96

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document    Page 98 of 281


  1             MR. PEDDIE:    Objection.      Calls for

  2     speculation.

  3             THE WITNESS:    Are you asking me?

  4     BY MR. BILLER:

  5        Q    Yes.

  6        A    All I know is that I'm getting paid

  7     one - dollar-per - month salary for the last two years

   8    and paid off the company's 2 million dollar debt,

   9    working weekends, working every day, and not ge t ting

 10     paid.                                                          1 1 :13:21

 11     BY MR. BILLER:

 12        Q    Because you ' re working for yourself and

  13    you're selling TW's garments and clothes and putting

  14    the money in your own pocket, that's why.

  15       A    Hundred percent not true.                              11:13:33

  16            MR. PEDDIE:    Objection.      Argumentative.

  17            THE WITNESS:     Hundred percent not true.

  18    BY MR. BILLER:

  19       Q    We can look at bank records.

  20            So you don't take any responsibility for the           11: 1 3:39

  21    failure of the company, I take it?

  22       A    I think, in my personal opinion, when any

  23    company fails, there is a lot of effect involved.

  24    For Thomas Wylde particularly, it's three people:

  25    myself, John, and Paula.                                       11:13:57

                                                                     Page 97

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                           Main Document    Page 99 of 281


  1       Q    Let's get this right.             Thomas Wylde, LLC,

  2    started business on January 1, 2015, right?

  3       A    What was that?

  4       Q    January 1, 2015, right?

  5        A   I don't know when it started, but 2015, yes.                11:14:09

  6        Q   Okay.       And it is now 2019, four and a half

  7    years later, right?

  8        A   Yes.

  9        Q   Okay?       Paula Thomas left the company -- was

 10     fired and terminated by Richard Peddie on April 1,                  11:14:24

 11     2015, right?

 12               MR. PEDDIE:     Objection.       Misstates the facts.

 13               THE WITNESS:       Go ahead.

 14     BY MR. BILLER:

 15        Q      You can answer the question.                              11:14:36

 16        A      Okay.     I'm waiting.

 17        Q      I just asked you.

 18        A      Oh.     What did you ask?

 19               MR. BILLER:     Read back the question, please.

 20               ( Record read. )                                          11:14:53

 21               THE WITNESS:       I don't know what date.      But

 22     yes.

  23    BY MR. BILLER:

  24       Q      Okay.     So she was at Thomas Wylde about three

  25    months.     John Hanna was with Thomas Wylde for about              11:15:00

                                                                          Page 98   _J
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                         Main Document   Page 100 of 281


  1     18 months .     And you've been there for four and a

  2     half years.

  3        A   Yes.

  4        Q    So you think they have as much responsibility

  5     for the failure of the company as you do?                            11:15 : 10

   6       A    So when --

   7       Q    It's a yes or no question .

   8       A    Well, I'm getting there.         When -- I don't

   9    know why you're saying failing, because 2014 company

 10     was 2 million dollar debt owed to CBC and currently                  11:15:24

 11     we have no debt .     So financially the company was in

  12    debt and now we are almost debt free.

  13       Q    Well, I wouldn't know that because you're not

  14    producing your books and records.

  15       A    Well, so I'm telling you.                                    11:15:46

  16       Q    I don't care what you say .         I want to see

  17    your books and records.

  18       A    Okay.     That's different -- okay.            That's --

  19       Q    So will you allow us to look at the books and

  20    records?                                                             11:16: 0 0

  21            MR. PEDDIE:     Don ' t   take homework assignments .

  22            THE WITNESS:     I don't own the company.            I

  23    don't own the company.

  24    BY MR. BILLER :

  25       Q    You're a member, aren't you?

                                                                           Page 99

                                    Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                          Main Document   Page 101 of 281


  1        A      I work for the company.

  2        Q    You're a member, aren't you?

  3        A      I'm a member.     I'm a member.       I work for the

  4    company.

  5        Q      You're a member, aren't you?          You're an           11:16:10

  6    owner?

  7               MR. PEDDIE:     Objection.     Calls for a legal

  8    conclusion.

  9               THE WITNESS:     I'm not owner.

 10     BY MR. BILLER:                                                      11:16:17

 11        Q      I want to go back to the topics of computers.

 12     Do you have a cloud?

 13        A      Personally?

 14        Q      Yes.

 15        A      Yes.                                                      11:16:26

 16        Q      Okay.   Did you ever get a cloud for Thomas

 17     Wylde, LLC?

 18        A      I don't know.     Me?   No.

 19        Q      Is there any information from Thomas Wylde,

 20     LLC, in your personal cloud?                                        11:16:42

 21        A      Not in my personal cloud.

 22        Q      So --

 23        A      It's my e-mail, it could be.          If it's in my

 24     e-mail.

 25        Q      So when you e-mail to people, don't you have              11:16:53

                                                                         Page 100   _J
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                          Main Document   Page 102 of 281


   1    attachments?

   2       A      Don't I have what?

   3       Q      Attachments.    Documents that are attached to

   4    your e-mails.

   5       A      Oh, attachments.                                      11 : 17:03

   6       Q      Yes.

   7       A      Yes.

   8       Q      So if your e-mails -- if you have e-mails for

   9    work, Thomas Wylde, LLC, that have attachments,

  10    those attachments will be in your cloud, right?                 11 : 17 : 1 4

  11       A      It's in the server.

  12       Q      It's in the server or cloud?

  13       A      Server.    Thomas Wylde does not -- I don't

  14    think we have a cloud.        We have

  15        Q     Your personal e-mails.                                1 1 : 17 : 24

  16       A      My personal e-mails, yes.

  17        Q     Okay.     So you -- are you saying you don't

  18    have any business e-mails in the cloud that you have

  19    personally?

  20       A      In my computer.     I don't know what -- in my        11 : 17:36

  21    computer, it's constantly backed.

  22        Q     Let's get this right.       Okay.     You have a

  23    laptop?

  24       A      I do have a laptop.

  25        Q     You travel a lot, don't you?                           11:17:50

                                                                     Page 101

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                          Main Document   Page 103 of 281


   1          A   Yes.

   2          Q   You travel a lot to sell clothes and to go to

   3    things that designers go to, right?

   4          A   Yes.

   5          Q   And do you use your laptop when you're out on                11:17:59

   6    business?

   7          A   Yes.

   8          Q   And your laptop -- data on the laptop goes to

   9    the cloud, right?

  10          A   Yes.    I mean, it goes to backup.                           11:18:08

  11          Q   What is backup?

  12          A   You know that -- the backup, the -- the thing

  13    that Apple sells.        You know, the backup.         You never

  14    bought that?        It's backup.   It goes to automatically

  15    back up everything.                                                    11:18:41

  16          Q   In the cloud?

  17          A   Yes.    I mean, if you say it's cloud.         But we

  18    have machine.

  19          Q   Okay.     You have machines for your laptop --

  20          A   Backup.     For everything.                                  11:18:51

  21          Q   Let me finish, okay?

  22              Describe the back-up machine you're referring

  23    to.

  24          A   Okay.     So we have a backup and it -- it's

  25    from Apple.       It's a white square .                               11:19: 1 4

                                                                           Page 1 02

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                           Main Document   Page 104 of 281


   1       Q      Are you talking about a server?

   2       A      I don't know what that is.

   3       Q      Who installed it?

   4       A      My husband did.

   5       Q      Your husband did?                                      11:19 : 23

   6       A      Yes.

   7       Q      When did he install it?

   8       A      It's been long time.

   9       Q      Ed Smith didn't install it?

  10       A      No.     It's in my home.     He never been to my       11:19:30

  11    home.

  12       Q      Okay.    So this backup or server you have at

  13    your home, it includes Thomas Wylde information?

 14        A      It backs up everything that I back up on my

  15    e-mail.                                                          11 : 19: 46

 16        Q      And you use your laptop when you do business,

 17     right?

 18        A      Yes.

 19        Q      So your personal computer and your server

 20     have Thomas Wylde information in them, right?                    11:19:56

 21        A      Probably.

 22        Q      Okay.    When did you buy your laptop?

 23        A      Long time ago.     I want to say -- long time

 24     ago.     2015, 2014.     I don't know.

 25        Q      Okay.    So I'm going to tell you right now            11:20:24

                                                                     Page 103

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                           Main Document   Page 105 of 281


   1    that I consider the server and your laptop to be

   2    evidence .       And that you need to protect data in that

   3    evidence.        In fact, you need to probably back it up

   4    with a second source so that evidence is not lost.

   5    Because I know in your divorce proceedings when they                     11:20:42

   6    asked for your computer, you said it was stolen or

   7    gone.

   8       A     My computer was stolen --

   9       Q     Yeah .

  10       A     -- and that -- Christmastime .              And it was new      11 : 20 : 52

  11    computer I bought.        Paula know about that.

  12       Q     Okay.     I'm telling you --

  13       A     Okay.

  14       Q     -- don't let anything happen to that laptop

  15    and that backup or that server, because I'm going to                     11:21:09

 16     be getting whatever information out of those devices

 17     that are related to Thomas Wylde.                Okay?

 18        A     Sure .

 19        Q     All right.     Now, let's talk about computers

 20     at work .    You have two computers at work, you say,                    11:21:23

 21     right?

 22        A     Yes .

 23        Q     And the computer at home, your laptop and the

 24     server, that's connected to a cloud, right?

 25        A     Yes.     My backup .      I don't know what you call            11:21:32

                                                                              Page 104

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                        Main Document   Page 106 of 281


   1    cloud, but we have a backup.

   2       Q    Do you have a cloud?

   3       A    I have a backup.     If you can call it a

   4    cloud

   5       Q    Do you know what a cloud is?                                  11:21:47

   6       A    It's -- I think that is a cloud because it

   7    goes back up.

   8       Q    There is a server, which is a physical

   9    device, and then there is a cloud that is in the sky

  10    that's connected to a host company.                                   11:22:02

  11            Do you know that?

  12       A    I have a physical device.

  13       Q    Okay.     Do you have a cloud for any computers?

  14       A    For me personally?     No, I don't.

  15       Q    Thomas Wylde?                                                 11:22:17

  16       A    Thomas Wylde, I don't think so.

  17       Q    Okay.     So right now -- you don't think so?

  18       A    No, I don't think so.       I don't know.        I don't

  19    think so.   I don't think we ever had a cloud.             If we

  20    have, I don't know.                                                   11:22:28

  21       Q    Okay.     So let's talk about the two computers

  22    that you say are still at --

  23       A    Office.

 24        Q    -- the business at Thomas Wylde.             What kind

 25     of computers are they?                                                11:22:41

                                                                           Page 105   _J
                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document   Page 107 of 281


                I think it's PC.

                Two PCs?

   3       A    Yes.

   4        Q   Both PCs?

   5       A    I think so.                                             11:22:49

   6       Q    What type?

   7       A    I don't know.

   8       Q    Who makes them?      Dell?

   9       A    HP?     I don't know.

  10       Q    HP?                                                     11:22:59

  11       A    I don't know.     I don't know.

  12       Q    Okay.    You have a photocopy machine?

  13       A    I have       I do have a copy machine, yes.

  14       Q    Okay.    Do you have a scanner?

  15       A    That scans, I believe.                                  11:23:12

  16       Q    Okay.    When did you buy these two computers?

  17       A    I don't know.

 18        Q    Was i t within the year?

 19        A    No.

 20        Q    Was it in 2017?                                         11:23:21

 21        A    I don't know.

 22        Q    How old are they?

 23        A    I don't know.     I don't use them.

 24        Q    You don't use them for Thomas Wylde at all?

 25        A    That one is for accounting -- I'm not the one
                                                                        11:23:32 '

                                                                   p~

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                          Main Document   Page 108 of 281


   1    that using those computers.

   2        Q     Who uses those computers?

   3       A      The shipping computer is used by the shipping

   4    guy, and accounting computer is used by Yoonsung

   5    before.                                                           11:23:47

   6       Q      And she doesn't work at Thomas Wylde anymore,

   7    right?

   8       A      Nobody.

   9       Q      So who is doing the accounting?

  10       A      Occasionally she come and help for free.               11:23:55
  11       Q      So she just comes in to work for you for

  12    free?

  13       A      Yeah, when I need help, sure.          I work for

  14    free right now.        One dollar per month.

  15       Q      I thought it was one dollar per year?                  11:24:07
  16       A     No, sorry.      One dollar per month.

  17       Q      Okay.     All right.   Why -- let's get to the

  18    next document.        I'll tell you why I know there are

 19     69 computers as of May 2016.

 20              MR. BILLER:      Let's mark this as number 9.           11:26:56

 21               (Exhibit 9 was marked for identification by

 22        the court reporter and is attached hereto.)

 23              MR. BILLER:      I'll identify the pages because

 24     this thing is very long.

 25              THE VIDEOGRAPHER:       Your microphone, please.        11:27:40



                                    Veritext Legal Solutions
                                                                      Page 107   J
                                         866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document   Page 109 of 281


   1             MR. BILLER:     Oh, sorry.

   2     BY MR. BILLER:

   3        Q    Okay.    You say there are 10, 15, maybe 20

   4     computers in storage?

   5        A    Yes.                                                   11:27:50

   6        Q    And those computers contain information,

   7    data, electronically stored information from Thomas

   8    Wylde?

   9        A    Yes.

  10        Q    Are any of those computers from - - were any           11:28:11

  11    of those computers used for PDTW?

  12        A    I don't know.     I don't think so.

  13        Q    Okay.    So are you saying 20 computers were

  14    purchased for        or as many as 20 computers were

  15    purchased for Thomas Wylde?                                    11:28:34

  16       A     I don't know.     I was not the one in charge of

  17    buying computers.

  18        Q    Who was that?

  19       A     It was previous management.

  20        Q    Who was that?                                         11:28:47

  21       A     Paula and John.

  22       Q     I'm talking about Thomas Wylde.

  23       A     Paula was part of it too.

  24       Q     She was creative director.

  25       A     So I don't know who.      So you're asking me,        11:28:58

                                                                    Page 108

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                         Main Document   Page 110 of 281


  1     I'm guessing -- I'm giving you my guess.

   2       Q    Okay.     But I don't want a guess.           But I want

   3    to know -- when I open that storage facility, am I

  4     going to see computers that contain business

   5    information from Thomas Wylde?                                        11:29:14

   6       A    Yes.

  7        Q    Okay.     Do you recognize Exhibit 8 --

   8    Exhibit 9?      sorry.

   9       A    No.

 10        Q    It's tax returns.                                             11:29:40

 11        A    Okay.

 12        Q    You don't recognize the CPA on the letterhead

 13     at the top of the first page?         Do you recognize that

 14     name?

  15       A    Yes.                                                          1 1: 29 : 50

  16       Q    That's a CPA, right?

  17       A    Yes.

  18       Q    Allison Kim worked for that CPA?

  19       A    Yes.

  20       Q    Right?                                                        11 : 29:58

  21       A    Yes.

  22       Q    Okay.     So did Allison Kim ever work in the

  23    on the business premises of Thomas Wylde, LLC?

  24       A    Thomas Wylde, LLC, I don't know.              PDTW she

  25    came.   For Thomas Wylde, I don't know .                              11:30:16

                                                                           Page 109     _J
                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 111 of 281


   l       Q   Well, this is the tax return for 2015, right?

  2        A   Yes.

  3        Q   That was    --
  4        A   Yes, 2015.

  5        Q   Okay.     That was Thomas Wylde LLC's first            11 : 30:33

  6     year, right?

  7        A   I don't know.      Yes.

   8       Q   Okay.     What involvement did you have in

  9     preparing the tax return itself or providing any

 10     information to the CPA who prepared the tax return?           11:30:54

 11        A   None.

 12        Q   None whatsoever?

 13        A   None.

 14        Q   None?     Please explain why the expenses almost

 15     doubled from PDTW's expenses.                                 11:31:21

 16        A   I don't know.

 17            MR. PEDDIE:      Objection.     Assumes facts.

 18     BY MR. BILLER:

 19        Q   Do you have an answer?

 20        A   I don't know.     Ask the accountant.                  11 : 31:33

 21        Q   The accountant?

 22        A   Yeah.

 23        Q   Well, you were the        coo, weren't you?
 24        A   Not in 2015.

 25        Q   You told me in your deposition --                      11:31:41

                                                                  Page 110

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                          Main Document   Page 112 of 281


   1       A     Oh, COO.     Okay.

   2        Q    You were the COO, right?

   3       A     Yes.

   4       Q     So you're familiar with some of the documents

   5    that are needed to prepare a tax return, right?                    11 : 31:52

   6       A     Not for the accounting part.             We always

   7    PDTW, we had a CFO, so they did everything.

   8             And for Thomas Wylde, LLC, we had also a

   9    chief accountant.       One thing that I don't get

  10    involved much is the accounting part, because I                    11:32:14

  11    don't know much about stuff.

  12       Q     As the chief operating officer, you're

  13    responsible for getting garments manufactured,

  14    right?

  15       A     I was responsible for a lot of things.                    11 : 32 : 28

  16       Q     No.     I'm asking is that one of them, though?

  17       A     Yes.

  18       Q     And you're responsible for getting garments

  19    distributed, right?

  20       A     Distributed to where?                                     11 : 32:42

  21       Q     To buyers and wholesalers and retailers.

  22       A     Yeah, I was overseeing.

  23       Q     Okay.    So you would be responsible for

  24    receiving invoices from the manufacturers and the

  25    distributors, right?                                               11:32:54       I
                                                                      p~
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                        Main Document   Page 113 of 281


   1       A   Our accounting department, yes.

   2       Q   Would you be responsible for receiving the

   3    invoices?

  4        A   No.

   5       Q   Okay.     So you wouldn't get any invoices?             11 : 33 : 04

   6       A   Accounting -- I would get invoices and I

  7     normally give it to accounting department.

   8       Q   Okay.     Now, you used a company called B2?

   9       A   Yes.

 10        Q   To be a distributor, right?                             11 : 33 : 19

 11        A   It's pick and pack company, shipping company.

 12        Q   I know.     But it's called B2, right?

 13        A   Yes.

 14        Q   Okay.     You own it, don't you?

 15        A   I don't own that company.                               1 1:33:31

 16        Q   Really?     Who owns it?

 17        A   It is my brother owned the company.

 18        Q   Really?

 19        A   Yes.

 20        Q   I have documents that say you own it.                   11:33 : 37

 21        A   That's -- I don't own the company.

 22        Q   Okay.     All right.   We'll see.       I'll bring

 23     those out.

 24        A   Sure.

 25        Q   How about Alex Park, who is he?                         11:33:47

                                                                    Page 112    J
                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document   Page 114 of 281


  1        A   He is the owner of one of our manufacturers.

  2        Q   Which owner?

  3        A   What was that?

  4        Q   Who?     Owner of what manufacturer?

  5        A   Dada Trading.                                            11 : 34:06

  6        Q   You sold Jene Jen to him, right?

  7        A   Yes.

  8        Q   And you are now     - - and you are part owner of
  9    Dada, right?

 10        A   Not at all.     Dada Trading.                            11:34:21

 11        Q   Not at all?

 12        A   Not at all.

 13       Q    Really?

 14       A    Not at all.

 15       Q    But you used Dada Tech as a manufacturing of             11:34:29

 16    the clothes for Thomas Wylde and PDTW, right?

 17       A    Yes.

 18       Q    Okay.     Which other manufacturer did you use?

 19       A    I'm sorry?

 20       Q    Which other manufacturer did you use?                    11:34 : 42

 21       A    When I met Paula, I was working for Jene Jen,

 22    which was -- we were at the office for Dada Tech.

 23    That's how I met Paula.       We had -- I don't know.    We

 24    had a lot of accounts.

 25       Q    Let's go back to the declaration.                        11:35:02

                                                                     Page 113

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                         Main Document   Page 115 of 281


                Which declaration?

   2       Q    Your declaration.      Exhibit -- what is it?

   3    Exhibits.       Right there (indicating).

   4            I want to show you your previous testimony.

   s            I'm handing the court reporter what will be                  11:35:26

   6    marked as Exhibit 10, the deposition testimony of

   7    Jene Park that I took on August 10, 2017.             Ages ago.

   8            ( Exhibit 10 was marked for identification by

   9       the court reporter and is attached hereto. )

  10            MR. BILLER:     I don't have another copy.                   11 : 35:51

  11    You'll have to share.

  12    BY MR. BILLER:

  13       Q    Now, turn i t page 43.       I really don't have

  14    any questions, but we have to do this a specific way

  15    because I'm about to impeach you .          Okay?                    11 : 36:18

 16        A    What was that?

 17        Q    I don't have any questions, but I'm about to

 18     impeach you, so we have to do this a specific way.

 19        A    What is --

 20        Q    Impeachment I'm about to show you you're a                   11:36:31

 21     liar.

 22        A    Oh.

 23        Q    Page 43, line 15.

 24        A    Uh-huh.

 25        Q    I'm going to read the question and you read                  11:36:38     I
                                                                          Page ~

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document   Page 116 of 281


  1    the answer.

  2       A    Uh-huh.

  3       Q    Because I read -- I said this question and

  4    you gave the answer.

  5                    "Your testimony          Paula is              11:36:48

  6            sitting right here, and she is going

  7            to testify otherwise.           It's going to

  8            be your credibility against her

  9            credibility.         She is the creative

 10            director of PDTW and Thomas Wylde."                    11:36:59

 11            And you answer?

 12       A    I said "Absolutely."

 13       Q    Okay.

 14                    "QUESTION:      She is the one who

 15            came up with the designs.            She's the         11 : 37 : 07

 16            one who got intellectual property

 17            rights for her designs."

 18            Answer?

 19        A   "Yeah, sure.    11




 20        Q   Okay.                                                  11:37 : 16

 21                     "You didn't do any of that,

 22            right?"

 23        A   What?

 24        Q   I said:

 25                     "You did not do any of that,                   11:37 : 20

                                                                   Page 115

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                         Main Document   Page 117 of 281


  1            right?"

  2            Answer?

  3        A   "I did not say I did that."

  4        Q   Okay.

  5                     "QUESTION:    Did you do any of                     11:37:29

  6            that?      That's a direct question."

  7            Answer?

  8        A   "No."

  9        Q   Okay .

 10                     "So now you're claiming that you                    11:37:36

 11            made suggestions to Paula regarding

 12            the shoes and other items?"

 13            Answer?

 14        A   I say "No."

 15        Q

 16                     "And design changes.        Is that

 17            what your testimony is?"

 18        A   "I said I did the tech pack."

 19        Q   You actually said:

 20                     "No.   I said I did the tech                        11:37:56

 21            pack."

 22            Is that right?

 23        A   Yes.

 24        Q   What's the tech pack?

 25        A   Tech pack is technical design.              That was --      11, , . , 02   I
                                                                         Page 116

                                     Veritext Legal Solutions
                                          866 299-5127
                 Case 6:16-bk-15889-SY                                     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                                                                          Desc
                                                                           Main Document   Page 118 of 281
Fam, t065X (1-2012)            THOMAS WYLDE LLC                                                                                           XX-XXXXXXX                                                          Pae-3
                      Amended or Administrative Adjustment Request (AAR) Items for ELPs and REMICs Only

                          (a) Descrip4ion d Item Being Amended or                                                          (b) As oflgiNly                    (c) Net c:11onge -
                                                                                                                       repofl8d er as pre-Aously          lnc:ruse er (deauM) -               (dJ ComK:I amount
                                 Adjusted (see instructiOns)                                                                                                  explain In P3l1 Ill
                                                                                                                               ~

  1                                                                                                       1
  2                                                                                                       2
   3                                                                                                      3
  4                                                                                                       4
  5                                                                                                       5

Tax and Payments {see instructions)

  6 ELPs ONLY: Tax and other payments . . . . . . . . ... .. . .. . . . .. ... l - - - ' 6 ~ - - - - - - - - - + - - - - - - - - + - - - - - - - -
  7 REMICs ONLY: Tax on net income from prohibited


  8
       transactions         ......... . . _. . _... _. . . .
       REMJCs ~Y: Tax on net income from foreclosure
                                                                                                      t--7---1------------------------
    property . . .... . ...... ...... ...... ..... ·• ···· ·· ..............
  9 REMICs ONLY: Tax on contributions after the startup
                                                                                                      ......,aa~-----------------+--------
    day .. . . . . . . . . .. .. .. . . . . . . . .. .. . .. .. . .• . . . . . . . . .• .• . . _9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 10 Total tax              . . . .. .. . . . ........... .. ........... . .. • . . . • . • . . t--'-1.a.0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 11 Tax paid wiCh Form 7004 .. . . .. . .                              . . •. . • ... .. . . .. . ,___1___
                                                                                                       1 _ _ _ _ _ _ _ _......___ _ _ _ _                                          --.---1---------
 12 Tax paid with (or after) the filing of the original return . . . . . . . • . .. . . ..                 .. .. . .. .. .. . . . .. . . . . . . . .. . . . .. . . • . •... ....    12
 13 Add lines 11 and 12. aillJlm (d) .. ... ... ..... . .. . . .. ..... ... ... .. ... . . .. . .. ... . . . .... . .. . ... ... ..... . .. .... . ...... ... ... .                 13
 14 Overpayment, if any, as shown on original return or as later adjusted.. ...... ....                                  . . .. . _.. . . ........ ......... ,.                     14
 15 Sublract line 14 from line 13 . . .. . . .. .. .. .. . . . . . . . . .. . .. . . .. . . .. . . . . .. . . . .. . .. .. . .. .. . .. .. ....... . ...... .                       15
Tax Due or Overpayments (see instructions)
 16 Tax Oue. Subtract line 15 from line 10, column (d). For details on how lo                                 pay, see instructions . . . . . . . .        . ........ •...          16
 17 Ollwpayment. Sublract line 10, column (d). from line 15 .. .. . . . . . . . . . . .. . . .. .. .. . . . . . ..                           . . . . . .. .. .. .. ....... ..       17

Note. Amended Schedules K-1 or Schedules Q. File amended Schedules K-1 or Schedules Q with Form 1065X. If the ELP or
REMIC is filing Form 1065X for an administrative aa}UStment request (AAR), do not fumlsh the amended Schedules K-1 or Schedules
Q to the pa,1ners or residual interest holders. If the REMIC is not filing for an AAR and is not subject to the rules for consolidated audit
proceediugs under sectJons 6221 through 6231. the REMIC must furnish the amended Schedules a to ils residual interest holders.
See instructions for details
                           Und« penaltlS d pe,jury. 1 declare 1'1111 " - tied _, original -    and NI I have examined Ns - - revn, lncluclo,g aocornpanyw,g
                           schad,_ .,d _...,II, and 10 the besl al my ~ • and belel this amended reci.m II lrue. com,ct, and ccmplellt. Oedatalion of prepa,...
                           COlher 11.w, ia,,payet1 ls bas.cl on al ffllfflllllon of wl"kh _ .,_ .,y "'"°"'4eclge.
Sign
                                                                                                           I
                     ►                                                   ~                                                                     ► 1-e
Here
                           $ignMIJre al general patN< llmlled lablly                                            Dalt
                           member manager. a, d1cr1zed ln<IM<kla


Paid
                  PrtnVl'ype ~ • n.,,e

                  Kvu Hona Kim
                                                                                        I"'-P-• ..      p ....
                                                                                                                                                                 I   0.             IOu
                                                                                                                                                                                      ~
                                                                                                                                                                                          □
                                                                                                                                                                                          ff    I
                                                                                                                                                                                             PTIN
                                                                                                                                                                                             P00288359
Preparer           Firm's name
                                       ► Kvu Honq Kim, CPA, Inc.                                                                                                           Fim,'s. EJN ► XX-XXXXXXX
Use Only
                  fim•• -              ► 34 35 Wilshire Blvd Ste 1 97 0
                                         Los Anaeles. CA              90010-1 938                                                                                          Phona no.      213-381-3557
                                                                                                                                                                                              Ferm   1065X (1-2012)
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                           Main Document   Page 119 of 281


  1 ~            said some other things that were not truthful

  2   I   regarding your familiarity with Exhibit 6; is that

  3       right?

  4          A     Which part?      I   said I   didn't -- I don't

  5       remember seeing this.          I did not say that I'm not              12:33:42

  6       aware of this       the HR company performed the

  7       in-house HR.     It has         it was presented after the

  8       HR the meeting was done.

  9                Actually, i t wasn't a meeting, it was a

 10       lengthy outside HR company come in and interview                       12:34:07

 11       with everybody.

 12          Q     You didn't say that.

 13          A     I wasn't asked.

 14          Q     Oh, really?      It wasn't asked.         Okay.

 15          A     You asked if I       remembered this.           I said I      12:34:15

 16       don't remember this, but --

 17          Q     But you remember having the discussion with

 18       the HR people, right?

 19          A     Yes.   I actually wrote back about what they

 20       presented to me.                                                       12:34:26

 21          Q     You actually -- but you didn't say that

 22       either, did you?

 23         A      You didn't ask.

 24          Q     So you just strictly interpret my questions,

 25       right?    You're not going to volunteer any                            12:34 : 36

                                                                              Page 118

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                           Main Document   Page 120 of 281


  1   r   information unless I ask a question precisely,

  2       right?    Is that the way you play this game?

  3          A     I'm supposed to -- I'm trying to answer your

  4       questions --

  5          Q     No, you're not.

  6          A     -- yes or no.

  7          Q     Let me hand you number --

  8          A     Sure.

  9                MR. BILLER:     What's the next number?

 10                THE REPORTER:     11.                                12:34 : 56

 11                MR. BILLER:     11.

 12                (Exhibit 11 was marked for identification by

 13          the court reporter and is attached hereto.)

 14                THE WITNESS:     Uh-huh.

 15       BY MR. BILLER:                                                12:35:16

 16          Q     Do you know Exhibit 11?

 17          A     Yes.

 18          Q     And you know Exhibit 11 because you wrote it,

 19       right?

 20         A      Yes.                                                 12 : 35:22

 21          Q     You wrote it regarding the report that you

 22       denied knowing about?

 23         A      I said I didn't review this with David

 24       Schnider, but of course I know about the whole HR

 25       exercise and the report.                                      12:35:32

                                                                     Page 119

                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                           Main Document   Page 121 of 281


      1      Q   Oh?      Oh, really?

   2         A   Yes.

   3         Q   Of course you did.          But you didn't tell me

   4      that before .

   5         A   But your question was if I've seen this.                      12:35:38

   6             MR . BILLER:     Let's go for a break.            Okay?

   7      Why don't you go back to when I first introduced the

   8      document.

   9             THE VIDEOGRAPHER:          Are we off the record?

 10              MR. BILLER :     No.     I'm speaking to the                  12:35:51

 11       reporter.

 12              Let's go back to when I first introduced the

 13       document.    We're not off the record.

 14              (The record was read as follows :

 15                       "QUESTION:     Let's look at

 16              Exhibit 6 .     Seen this before?          Huh?

 17              Have you seen Exhibit 6 before?

 18                         ANSWER:     You have to --

 19                         QUESTION:      Let's mark it

 20                         ANSWER:     You have to give it

 21              to me.

 22                         QUESTION:      - - Exhibit 6.

 23              Let's see what the professionals say

 24              about you.     Let's see what -- let's

 25              see what the professionals say about

                                                                           Page 120

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                           Main Document   Page 122 of 281


  1

  2
      I            your competency and your ability to

                   draw, design.        Okay?

  3                           Have you seen this document

  4                before?

  5                           ANSWER:     No.

  6                           QUESTION:     Why are you -- Doug

  7                Lee testified -- David Schnider

  8                testified he gave you this document

  9                and he sat down and talked to you

 10                about this document.         Is that not

 11                true?

 12                           ANSWER:     Obviously no.

 13               There's my name -- wrong name right

 14               here.      That's not me.       I

 15                           QUESTION:     So you're saying

 16               you"ve never seen this document.

 17                          ANSWER:      No.

 18                           QUESTION:     Okay.     Well, let's

 19               go ahead and go through it anyways.")

 20               MR. BILLER:      I've got enough.          That's good.         12:36:54

 21     BY MR. BILLER:

 22          Q    So you clearly testified falsely that you had

 23    not -- you had not seen the document before?

 24          A    Not this particular document, I haven't seen

 25    it.       I know about -- of course I requested to the                     12 = 3 7 = 03   I
                                                                            Pa~

                                        Veritext Legal Solutions
                                             866 299-5127
                Case 6:16-bk-15889-SY                      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                                               Desc
                                                           Main Document   Page 123 of 281
Foon 1065 (2015)          THOMAS WYLDE LLC                                                               XX-XXXXXXX                                                   Page3
                     B     other lnfonnation continued
                                                                                                                                                                 Yes   No
11      At any time during the tax year, did the partnership receNe a distribution from, or was it the granlof of. or
        transferor to, a foreign trust? If "Yes," the partl18fShip may have to ftle Form 3520, AMual Return To Report
        Transactions With F . n Trusts and .            . ex Certain F        Gifts. See instJ1Jctions                                                                  X
12a Is the partnership making, or had it previously made (and not revoked), a section 754 election? . • . . . . . . . ...•                                              X
    See inslructions for details regaroing a section 754 election.
  b Did the partn81Ship make for this tax year an optional basis adjus1ment under section 743(b) or 734{b)? If "Yes."
        attach a statement shoWing the computation and allocation of the basis adjustment. See instructions . . . . . . . . . . ... . ...... .                          X
  c     Is 1he partnership required to adjust 1he basis of pa"1ership assecs under section 743(b) or 734(b) because of a
        subslantial built-«1 loss (as defined under sedion 743(d)) or substantial baSis reduCtion (as defined under section
        7      ? If "Yes· attach a statement         · 1he        111ion and allocation of 1he basis           t. See ins1ruclions                                      X
13      Check this box if, during the cutTent or prior tax year, the partnership distributed any prope,ty received in a
        like-kind exchange or contributed such property to another entity (other than disregarded entities wholly
        O'Nlled                                       the tax                                                                                    ..   ►
14      At any time during the tax year, did the partnership clistlibule to any partner a tenancy-in-common or other
        undivided interest in                                                                                                                                           X
15      If the partnership is required to ftle Form 8858, Information Return of U.S. Persons With Respect To Foreign
                         Entities enter the llUl11ber of Fonns 8858 at1ached. See inslructions ►
16      Does the partnership have any foreign pannen;? If "Yes." enter the number of Forms 8805, Foreign Partner's
        lnfonnaclon Statement ex Section 1446                        Tax filed for this              · .►                                                               X
17      Enter the number of Fonns 8865, Return of U.S. Persons Wdh Respect to Certain Foreign Partnerships, attached
        to this return._ ►
18a     Did you make any payments in 2015 that would require you to file Form(s) 1099? See instructions ....•... ..                                               X
  b   . If "Yes • did         or will U_file                                                                                                                      X
19      Enter the number of Fom,(s) 5471, Information Return of U.S. Persons With Respect To Certain Foreign
               rations attach~ to this return. ►                      0

Designation d Tax Matters Partner (see instructions)
Enter below the general partner or member-manager designated as the tax matters partner (TMP) for the tax year of this retum:



 -~ ►
  Name of

  TMP
                                                                                                               lden1if)lng
                                                                                                               numb« ol TMP
                                                                                                                                   ►
                          ►                                                                                                        ►
  If lhe TMP Is an
                                                                                                               Phonenomber
  entity, -                                                                                                    ofTMP
  al TMP repnasentallYt




                     ►
  Adclnlss of
  ~
  TMP


                                                                                                                                                          Fom1   1065 (201~)
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                         Main Document   Page 124 of 281


  ].   BY MR. BILLER:

  2        Q   Okay.

  3        A   And

  4        Q    I'm not talking about the reports the company

  5    did.    I'm talking about the document I ' m holding as            12:38:03

  6    Exhibit 6 from a professional evaluator.              Are you

  7    saying that Mr. Schnider did other documents

  8    regarding your evaluation?

  9       A    The document was done by the professional HR

 10    company.                                                           12:38:19

 11       Q    Yes.     And you never -- you testified before

 12    you never saw it.

 13       A    No.     I had the document.      I read the

 14    document.      I had a meeting with them.        I had a

 15    meeting with HR company.                                           12:38 : 30

 16       Q    But in the early morning

 17       A    Not this particular one you're holding.

 18       Q    So you're saying there's another document?

 19       A    There was       I had a meeting with them --

 20       Q    Describe the other document.           I don't care        12:38:39

 21    about meetings.

 22       A    Report.

 23       Q    I don't care about anything else.

 24       A    Report.

 25       Q    I want you to describe the report.                         12:38 : 44


                                                                       Page 123

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                            Main Document   Page 125 of 281


  1
      r      A      There was the report.

  2          Q      Describe it.

  3          A      There was a report done by this company we

  4       hired and they were -- they were giving -- they had

  5       interviewed me.                                                   12:38:59

  6          Q      Describe the report.      I don't care what you

  7       think is in there.       I want you to describe the

  8       report.     Physically describe it.        What did it look

  9       like?     Because I'm going to subpoena this man and

 10       I'm going to get all the reports.                                12:39:10

 11          A      Yeah.

 12          Q      So what did the report look like?

 13          A      Report, I don't remember, but report look

 14       like report.

 15          Q      You're pointing at the document as a report?           12:39:16

 16       You're pointing at Exhibit 6 as a report?

 17          A      Okay, okay.    It could be this.       I don't

 18       remember.     There was a report.      There was a report

 19       and there was a meeting.

 20          Q    Okay.     So I'm asking you in particular, is            12: 3 9: 2 9

 21       there another document regarding your incompetence

 22       other than Exhibit 6?

 23         A     Could be.

 24         Q     You don't know?

 25         A     Could be.                                                12:39:39

      ..__        _ _ _ _ _ __                                          Page 124          J
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                             Main Document   Page 126 of 281


  1          Q     Do you know?

  2          A     I don't know.      Might be.

  3          Q     Okay.     So as you know now

  4          A     Yes.

  5          Q     -- the only document that you saw was the                     12:39:48

  6    document Exhibit 6, correct?

  7          A     Yeah.     No.   No, no.    I think there was other

  8    documents.

  9          Q     But you just said you don't know.             Which is

 10    it?       Do you know?      Don't you know?      Are you                 12:39:58

 11    confused?          Or are you just incompetent?

 12          A     No.     What I'm trying to say is we hired HR

 13    company --

 14          Q     I know you hired an HR -- I'm focusing on the

 15    document.          Describe the document you                             12:40:12

 16               MR. PEDDIE:      Can you lower your voice,

 17    please.

 18               MR. BILLER:      If she would stop frustrating me

 19    and not being dishonest with me, I would.

 20               THE WITNESS:      I'm not trying to be dishones t .           12:40:24

 21    I'm trying to answer your questions.

22     BY MR. BILLER:

23        Q       No, you're not.      You're trying to avoid

24     answering my questions.

25        A       I'm trying to answer your question.             We hired      12:40:30

                                                                             Page 125

                                      Veritext Legal Solutions
                                           866 299-5127
P01W Dopr.clatlcM, ,chetlull!
                                                            Case 6:16-bk-15889-SY                                Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31 Desc                                                                2,014.00
                                                                                                                                                                                                                                      ,,u....uu
Equipment
Asset#            Datt                                       Cost            Useful rife AO
                                                                                              12/31/lOU          Mainfel>-14
                                                                                                              Jan-14
                                                                                                                      Document
                                                                                                                             M~r-14
                                                                                                                                     Page 127 of 281
                                                                                                                                    Apr•14           M■y-14
                                                                                                                                                 Jun-14 Jul-14 lu,,1-14 Sep-14 0Ct•14                        Nov-14     0.C•14     Z014Total
               ll/30nll>6        Production (q1,1lpment          4,763.00        5
                                    Sewlns Machin•
                                                            --!?63.00
Offlc. Fum11ure
Asset#            0.1,                                       Cost            Usefvll.fe
          16     2/712003           Offkt- Furniture             6,525.00        7                5,797.00
          17    5/30/2003           Office Furniture               431.00        7                  384.00
          18    8/13/2003           Office Fumh:ure             10,300.00        7                9,151.00
          25    9/4/200'1            Offace Furniture              251.00        7                  210.00        2.99     2-16                                                                                                           UJ
          37   9/13/2010             Office Furniture              383.00        7                  383.00
         40     3/13/2011            Office fumtture             3,210.00        7                3,210.00
         42
         43
               4/16/2011
               4/20/2011
                                     Office Furniture
                                        Furniture
                                                                 2,081.00
                                                                 1,409.00
                                                                                 7
                                                                                 7
                                                                                                  2,081.00
                                                                                                  1,409.00
                                                                                                                                                                                                                                           .
         47    8/23/2011                fumhure                  1,110.00        7                1,110.00
         48
         52
               9/20/2011
                2/14/2012
                                        Furniture
                                     Offke Furnltu,e
                                                                 1,200.00
                                                                   392.00
                                                                                 7
                                                                                 7
                                                                                                  1,200.00
                                                                                                    224.00        U 3      5.13     ~ 13      513        5,13     5.13
                                                                                                                                                                                                                                           .
                                                                                                                                                                           5.13     5,13     5.13     5.13       5.13       5.13         61.57
         53     2/15/2012            Offc:e Furniture            3,262.00        7                1,864.00      12Ui2    122.62   122.62    122.62     122.62   122.62   122.62   122.62   122.62   122.62     122.62     122.62      1,471.-U
         51     6/5/2012             Office Furniture            5,427.00        7                3,101.00       77.68    77.68    77.68     77.68      na       77.68    77.68    17-68    77.68    77.68      77.68      77.68        HZ.14
                6/4/2013                Furniture                  900.85                                        10.72    10.72    I G.72    10.72      10.72    10.72    10.72    10.12    10.72    10.72      10.72      10.72        ID.it
               11/18/2013               Furnitute                2,770.00        7                               32 98    32.98    32-98     32,98      3l.98    32.98    32.98    32.98    32 98    32.98      32.98      32.98        , ,s.11
                12/4/2013               Furniture                  168.00                                        10.33    10.33    10.33     10.33      10 33    10.33    10.31    10.33    10.33    10.33      10.33      10.33        U 4.aa
               8/28/20U               Office chairs              2,417 41
                9/2/2014              OH'u t>bles                1 739 64
                                                                                                                                                                                                                                           -
               12/20/2014               6 drawers                  177.26                                                                                                                                                                  .
               1/27/2015     2 morroc•n covr, for pitlow            171100
               1/27/2015          2 25/75 down pmow                 l&:>00       7

                                                            ....!2.519.85                        30,124.00      262.45   261.62   259.46    259.46     259.46   259.46   259.46   259.46   259.46   259.46    259.46     259.46       Ulll.J9


Olflco Equipmlflt
Asset#            Dot•                                       COst         Useful life
                8/14/2006            M-K Computer                2.963.00     s                   2,963.00
          7     11/9/2006            MxCOmputer                  3,636.00     s                   3,636.00
         11    11/30/2006            Mac Computer                4,649.00     s                   4,649.00
         12    12/27/2006            MiilCComputer               4,563.00     5                   4,563.00
         14     1/1/2007         Computtr Equipment            21,345.00      s                  21,345.00
         15    4/19/2008         Computer Equipment             4,559.00      5                   4,428.00
                                                                                                                                                                                                                                           -
         19     4/7/2009         Computer Equlpmtnt              2$49.00                          2,343.00
         20      5/2/2009        Computer Equipment              1,807.00                         1,661.00
         21     11/7/200'1       computer Equipment             3,377.00                          3,030.00
         22     11/2/200'1       Computer Equipment              2,269.00       5                 2,036.00
         23     12/3/2009        computer Equlpment              1,275.00       s                 1,14-4.00
         24
         26
               12/31/200'1
                2/6/2010
                                 Computer Equlpment
                                 Computer Equipment
                                                                 1,846.00
                                                                6,676.00
                                                                                                  1,657.00
                                                                                                  5,715.00
                                                                                                                                                                                                                                           .
         27     2/8/2010         computer Equ.,ment                 74.00       s                    63.00                                                                                                                                 .
         28    2/17/2010         Computer Equipment             4,319.00        5                 3,697.00
         29    2/17/2010         Computer EqLdprne-nt           4,556.00        s                 3,900.00
         30    2/24/2010         Computer Equipment             1,697.00        5                 1,453.00
         31    2/27/2010         Computet Equipment             1,066.00        5                   913.00
         32
         33
                5/2/2010
               7/31/2010
                                 Computer Equipment
                                 Computer Equipment
                                                                1,017.00
                                                                   436.00
                                                                                5
                                                                                s
                                                                                                    871.00
                                                                                                    373.00
                                                                                                                                                                                                                                          .
         34    7/31/2010         computer Equ lpment               436.00       5
         35    8/10/2010         Computer Eq- lpment               861.00       s
                                                                                                    373.00
                                                                                                    737.00
                                                                                                                                                                                                                                           -
         36
         38
               9/16/2010
                1/6/2011
                                 Computer Equipment
                                 Computer Equipment
                                                                1,332.00
                                                                1,643.00
                                                                                5                 1,332.00
                                                                                                  1,643.00
                                                                                                                                                                                                                                          .
         39    2/25/2011         Computer Equlpment             3,979.00                          3,979.00
                                                                                                                                                                                                                                          -
         4-4   5/24/2011                  IPad                    668.00        5                   668.00
         45
         46
               5/25/2011
               7/28/2011
                                          IPad
                                 Computer Equipment
                                                                  882.00
                                                                4,949.00
                                                                                5                   882.00                                                                                                                                .
                                                                                                 4,949.00
         49
         so
               11/3/2011
               8/29/2012
                                 Compute r Equipment
                                   M~Computer
                                                                3,950.00
                                                                2,164.00
                                                                                5
                                                                                s
                                                                                                  3,950.00
                                                                                                  1,299.00      49.38    49.38    49.38     4938       4938     49.38    49.38    49.38    49.38    49.38      49.38      48.78
                                                                                                                                                                                                                                       ,_
               8/14/2014        Apple S.t o,o • c~ mput~r       1,309.91             s                                                                                            10.,1    ZIIJ     2183       lUl        21.83         98.24
               8/26/2014        Appk? S10,e • <omputtif         1,136.00             s                                                                                             u,      l &.9l   18.93      1• •1      18 93         IS.20
               8/26/2014        Apple Store - COrnpulet         1,179.11             5                                                                                             911
                                                                                                                                                                                           19 · ~   19.65      17-65      19.65         la.43
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                             Main Document   Page 128 of 281


 1       A      No.

 2       Q      Oh, yeah, okay.         We'll see what -      -

 3       A      No, I don't need to.

 4              MR. PEDDIE:          Don't argue.

 5     BY MR. BILLER:                                                         12:41:29

  6       Q     Why did

  7             MR. PEDDIE:          Don't worry.

  8    BY MR. BILLER:

  9       Q     Why did B2 give Palliative over $15,000?             Why

]. 0   would that distribution company working for Paula                      12:41:41

11     Thomas give B2 -- I mean Palliative over $15,000?

12        A     82    --

13              MR. PEDDIE:          If you know, answer.

14              THE WITNESS:          B2 is owned by my brother.     And

15     when we had the company               when we had the                   12:41 : 55

16     internet --

17     BY MR. BILLER:

18        Q     I'm listening.

19        A     Oh.        When we      when I was opening up that

20     black market -- not black market.                Internet company.      12:42:14

21     Night market company, which I talked about this with

22     Paula.    She helped me to come up with the name too,

23     which I always talked to her everything about I do.

 24    So company was

 25       Q     Except when you're stealing her money and her                  1 2:42:33

                                                                            Page 127

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document   Page 129 of 281


  1    products

  2       A    I never

  3            MR. PEDDIE:     Objection.        Argumentative.

  4    BY MR. BILLER:

  5       Q    You don't talk about her about everything.              12:42:36

  6       A    I never

  7       Q    You did not talk to her about stealing her

  8    creations or IP or copy or her position or anything.

  9    You didn't talk about anything.            You didn't talk

 10    about the money you embezzled from her when you                 12:42:49

 11    worked for PDTW.      You didn't talk about that, did

 12    you?

 13       A    I never --

 14            MR. PEDDIE:     Objection.        Don't answer.

 15    That's a compound question.           Unintelligible.           12:42:58

 16            MR. BILLER:     Let me show you -- let's have

 17    the next document marked.          What is the next one?

 18            THE REPORTER:     12 .

 19            MR. BILLER:     12.

 20    BY MR. BILLER:                                                  12:43:26

 21        Q   What is 12?     What is Exhibit 12?

 22        A   It's B2 International, LLC.

 23            (Exhibit 12 was marked for identification by

 24        the court reporter and is attached hereto.)

 25     ////

                                                                    Page 128

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 130 of 281


 1    BY MR. BILLER:

 2       Q    Okay.     And that's your company, right?     B2

 3    International, LLC, right?

 4        A   It's not my company.

 5        Q   Whose company is it?                                   12:43:40

 6        A   I have no idea.

 7        Q   Really?

 8        A   Uh-huh.

 9        Q   It's funny, because I'm holding here a report

10     that this company was originated by a residence or            12:43:47

11     home or business address of Mr. Peddie.

12            Why don't you look at Exhibit 13.

13             (Exhibit 13 was marked for identification by

14        the court reporter and is attached hereto.)

15     BY MR. BILLER:                                                12:44:25

16        Q   Do you see your name there?

17        A   On top Jene Jen?

18        Q   Yes.

19        A   Yes.

20        Q   And what address is 1601 Fleming Drive,                12:44:32

 21    Longmont, Colorado?

 22       A   The lawyer's probably address.

 23       Q   Whose address?     Who's the lawyer?

 24       A    I don't know.

 25       Q   You don't know who's at 1601 Fleming Drive,            12:44:50

                                                                  Page 129

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                        Main Document   Page 131 of 281


  1    Longmont, Colorado?       You don't know who lived there?

  2       A     No.

  3       Q     You don't think it was Richard Peddie?

  4       A     It could be.     I don't know.        I don't know.

  5       Q     Okay.   Listen                                           12:45:03

  6       A     I don't know his address.

  7       Q     Okay.   But do you know if Richard Peddie

  8    lived in Fleming -- I mean Longmont, Colorado?

  9       A     I don't know.

 10       Q     Well, you've known him for 17, 18, 19 years,             12:45:14

 11    haven't you?

 12       A     I don't remember addresses.

 13       Q     Okay.   I'm not asking you for the address.

 14    I'm asking for the city.       I'm asking you for the

 15    state.                                                            12 : 45:25

 16       A     He lives in Colorado.

 17       Q     Okay.   And he used to live in Longmont,

 18    right?

 19       A     I don't know.

 20       Q     You don't know?                                          12:45:32

 21       A     No.

 22       Q     Every lie you tell will be another nail in

 23    your grave.

 24       A     So when I don't know, should I just lie or

 25    can I tell you I don't know?                                      12:45:42

                                                                      Page 130

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                        Main Document   Page 132 of 281


 1        Q     I don't think you're being truthful, ma'am,

 2    but the jury is going to have to decide that.           The

 3     jury of Paula's peers.

 4              Let's go back to No. 11, the e-mail that you

 5    wrote on a report that you didn't know about.                     12:46:01

 6        A     I did not say that I didn't know about the

 7    report.

 8        Q     The record speaks for itself.        Let's go on.

 9    Why did you write this e-mail?

10        A     Because it was like -- even though I asked              12:46:09

11    John to conduct the outside HR company to look into

12    a lot of chaos, because the company was going

13     through a lot of chaos, myself was going through a

14     lot of chaos, and there was like a literally --

15              MR. BILLER:   Move to strike.       Nonresponsive.      12:46:33

16     BY MR. BILLER:

17        Q     John didn't order this report to be prepared.

18     You know that.     I know that.    This was ordered by

19     David Schnider on behalf of Stephen Choi who wanted

20     to fire you as a result of this result - - or result             12:46:42

21     of this report .    I'll get to his e-mail.

22        A     Okay.

23        Q     Okay?

24              So why did you write this e-mail, Exhibit 11?

25        A     Because I was really shocked reading the                12:46:51

                                                                     Page 131

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                           Main Document   Page 133 of 281


  1    report.

  2       Q      Really?

  3       A      Yes.

 4        Q      Anybody meeting you would imagine that you're

  5    like this description.                                           12:47:00

  6       A      What?

  7       Q      Anybody meeting you would imagine you have

  8    the -- you know, you don't have the qualifications

  9    to be the creative -- chief creative designer.

10               MR. PEDDIE:    Objection.      Do you have a           12:47:11

11     question, sir?

12               MR. BILLER:    Yeah.

13               THE WITNESS:     Not about

14     BY MR . BILLER:

15        Q      Let's read the fourth paragraph down.                  12:47:14

16        A      Yes.

17        Q      Why don't you read it.

18        A      Which part?

19        Q      Fourth, the entire paragraph.           It's one

20     sentence, "I have to be honest with you"?                        12:47:30

21        A      Oh.

22                       "I have to be honest with you

23               that it was not easy to hear all the

24               negative things about myself,

25               especially from the people I spend so                  12:47:38

                                                                    Page 132

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                            Main Document   Page 134 of 281


  1              much time with and the people I like a

  2              lot . "

  3        Q     Next paragraph.

  4        A

  5                        "I was disappointed that the team               12:47:45

  6              did not say anything directly to me

  7              about all the issues and problems that

  8              they brought to your attention.                That

  9              is not good for the company.            Then I

 10              thought, I need to pay more attention                    12:47:59

 11              to reading people about their

 12              struggles dealing with me."

 13       Q      Didn't the report or the Exhibit 6 say that

 14    people were afraid to approach you about things

 15    because you would get angry and yell and scream and                12 : 48:15

 16    be nasty?      Didn't the report say that?

 17              MR. PEDDIE:      Objection.     Document speaks for

 18    itself.

 19    BY MR. BILLER :

 20       Q      You can answer.                                          12:48 : 25

 21       A      Sure.

 22       Q      So why are you writing to him you were

 23    shocked?

 24       A      I was shocked.

 25       Q      Although you're a yeller and a screamer and a            12:48:30

                                                                       Page 133

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                        Main Document   Page 135 of 281


 1     belligerent person who doesn't know what she's

 2     doing, you're shocked that the employees didn't

 3     the employees didn't like you?

 4               MR. PEDDIE:    Objection .    Compound.

 5               THE WITNESS:    No, obviously I'm not.                 12:48:41

 6               MR. PEDDIE:    Harassing.

 7     BY MR. BILLER:

 8           Q   You're not what?

 9           A   Obviously I never thought the people at the

10     company was going through that much struggle.                    12:48:50

11           Q   Because you were self-centered, right?

12               MR. PEDDIE:    Objection .    Argumentative.

13     BY MR. BILLER:

14           Q   You can answer the question.

15               MR. PEDDIE:    Harassing.                              12:49:00

16               THE WITNESS:    I was doing my job.          I

17     wasn't -- I wasn't there to be liked by everybody.

18     I was doing my job .

19     BY MR. BILLER:

20           Q   So you didn't care whether your employees              12:49:10       !
21     liked working with you, did you?

22           A   I did not say I did not care.         Of course I

23     do.

24           Q   But you're narcissistic, aren't you?

25               MR. PEDDIE:    Objection.                              12:49:18

                                                                     Page 134

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                        Main Document   Page 136 of 281


  1           THE WITNESS:       I'm not narcissistic.

  2    BY MR. BILLER:

  3       Q   That's why you were oblivious to everything,

  4    all your employees had to say about you because you

  5    focus on yourself, right?                                             12:49:23

  6       A   No.     That's why I said I'm disappointed

  7    because they never brought this direct to me.

  8       Q   Why didn't you see it?         Why didn't you?        Why

  9    don't you take responsibility for your failures?

10        A    I --

 11       Q   Why didn't you go to your employees and say,

12     "Listen, I have been misbehaving for the last period

13     of time.     I'm sorry.   Help me improve."           Why didn't

14     you do that?

15        A   I had that.                                                    12:49:41

16        Q   You did that?

17        A   Uh-huh.     In the meeting.

18        Q   Really?

19        A   Uh-huh.

 20       Q   No.     Before the meeting.                                    12:49:44

 21       A   Because how do I do that?          The things that I

 22    didn't know about.

 23       Q   You didn't know that you were essentially

 24    being a yeller and a screamer at your employees?

 25    You didn't know that?                                                 12:49:54

                                                                          Page 135

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document   Page 137 of 281


 l      A     No.     I'm not a yeller and screamer.

 2      Q     According to the report, you are.

 3      A     Someone else did plenty of that.

 4      Q     Yeah.    You know, you're being sued in three

 5   cases.    Don't cast stones from a glass house.                12:50:os   I
 6      A     I'm not --

 7            MR. PEDDIE:    Do you have a question, sir?

 8            THE WITNESS:     I'm not casting stones.

 9            MR . PEDDIE:   Objection.     Harassment.

10   BY MR. BILLER:                                                 12:50:15

11      Q     I'm not going to sit here and let her insult

12   my client, okay, because you're a crook and thief.

13            MR. PEDDIE:    Objection.     Keep it up,

14   Dimitrios, and we're going to walk out .

15   BY MR. BILLER:                                                 12:50:32

16      Q     Did you ever contact Mr. Schnider in person?

17            MR . PEDDIE:   Who is Mr. Schnider?

18            MR. BILLER:    Sniderman .    Sorry.

19            MR. PEDDIE:    Sniderman?

20            MR. BILLER:    Yeah, Sniderman.

21   BY MR. BILLER:

22      Q     Have you ever contacted Mr. Sniderman in

23   person or on the telephone?

24      A     The person who did --

25      Q     The report.                                           12:50:52

                                                                 Page 136

                                Veritext Legal Solutions
                                     866 299-5127
                        Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                                                Main Document   Page 138 of 281
XX-XXXXXXX                                         Federal Statements

                                 Statement 5 • Form 1065. Schedule   K.   Line   13a •   Contributions
             Descri_etion                  100%              50%                         30%             20%          Total
CHARITABLE    CONTRIBUTION            $_ _ _ _ _        $       2,400        $_____                 $_____        $       2 ,400
     Total                            $            0    $       2,400        $    0                 $    0        $       2,400




                                                                                                                              5
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                        Main Document   Page 139 of 281


 1           MR . PEDDIE:    Not relevant.

 2   BY MR. BILLER:

 3       Q      because of incompetence?          Why didn't you

 4   do that?

 5           MR. BILLER:     Are we on No. 14?                        12:52:27   !
 6           THE REPORTER:     Yes.

 7           MR. BILLER:     Okay.     I'm going to have the

 8   reporter mark the next document, Exhibit 14.

 9           (Exhibit 14 was marked for identification by

10       the court reporter and is attached hereto. )                 12:52:50

11           THE VIDEOGRAPHER:        Microphone.

12           MR. BILLER:     Sorry.

13   BY MR. BILLER:

14      Q    Did you read Exhibit 14?

15       A   Yes.                                                     12:52:54

16      Q    Why don't you read it into the record from

17   "Hi, Stephen."

18      A

19                  "Hope you had a great weekend.

20           I'm sending you the HR report of                         12:53:02

21           Robert Sniderman, an independent HR

22           consultant we hired sometime late last

23           year to address some internal problems

24           that company was facing and to

25           determine what may be the possible                       12:53:21

                                                                   Page 138

                                Veritext Legal Solutions
                                     866 299-5127
           Case 6:16-bk-15889-SY                                Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                                                                        Desc
                                                                Main Document   Page 140 of 281

TAXABLE YEAB
     2015
                          Limited Liability Company
                          Return of Income
                                                                                                                                                ■                                     CAUFORNlA E0BM

                                                                                                                                                                                           568
                                                                                                                                                                                             RP
      201420310399 THOM XX-XXXXXXX                                                                                                15            PBA                315990
      TYB 01-01-2015 TYE 12-31-2015
      THOMAS WYLDE LLC

      235 W 31ST ST
      LOS ANGELES                                        CA         90007

      ACCTMETHOD 2 07-22-2014 ASSETS                                                                   6292703 .
      INITIAL O FINAL O AMENDED 1




J    (1) During this laxable year, did another per.;on or legal entity acquire control or majority ownership (more than a 50% interest) of this
         LLC or any legal entity in which the LLC holds a controlling or majority interest that owned California real property
         (i.e., land, buildings), leased such property for a term of 35 years or more, or leased such property from a government
         agency for any term? .. _. _. . _. _. _... ........ _...... _.. , .. . . . • . • . . _. _.. .. . . • _. _.... .. _...... _..... ___.. _ _ .. _ , , • • . • . •                0 Yes     ~     No
     (2) During this taxable year, d'ld this LLC acquire control or majority ownership (more than a 50% interest) in another legal
         entity that owned California real property (i.e.• land, buildings), leased such property for a term of 35 years or more.
         or leased such property from a govemment agency for any term? .... .. ...... _. .. ..... .. .... ............... _. _. .. • . . _.. . .. . .. . •                             0   Yes   ~     No
     (3) During this taxable year, has more than 50% of the LLC's ownership interests cumulatiwly transferred in one or more
         transactions after an interest in Califomia real property (i.e., land, buildings) was transferred to it that was excluded
         from property tax reassessment under Revenue and Taxation Code Section 62(aX2) and it was not reported on a
         previous yea(s tax return? .. .. .. .. . .. .. .. .. .. .. .. .. .. . _.. ___ . _ . , .• ... _... _.. • .. . .. .. . . .. .. .. .. .. .. .. .. . .. .. .. .. .. .. .. .. •   D Yes      (ID   No
           (Yes raquinls filing of statament, penalties may apply - see Instructions.)
             Complete Schedule IW, LLC Income Worksheet (on Side 7) first to determine Line 1.                                                                        Whole dollars only

             1 Total income from Sdiedule IW, Umlted Liability Col11)any Income W011(sheel See instruct1ons . _.
                                                                                                                                    ·· · ········ ·   •        1             4,049.442 00
             2    Limited Liability Company fee, See instructions ••                         .. .. ...' -.-. -..... -...-...
                                                                                                   '
                                                                                                                                 •    ······ ··· ·
                                                                                                                                                              2                  6,000 00

Ji
             3    2015 annual Limited Liability Company tax. See instructions
                                                                              ············•··.. ········· .. . ... .. .. .. .. . •                            3                     800 00
I
15 'E
             4    Noncoosen6ng nonresident members' tax liability from Schedule T (Side 4} ..
                                                                                                  ············· ······· •                                     4                         00

~la
             5    Total tax and fee. Add line 2, line 3, and line 4              .. .. ...        .............    ····· ········· ···········        •       5                  6 800 00
-o           6    Amount paid with form FTB 3537 and 2015 form FTB 3522 and form FTB 3536 . .... ...... ..... ....
                                                                                                                                      •                       6                         6.8 00 00
~~           7    Overpayment       prior year         as a credit ............ _.. _...... .... .......... . . .. ... . .. .. .. .
                                                                                                                                      •                       7                                00
I    CII
                                    from                allowed

uC           8    Withholding (Form 592-B and/or 593) .......... .. .. ....... . .. .. .. _.... . ... ...... .. ..... ... . . ....... •                       8                              0 00
w
             9    Total payments. Add line 6, line 7, and line 8 .............. _..... _... ........ .. .. _..... .. .......... •                             9                         6.800 00
            10 Use Tax. This Is not a total line. See instructions
                                                                                                             ·······          ...... ..........       •      10                                00
            11    Payments balance. If line 9 is more than line 10, subtract line 10 from line 9 .•.•••. •.• . •.•.                      ... .. ,.    •      11                         6,800 00
            12     Use Tax balance. If line 10 is more than line 9, subtract line 9 from line 10
                                                                                                                                                      •      12                                    00



■                                                                     034                    3671154                                                       Form 568 Cl 2015 Side 1
                                                                                                                                                                                                   ■
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                            Main Document   Page 141 of 281


 1              MR. BILLER:      Mark the next document in order

 2    as --

 3              MR. PEDDIE:      Objecting to No. 14 on

 4    relevance.         Because people had a bad review

 5              MR. BILLER:      Bad review?         That wasn't a bad        12:54:25

 6    review.     That was a crucifixion.             That was a firing.

 7    That was a termination that only Stephen Choi could

 8    make.     What did he do?         Because he was making so

 9    much money funneling through that company, he

10    decided to make her the CEO.              That's what he did.           12:54:38

11              Can you mark the next document in order.

12              (Exhibit 15 was marked for identification by

13       the court reporter and is attached hereto.)

14    BY MR. BILLER:

15       Q      Do you recognize Exhibit 15?                                  12:55:06

16       A      Okay.      I see this.

17       Q      Okay .    You -- in Exhibit 15 recognizes you as

18    the new CEO, right?

19       A      Yes.

20       Q      In July of 2016, right?                                       12:55:35

21       A      June 2016?      Yes.

22       Q      And on June 2007 (SIC) Choi wrote:

23                       "Reading this does not make me

24              support either person to lead this

25              company."                                                     12:55:59

                                                                           Page 140

                                       Veritext Legal Solutions
                                            866 299-5127
 Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                             Main Document   Page 142 of 281


 1
     r----------
     I   Is that right?

 2   I       A   Yes.

 3   I       Q   Okay.    And this is six months after -- you
     I    were made the CEO six months after an independent HR
 4   I
 s   I    person recommended that you be fired, right?                      12 : 56:11
     I
 6   I       A   Yes .

 1   I       Q   Okay.     So how did that happen?        What did you
     I
 8   l    do to get that position?

 9   I       A   I resigned.
     l
10   l       Q   No.     You resigned and then Hanna got fired              12:56:21     I
11   l    and then you came back.      So did you come back

12   I    because he was going to make you the CEO?

13   I       A   I resigned because I shared a different
     I
14    I   vision than the CEO.     So the company asked me what
      I
15    I   it takes for me to stay.      And I said I cannot work            12:56 : 43

16   lI   with current CEO.

11   I       Q   Okay.     So you had Paula Thomas fired, then
     !
1a   I    you had John Hanna fired so you could become the

19   I    queen of the bee house, right?
     l
20   I       A   No.                                                        12:s1:01     I
     I
21   l       Q   Right?

22   l       A   I didn't fire Paula.       I didn't fire John.      I

23   I    don't have that power.     The head of the company did.

24   l    The company -- the person who can make that
     I
25   I    decision.                                                         12:57:16

                                                                         Page 141

                                    Veritext Legal Solutions
                                         866 299-5127
 Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                         Main Document   Page 143 of 281


 1       Q   Stephen Choi is nothing to the company .

 2    Nothing.    He is an investor.       He is not an owner.

 3    He is nothing.     Okay?   He doesn't make the decisions

 4    of the company.     That is supposed to be made by the

 5    members of the board.      Okay?     Not by Stephen Choi.              12:57:28

 6       A   So member did .

 7       Q   Yeah.     Stephen Choi is not a member.

 8           And when were there           were there any minutes

 9    of any meeting making you the CEO?           How did you

10    become the CEO?     I want to know.       How did you -- how           12:57:46

11    did somebody with your limited skills become a CEO

12    of a company?

13       A   How I become CEO of any company.               The company

14    was, as I said, lot of debt.         Company was

15    struggling.     The company was not be able to -- not                  12:58:06

16    in a position to pay anybody, not in the position to

17    pay and hire all the executives .

18       Q   Okay.     And this was in July of 2016?

19       A   Yes .

20       Q   Okay.     Well, what did you do with the $2.86                  12:58:22

21    million that you got on July 31 , 2016?

22           Next exhibit, 16, please, or 17.

23           MR. PEDDIE:     Objection.      Assumes facts not in

24    evidence.

25           MR. BILLER:     Is it 16 or --

                                                                          Page 142

                                 Veritext Legal Solutions
                                      866 299-5127
 Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                          Main Document   Page 144 of 281


 1             THE REPORTER:     16.

 2             (Exhibit 16 was marked for identification by the

 3    court reporter and is attached hereto.)

 4    BY MR. BILLER:

 5       Q     What did you do with the $2.686 million that             12:58:54

 6    you got in July of 2016 as the CEO?

 7       A     When I took over the company, monthly

 8   overhead was about half a million.            So it took me a

 9    few months to cut that monthly overhead from half a

10    million down to less than 200.         A lot of previous          12:59:21

11   bills was never paid.       A lot of -- there was a lot

12   of debt.

13       Q     I don't believe you because I don't think you

14    have credibility.

15       A     Okay.                                                    12:59:37

16       Q     Where are the QuickBooks that show all of

17    this debt and all of this money coming in?            Where

18   are the QuickBooks for back in 2016?

19       A     At the company.

20       Q     At the company?     Really?                              12:59:48

21       A     Yes.

22       Q     Where?    In the storage room?

23       A     In the     we have a server, QuickBooks

24   server.     We have a QuickBooks separately preserved.

25       Q     Where?    Inside the company at 329?                     12:59:59

                                                                     Page 143

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                           Main Document   Page 145 of 281

     r------- - - - - - - ---------------------.
 1   l      A   In the server, server.

 2
     I      Q   There physically?
     I
 3   I      A   Yes.
     I
 4   I      Q   Physically -- so you're saying there is

 5
     I   data                                                          01:00:08
     I
 6   I      A   Yes.
     I
 7              -- in that server that explains where every
     I      Q

 8   I   penny of this $2.686 million went from July 31,
     I
 9   I   2016, until today?     Is that what you're saying?

10
     I      A   Yes.                                                   01:00:22
     I
11   l      Q   Okay.     Explain the over $2 million in

12
     !   addition that Kata Global, K-A-T-A, Global, gave you

13   I   in a line of credit.

14   I          MR. BILLER:     K-A-T-A.   Sorry .

15
     I          (Exhibit 17 was marked for identification by           01:00:58
     I
16   I      the court reporter and is attached hereto.)

17
     l   BY MR. BILLER:
     l
18   I      Q   I want you to look at every page because I
     I
19   I   believe your signature is on every single page.

20
     I      A   Okay.                                                  01:01:03
                                                                                   l
     I
21   I      Q   Let's mark the next document No. 18, which is
     l
22   l   a different copy of the same document, but more

23   I   signatures.
     I
24   I          (Exhibit 18 was marked for identification by

25
     l      the court reporter and is attached hereto.)
     I                                                                 01:01:] 7

                                                                   Page 144

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                        Main Document   Page 146 of 281


 1    BY MR. BILLER:
 2               Q        -- but it took the clothing and the name
 3   and the brand of the company and sold those; right?
 4               MR. PEDDIE:       Objection, calls for a legal
 5   opinion.
 6   BY MR. BILLER :
 7               Q        The clothes, it sold the clothes.
 8              A         There was a cut-off season.
 9               Q        But they still sold the clothes that
10   were - -
11              A         After the -- when Thomas Wylde was
12   created, it started with its own season .
13               Q        But what did they do with the
14    clothes that Paula PDTW had already manufactured and
15   had on sale before July 22, 2014?                      Did they throw it
16   away?
17              A         No .    It was invoiced under PDTW.             That's
18   why we have these advances.                So whatever collection is
19    in there it goes to this account, advances to advances
20    from.     And so when that happened, invoices pertaining
21    to PDTW stayed in PDTW books.
22               Q        So people works on the PDTW books?
23              A         Yes.
24               Q        And so those books should show what
25   property was sold; right?

                                                                    Page 137

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                          Main Document   Page 147 of 281


 1        Q      What did you do run the company for 2.3

 2     million additional dollars?          That's $5 million that

 3     you got, based on the promissory note and the Kata

 4    Global PTE line of credit .          That's $5 million.      What

 5     did you do with that $5 million?                                      01:03:45

 6        A      Previously the c ompany overhead before I t o ok

 7     over was 6 million per year.          And I think I too k --

 8     I took down a lot - - a lot less than what overhead

 9     was.

10        Q      Did you need the additional $3.3 million from               01:04 :06

11     Densa?     What did you do with that money?

12        A      From who?

13        Q      Densa, D-E-N- S - A.   What did y o u d o with that

14     mo ney?

15        A      With the company - - me personally?                         01:04:2 0

16        Q      You're the CEO of t he company.          What did you

17     do with it?

18        A      I ran t he company.

19        Q      You ran the company.       So you spent $8 million

20     in 2016 and ' 17 running the company?             Is that what        01:04:29

21     you're saying?

22        A      Nope .   That's a wrong number.

23        Q      Isn't it true you stole it or part of it?

24        A      No, of course not.

25        Q      Isn't it true that the money went to B2 that                01:05:0 0

                                                                          Page 146

                                    Veritext Legal Solutions
                                         866 299-5127
 Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                            Main Document   Page 148 of 281


 1   I   you own, International,~ nd ~ ada Tech with your

 2       buddies with Alex Park, and then they

 3       wire-transferred it to Palliative ; isn't that true?

 4          A   Absolutely not.     I --

 5          Q   Really?     Then why -- how would you explain                 01:05:16

 6       any money coming from B2 International to

 7       Palliative?

 8          A   As I said, B2 owned by my brother.            And in

 9       2012 and, as Paula knows, I was start a new company

10       that is selling --                                                   01 : 05 :3 3

11          Q   You don't know what my client knows.           Stop

12   l   referring to as my client knows.

13   l      A   I have e-mail to her.
     l
14   I      Q   Okay.     Produce it.   Why don't you produce a
     l
15   I   document once in a while?      That would be nice.        I •ve      01:05:41

16   I   been after the company's documents -- I've been

11   I   after the company's documents for two years.           You
     l
18   I   haven't produced anything.

19   I     A    I have -- I have plenty of document produced.
     I
20   I   Thank you very much.                                                 01:05 : 51
     I
21   I      Q   You produced 1,000 pages.

22   I     A    And - - but you're asking me a question.          I'm
     I
23   I   trying to answer you your question without you
     I
24   I   interrupting.

2s   I
     I
            Q   I withdraw the question.         I withdraw the               01:06:01       I
     L_                                                                    Page ~

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                        Main Document   Page 149 of 281


 1    question.     I withdraw the question.

 2             THE VIDEOGRAPHER:        Microphone, please.

 3    BY MR. BILLER:

 4       Q     So you've never heard of Desna?

 5       A     What's Desna?                                              01:06:08

 6       Q     I'm asking you.     Have you ever heard of

 7    Desna?

 8       A     How to spell it?

 9       Q     D- E-N-S-A.

10             MR. PEDDIE:     Densa?                                     01 :06 :15

11             MR. BILLER:     D-E-N-S-A.

12             MS. THOMAS:     D-E-S-N-A, Desna .       D-E-S - N-A.

13             MR. BILLER:     That's what I said.

14             THE WITNESS :    What is it related to?         I

15    don't -- just out of the blue, Desna --                             01 : 06 :27

16    BY MR. BILLER:

17       Q     Because they wire-transferred to you $3 . 3

18    million, and it was going to replace Hillshore

19    Investment, but you guys blew that, and Choi had to

20    stick with Hillshore, but he wanted to replace it                   01:06:40

21    with Desna.

22             You don't know any of that?          As the CEO of

23    the company, you don't know any of that?

24       A     A CEO does not necessarily remember or know

25    everything.                                                         01:06:52

                                                                       Page 148

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                         Main Document   Page 150 of 281


 1        Q    How about $3.3 million, can't you remember

 2     that?

 3        A    The - - a lot less than what ex - CEO requested

 4     to run the company .      Not to me .      To the company .

 5        Q    You were the CEO of the company , right?                      01 : 0 7 : 03

 6        A    I was the CEO of the company .            I was

 7    salesperson of the company.            I was everything .

 8    Company was struggling --

 9        Q    So you had access to the bank accounts of the

10    company?                                                              01 : 07:14

11       A     I only

12       Q     Please don ' t   tell me you're not a signature

13    on the bank accounts .

14       A     I was.    I signed .     But we have accountant .     I

15    never personally wire            personally write a check             01 : 07 : 23

16    and personally .     I -- we have accountant .

17       Q     Okay.    And so are you accusing the accountant

18    of spending the $3 . 3 million?

19       A     No , the company .      Why accountant?         The

20    company .                                                             01 : 07:39

21       Q     Because you have not produced any documents .

22    The -- I've asked and I've asked and I"ve asked .

23       A     I --

24       Q     For two years you haven ' t produced any

25    documents that prove what you're doing with the                       01 : 0 7:46

                                                                         Page 149

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                             Main Document   Page 151 of 281


  1   I   money in this company.

  2                 So I ' m asking you, since you're not producing

  3       documents, what are you doing with millions and

  4       millions and millions and millions of dollars and

  5       documents when the company now has one person                   01:08:04

  6       working for it on a part-time basis?

  7             A   Sure .

  8             Q   What did you do with all the money?

  9             A   Run the company.

 10             Q   When you say "run the company," what did you          01 : 08 : 10   l
 11       do?

 12             A   Company expenses.

 13             Q   What company expenses?

 14             A   Company overhead .

 15             Q   What company overhead?

 16             A   Company overhead from payroll, rent,

 17       insurance, utility, going to travel, going to

 18       market, selling.         For everything.

 19             Q   Everything, right?

 20             A   Yes .                                                 01:08:32

 21             Q   And yet when PDTW was in business with a lot

 22       more employees, it only had $2 million in expenses.

 23       But you managed to spend $8 million

 24                 MR . PEDDIE:    Objection.

 25       BY MR. BILLER:

                                                                      Page 150

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                        Main Document   Page 152 of 281

      r-
 1         Q      or $6 million in expenses

  2            MR. PEDDIE:     Assumes facts.

 3     BY MR. BILLER:

 4         Q   -- over a two- year period?

  5        A   Well, that's how that ex- -- ex-structure was             01 : 08 : 46

  6    done.

  7        Q   Okay.    So isn't it true Stephen Choi used

  8    Thomas Wylde as a business to launder money?

  9        A   Of course not.

10         Q   Isn't that true?     Okay.

11         A   Of course not.     That's the most ridiculous

12     thing I ever heard, actually.         I ' m sorry.    That's

13     really funny.

14         Q   Really funny?

15         A   Yes.                                                      01 : 09 : 07

16         Q   It's not funny when you get thrown behind

17     bars.

 18            MR. PEDDIE:     Objection.     Let's not be

 19    threatening, argumentative.

20             THE WITNESS:     Why am I going -- why are you            01 : 09:15

21     throwing me --

22             MR. PEDDIE:     Don't engage him.

 23    BY MR. BILLER:

 24        Q   Isn't it true Palliative is a money

 25    laundering company?                                               01:09:23

                                                                      Page 151

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                         Main Document   Page 153 of 281


  1       A    Of course not.

  2       Q    Okay.     Isn't it true that you and your

  3    husband live separate lives and are lesbian and

  4    homosexual?      You announced that to the public in

  5    Paris; isn't that true?                                            01:09:38

  6       A   Of course not.

  7       Q   No.      You said that in Paris .

  8       A   To who?

  9       Q   Didn't you say that in Paris this year in

10     January?     That it works for you.      That's what you           01:09:48

11     said, it works for you.      Isn't that what you said?

12        A   No.

13        Q   So you're denying the nature of the

14     relationship with your husband?

15        A   What nature?      He is my husband.                        01:09:55

16        Q   Okay.     I'm saying you announced in Paris that

17     you and he are gay, but it works for you.            Is that

18     not true?

19        A   Oh, okay.     At my friend ' s wedding, and my

20     friend was Rosanna, R-0-S-A - N-N-A.        I was -- I was        01:10:10

21    drawing joke.      I invited everybody to come to my

22    house, have a dinner with us, and with my gay

23    husband, meaning metro.

24        Q   But you didn't say metro.

25        A   No, it was a joke as a gay husband.           Of           0 1:10:37

                                                                      Page 152

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                        Main Document   Page 154 of 281


  1    course we're not

  2       Q    I'm going to show -- I'm going to show a

  3    document that you wrote proving you did nothing for

  4    the company.

  5            You wrote this e-mail.        Okay?                   01:10:48

  6       A    Sure.

  7           MR. BILLER:     Exhibit 19.

  8            (Exhibit 19 was marked for identification by

  9       the court reporter and is attached hereto.}

 10    BY MR. BILLER:                                                01:11:19

 11       Q   Do you have 19 in front of you?

 12       A   Yes.

 13       Q   So this was written on June 20, 2016, right?

14        A   Yes .

15        Q   Okay.     You brought in a CPA, Allison Kim, as        01:11:29

16     a part-time employee to replace Meldy, right?

17        A   Yes.

18        Q   Okay.     How long have you known Allison Kim?

19        A   For a long time.

20        Q   How long?                                              01:11:42

21        A   Over ten years.

22        Q   And how long did she -- how long did she work

23    as a CPA for Thomas Wylde?

24        A   After Joel Kaiser, I introduced -- who was

25    our ex-CFO, after he left, I introduced Allison to             01 : 12 : 03

                                                                 Page 153

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                          Main Document   Page 155 of 281


  1    Paula.

  2        Q     So that was 2012?

  3        A     I don't remember exact year.

  4        Q     Give me an estimate.

  5        A     It could be around that time .                        01:12 : 15

  6        Q     Now, Joel Kaiser and you stole money from

  7    PDTW .    He has been indicted for embezzlement of

  8    $800,000 from Paula Thomas.          Isn't that right?

  9        A     I don't know about it.

10               MR . PEDDIE :   Objection.     Misstates .            01 : 12:30

11     BY MR . BILLER :

12         Q     Okay.    You don't know he is being prosecuted

13     for stealing $800,000 from PDTW?

14         A     I don't know the details of his situation .

15         Q     What do you know, then?                               01:12:40

16         A     I know that       that he was in trouble,

17     legally in trouble.

18         Q     Criminally?     Criminally in trouble?

19         A     Yes .

20         Q     Okay.   And you knew that he was stealing             01:12:57

21    money from the company, don't you?

22         A     He never stealed money from company.

23         Q     Then why is he being prosecuted for being

24    so        for doing so?

25         A     I don't know.    I don't know the details.           0 1:13: 0 7

                                                                   Page 154

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                         Main Document   Page 156 of 281


              Okay.      Were you watching him every second of

              day to see if he was stealing money from the

  3    company?

  4       A   That wasn't my job.

  5       Q   Okay.      So how do you know he wasn't stealing            01:13 : 14

  6    money from the company?

  7       A   Because I think he actually did it the other

  8    way around.      I think he used other company's money

  9    to pay for PDTW, for Paula's stuff.

 10       Q   Okay.      How do you know that?                            01:13:32

 11       A   Because we talked about that.

12        Q   Oh, he told you that?

13        A   No.

14        Q   So now you're remembering stuff.               I'm

15     interested.      What else do you remember?                        01:13 : 37

16        A   No, he did not tell me that.           That was me and

17     Paula went through extensively the -- because we

18     were sued by the company called Cleopatra.

19            MR. PEDDIE:      Cleopatra.

20            THE WITNESS:      So me and Paula looked at                 01:13:57

21     details.

22     BY MR. BILLER:

23        Q   Oh, you did?      What details do you remember?

24        A   I remember that when -- PDTW was always in

25     debt, always in financial problems.           We always were       01:14:06

                                                                       Page 155

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                           Main Document   Page 157 of 281


  1   f   trying to borrow money.      I don't remember one single

  2       year that PDTW was not in debt.

  3          Q   Move to strike everything.          You have no i d ea

  4       what PDTW's financials --

  5          A   You're asking me.                                                01:14:21

  6          Q   No, I'm not asking you what the financial

  7       condition.     You were the CEO -- COO of PDTW.          You

  8       were nothing else, nothing more.          You were the    coo.
  9              Are you telling me you looked at all the

 10       books and records and financials of PDTW every year                     01 : 14 : 34

 11       to see what its financial condition was?

 12          A   No.     I'm answering your question that how do

 13       I know about that Joel did what he did because I

 14       said I looked at records with Paula.

 15          Q   Okay.     So it's your position that Joel Kaiser                 01 : 14:48

 16       was stealing from other companies and helping to pay

 17       for PDTW?    Is that what you're saying?

 18          A   That's       yes.

 19          Q   Okay.     So why isn't PDTW or Paula being

 20       prosecuted for receiving stolen property?                               01 : 15:05

 21          A   I don't know.

 22          Q   You haven't thought about that, did you?                You

 23       think you're so smart.      You'll just say anything

 24              MR. PEDDIE:     Objection.

 25       BY MR. BILLER:

                                                                               Page 156

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                          Main Document   Page 158 of 281


                -- not realizing that you're going to get

  2     yourself in trouble.       If you tell the truth --

  3        A   I am telling the truth.

  4        Q   -- then you don't have to get into these

  5     little problems you're getting into.                            01:15:23
  6            So you're saying that the prosecutor didn't

  7     prosecute Paula Thomas or PDTW for receiving stolen

  8    property, but prosecuted Joel Kaiser for giving the

  9    money to PDTW?       Is that what you're saying?

 10        A   You are asking me about how I know.                      01:15:40
 11        Q   No.

 12        A   I'm answering

 13       Q    I'm asking a new question.           Read back the

 14    question, please.

 15       A    Okay .     What is your new question?                    01:15:48
 16            MR. BILLER:      Read the question back.

 17            (Record read. )

 18            MR. PEDDIE:      Objection.      Calls for

 19    speculation.

 20    BY MR . BILLER:                                                 01:16:26

 21       Q    Answer the question.

 22       A    I don't know.

 23       Q    Oh.      When did Allison Kim tell you she is not

 24    going to do anymore the accounting for Thomas Wylde?

 25       A    This year.                                              01:16:39

                                                                    Page 157

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                           Main Document   Page 159 of 281


 1        Q   When?

 2        A   Before -- right before tax return, because I

 3     had to do tax return for this year.

 4        Q   Who did it?

 5        A   What?                                                          01:16:49

 6        Q   Who did the tax return?

 7        A      I   have not done it yet.       I   have to find a

 8     company, inexpensive cost to do the tax returns.               I

 9     haven't found it yet.

10        Q      Okay.     Now, in this June 20, 2016 e-mail, you            01:17:02

11     write all of the possible solutions that you"ve

12     implemented to fix the company, right?

13        A      Yes.

14        Q      Okay?     One is cash flow, right?

 15       A      Yes.                                                        01:17:21

 16       Q      What discussion did you have with Stephen

 17    Choi the next day in an e-mail regarding cash flow

 18    issues?

 19       A      I   give them projections.

 20       Q      Projections?                                                01:17:36

 21       A      Uh-huh.

 22       Q      Projections of what?

 23       A      Projections of sales versus overhead.

 24       Q      That's what you gave them?

 25       A      I   think so.   I   don't remember.       I don't           01:17:47

                                                                          Page 158

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                           Main Document   Page 160 of 281


 1     remember what exactly what day without looking at --

 2        Q      Where is that document?       Where is that

 3     e-mail?

 4        A      What document?

 5        Q      The e-mail that you sent to Stephen Choi and                 01 : 17:54

 6     the document that you sent to him?            Where is it?

 7        A      I have it.

 8        Q      Where?

 9        A      In the computer, I guess.

10        Q      Why didn't you produce it?         It was asked for.         01:18:05

11        A      I never --

12               MR. PEDDIE:     Objection.    Assumes facts.

13     BY MR. BILLER:

14        Q      Why didn't you produce it?

15        A      You can ask my lawyer.                                       01:18:15

16        Q      No.     Your lawyer is an outside counsel.         It's

17    your duty as the CEO to make sure responses to

18     request for production of documents are complied

19    with.   And you are the one who is supposed to sign

20    the verification saying that you've complied with                       01:18:32

21    the request.

22        A      Sure.

23        Q      So why -- why didn't you produce that e-mail?

24            MR. PEDDIE:       Objection.     It assumes it has

25    not been produced.                                                      01:18:46

                                                                           Page 159

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                           Main Document   Page 161 of 281


  1 ~            MR. BILLER:     Richard, please.        Don't -- print

  2   l   out your own index and bring out my index.             Please.

  3       Don't even -- don't even go there.

  4       BY MR. BILLER:

  5          Q   Why didn't you produce it?                                     01:18:51

  6          A   Produce the --

  7          Q   The e-mail and the paperwork with the e-mail.

  8          A   The cash flow?

  9          Q   Yes.     Why didn't you produce it?

 10          A   It wasn't asked.                                               01:18:59

 11          Q   How do you know it wasn't asked?

 12          A   Well, how do you - - what specific -- I'm --

 13       you're asking me now.

 14          Q   No.    I served you with 195 requests for

 15       production of documents.      I know what I asked for.                01:19:14

 16       So I'm asking you why didn't you produce that e-mail

 17       and the documents attached to the e-mail mentioning

 18       this June 20th e-mail to Choi?

 19          A   I don't know what

20               MR. PEDDIE:     Same objection.                                01:19 : 26

21               THE WITNESS:     I don't know what is produced,

22        not produced.    We can go back and look at what's

23        produced and what

24        BY MR. BILLER:

25           Q   So will you produce it now?                                   01:19:32


                                                               _ __ _ _ _P_a_g_e_ l60    _J
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                        Main Document   Page 162 of 281


  1       A    I don't remember everything I produced, so

  2       Q   Will you produce the document right now?

  3           MR. PEDDIE:     No, she will not.

  4    BY MR. BILLER:

  5       Q   No, because it doesn't exist, does it?

  6           MR. PEDDIE:     You'll talk to me and you won't

  7    give her homework assignments.

  8           MR. BILLER:     No, no.    It doesn't exist.     It's

  9    been destroyed with 69 computers.          It doesn't exist.

10     BY MR. BILLER:                                                    01:19 : 51

11        Q   Now, what was your position with Jene Jen?

12        A   My position?

13        Q   Yeah.

14        A   I own the company.

15        Q   What did you do for the company?                           01:20 : 25

16        A   I run the company.

17        Q   How did you run the company?          I said, what

18     was your position with the company?

19        A   I run the company.

20        Q   I understand.     What did you do to run the               01:20:39

21     company?

22        A   I do everything.

23        Q   What does "everything" include?

24        A   Well, paying bills, meet the clients.          Just

25     whatever the company need.                                        01:20:57

                                                                      Page 161

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                           Main Document   Page 163 of 281


  1       Q      Okay.     And when you sold a company to -- t hat

  2    doesn't mean anything to me, whatever the company

  3    needs.     You know, that doesn't mean nothing.           Okay?

  4              Did you do the sewing?       Did you do the buying

  5    of the fabrics?        Did you do the marketing?        Did you       01:21 : 10

  6    pay the bills?        Did you do the accounting?        Were you

  7    the CPA?     You know, I'm asking you a simple

  8    question.

  9              If you ran a company as you claim you did for

 10    ten years or so                                                       01 : 2 1: 21

 11       A      Uh-huh.

 12       Q      -- what did you do for the company?           What

 13    work did you perform?

 14       A      Just it's a small company, so, yes, I paid

 15    the bills.        Yes, I sold -- I design, I sell.                    01:21:32

 16    Customer meetings.        Sometimes we get into legal

 17    issues.     So we just like every day running the

 18    company.     We don't really make a product.            We don't

 19    have the product because we are the agent.

 20       Q      For who?                                                    01 : 21 : 57

 21       A      For the Dada Trading.

 22       Q      I'm talking about the period of time before

 23    Jene Jen was sold to Dada Trading.

 24       A      Yes.

 25       Q      Okay?                                                       01:22:16

                                                                          Page 162

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                        Main Document   Page 164 of 281


  1       A    Yes.

  2       Q    Dada Trading didn't own Jene Jen when Jene

  3    Jen became a business, did it?

  4       A    No.

  5       Q    So what did you do when Jene Jen was its own              01:22:24

  6    company?

  7       A    Okay.    So we had several companies outside

  8    the manufacturer we worked with.         We buy fabrics.

  9    So Dada Trading was one of them.         We had a company

 10    we worked with out of India.        And we had a company          01:22:40

 11    also we worked with -- mainly we worked a lot with

 12    Dada Trading.    So we kept -- we sell their product.

 13    We were the agent.     We sell their product and the

 14    fabric and also finish the garment.          And we ship

 15    them.                                                             01:23:06

 16       Q    So how much money did you sell Jene Park to

 17    Dada Trading for?

 18       A    What's Jene -- how much we sell Jene Park?

 19       Q    Yeah.    Didn't you sell Jene Park to Dada?

 20            MR. PEDDIE:    Jene Park?                                 01:23:18

 21    BY MR. BILLER:

 22       Q    Sorry.   Jene Jen.    Same thing, though.      Jene

 23    Jen.

 24       A    We -- actually, we closed the company.         So we

 25    actually we were -- the orders were in work, so we                01:23:30

                                                                      Page 163

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 165 of 281


  1    were not -- really we give them the current orders,

  2    current customers that we are the pending orders.

  3    So we gave them.     Some of them were just to give

  4    order count to them.

  5       Q    Well, let's talk about your companies.                01:23 :49

  6    Because you didn't include them all, frankly.

  7       A    Okay.

  8       Q    But I know Richard Peddie was an officer, a

  9    direct officer of one of your companies, wasn't he?

 10       A    He may have set up the company, because you           01:24 : 04

 11    need -- when you need LLC, usually I'm not the one

 12    doing the one, so I don't know.

 13       Q    He didn't have an official position as an

 14    officer of one of your companies?         Is that what

 15    you're saying?                                                01:24:22

 16       A    I don't remember, no.      I don't think so.

 17       Q    Oh, okay.    And how many of his companies did

 18    he set up?

 19       A    What?

 20       Q    How many of your companies did he set up?             01:24:30

 21       A    I don't remember.

 22       Q    Okay.    Did he set up Odd People?

 23       A    Odd People he looked at the operating

 24    agreement.

 25       Q    Does it have an operating agreement?                  01:24:43

                                                                  Page 164

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 166 of 281


  1       A    It does have operating agreement.

  2       Q    Is it in business?

  3       A    Yes, it is in business.

  4       Q   And you're selling TW, Thomas Wylde product

  5    through Odd People?                                           01:24 : 55

  6       A    No, I'm not.

  7       Q    You were in Florida a week or two ago and you

  8    were selling Thomas Wylde product, right?

  9       A    Yes.

 10       Q    Okay.    You know that product -- that does not       01:25 : 03

 11    belong to you.

 12            Do you understand that?

 13       A    What?

 14       Q    You are not allowed to sell Thomas Wylde

 15    product with its brand name on it.                            0 1:25 : 10

 16            Do you understand that?

 17            MR. PEDDIE:    Objection.     Calls for a lega l

 18    conclusion.

 19            THE WITNESS:    I am selling Thomas Wylde

 20    product.                                                      01 : 25 : 17

 21    BY MR. BILLER:

 22       Q    I know you are.    Thank you for the admission.

 23       A    Yes.

 24       Q    Have you kept track of how much money you

 25    collected from selling those products?

                                                                  Page 165

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                        Main Document   Page 167 of 281


 1        A   Yes.

 2        Q   Because I 1 m going to come get it.

 3        A   Yes, absolutely.

 4        Q   How much money have you made?

 5        A   It's on our QuickBooks.

 6        Q   Oh, QuickBooks that you haven't produced?

 7        A   We have QuickBooks.

  8       Q   But you haven't produced them.

  9           MR. PEDDIE:     Yes, we have.

10            MR. BILLER:     From 2015?     Really?        Really,         01 : 25 : 35

11     Richard?   Really?

12            MR. PEDDIE:     That's what the court ordered

13     and you have it.

 14           MR. BILLER:     No, no.

 15    BY MR. BILLER:                                                       01:25 : 42

 16       Q   You didn't produce QuickBooks for 2016,             '17,

 17    or '18, have you?

 18       A   We have QuickBooks all the way up to today.

 19       Q   Oh, do you?

 20       A   Yes.                                                          01:25:49

 21       Q   Okay.     All right.   And who inputs the

 22    money for those -- the data for those QuickBooks?

 23       A   Yoonsung does.

 24       Q   Okay.     And what is the back- up material?

 25       A   What's backup?                                                01:26:01

                                                                         Page 166

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                        Main Document   Page 168 of 281


 1        Q   The bills, the paper.

 2        A   Oh.     We all have it.

 3        Q   Where?

 4        A   At the company.

 5        Q   Where at the company?                                  0 1 :26 : 06

 6        A   Where at the company?         At the company

 7        Q   At 329 21st Street       - - 31st Street?

 8        A   229       I mean, some in 229 and some in

 9     storage.

10        Q   Okay.     And what type of back-up material do         01 : 26:18

11     you keep?     Do you keep everything?

12        A   I keep everything, yes.

13        Q   Okay.     Because this is 2019, so you should

14     have every single piece of paper, according to the

15     tax regulations, going back to the beginning of               01 : 2 6 :33

16     Thomas Wylde.     Do you?

17        A   Yes.

18        Q   Every single piece of paper?

19        A   Yes.

20        Q   But you've never produced it in any                    01:26:40

21     litigation, have you?

22            MR. PEDDIE:     Objection.       Misstates facts.

23            THE WITNESS:     We have it .

24     BY MR. BILLER:

25        Q   Okay.     Can I look at it?                            01:26:52

                                                                  Page 167

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                          Main Document   Page 169 of 281


   1

   2
       I          MR. PEDDIE,

        assignments.
                                 Don't take any h omewor k



   3              MR. BILLER:    It's not a homework assignment.

   4    BY MR. BILLER:

   5       Q      I'm asking you --                                           01 : 26 : 59

   6              MR. PEDDIE:    No, you cannot.

   7    BY MR. BILLER:

   8       Q      --   can my client

   9              MR. PEDDIE:    You can conduct discovery in

 10     BY MR. BILLER:

 11        Q      - - look at it?      Can my client look at it?

 12               MR. PEDDIE:    Don't answer that.

 13     BY MR. BILLER:

 14        Q      She is a member of Thomas Wylde.             She wants

 15     to look at it.      Will you let her look at it?                      01:27 : 09

 16               MR. PEDDIE:    I'm instructing you not to

 17     answer.

 18               MR. BILLER:   You're not instructing her not

 19     to answer a question --

 20               MR. PEDDIE:    It's a future homework

 21     assignment.

 22               MR. BILLER:   No, it's not .

 23     BY MR. BILLER:

 24        Q      Will you allow my client to look at the books

 25    and records of Thomas Wylde, yes or no?                                01:27:18       I
                                                                           Page 168    _J
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                           Main Document   Page 170 of 281


  1        A     You can ask the lawyer.

  2        Q     Oh, really?     You're -- you're a member of the

  3    company, you can't make that decision?

  4       A      No.

  5       Q      You're concealing evidence?             Is that what       01 : 27:25

  6    you're doing?

  7       A      I'm not concealing evidence.

  8       Q      Okay.

  9       A      I said I have everything.            You can ask

 10    lawyer.                                                              01 :2 7 : 33

 11       Q      We'll see.

 12              Let me go ahead and show you the next

 13    document in order.

 14              What is it?     What are we up to?

 15              THE REPORTER:     20.                                      01 : 28:15

 16              MR. BILLER:     20.

 17              (Exhibit 20 was marked for identification by

 18        the court reporter and is attached hereto.)

 19    BY MR. BILLER:

 20       Q      What is Exhibit 20?                                        01:28 : 54

 21       A      E-mail.

 22       Q      This document is not only an e-mail.             What

 23    else does it include?

 24       A      Looks like accounting stuff.

 25       Q      Why don't you read -- this is embarrassing.                01:29:18

                                                                         Page 169

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                         Main Document   Page 171 of 281


  1    You're a CEO, right?

  2       A    Yes.

  3       Q    So you don't recognize what this material is?

  4       A    No.     Looks like it's accounting.            I'm not

  5    I'm not necessarily good in accounting.                             01 : 29 : 34

  6       Q    Okay.    Are you good at making projections of

  7    cash flow?

  8       A    I can give projections based on what I know,

  9    yes.

 10       Q    But you can't produce it in the same format                 01:29 : 44

 11    as John Hanna did, right?

 12       A    I don't --

 13       Q    You're -- you're incapable of producing work

 14    product that is in front of you that John Hanna

 15    produced as the CEO, aren't you?                                    01:29:55

 16            MR. PEDDIE:      Objection.     Argumentative.

 17            THE WITNESS:      Well, that's why we have

 18    accountant.

 19    BY MR. BILLER:

 20       Q    An accountant didn't do this.                               01 : 30 : 0 2

 21       A    I don't know who did, but, yes, I cannot do

 22    this.

 23       Q    Okay.    Good.    So why are you the CEO if you

 24    can't do this?

 25            MR. PEDDIE:      Objection.     Argumentative.              01:30 : 11

                                                                        Page 170

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                           Main Document   Page 172 of 281


 1               THE WITNESS:     Okay.

 2     BY MR. BILLER:

 3        Q      Why are you the CEO if you can't do this?

 4        A      Why is Paula the CEO?        She can't do this

 5     either.                                                                 01:30:25

 6        Q      Paula was not the CEO.       She had a CFO.      You

 7     know that.        So stop lying.

  8       A      Well, we had an accountant, a chief

 9     accountant like a CFO.        I always had accountant.           I

10     always have a CFO.        I always had someone doing                    01:30:31

11     accounting.        I don't have to do this and I'm not

12     good at it.

13        Q      Well, you're also not good at meeting

14     projections either.

 15              MR. PEDDIE:     Objection.                                    01:30:42

 16              THE WITNESS:     Projection is

 17    BY MR. BILLER:

 18       Q      Because this is profit and loss projections

 19    until 2016.

 20              Do you see that?                                              01:30:48

 21       A      Yes.

 22       Q      Okay.     So according to this, this document

 23    was prepared in 2014.        So --

 24       A      I don't see the date here.

 25       Q      It's on the first -- it's on the e-mail.                      01:3 1 :04

                                                                            Page 171

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                            Main Document   Page 173 of 281


 1        A      Oh, it's in the e-mail?        Okay.

 2        Q      Now, you see the numbers on the left side?

 3               MR. PEDDIE :     Do you have a page number,

 4     please?

 5               MR. BILLER:      On the left side on each page          01:31:44

 6     there are numbers going down the left side.

 7               MR. PEDDIE:      All right.

 8               THE WITNESS:      A?   Are you talking about A?

 9     BY MR. BILLER :

10        Q      No.      On the left side of the paper there are        01:31:52

11    numbers 1 through 51 going down.

12        A      Yes.

13        Q      Do you see that?

14        A      Yes.

15        Q      Okay.     And each number - - well, almost each         01:31:58

16    number is designated with a certain month or

17    definition of what information is contained on that

18     line .

19               Do you see that?

20        A      Yes.                                                    01 : 32:09

21        Q      Okay .     So on line 25 --

22        A      Yes.

23        Q      -- which is the total outflow - - do you see

24     that?

25        A      Yes.                                                    01:32 : 35

                                                                     Page 172

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                         Main Document   Page 174 of 281


  1       Q    Line 25?

  2       A    Uh-huh.

  3       Q    If you go to page 6336, total outflow would

  4    be $25,251,490.

  5            Do you see that?                                        01 : 32:51

  6            Third page, line 25, $25,251,490.

  7            Do you see that?

  8       A    Uh-huh.

  9       Q    Is that a yes?

 10       A    I see that.                                             01:33:04

 11       Q    Okay.     What does that mean?

 12       A    I don't know.

 13       Q    You don't know.     Okay.

 14            On line 27, same page, it says, $2,625,114 - -

 15       A    What line -- what page                                  01:33:24

 16       Q    27, page 3, net cash available.

 17       A    I'm sorry.     What page?

 18       Q    The same page you were on.

 19       A    36?

 20       Q    Yeah, 36.                                               01:33:37

 21       A    Yes.     And what line?

 22       Q    27.

 23       A    Okay.

 24       Q    Do you know what that entry means?            It's

 25    defined as?                                                     01:33:45      I
                                                                    Page 1~

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                        Main Document   Page 175 of 281


 1                    "Net cash available,

 2            requirement."

 3            Do you see that?

 4        A   Okay.

 5        Q   What does that mean?       What does that                      01:33:51

 6     $2,625,114 mean?

 7            MR. PEDDIE:     6336?

 8            MR. BILLER:     Yeah.

 9            MR. PEDDIE:     Where does it say net cash?

10            MR. BILLER:     You have to look at the                        01:34:06

11     definition on the first page.        And then -- it's a

12     continuum.     You know that, Richard.

13            MR. PEDDIE:     I see it now, yeah.           I'm getting

14     the orientation of it.

15     BY MR. BILLER:                                                        01:34:21

16        Q   Do you know what that is?

17        A   On 27?

18        Q   Yeah.

19        A   It looks like net cash -- net cash available

20     or requirement, so I don't know.                                      01:34:31

21        Q   Did you have -- did you have over $2 million

22     in the cash flow in Thomas Wylde in 2016?             Do you

23     have that much cash in Thomas Wylde in 2016 as was

24     projected?

25        A   I have no idea.     We've never had cash .          We         01:34:55

                                                                          Page 174

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document   Page 176 of 281


  1    always short.      That, I know.

  2       Q    Line 10    --   this is a good one.

  3       A    Okay.

  4       Q    Line 10 is cash available.

  5       A    Yes.                                                      01:35:17

  6       Q    Okay?     It says by 2016 you should have

  7    $27,876,604.

  8            Do you see that?

  9       A    Okay.     I see the number.

 10       Q    Okay.     You see the number?                             01 : 35:46

 11       A    Yes.

 12       Q    So what does it mean, "cash available"?         What

 13    does that mean?

 14        A   I have no idea.

 15       Q    Oh, okay.                                                 01:35 : 53

 16        A   You should ask someone who made this.

 17        Q   The CEO made this and you're the CEO, so you

 18    should be knowing this.

 19        A   I did not make this.

 20        Q   I know you didn't make it, but the CEO did                01:3 6 :04

 21    it, so you should be familiar with it.

 22            Now, let's go to page 6338.

 23        A   Okay.

 24        Q   Do you see where it says "Capital

 25    investment"?      It's line 15.                                   01:36:30

                                                                      Page 175

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                         Main Document   Page 177 of 281


  1       A    Yes.

  2       Q    Do you see that?

  3       A    Yes.

  4       Q    So in 2014 the capital investment was over --

  5    it was $1.75 million.                                              01:36:50

  6            Do you see that?

  7            Or 1.8 million.

  8            Do you see that?

  9        A   I see the number here .

 10        Q   Okay.     So, in other words, Thomas Wylde                 01 : 36 : 56

 11     received $1.8 million at least in 2014, correct?

 12        A   I don't know.

 13        Q   You don ' t know.    Okay.

 14            MR. PEDDIE:     Well, help me out.         What page

 15    are you on now?                                                    01 : 37:08

 16            MR. BILLER:     6338.

 17     BY MR. BILLER:

 18        Q   By the end of 2015, Thomas Wylde received

 19    another $3.1 million, on line 15, page 39; isn't

 20     that right?

 21        A   Okay, I see the number.         Very confusing.

 22        Q   Well, it shouldn't be.         You're a CEO.

 23        A   No.

 24        Q   So in 2016 -- maybe you can explain this,

 25     because you were the CEO back then.           They projected      01:37:45

                                                                       Page 176

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                          Main Document   Page 178 of 281


  1     of having capital investment of 600,000 --

  2       A       What page?

  3        Q      Page 39, line 15.

  4       A       6339?

  5        Q      6339, yes.                                                 01 :37:56

  6        A      That's 2015.

  7        Q      No, it's not.     I'm looking at 2016, line 15 .

  8        A      2016.

   9       Q      It's the white box.

 10        A      Yeah.   What month?                                        01:38:08

 11        Q      It says January.

 l.2       A      January.     So I took over in June.

 13        Q      Okay.   But do you see in June there's no

 14     money.     July, there's no money.        There's no money in

 15     August.     There's no money in 2016 other than the                  01:38:20

 16     600,000; isn't that right?

 17        A      I don't know.

 18        Q      I'm asking you to look at a piece of paper.

 l. 9      A      Yeah,   I'm looking.    It says numbers.      There's

 20     no numbers, so I don't know.                                         01:38:32

 21        Q      Okay.   But we know that's wrong, don't we?

 22        A      I have no idea.

 23        Q      You didn't sign that Kata Global lines of

 24     credit worth 2.3 million?         You didn't sign that?

 25        A      I did sign it.                                             01:38:45

                                                                          Page 177

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                        Main Document   Page 179 of 281


  1       Q    Okay .

  2       A    Lawyers may have prepared the document and it

  3    all was done through lawyers, and I trust their

  4    knowledge and --

  5       Q    And Thomas Wylde received the money , right?                  01:38:55

  6       A    I'm sure.

  7       Q    Okay.    And Thomas Wylde received the $2.686

  8    million on the promissory note, right?

  9       A    I'm not sure exactly what money, how much

 10    amount, but yes, yes, we received the money .                         01:39:07

 11       Q    Okay.    So that's at least -- that doesn't

 12    include the Desna money, that            this 3 . 3.     I don't

 13    have the paperwork with me.

 14            So in 2016 Thomas Wylde received more money

 15    than combined the previous two years, right?                          0 1:39:25

 16        A   No.

 17        Q   Read the math.

 18        A   I don't know about this d o cument.            I didn't

 19     prepare this document, so I don't know .

 20            MR. PEDDIE:     I'll object to this document.                 01:39:48

 21     It's a 2014 projection - -

 22            MR . BILLER :   That's right .

 23            MR. PEDDIE :    - - and 2016 - -

 24            MR . BILLER :   That's right.      Companies are run

 25     by projections.    You know what, Richard.                           01:39:56

                                                                          Page 178

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                        Main Document   Page 180 of 281


  1             MR. PEDDIE:     It doesn't mean real money comes

  2    in two years later.

  3             MR. BILLER:     No, I know.      You know what comes

  4    in       oh, great.    Thank you.

  5              I want to give this to the court reporter to                01:40:05

  6    be copied.     But I want the original sent back.

  7    BY MR. BILLER:

  8         Q    I'm going to show you your bank accounts,

  9    okay, for Thomas Wylde showing how much money Desna,

 10    2016, 2.978,323.29 (SIC) million dollars came into                    01 : 40:22

 11    Thomas Wylde.

 12              Did you know that?

 13         A    I don't remember exact number, but, yes, we

 14    received funds.

 15         Q    From Desna?                                                 0 1 : 40 : 36

 16         A    I don't remember which company.           But I'm sure

 17    the record is there.

 18         Q    What record?     QuickBooks?      Something you

 19    won't give us?

 20         A    Wire transfer.                                              01:40 : 49

 21         Q    Something you won't give us, right?

 22         A    You can ask my lawyer.

 23         Q    Yeah, ask your lawyer.

 24         A    Yes, please.

 25         Q    And Kata, it says, 2016, $1.9 million.                      01:40:56

                                                                          Page 179

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                        Main Document   Page 181 of 281


  1    $1,985 -- $1,985,306.

  2           MR. PEDDIE:      I'm going to object.             Do you

  3    have an exhibit to show us?

  4           MR. BILLER:      Yeah, we're going to show it.

  5           MR. PEDDIE:      You're reading from something

  6    that you made.

  7           MR. BILLER:      What we're going to do is I'm

  8    going to show you -- I just want to ask if these

  9    numbers are right.

 10    BY MR. BILLER:                                                        01:41:16

 11       Q    2017, $639,112 from Desna in 2017.

 12           Do you remember that?

 13       A   We received the money.            I don't remember

 14    exactly how much, what date.

 15           MR. BILLER:      Okay.      We're going to mark this           01:41:32

 16    as -- what are we at now?

 17            THE REPORTER:     21.

 18           MR. BILLER:      21?     Okay.     We're going to mark

 19    this as Exhibit 21.

 20           We got this from you.                                          01:41:41

 21           MR. PEDDIE:      I don't know that.           I'm looking

 22    at a blue file that has all kinds of extra pages

 23    added and

 24           MR. BILLER:      No, no, no.         This is work

 25    product that I'm going to turn over because you know                  01:41:51

                                                                          Page 180

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                         Main Document   Page 182 of 281


 1    what?     I'm proud of that.

 2              MR. PEDDIE:   You're that kind of guy, right?

 3    BY MR. BILLER:

 4        Q     Why don't you look at these bank statements

 5     and tell me those are bank statements from Bank of                      01:41:59

 6    America for Thomas Wylde and --

 7              MS. THOMAS:    Two accounts.         Two banking

 8     accounts.

 9     BY MR. BILLER:

10        Q     Two banking accounts.         Thomas Wylde and --               01:42:09

11     yeah, Thomas Wylde.      Go ahead.       Look at the bank

12     statements.      Let's take a break.

13              MR. PEDDIE:    Well, wait a second.             Why are we

14     taking a break?

 15             MR. BILLER:    Okay.      She can look at them.         We      0 1:42:19

 16    don't have to take a break.

 17             MR. PEDDIE:    So you're taking this highly

 18    confidential AEO stuff and you're going to stick i t

 19    right in the record?

 20             MR. BILLER:    You want to seal it?                             01:42:35

 21             MR. PEDDIE:    Well, it's under protective

 22    order.

 23             MR. BILLER:    Then seal it.         Have it sealed.

 24    I don't care.      Seal it.

 25             MR. PEDDIE:    It's already under protective                    01:42:44

                                                                             Page 181

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                           Main Document   Page 183 of 281


 1    order.      I don't have to do anything.

 2               MR. BILLER:    Madam Court Reporter, can we

 3     have this exhibit sealed?

 4               That particular order doesn't apply in this

 5     case, though.                                                    01:42:58

 6               MR. PEDDIE:    You have this evidence from

 7     another case.       It's subject to a protective order.

 8     You make use of this at your own peril, so --

 9               MR. BILLER:    Oh, really?      How am I going to

10     violate the protective order when the only people in             01 : 43:06

11     this room, you, me, lawyers for TW Holding, and my

12     client?     Really?

13               THE VIDEOGRAPHER:      Microphone, please.

14               MR. PEDDIE:    You're making a public record as

15     part of the transcript here.                                     01 :43:18

16               MR. BILLER:     I'm not making a public -- I'm

17     going to seal it.

18               THE WITNESS:     So what am I supposed to look

19     at?

20     BY MR. BILLER:

21           Q   I'm asking you --

22           A   Uh-huh.

23           Q   -- didn't you -- didn't -- aren't those the

24     bank statements for Thomas Wylde?

25           A   I don't know when you look at bank statement,          01:43:36


                                                                     Page ~ ~

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document   Page 184 of 281


 1     but it says it's our bank statement.

 2        Q      Okay.   And those bank statements include wire

 3     transfers from Dada and Desna .         Okay?     And my

 4     question to you, isn't it true Thomas Wylde received

 5     millions of dollars from Desna and Kata in 2016 and            0 1: 43 : 55

 6     2017?

 7        A      We received funds.     I personally don't

 8     remember the company name.        So, yes, we received

  9    funds.     And if the record say it, then it says it.

10        Q      That's all.                                          01 : 44:20

11               MR. PEDDIE:   Does it need to be in the

12     record?     She already just said that

13     BY MR. BILLER:

 14       Q      Well, would you agree with the amounts of

 15    money that are displayed on the bank statements in             01 : 44 : 36

 16    Exhibit 20?

 17       A      If I'm agree --

 18       Q      With the amount of monies identified in

 19    the --

 20              MR. PEDDIE:   We can't stipulate to that right       01 : 44:44

 21    now.     If you want to approach me

 22              MR. BILLER:   Make it part of the record.

 23    Seal it, please.

 24              MR. PEDDIE:   It's sealed, then?

 25              MR. BILLER:   Yes, it's sealed.

                                                                  Page 183

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                         Main Document   Page 185 of 281


  1            MR. PEDDIE:     Well, I still object, but if

  2    you're going to do that, it's your problem.

  3            MR. BILLER:     Okay.   Are you saying I can't

  4    seal the record?

  5            MR. PEDDIE:     We don't have any orders to               01:45:01

  6    sealing it.      You're just making use of something

  7    that is subject to a protective order.

  8            MR. BILLER:     I'm sealing it.

  9            MR. PEDDIE:     You're using it in a different

 10    case and you're saying you're sealing it.                         01:45:10

 11            MR. BILLER:     Yeah, I'm having it sealed.

 12    Okay?   Do you have a problem with that?

 13            MR. PEDDIE:     Well, I don't think it should be

 14    used.

 15            MR. BILLER:     Do you have a problem with me             01:45: 1 8

 16    sealing it?

 17            MR. PEDDIE:     In accordance with the

 18    protective order, I don't think you should be using

 19    it right now.

 20            MR. BILLER:     What protective order?        Do you      01:45:26

 21    have it?

 22            MR. PEDDIE:     Well, it's in the original --

 23            MR. BILLER:     Do you have it?

 24            MR. PEDDIE:     I don't have it with me.

 25            MR. BILLER:     Okay.   Then how am I supposed

                                                                      Page 184

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document   Page 186 of 281


 1    to --

 2              MR . PEDDIE:    You should, because your client

 3     is

 4              MR. BILLER:     No.      I came into the case two

 5    years late.       Okay?   And that was according to              01 : 45:33

 6    another case .      Not this case .

 7              MR. PEDDIE :    You understand there is a

 8     protective order and that's how that evidence was

 9     obtained .

10              MR. BILLER:     No, I don't understand that.           01:45:44

11              MR. PEDDIE:     Well, I'm putting you on notice.

12              MR. BILLER :    Okay .     And protective order

13     required it to be sealed.           Not to never be used

14     again.    I'm asking , did it require that it not be

15     used?                                                           01: 45: 52

16              MR . PEDDIE:    You should read it.

17              MR. BILLER :    No.

 18             MR. PEDDIE:     It's available online and it's a

 19    public document.

 20             MR . BILLER :   Richard --

 21             MR. PEDDIE:      If you want to make use of it

 22    right now, then you should be aware that it's under

 23    protective order .       That's why there is a big,

 24    diagonal red warning on that stack of documents.

 25             MR. BILLER :    And can I ask you a question?          01 : 46 : 08

                                                                    Page 185

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                          Main Document   Page 187 of 281


 1     How is anybody going to see it when it is sealed?

 2               MR. PEDDIE:     I don't know.           If you want to

 3     seal it and do all that -- I haven't -- I don't know

 4     whether what you're doing right now is proper or

 5     not.     You're doing it at your own risk .                           01:46:19

 6               MR . BILLER:    What do you mean at my own risk?

 7     What is that supposed to mean?

 8               MR. PEDDIE :    I'm not agreeing to it.

  9              MR. BILLER:     Will you stipulate to seal it?

10               MR . PEDDIE:    I ' m not going to stipulate to it          01 : 46:28

11     being any part of this deposition.

12               MR. BILLER:     Okay.

13               MR. PEDDIE:     I think it's subject to the

14     protective order and should not be used .

15               MR. BILLER:     Then bring the protective order             01:46:34

16     next time.

17               MR . PEDDIE :   No.       It's your job to know

18               MR. BILLER:     No, no.        It's not my job .

19               MR. PEDDIE:     Your client is a signatory to

20     that .                                                                01 : 46:39

21               MR. BILLER:     I was not a signatory to that.

22               MR. PEDDIE:     It's doesn ' t matter .           Your

23     client was.

24               MR. BILLER:     No .     My client sued them.

25              MR. PEDDIE:      That doesn't matter.                        01:46 : 45

                                                                          Page 186

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                           Main Document   Page 188 of 281


 1              MR. BILLER:     You're incompetent.

 2              MR. PEDDIE:     That doesn't -- that doesn't

 3    wipe out a protective order.

 4              MR. BILLER:     Yes, it does.

 5              MR. PEDDIE:     A protective order is entered by          01:46 : 48

 6    the court.

 7               MR. BILLER:    Whatever.

 8    BY MR. BILLER:

 9        Q      There are certain numbers on these bank

10     statements.      Okay?                                             01 : 46:53

11        A      Uh-huh.

12        Q      And you agree that the bank statements are

13     from bank accounts that Thomas Wylde has, right?

14        A      Uh-huh.

15        Q      Is that yes?                                             01:47:01

16        A      Yes.

17        Q      Is Bank of America still the bank for Thomas

18     Wylde?

19        A      Yes.

20               MR. PEDDIE:     Objection.     She hasn't looked         01:47:07

21     through every single statement there, and I'm not

22     going to let her --

23               MR. BILLER:     Do an objection.       Don't make a

24     speech.

25               MR. PEDDIE:     I'm making an objection.                 01:47:13

                                                                       Page 187

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                          Main Document   Page 189 of 281


 1             MR. BILLER:     What's the objection?          You don't

 2     even know objections.       That's your problem.

 3             MR. PEDDIE:      Foundation.      Fine.    You want me

 4     to spell it out for you.

 5     BY MR. BILLER:                                                        01:47 :22

 6        Q    Okay .    So do you have -- do you dispute any

 7     of the numbers on the bank statements?             As the CEO

 8     of Thomas Wylde, do you dispute any of the numbers?

 9        A    I see the Bank of America is Thomas Wylde

10     bank.   I don't remember account number, so I don't                   01:47:34

11     kno w if that account number is our number and all

12     the documents in there I cannot verify it, but we

13     used Bank of America bank.

14        Q    The bank statements say:

15                      "Thomas Wylde, LLC, 235 West 31st                    01 :4 7:56

16             Street, Los Angeles , California

17             90007."

18             Is that your place of business?

19        A    Not anymore.

20        Q    Because you're now at 239?                                    01:48:06

21        A    That was two years ago and then we moved to

22     229.

23        Q    So you're at 229 West 31st Street?

24        A    Second floor.

25        Q    Second floor?                                                 01:48: 18

                                                                          Page 188

                                   Veritext Legal Solutions
                                        866 299-5127
                        Case 6:16-bk-15889-SY           Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                                                   Desc
                                                        Main Document   Page 190 of 281
2014 DEPRECIATION ANO AMORTIZATION REPORT

                                                                                                                                                OTHER               1
                                                                                                              .
   ~I            Description      I Acquired
                                      Date     Method    Life
                                                                 Line
                                                                  No.
                                                                             Unadjusted
                                                                            Cost Or Basis
                                                                                              Bus%
                                                                                               Exel
                                                                                                          Reduction In
                                                                                                                Basis
                                                                                                                                  Basis For
                                                                                                                                 Depreciation
                                                                                                                                                     Accumulated
                                                                                                                                                     Depreciation
                                                                                                                                                                        Current
                                                                                                                                                                        Sec 179   I    Current Year
                                                                                                                                                                                        Deduction

                                      I I                                      2,963.
                                                                                                                                       -
                                                                                                                                   2,963.
                                                                                                                                           -~
                                                                                                                                            2,963.1

                                                                                                                                            4.434.
                                                                                                                                                                                  I
                                                                                                                                                                                              _Q.I
                                                                                                                                                                                                    o.

                                                                                                                                                                                  I
                                                                                                                                   !i_763.
                                                                                                                                   _3,636.              3,636.                                      o.
                               _ 11113_010_61a.oop•._o_o 11_1.J             _ 4, 6_49 .1 _        _l                                                       6!9_·1 -
                                                                                                                                                                                  I                 o...!
              CQMJ)~~ -                                                                                     -           _ _l,_4~9...!. • _!,
              COMPUTER             ll2127I061200Da5.00 tl.7             I      4,563.1                I                     11
                                                                                                                                 ■-
                                                                                                                                   4,563.
                                                                                                                                                 ~    - -
                                                                                                                                                        4,563.                                      o.
                                                                                                                                                     .,!1.,345.r
                                                                                                                                            -



                                                                                         -- -                                                                                                       .Q. .1
                                                                                                                                                                                  I
                                                                                 -~--                                            2.L,34-2.:.
                                                                                                                                                                                                    o•
                                                                                  - --
                                                                               4,559.

                                                                               6,525.
                                                                                                                             - ~ 5~•
                                                                                                                             .,. _§.J 525. _
                                                                                                                                                        4,559.

                                                                                                                                                       6__,_(l_8Ll                1__         437.
           1FFICE FURNITURE        IOSl30k>81200Dlt7. 00        ll 7 I,             431.                                                431.I                40~ 1                I- ~-       689.1
                                                                                                                                   2,544               ;'80~                                    69_.
                                                                                                                                                                                                49.

                                                                                                                                   ~ 377. -             3:   26: 1~               1-          116.
                                                                                                                                   2, 26L _ _L_l-9_1.                                               0.1

                                                                                                                                   1,275.1             1,231.
                                                                                                                                                                                        -- 44.-
                                                                                                                                                                                                            1




                                                                                              -                                        ~         _     l 783.                                   63_.1

                                                                                  - 251.

                                                                               6 676.
                                                                                                                                        251.

                                                                                                                                   6 676.              6 099.
                                                                                                                                                             222.                               22 •.
                                                                                                                                                                                                -
                                                                                                                                                                                              511 .I
                                                                                                                                                                                                         1

428102
05-01-14                                                          (D) - Asset disposed                                  • ITC, Section 179, Salvage, Bonus, Commercial Revitalization DeductiOr'I
                                                                                        9.1
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                           Main Document   Page 191 of 281


 1        A      I don't know if there's a mistake or not.

 2        Q      Okay.    Let's go on.

 3               Now, if you go to page

 4               THE REPORTER:       Can we take a break when you

 5    get a chance?                                                           01:49 : 31

 6               MR. BILLER:     Oh, yes.       Let's take a break.

 7               THE VIDEOGRAPHER:          We're off the record.     The

 8     time is 1:49 p . m.

 9               (Recess.)

10               THE VIDEOGRAPHER:          We're going back on the            01 : 49:38

11     record.     The time is 2:00 p.m.           Please continue.

12               MR. BILLER:        Let's have the next document

13     marked as Exhibit 20 .

14               THE REPORTER:        21.

 15              (Exhibit 21 was marked for identification by

 16       the court reporter and is attached hereto.)

 17    BY MR. BILLER:

 18       Q      You wrote Exhibit 20 -- 21.            Sorry.

 19       A      Long time ago, yes.          I see my signature.

 20       Q      You were known then as Jene Fuchs?                            02:00:57

 21       A      Yes.

 22       Q      And you resigned from Thomas Wylde, LLC?

 23       A      PDTW, LLC.

 24       Q      No.     It says:

 25                      "Jene Fuchs, chief operating                          02:01 : 18

                                                                            Page 190

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 6:16-bk-15889-SY         Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                Desc
                                   Main Document   Page 192 of 281


                Exhibit "A" to Agreement to Purchase Membership Interest


                                         TRADEMARKS
                                             '   ,   ..   ~·.   .   "~.   ,   . .




                              .,
                                                                     4,045.284      Registered
                                                                                    10/25/11

                  'Henna Skull      Design
                                                                     85/282,535     Filed
                                                                                    3/31/11

                  'Henna Skull
                  THE WYLDE
                                    Design
                                                                     86/003,488     Filed
                                                                                    7/6/13
                  THOMAS WYLDE                                       3,283,944      Registered
                                                                                    8/21/07
                  WYLDE BY THOMAS                                    85/020,665     Filed
                  WYLDE                                                             4/22/10
                  DOGS GONE WYLDE                                    77/737,583     Abandoned
                                                                                    1/14/13
                  THOMAS WYLDE                                       77/622,486     Abandoned
                                                                                    1/28/13
                  THOMAS WYLDE                                       78/778,668     Abandoned
                                                                                    5/15/08
                  TW FOR THOMAS WYLDE                                77/742,386     Abandoned
                                                                                    8/2/10
                  WYLDE                                              77/853,330     Abandoned
                                                                                    7/24/10
                  WYLDE CHILD                                        78/379,441     Abandoned
                                                                                    3/22/05




Secured Promissory Note                                                                           Page4

                                                                                                 00818
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                        Main Document   Page 193 of 281


  1    He was my lawyer for a long time .

  2       Q    Did he do any legal work on that case for

  3    that company?

  4       A    He done legal work for my company.

  5       Q    For all your companies?                                  02:03:17

  6       A    Yes .

  7       Q    Is he      is he your exclusive lawyer, then?

  8       A    Well, he was not necessarily exclusive, but

  9    he is the lawyer that I trust.

 10       Q    Okay.    Did you use any other lawyers?                  02:03:27

 11       A    My divorce there is other lawyers that I

 12    used.

 13       Q    Okay.    So when did you first start using

 14    Richard Peddie as your attorney?

 15       A    Long time ago when -- more than ten years                02 : 03:41

 16    ago.

 17       Q    Before 2007?      This e-mail is written in 2007 .

 18       A    Yes.

 19       Q    Okay .   And when did you start using him as

 20    your attorney?                                                   02 : 03 : 56

 21        A   Long time ago .

 22        Q   I know you keep saying long

 23        A   More than 20 years ago -- I mean, no.          More

 24    than ten years -- well, I met him through my

 25    ex-husband, so long time ago.                                    02:04:06

                                                                     Page 192

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                        Main Document   Page 194 of 281


 1        Q   We know he was representing you in this Haute

 2    Tee situation back in 2007.        Did you represent him

 3    before that -- I mean did he represent you before

 4    that?

 5       A    Jene Jen, yes.                                           02:04:19

 6        Q   He represented you with Jene Jen?

 7       A    Yes.

 8        Q   As your lawyer?

 9       A    Yes.

10            MR. PEDDIE:    I think I'm going to object to            02:04 : 27

11    this first e-mail.     It's attorney-client privilege.

12            MR. BILLER:    I represent David Fuchs.

13            MR. PEDDIE:    It's attorney-client privilege

14    and she may invoke the privilege.         Maybe she can't.

15    I don't know.                                                    02 : 04:38

16            MR. BILLER:    Whatever.

17            MR. PEDDIE:    What do you want?        Do you want

18    us to say I've been representing her and her company

19    since something like 2004 or whatever?

20            MR. BILLER:    Yeah.                                     02:04:46

21            MR. PEDDIE:    Okay.

22            MR. BILLER:    Stipulate to that?

23            MR. PEDDIE:    I think that she has involved me

24    since something like maybe 2004.

25            MR. BILLER:    That's what I thought.                    02:04:56

                                                                    Page 193

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document   Page 195 of 281


  1            MR. PEDDIE:     Okay.

  2    BY MR. BILLER:

  3       Q    Let's go back to Exhibit 20, page 6663.

  4            THE VIDEOGRAPHER:       Your microphone.

  5    BY MR. BILLER:                                                   02:05:29

  6       Q    6367.

  7       A    20?

  8       Q    Yeah.

  9       A    6367?

 10       Q    6367.                                                    02:05:54

 11       A    Yes.

 12       Q    These are organizational charts?

 13       A    Uh-huh.

 14       Q    Or it says:

 15                    "Proposed table of organization."                02:06:03

 16            Do you see that?

 17       A    Yes.

 18       Q    Is that a fair and accurate representation of

 19    the organization at Thomas Wylde in 2015, January 1,

 20    2015?                                                            02: 06: 15

 21        A   Yes.

 22       Q    Okay.     I just want to -- here they are.

 23            I'm going to show you a document that I

 24    obtained from another source.         TW did not produce it

 25    to me, but it's pretty reliable.          And this is a          02:07:37

                                                                     Page 194

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31               Desc
                          Main Document   Page 196 of 281



   From: "Apfelberg, Andrew M." <aapfelberg@greenbergglusker.com>
   Subject: RE: Thomas Wylde Equity Investment USD $5.SM and Debt Instrument
   USD$2.0M
   Date: July 10, 2014 at 2:56:27 PM PDT
   To: Paula Thomas <paula@thomaswylde.com>
   Cc: "David Schnider (david@thomaswylde.com)" <david@thomaswylde.com>

   No worries - see you then.

   From: Paula Thomas [mailto:paula@thomaswylde.com]
   Sent: Thursday, July 10, 2014 2:36 PM
   To: Apfelberg, Andrew M.
   Cc: Paula Thomas
   Subject: Re: Thomas Wylde Equity Investment USD $5.SM and Debt
   Instrument USD $2.0M

   I am running 15 late
   Sorry

   Sent from my iPhone

   On Jul 9, 2014, at 9:54 PM, "Apfelberg, Andrew M."
   <aapfelberg.@greenbergglusker.com> wrote:

   Will review and be ready to discuss when we are together.

   Andrew M. Apfelberg I Attorney at Law I Biograp.J!x
   D: 310.201.74081 F: 310.201.2310 I AApfelberg@greenbergglusker.com
   Greenberg Glusker Fields Claman & Machtinger LLP
   1900 Avenue of the Stars, 21st Floor, Los Angeles, CA 90067
   0: 310.553.3610 I GreenbergGlusker.com I

   IRS Circular 230 Disclosure:
   To ensure compliance with requirements imposed by the IRS, we inform you that
   any U.S. tax advice contained in this communication (including any attachments)
   is not intended or written to be used, and cannot be used, for the purpose of (i)
   avoiding tax related penalties under the Internal Revenue Code, or (ii) promoting,
   marketing or recommending to another party any tax-related matters addressed
   herein.

   This message is intended solely for the use of the addressee(s) and is intended




                                                                                        03112
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                          Main Document   Page 197 of 281


  1    from 2006.

  2       Q     Okay.

  3       A     All the way seems like from 2006 to 2014.

  4       Q     Right.

  5       A     Yes.     And says:                                     02:10:56

  6                     "Mac computer, iPad, and Apple

  7             Store."

  8             It's separated.       And I think you missed one

  9    highlighting in here with HP here {indicating).

 10             MR. PEDDIE:     He will ask questions.                 02:11:17

 11    BY MR. BILLER:

 12       Q     Okay.     Anyways, I took the deposition of Ed

 13    Smith, and he testified that by 2015, April 2015,

 14    there were 30 to 40 computers, and that many other

 15    computers were purchased after Thomas Wylde became a            02:11:44

 16    business.

 17             I just want to ask you, you've been there

 18    since 2006, 2007.       You would agree that when you

 19    started, at least

 20       A     Yes.

 21       Q     -- there were at least four Mac computers, at

 22    least?

 23       A     Yes.

 24       Q     Okay.     But there were other type of computers

 25    as well, right?                                                 02:12:06

                                                                    Page 196

                                     Veritext Legal Solutions
                                          866299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 198 of 281


  1       A    Yes.

  2       Q    Okay.    Those other computers were personal

  3    computers, PCs, right?

  4       A    Yes.

  5       Q    So the Mac computers were really used for              02:12:15

  6    design purposes?

  7       A    Yes.

  8       Q    Okay.    And the accounting and the billing and

  9    the other issues for running a company were using

 10    the PCs, right?                                                02:12:26

 11       A    Yes .

 12       Q    Okay.    And I have really bad eyesight and I'm

 13    dyslexic and tired, but I think there are about 20

 14    computer equipments identified from January 1, 2007,

 15    to February, 2011.     Those computers are not                02:12:41

 16    highlighted because it says "computer equipment."

 17            Does that -- does that look like the correct

 18    amount of computers in that period of time that were

 19    at PDTW?

 20            MR. PEDDIE:    Objection.     It's vague.             02:13:00

 21            THE WITNESS:    I'm really sorry.        You're

 22    asking about computer equipment that you did not

 23    highlight?

 24    BY MR. BILLER:

 25       Q    I wanted to separate that out from computers,         02:13:10

                                                                  Page 197

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                        Main Document   Page 199 of 281


  1    because they're two different words.

  2       A    Oh.

  3       Q    All I'm saying is that between January 2007

  4    and February 2011, there were approximately 20

  5    computers at PDTW that are not Mac computers or                 02 : 13 : 24

  6    Apple computers?

  7       A    It says, "Apple Store."       That does not mean

  8    it's computer, because some amount is 47.96.         It

  9    under Apple Store Computer, but it comes to 47.96.

 10    The amount seems like maybe the accessory for the               02 : 13 : 50

 11    computer they just put on the computer.

 12       Q    Okay.    I'm not talking about the Apple Store.

 13       A    Oh, okay.

 14       Q    I'm talking about the computer equipment that

 15    exists, you know, between January 1, 2007, and                  02:14 : 03

 16    February 25, 2011.

 17       A    Okay.

 18       Q    Those are the computers that were being used

 19    at PDTW, correct?

 20            MR. PEDDIE:    Objection.     Mischaracterizes the      02:14:15

 21    exhibit.

 22            THE WITNESS:    Also here you will see there

 23    are $74, $436.      So looking at the amounts, I'm not

 24    sure everything is computer or some of it -- I

 25    cannot really tell you what this is, just looking at            02:14:31

                                                                    Page 198

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                         Main Document   Page 200 of 281


 1    it.

 2    BY MR. BILLER:

 3          Q   Okay.   How many computers did -- existed at

 4    PDTW up until the time TW -- Thomas Wylde came into

 5    business?                                                         02:14:43

 6          A   Well, when we had bankruptcy filed, we left

 7    everything -- we left all the computers and we give

 8    the exact photos of how many computers we have left

 9    and all the list of how many computers we have left,

10    and gave that to trustee.                                         02:15:11

11              And later on we actually accidentally took

12    some of the older computers.        We also told the

13    trustee or the list of everything we took.

14          Q   How many computers were on that list?

15          A   I don't remember.   Trustee has that                    02:15:27

16    information.      We have information.      So I'm sure that

17    we can pull that information.         I don't remember out

18    of my head right now.

19          Q   Do you know if it was more or less than 20?

20          A   The one we took to our new one was , I want to          02:15:40

21    say, less than 20, because we left a lot of them at

22    the PDTW office.      The one we took to new office, I

23    want to say, less than 20 .      But we have the list,

24    which I submitted it.      So I don't remember exactly

25    now how many.                                                     02 : 16: 04


                                                                     Page 199

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                         Main Document   Page 201 of 281


 1        Q      Okay.

  2       A      But we can go back.

 3        Q      Did you give that list to Richard?

 4        A      Richard has them and trustee has them.

 5               MR. PEDDIE:   And you have them.                         02:16:13

  6              MR. BILLER:   The five computers?

 7               MR. PEDDIE:   Whatever it is.

  8              MS. THOMAS:   Do you mind if I have a quick

  9    break?     I need to talk to you about something.

10               MR. BILLER:   The five computers, Richard, are           02:16:24

11     the Mac computers.      Come on.

12               MS. THOMAS:   I want to talk to you.

 13              THE VIDEOGRAPHER:     Are we off the record?

 14              MR. BILLER:   Yeah, please.

 15              THE VIDEOGRAPHER:     We're off the record.     The      02:16:34

 16    time is 2:16 p.m.

 17              (Recess.)

 18              THE VIDEOGRAPHER:     We're going back on the

 19    record.     The time is 2:18 p.m.      Please continue.

 20              MR. BILLER:   Let's mark the next document 24.           02:17:51

 21              (Exhibit 24 was marked for identification by

 22       the court reporter and is attached hereto.)

 23    BY MR. BILLER:

 24       Q      Are you familiar with Exhibit 24?

 25       A      Looks like a QuickBooks report.                          02 : 18:30

                                                                       Page 200

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                        Main Document   Page 202 of 281


 1        Q   Do you know who created this?

 2        A   I don't know.     Account department.

 3        Q   And did you have any involvement in the

 4     creation of this document?

 5        A   No.    Usually I give information, but I don't         02 : 18 : 46

 6     create the QuickBooks.

 7        Q   So what information did you give to create

 8     this document?

 9        A   Any information that come to me that relate

10     to account department.                                        02:19 : 04

11        Q   And what would that information be?

12        A   It could be anything.       It could be -- it

13     usually goes to account department.

14        Q   I just want to know --

15        A   Yes.                                                   02 : 19 : 13

16        Q         and I don't need you to be, you know -- I

17     just need to the best of your ability, just identify

18     the type of information you would get -- receive and

19     give to the accounting department .

20            MR. PEDDIE:     The categories?                        02 : 19:29

21     BY MR. BILLER:

22        Q   Yeah, the type.

23        A   The -- it's -- I can see -- I cannot see the

24     first line.

25        Q   I don't want you to read through each item.            02:19:38

                                                                 Page 201

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                         Main Document   Page 203 of 281


  1    I just want you to give me a general idea.            And if I

  2    need more specific, I'll ask.

  3       A    Uh-huh.

  4       Q    But you would -- you would receive invoices,

  5    for example, and you would give that to the                            02:19:49

  6    accounting department, right?

  7       A    Okay.

  8       Q    Is that right?

  9       A    The invoices go directly to the account

 10    department.                                                            02:19:58

 11       Q    What would you receive?

 12       A    I would -- I receive          let's say that my

 13    teams reimbursement sometimes, I get a signoff.            I

 14    get the signoff of -- mainly like if we have -- if

 15    we have payment terms on or certain things like                        02:20:31

 16    that.

 17       Q    What was that?     Say that again.

 18       A    Payment terms, like if we cannot pay on time

 19    and certain payment terms.        And I work on things

 20    like that.      Otherwise, a lot of things go direct l y               02:20:45

 21    to account department.

 22            MR. BILLER:     Okay.   Jessica, I don't have any

 23    more questions.

 24            MS. THOMAS:     Okay.

 25            MR. PEDDIE:     I have exactly one question.           Is      02:20:58

                                                                           Page 202

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 204 of 281


  1    that all right?

  2             MR. BILLER:     Are you talking to me?

  3             MR. PEDDIE:     Jessica, are you going to ask

  4    questions?

  5             MS. BAGDANOV:     I do have some questions, yes.      02 :21: 07

  6    Not too long.

  7             MR. BILLER:     Go ahead, Jessica.       Ladies

  8    first.

  9

 10                             EXAMINATION

 11    BY MS. BAGDANOV:

 12        Q    Okay.   Ms. Park, can you hear me okay?

 13        A    Yes.

 14        Q    Okay.   Earlier today you were explaining that

 15    you knew Paula Thomas prior to 2006 when PDTW was              02:21 : 28

 16    formed; is that correct?

 17        A    I don't know exactly when PDTW was formed,

 18    but I know Paula very early stage when none of the

 19    prints were developed because my ex-designer

 20    introduced her to me, and I looked at artwork that             02:21:49     I
 21    wasn't printed as material.

 22        Q    Do you remember when you met Paula Thomas

 23    first?

 24       A     I want to say sometime 2005.

 25        Q    Was she working for a company at that time ,          02:22:09

                                                                   Page 203

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                         Main Document   Page 205 of 281


  1     if you know?

  2        A     She was working for a company.           I got

  3     introduced through my designer I worked for and she

  4     said that her friend Paula was looking for someone

  5    can produce -- can help her, can produce fabrics and                     02:22:30

  6    can produce things.         So that's how I met her.

  7        Q     Who was the person?

  8        A     Erica Davis .

  9              MR. BILLER:      Move to strike the previous

 10    answer.     Nonresponsive.                                               02:22:49

 11     BY MS. BAGDANOV :

 12        Q     And do you know what company she was working

 13     for in 2005?

 14        A     I want to say --

 15        Q     The name of it?                                                02:23 : 04

 16        A     I want to say Thomas Wylde, LLC.              Actually, I

 17     don't know.

 18        Q     Okay.    Did you form Jene Jen in 2005?

 19        A     I believe so.

 20        Q     Do you remember if you met Paula Thomas after                  02:23:19

 21     you formed that company or before?

 22        A     Yes.    After.

 23        Q     You met Paula after you formed Jene Jen?

 24        A     Yes.

 25        Q     And what was Jene Jen's business?                              02:23:31

                                                                             Page 204

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 206 of 281


  1       A    We make fabrics.       We worked with fashion

  2    companies like -- like 7 Jeans and we work with

  3    small and big fashion companies, and we make fabrics

  4    for them.

  5       Q    And you sold fabrics to Paula Thomas?                 02:23:50

  6       A    Yes.

  7       Q    Do you remember if you sold it to her or to a

  8    company that she worked for or both?

  9       A    To definitely her company.

 10       Q    And you don't remember the name of that               02:24:05

 11    company?

 12       A    No, I don't.     I   mean, to me, I don't know

 13    exactly it was Paula Thomas, Paula Thomas, LLC, or

 14    PDTW.   I don't remember.

 15       Q    Okay.    Earlier today you also testified             02:24:21

 16    regarding what I believe was marked as Exhibit 4,

 17    the copyright and trademark license agreements.

 18            Do you recall?

 19       A    Yes.

 20       Q    And do you have those agreements in front of          02:24:46

 21    you right now?

 22       A    Yes.

 23       Q    Do you recall that they're dated September

 24    2013?

 25       A    Yes.                                                  02:24:57

                                                                  Page 205

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                        Main Document   Page 207 of 281


  1       Q     What was the status of PDTW's finances at

  2    that time , if you recall?

  3             MR . BILLER:   Irrelevant .

  4             THE WITNESS:   We were -- all the time that I

  5    worked for the company, we never had money .            We were       02:25:08

  6    always in debt.     Always      I was always borrowing

  7    money.    Always asking factories give us more time.

  8    We never be able to pay anything on time.             I was

  9    constantly borrowing money.        So we were in debt.        We

 10    were in major debt.                                                   02:25:26

 11    BY MS . BAGDANOV:

 12       Q     Were you looking for investors for the

 13    company as well?

 14       A     Yes .

 15             MR. BILLER:    What year?                                    02:25:33

 16             THE WITNESS:    We were looking for investors

 17    early stage, even 2007, all the time .

 18    BY MS. BAGDANOV:

 19       Q     At the time that the license agreements were

 20    signed in fall of 2013 , were you also looking for                    02:25:45   l
 21    investment into PDTW?

 22       A     Yes.

 23       Q     Were you personally involved in that?

 24       A     We were looking for every possible way that

 25    who could help the company.                                           02:26:02

                                                                          Page 206

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                           Main Document   Page 208 of 281


 1        Q     Who at PDTW was looking for investors?

 2        A     We had -- we had a company that we hired ,

 3     Vendome .

 4              MR. PEDDIE:      It's V-E-N- D-0-M-E.

 5              THE WITNESS :     And then we also hired this              02:26 : 25

 6     gentleman named          I don't know.      I don't remember.

 7     Very nice guy .       He was helping us .     I don't remember

 8     his name.        But he was hired to help us to raise

  9    money.      So we had Vendome and we had another

10     gentleman's name.        I'm sorry, I don't remember his            02:26:51

 11    name .

 12    BY MS. BAGDANOV:

 13       Q     Did you personally talk to this man and to

 14    Vendome?

 15       A     I was personally, yes, working with Vendome                02 : 26:59

 16    and working with this gentleman .

 17       Q     Did you -- excuse me .       Did you and Paula

 18    Thomas work on that together?

 19       A     Yes .

 20        Q    Okay .     And with regard to Exhibit 4, you               02:27 : 21

 21    testified earlier that you signed the license

 22    agreements because Ms . Thomas asked you to sign

 23    them; is that accurate?

 24             MR. BILLER :     Leading .

 25             THE WITNESS :     Yes.                                     02 : 27:30

                                                                        Page 207

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                          Main Document   Page 209 of 281


 1     BY MS. BAGDANOV:

 2        Q      Who -- when did you first see these

 3     documents, the license agreements?

 4        A      When they asked me to sign.

 5        Q      Who is "they"?                                         02:27:40

 6        A      Paula and David .

  7       Q      David?

  8       A      Schnider.

  9       Q      Do you remember if they first showed you the

 10    license agreements in September of 2013?                          02:27:49

 11       A      I'm sorry.    If they -- I've never seen

 12    license agreement except - - except that dates .         I'm

 13    sorry.     License agreement?       I don't think I've seen

 14    the license agreement.

 15       Q      I'm talking about Exhibit 4.                            02 : 28:15

 16       A      Oh, okay.

 17       Q      And was there any -- did you first see the

 18    document on the day that you signed it?

 19       A      Yes .

 20          Q   You never saw earlier versions of the                   02:28:29

 21    agreement, if there were any?

 22          A   I don't think so.

 23          Q   And what exactly did Ms . Thomas ask you to

 24    do?

 25          A   We have to - - I think something related to             02:28:44

                                                                      Page 208

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                        Main Document   Page 210 of 281


  1    loan that we going to get.        And t h en it has to be --

  2    they have to have a separate -- not the -- not the

  3    everything done by company, but put it in separate

  4    holding.     And then the separate holding would also

  5    with the license to the company.                                    02:29 : 16

  6       Q    You testified earlier that you believed these

  7    license agreements were incorrect; is that correct?

  8            MR. BILLER:    Misstates the testimony.

  9    Leading.

 10            THE WITNESS:    I felt that it was not fair and             02 : 29 : 26

 11    some of what is in there is not correct.             Because I

 12    believe that was something created by the company,

 13    by the employees, not really belongs to Paula

 14    personally.

 15    BY MS. BAGDANOV:                                                    02:29 : 43

 16       Q    Okay.    But when you looked at these documents

 17    for the first time, did you argue with Paula Thomas

 18    or David Schnider about those terms in the license

 19    agreement?

 20            MR. BILLER:    Leading.                                     02:29 : 56

 21            THE WITNESS:    Back then I pretty much did

 22    what she asked me to do.      I mean, it's good for the

 23    company, I was supporting her.        You know,

 24    anything

 25    Ill/

                                                                        Page 209

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                        Main Document   Page 211 of 281


  1    BY MS. BAGDANOV:

  2       Q     So you did not object at the time?

  3       A     Well, I --

  4             MR. BILLER:     Leading.

  5             THE WITNESS:     In my heart, I wasn't agree              02:30:16

  6    with everything, but either this or we don't get a

  7    loan, which either way the company is not going to

  8    survive.

  9             MR. BILLER:     Move to strike.       Nonresponsive.

 10    BY MS. BAGDANOV:                                                   02:30:26

 11       Q     Did you say anything to Paula Thomas at the

 12    time that you disagreed with it?

 13       A     I don't remember.

 14             MS. BAGDANOV:     Okay.     I have no further

 15    questions.                                                         02:30:38

 16             MR. BILLER:     One question, Richard.

 17             MR. PEDDIE:     Yes, sir.

 18

 19                             EXAMINATION

 20    BY MR. PEDDIE:

 21        Q    Jene, would you look at Exhibit 20 once

 22    again.     It's the 2014 e-mail from -- it starts from

 23    Doug Lee and then has this projection document.

 24    It's Exhibit 20.       And would you please turn to

 25    page 6367.                                                         02:31:04

                                                                       Page 210

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                          Main Document   Page 212 of 281


  1       A     Yes.

  2       Q     Now, you testi f ied earl ier that this is a

  3    true and accurate representation of the

  4    organizational chart for Thomas Wylde?

  5       A     Back then we are proposed making this org                  02 : 31: 2 8

  6    chart.

  7       Q     I see.    So it's a proposal?

  8       A     Proposed.

  9       Q     Go down, please, to -- it's about rows 16 to

 10    18 and columns C and D.             It talks about VP of            02:31:44

 11    operations, Doug, and director of IT, Roger.

 12       A     Uh-huh.     Yes.

 13       Q     Did they ever come in as a VP on the one hand

 14    for Doug or director of IT officially?

 15       A     No.                                                        02:32 : 01

 16             MR. PEDDIE:        That's all I have.

 17             MR. BILLER:        Okay.    I have some follow- up

 18    questions because Jessica asked some questions I

 19    need to follow up on.

20

21                          FURTHER EXAMINATION

22     BY MR. BILLER:

23        Q     Did you ever sell any garments to Paula

24     Thomas when she was living in Venice?

25        A     That's a long time ago.          Did I ever sell --
                                                                           02 :~32:16

                                                                      Page 211
                                                                - ------
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                             Main Document   Page 213 of 281


  1       Q      Jene Jen.       Did Jene Jen ever sell garments --

  2    not garments -- but fabrics to Paula Thomas when she

  3    was living in Venice?

  4       A      I don't know when she -- when was the

  5    timeline, but, yes, I did sell fabric to Paula I                     02 : 32:35

  6    believe from day one.

  7       Q      Okay.       Do you remember Paula Thomas living in

  8    Venice?

  9       A      Yes.

 10       Q      Okay.       And when she was living in Venice,             02:32 :48

 11    you -- Jene Jen, not you, Jene Jen, the company ,

 12    sold Paula Thomas fabrics for her to make garments,

 13    right?

 14       A      I don't -- I don't know it's the -- when she

 15    was living there, but, again, I was selling fabric                   02:33:04

 16    to Paula from day one .

 17       Q      Okay.       I'm not

 18       A      I can ' t    relate to when she was living where

 19    she was living.          She lived in Venice many times.

 20    She lived in Venice one o f my friend's house.             So I      02:33:16

 21    don't know what year.           If you can tell me maybe the

 22    year, I can --

 23       Q      Well, Jene Jen started in 2005, right?

 24       A      Yes.

 25       Q      Okay.       How soon after Jene Jen went into              02:33:26

                                                                         Page 212

                                       Veritext Legal Solutions
                                            866 299-5127
 Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                         Main Document   Page 214 of 281


 1              Q         Now, identify all the positions you had
 2    with Thomas Wylde?
 3              A         Financial controller.
 4              Q         Human resource?

 5              A         Yes.
 6              Q         So what did you do as human resource?

 7              A         I just got documents and filed their HR
 8    files, personnel files, and payroll.

 9              Q         You got to walk me through this; okay?

10    Let's talk about the first one .                  What documents did you
11    get?
12              A         From the employees?
13              Q         Yes .     Wherever you got them from.            I

14    don't know .
15              A         They 1 re W4, I-9, and offer letter.

16              Q         Anything else?
17              A         And a copy of the ID .
18              Q         And did you get documents from any other
19    source?
20              A         I don 1 t understand.              Like, what source?
21              Q         Whatever source .             It could be anybody.

22    Did you get any documents from any other source in your
23    position as human resource person?
24              A         That's about all I can remember.
25              Q         Were you the manager of human resource?

                                                                     Page 30

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                         Main Document   Page 215 of 281


                Because the brand name was Thomas Wylde.

  2       Q     Exactly.   That's the brand name, Thomas

  3    Wylde.    That's not a company, though.          It's a brand

  4    name.

  5       A     Okay .                                                    02:34:42

  6       Q     So do you know if it was a company or Paula

  7    Thomas selling her own clothes as written in that

  8    article, L.A. Times article --

  9       A     Yes .

 10       Q     -- was it Paula Thomas, the individual, you               02:34:50

 11    sold the garments to?

 12       A     The company.

 13       Q     What company?

 14       A     I don't know the LLC name, but the brand name

 15    was Thomas Wylde.                                                  02:35:02

 16       Q     Okay.    So you were selling to Thomas Wylde,

 17    that's all you know, right?

 18       A     Yes.

 19       Q     And you don't know if Thomas Wylde - - you

 20    don't know if Paula Thomas was selling those clothes               02 : 35 : 10

 21    as her -- in her individual capacity or as part of

 22    some business called Thomas Wylde, right?

 23       A     I don't.

 24       Q     Okay .   Thomas Wylde, LLC, has been in debt

 25    from day one, right?                                               02 : 35:38

                                                                       Page 214
                                                                         -
                                                                                         J
                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                        Main Document   Page 216 of 281


          A   The new Thomas Wylde, LLC?          Yes.

          Q   All those -- Stephen Choi has been pouring

  3    millions and millions and millions of dollars into

  4    Thomas Wylde from the beginning, and it has always

  5    been in debt, correct?                                            02:35:56

  6       A   Yes.

  7       Q   Okay.     And John Hanna was always crying to

  8    Stephen Choi every month, give me $700,000, give me

  9    $350,000, give me $600,000; isn't that true?

 10       A    I cannot answer for him.                                  02:36 : 12

 11       Q    Isn't it true that Paula Thomas, however,

 12    didn't have investors who were giving her money,

 13    millions and millions and millions of dollars for

 14    PDTW; isn't that true?

 15       A    Different size of company, different --                   02:36:25

 16            MR. BILLER:     Move to strike.       Nonresponsive.

 17    BY MR. BILLER:

 18       Q    Answer my question.      My question, did -- was

 19    there one or more investors who were pouring

 20    millions of dollars into PDTW?                                    02:36:3 9

 21       A    Yes.

 22       Q    Millions of dollars?       Who?

 23       A    Oh, no, PDTW?     No.

 24       Q    Yeah, no.     But there were many investors or

 2S    there was Choi pouring millions of dollars in Thomas              02:36:48

                                                                      Page 215

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY         Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                              Main Document   Page 217 of 281

      ,..
  1         Wylde , right?

  2            A   Yes .

  3            Q   Okay.      Is your husband a lawyer?

  4            A   No.

  5            Q   What does he do?                                           02 : 37 : 09

  6            A   He's film editor.

  7            Q   What        Palliative, is that his company or

  8         your company?

  9            A   It's his company.

 10            Q   And what does that company do?                             02 : 37 : 16   I
 11            A   It's producing films and editing films.          It's

 12         a film editor.

 13            Q   Does he have a college education?

 14            A   I believe he has master's degree, yes .

 15            Q   In what?                                                   02 : 37:28     I
 16            A   I don't know.

 17            Q   Does he have any education in law?

 18            A   Law?

 19            Q   In law .

 20            A   No.                                                        02 : 37 : 34

 21            Q   Does -- okay.      And is it your position that

 22         he is the one who helped you write your declaration?

 23            A   He helps me to correct my grammars, a lot of

 24         grammars.

 25            Q   I'm talking about the writing itself .         Who         02 : 37:49

                                                                           Page 216

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                           Main Document   Page 218 of 281


  1    d i d -- forget about the grammar.          Who did the

  2    writing?

  3          A   The writing itself?       Cut and paste and put it

  4    on?

  5          Q   Who cut and paste?                                       02:38:00

  6          A   I think I got the format from Richard and cut

  7    and paste and put it.

  8          Q   When you say "format," are you talking about

  9    the words that make the sentences and paragraphs or

 10    are you talking about the way the words appear on                  02 : 38:24

 11    the document?

 12          A   I think

 13          Q   There's this ambiguity as to who actually

 14    came up with the thoughts and wrote -- wrote

 15    wrote the sentences and wrote the paragraphs                       02 : 38:38

 16       A      Uh-huh.

 17          Q   -- and chose the words to be used in the

 18    declaration.        Did you do that?

 19       A      No.

 20          Q   Who did that?                                            02:38:50

 21       A      I   think I asked help to my husband and

 22    probably showed Richard to see if that is the right

 23    format.       So that's what I probably did.

 24          Q   Did Richard change it?

 25       A      No, not that I remember.                                 02 : 39:09


                                                                      Page_ 2_1_1_ __ J

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                          Main Document   Page 219 of 281


  1

  2
           Q
                                                  --- ---- ---
                So you came up with the thought - - I keep on

        going to this sentence because it's astonishing .
                                                                        -7
  3             Can you get Exhibit 5, please.

  4        A    Yes .

  5        Q    Okay .    What is a debtor?                                02:40:13

  6        A    Debtor is someone who - - someone who owes

  7     debt.

  8        Q    What is proof of interest ?

  9        A    Proof of interest is someone that             who has

 10     interest in the -- the proof of interest is I                      02:40 : 36

 11     have -- I'm entitled to certain things, so that's

 12     proof of interest.      Like I owned - - I believe I was

 13     given 10 percent, so that's -- I call as proof of

 14     interest.

 15        Q    So the fact that you were given 10 percent                 02:40 : 56

 16     you called proof of interest?

 17        A    Yes.

 18        Q    Okay .    Well, proof of interest is not that.

 19     Proof of - - proof of interest is evidence that is

 20     submitted to prove you have an interest in property .              02:41 : 09

 21             Do you know that?

 22        A    Okay .

 23        Q    Okay.     So why would you I write:

 24                      "I caused to be filed a proof of

 25             interest with the court."                                  02:4 1 :21

                                                                        Page 2~

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                    Desc
                          Main Document   Page 220 of 281


  1

  2
      I.   A   Because that's what I believed that I have

        interest, because 10 percent is I was given to.

  3        Q   Okay.      But that's what your belief is?

  4        A   Yes .

  5        Q   But that's not proof .                 Just because you have              02 : 41 : 32

  6    a belief, it's not proof of interest .

  7        A   Okay.

  8        Q   Okay.      What proceedings were you referring to

  9    when you made this declaration?

 10        A   What proceedings?                                                         02 : 41 : 48

 11        Q   Yeah.

 12        A   Proceeding that I am submitting it .

 13        Q   No.     You say:

 14                     "Defendant TW now controls that

 15            brand, claiming ownership to it in                                        02:42 : 04

 16            these proceedings."

 17            What proceedings are you referring to?

 18        A   The -- the proceeding over what we're going

 19     through.

 20        Q   What?      What's that?                                                   02:42:14

 21        A   The claim.

 22        Q   Why was your declaration used?

 23        A   What?




      L__
 24        Q   Why did you write your declaration?

                                                                                         02:42 : 25
 25            D
               _e_c_ l _a _r _a_t_i_o_n- -i -s - ---- t-hat • s something   r   say
                                                                                      Page 2 19

                                          Veritext Legal Solutions
                                               866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                            Main Document   Page 221 of 281


  1   I   certain things.

  2             Q   Okay.   Why did you write your declaration?

  3       Who asked you to do it?

  4             A   I don't understand why -- the court asked me

  5       to do it.                                                             02:42:40

  6             Q   The court did?     Wrong.    Who asked you to do

  7       it?

  8             A   Well, I think the lawyers asked to do it.

  9             Q   Which lawyers?

 10             A   I think that was my lawyer and the company                  02:42:50

 11       lawyers.

 12             Q   What company lawyer?

 13             A   Thomas Wylde company lawyer.

 14             Q   Who is Thomas Wylde's company lawyer?

 15             A   Company lawyer is Richard.                                  02:43:02

 16             Q   So Richard?   Richard asked you to do it?

 17             A   Ask write a declaration.

 18             Q   And what did he tell you to put in this

 19       declaration?

 20             A   Whatever I       what I would believe, what I               02:43:12

 21       believe, my story of it.

 22             Q   What did he tell you exactly - - what do you

 23       mean what story of it?        What did you mean that to

 24       mean?     What do you believe that to mean?

 25             A   Story is I am, who I am, and I joined the                   02:43:25


                                                                 _ _ __ _ _P_a_ge   ~
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY         Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                              Main Document   Page 222 of 281

      ,---

  1          company when, and my experience.         This is what

  2          happened.   And this is what happened.          And in the

  3          normal wording.

  4             Q   Okay.     I'm going to -- I'm going to ask you

  5          to write something.                                                 02 : 43:4 0

  6             A   Okay.

  7             Q   Can she -- can the witness have a piece of

  8          paper, please, and a pen.

  9             A   I have pen .

 10                 MR. PEDDIE:     Here's a pen.

 11                 MR. BILLER:     Does anyone have a piece of

 12          paper for her?

 13          BY MR. BILLER:

 14             Q   I want you to write everything you know about

 15          Paula Thomas when you met her.                                      02:44:17

 16                 MR. PEDDIE:     I'm going to object to this .

 17          This is a silly exercise.

 18                 MR. BILLER:     No, it's not.

 19                 MR. PEDDIE:     Ask a question.

 20                 MR. BILLER:     No, it's not.                                02 : 44:26

 21          BY MR. BILLER:

 22             Q   You're claiming you wrote this declaration.

 23          I don't believe you have the education or the skill

 24          or the ability to write this declaration.            I believe

 25          a lawyer wrote this declaration for you and you                     02:44:34


                                                                              Page 221

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                          Main Document   Page 223 of 281


 1    signed it; isn't that true?

 2           A     I reviewed by lawyer.

 3           Q    A lawyer wrote it and you signed it?

 4           A     I wrote it.

 5           Q    You wrote it?

 6           A     I wrote it and then it's reviewed by -- not

 7    wrote exact same words I wrote .             The content I wrote

 8     it.       The content of it.     Because how does anybody

 9    else know this besides me?

10           Q     Lots of people, dear.       Because you've lied          02 : 45:00

11     actually in this declaration.

12                 MR. PEDDIE:    Do you want to tell her what

13     this was from?

14                 MR. BILLER:    No, I don't.       There's no reason

15     for me to tell her.         Because she doesn't know .               02:45:09

16     Somebody wrote this for her.            She's not admitting

17     it.

18     BY MR. BILLER:

 19          Q     So write how you -- I want you to write a

 20    simple story how did you meet Paula Thomas.                          02:45:16

 21                MR. PEDDIE:    She is not going to do that .

 22    Ask her questions.

 23    BY MR. BILLER:

 24          Q     That's perfectly proper.        Please write the

 25    story how you met Paula Thomas.                                      02:45:26

                                                                         Page 222

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                         Main Document   Page 224 of 281


  1           MR. PEDDIE:      We're not doing that.

  2    BY MR. BILLER :

  3       Q   Write, please.

  4           MR . PEDDIE :    No .

  5    BY MR. BILLER:                                                         02 :4 5:30

  6       Q    I want you to write it.

  7       A   So I'm not from this country.                As I said

  8    before , I didn't go schooling here.              I can write

  9    everything in Korean, and then I can go through

 10    Google translate and translate that English.                I can      02:45: 44

 11    do that.

 12       Q   So is that what you did wi th the declaration?

 13       A   Sometimes I do .         And sometimes --

 14       Q   No .   Did you do that with the declaration,

 15    Exhibit 5?    Is that what you did?                                    02:45:53

 16       A   A lot of time I do that and then I translate

 17    in English.      Then I have --

 18       Q   I'm asking you, did you do that with regard

 19    to the declaration?

 20       A   I wrote that declaration and probably --                        02:46:04

 21       Q   In Korean?

 22       A   No.    I -- that's really not that difficult.

 23    I mean, writing what I -- not the legal term, but

 24    the content is there.          It's not that difficult

 25    because I ' m telling my story.           My name is this              02:46 : 21

                                                                           Page 223

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY          Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                               Main Document   Page 225 of 281


 1            Q      Okay.     I want you to read into the record

 2         everything you wrote.

 3            A      What?

 4            Q      I want you to read --

 s                   MR. PEDDIE:     No.      The document speaks for         02:46:29

 6         itself.

 7                   MR. BILLER:     No, it doesn't.

 8                   MR. PEDDIE:     We're not going to do silly

 9         circus act things here.

10                   MR. BILLER:     I'm trying to figure out what            02:46:35

11         she wrote and what somebody else wrote.

12         BY MR. BILLER:

13            Q      Please start from page 27

14            A      Okay.     I'm going to write in Korean.          Okay?

15         So I'm going to write in Korean and then you can do                02:46:45

16         the Google translate.

17                   This is why I requested Korean translator,

18         because the legal terms and legal words, I'm not

19         sure even every normal American can understand

20         certain things if they don't have a law degree.                    02:47:03

21         This is why going forward, any depositions that I'm

22         going to be in, I need a translator so I can

23         properly answer your questions.

24            Q      No.     You -- I want you to tell me

25           A       I'm -- I can write exactly what I wrote in               02,47,16 1
       _______________________________
     ,__                               _
                                     Page                                      224

                                           Veritext Legal Solutions
                                                866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                           Main Document   Page 226 of 281


 1     Korean.

 2        Q      Okay.     Do it.

 3               MR . PEDDIE:       No, we're not doing this.       We're

 4    not doing this.         You can ask questions .

 5    BY MR. BILLER:

 6        Q      Do it.

 7               MR. BILLER :       She agreed to do it .

 8               MR. PEDDIE :       Well , I don't care.

 9    BY MR. BILLER:

10        Q      Isn't it true you didn't write the                            02 : 47:28

11    declaration?         Isn't it true?

12        A      I said I wrote entire content.              Who is going

13     to come up with it?           I wrote entire content and --

14        Q      Did you write it in English or in Korean?

15        A      Sometimes I write it in English and sometimes                 02 : 47 : 43

16     I write in Korean.           Sometimes --

17        Q      So this document, Exhibit 5, you wrote in

18    Korean and English?

19        A      No .    This document existed before I cut and

20    paste here and there .                                                   02:47 : 56

21        Q      Who did?

22        A      Because this whole -- the whole -- some of

23    them i s from my bio .          I mean, this is -- it's very

24    simple thing .

25        Q      Okay.     What did you cut and paste from other               02 : 48:09

                                                                            Page 225    _J
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                 Desc
                             Main Document   Page 227 of 281


 1    sources?       Tell me what you cut and paste from other

 2    sources.

 3       A        What did I oversee the business.

 4       Q        What paragraph are you talking about?

 s       A        I said I'm familiar with the work done by                          02:48:25

 6    former employees of the debtors, and familiar with

 7    the debtors' design used in the business.

 8       Q        Okay.

 9       A        Because I oversaw them.

10       Q        Where did you cut and paste that from?                              02:48:38

11       A        Here and there.

12       Q        Where is here and where is there?

13       A        Certain languages, like I am COO.                   I mean,

14    sometimes I don't even know if I have                           I am a COO

15    or I am the          coo   or I am   coo   of Thomas Wylde or I'm               02:49:0 0

16    coo       for the

17          Q      I don't care about grammar.              I don't care

18    about grammar.

19          A      I do.     So that's what I ' m trying to tell

20    you --                                                                          02:49:15

21          Q      I want --

22          A      - - is that I write things sometimes in Korean

23     and I go through Google translate, and after that I

24     ask my husband to review certain things.                        And he

25     corrects a lot.            He still does it.         And so the legal          02:49:23

                                                                                   Page 226

                                           Veritext Legal Solutions
                                                866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                        Main Document   Page 228 of 281


  1    forms, then I also reviewed by lawyers.

  2       Q    Is that what you did in this case with

  3    Exhibit 5?

  4       A    Did I review this with lawyers?              Yes.

  5       Q    No.    That you went through Google.                     02:49:35

  6       A    I don't remember.     I don't -- that's what I

  7    normally do.     I mean, this is not that difficult .

  8       Q    So you have that in your computer?

  9       A   This in my computer?

 10       Q   Yeah.                                                     02:49:46

 11       A    I probably do so.

 12       Q   Okay.     You have -- you have the cut and paste

 13    sources and you have the Google translation, you

 14    have the Korean portion that you wrote, right?

 15       A    I did not say exactly this .        Normally that's      02:49 : 55

 16    what I do.

17        Q   Why didn't you do it in this case on a legal

18     document you were submitting to the court?

19        A   I think I had a very similar declaration

20     before when I was with Kring      &   Chung.                     02:50:07

21        Q   So you're saying you wrote a declaration for

22     Kring & Chung?

23        A   I thought a lot of declaration was the same

24     thing, was pretty much what I'm saying.

25        Q   You're not answering my question.                         02:50:29

                                                                     Page 227

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                   Desc
                        Main Document   Page 229 of 281


 1        A    Okay.

 2        Q    That's why we're getting -- we're not

 3     finished yet.

 4        A    Okay.

 5        Q    Did you write a declaration similar to                              02:50:31

 6     Exhibit 5 for Kring       &   Chung?

 7        A    I believe so.

 8        Q    I have the file for Kring              &   Chung.

  9       A    Okay.

10        Q    I've never seen your declaration.                                   02 : 50:41

11        A    I   believe so.       I    wrote the declaration.

12        Q    For Kring   &   Chung?

13        A    I believe so.

 14       Q    And it was containing the same information in

 15    here?                                                                       02 : 50 : 51

 16       A    I don't know exactly same information.                   I was

 17    giving what I used to do for the company.                    Who I am

 18    and I used to do.

 19       Q    Did you tell them about licensing agreements

 20    and trademarks and copyrights and --                                        02 : 51: 01

 21       A    No.

 22       Q    Did you talk about that?

 23       A    No.

 24       Q    Okay.    This whole declaration is about you

 25    claiming Paula doesn't own the copyrights and                               02:51:09

                                                                                Page 228     _J
                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                            Main Document   Page 230 of 281


  1

  2
      I   basically saying nothing about trademarks, but --

             A     Yeah, I mean, I believe so, she does not own

  3       the copyright .

  4          Q     Okay.    I'm not asking you a question.       Okay?

  5       I'm asking you -- I'm trying to figure out what                    02 : 51:25

  6       portion of this document did you write.

  7          A     So I write --

  8          Q     Let's do it this way.        Let ' s do it this way.

  9       I withdraw my question .

10           A     Yes.

 11          Q     Somebody told you to write this document,

12        right?

13           A     Yes.

 14          Q     Who?

15           A     I believe the lawyer.                                     02 : 51:41

16           Q     Richard?

17           A     Yes, I believe so.

18           Q     Okay .   And what did he tell you about the

19        document he needed you to write?

20                 MR . PEDDIE :   Objection.     Attorney-client            02 : 51:51

 21       privilege.

22                 MR. BILLER:     It's been produced.

23                 MR. PEDDIE:     She is not going to tell you

24        about how it was produced.

25        Ill/

                                                                          Page 229

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                        Main Document   Page 231 of 281


  1    BY MR. BILLER:

  2       Q   Okay.     So what did you d o at that point when

  3    he told you what he wanted - -

  4       A   I write everything I know.

  5       Q   How did you write it?         On paper?         On               02:52:03

  6    computer?     Where did you write it?

  7       A   Most -- most of the time I write it in my

  8    computer.

  9       Q   Okay.     Your PC?

 10       A   No, Mac.                                                         02 : 52:13

 11       Q   Your Mac?

 12       A   Yeah.

 13       Q   What Mac?

 14       A   Mac computer.

 15       Q   You have a Mac computer?                                         02:52:18

 16       A   Yes.

 17       Q   Where?

 18       A    I have a Mac computer -- my laptop is a Mac

 19    computer.

 20       Q    Okay.    Your laptop -- sorry, my mistake.             Did      02 : 52 : 27

 21    you create a folder for this document to create it?

 22       A    I normally just write on e-mail because it's

 23    easy to do spell check.       So I write          any time I

 24    write something, I create an e-mail to myself and

 25    then I write something.       That's how I       -- how I               02:52:50

                                                                            Page 230

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                            Main Document   Page 232 of 281


 1    create.

 2          Q    So you have the e - mail that is the basis for

 3    this document, Exhibit S?             Do you have the e-mail

 4    for that?

 5          A     I said I create -- I do the e-mail form so I                  0 2:53: 0 1

 6    can do the spell check.             It's not necessarily I keep

 7    it.       Because you say what format did I usually

 8    write.       So there is Word that I can write or a lot

 9    of time I just write on the e-mail format, pretend

10     like I'm sending someone e - mail so I can --                            02:53:18

11          Q    All you're doing is talking.               Please, don't

12     talk.

13          A     I'm trying --

14          Q     Answer my question.         Do you have the e-mail

15     that you wrote this declaration on?                  Do you have         02:53:27

16     that e-mail?

17          A     I use e-mail form.         Not necessarily I

18     e-mailed it.         I said --

19          Q     I'm not saying you e-mailed.              I'm asking you

20     if you have the original electronic document that                        02:53:37

21     you created to write Exhibit 5.               Yes or no?

22          A     I don't know.     I probably do.

23          Q     Okay.    And you're saying that -- did you

24     create a Word document?

25          A     No.     Normally I don't.                                     02:53:53

                                                                             Page 231

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                           Main Document   Page 233 of 281


  1        Q     You create an e-mail?

 2         A     I just write e-mail.

  3        Q     Okay.    So did you send that e-mail?

 4         A     No.     I write e-mail.      I don't send the

  5    e-mail.     I                                                       02:54 : 02

  6        Q     So how did the lawyer get your information to

  7    put it into the format that it's in in Exhibit 5?

  8        A     Probably e - mail.

  9        Q     Okay.     So now you are saying you e-mailed it?

 10              MR. PEDDIE:     Vague as to "lawyer."           It's      02:54:13

 11    vague.

 12              THE WITNESS:     I mean, no, when I write it,

 13    anything, I'm not particular.            When I write things,

 14    I   usually write on e-mails so I          can do the spell

 15    check.                                                              02:54 : 22

 16    BY MR. BILLER:

 17         Q    Actually, spell check is available for Word

 18    as well.

 19         A    Well

 20         Q    Okay?     So my question is, after you allegedly          02:54:26

 21    wrote this on an e - mail, did you send the e - mail to

 22    somebody?

 23         A    I believe I sent to my lawyer.

 24         Q    Okay.     You're pointing to Richard?

 25         A    Yes.                                                      02:54:40

                                                                        Page 232

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                          Main Document   Page 234 of 281


 1        Q     Okay.    So you have an e-mail in your laptop

 2     from you to Richard sometime in April or May, 2017;

 3     is that right?      Or 2018; is that right?            Is that

 4     right?

 5        A     I don't know.                                              02:54:58

 6        Q     What do you    - - did you erase it?
 7        A     No.     I don't know exactly what time.

  8       Q     Did you    - - did you delete the e-mail?
  9       A     I   don't delete e-mails because Richard told

10     me not to delete e-mails.                                           02:55:10

 11       Q     Okay.     So you have the e-mail in your

 12    computer?

 13       A     I don't know.     I'm explain that's what I

 14    usually do.       I usually write

 15       Q     I don't care what you usually do.                          02:55;17

 16       A     My answer is I don't know then.

 17       Q     Okay.     So you don't know how this document

 18    was created, Exhibit 5?

 19       A     I wrote it and I reviewed by lawyer.

 20       Q     Okay.     So what form -- did you write it on              02 : 55:28

 21    e-mail or Word?

 22       A     I don't usually do Word, so probably e-mail.

 23       Q     So now you're giving me a different answer.

 24    You said you did e-mail.        Then you said you don't

 25    know.    Now you're saying probably e-mail.                         02:55:40

                                                                        Page 233

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                        Main Document   Page 235 of 281


 1        A    No, I said - -

 2        Q    Which is the correct answer?              Pick one.

 3        A    No.   I think this is why that I needed a

 4     translator again.      I said when I write stuff, I

 5     write e-mail instead of Word, so                                      02:55:52

 6        Q    I'm going to get to the bottom of this.               You

 7     want to stay here all day?            We'll do that.

 8             MR . PEDDIE:     What do you want

  9            MR. BILLER:      I want her to tell me exact - -

10     Richard - -                                                            02:56:03

 11            MR. PEDDIE:      The lawyers worked on this?           Is

 12    that what you want us to say?

 13            MR. BILLER:      Yeah, I want

 14            MR. PEDDIE:      I believe lawyers worked on

 15    this.                                                                  02:56:11

 16            MR. BILLER:      Okay.

 17            MR. PEDDIE:      Okay?

 18            MR. BILLER:      So these are not her original

 19    words, correct?

 20            THE WITNESS:      The concept --                               02:56:15

 21            MR. BILLER:      No .     These are not her original

 22    words, correct?

 23            MR . PEDDIE:     That, I don't know.

 24    BY MR. BILLER:

 25       Q    Are these your original words?                "Witness"?       02:56:19

                                                                           Page 234

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                          Main Document   Page 236 of 281


  1    Are the words on Exhibit 5 your original words?

  2          A   Not

  3              MR. PEDDIE:     Objection.     Vague as to what

  4    "original words" even means.

  5    BY MR. BILLER:                                                        02:56:29

  6          Q   Go ahead.

  7          A   So the concept

  8          Q   Forget the concept.       I've heard you say that

  9    12 times.       I don't care about the concept.         I'm

 10    asking you, did you select each word in each                          02:56:37

 11    paragraph on each page?         You personally?

 12          A   No.

 13          Q   Okay.   Who did?

 14          A   My lawyer did.

 15          Q   Okay.   Which lawyer?                                       02:56:48

 16          A   Richard did.

 17          Q   Okay.   Thank you.

 18              MR. PEDDIE:     I think there was just some

 19    semantics there between languages.

 20              MR BILLER:     No, Richard.      She finally gave it        02:57:00

 21    up.

 22              I propose the following stipulation:          That

 23    the court reporter and the videographer be relieved

 24    of their duties under the Federal Rules of Civil

 25    Procedure and California Code of Civil Procedure.              A      02:57:12

                                                                          Page 235

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                         Main Document   Page 237 of 281


  1 !   transcript be prepared within two weeks -- two

  2     weeks, and the transcript be sent to?

  3              MR. PEDDIE:    Send it to -- the 239 address?

  4              MR. BILLER:    329.

  5              MR. PEDDIE:    329, is it?                                   02:57:30

  6              THE WITNESS:    The Thomas Wylde office?           229.

  7     229.

  8              MR. BILLER:    229?

  9              THE WITNESS:    229 West 31st Street, Second

 10     Floor.     Have to put second floor, otherwise it                     02 : 57 : 45

 11     doesn't get to me.      Los Angeles, California 90007.

 12              MR. BILLER:    The witness will have two weeks

 13     from the date of delivery to read the transcript,

 14     make any changes the witness deems necessary to make

 15     it as truthful as possible, and then sign the                         02 : 58 : 05

 16     transcript under penalty of perjury.

 17              MR. PEDDIE:    Are you asking if we're going to

 18     stipulate to that?      You're shortening the period?

 19              MR. BILLER:    What period do you want?           Just

 20     tell me.                                                              02 : 58:20

 21              MR. PEDDIE:    30 days.

 22              MR. BILLER:    30 days from receipt?

 23              MR. PEDDIE:    Uh-huh.

 24              MR. BILLER:    Okay.     That's fine.        30 days

 25     from receipt.                                                         02:58:25

                                                                           Page 236

                                   Veritext Legal Solutions
                                        866 299-5127
 Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31    Desc
                         Main Document   Page 238 of 281


 1    BY MR. BILLER:
 2              Q          Can you tell me why Thomas Wylde did not
 3    inform
 4              MR. PEDDIE:       Objection, calls for speculation.
 5              MR. BILLER:       Let me finish the question.
 6    BY MR. BILLER:
 7              Q         Inform Paula Thomas that, from August
 8    2014 to December 2014, Hillshore invested or loaned
 9    $2.3 million?       Do you know any reason?
10              MR. PEDDIE:       Objection, calls for speculation.
11              THE WITNESS:        I believe she was informed.
12    BY MR. BILLER:
13              Q         How do you know that?
14              A         I don't know, but I believe she was.
15              Q         I'm asking if you know that how do you
16    know?
17              A         I know they are having a meeting .             They
18    discussed these matters.
19              Q         How Doe know that?              How do you know that
20    $2.3 million was discussed?
21              A         I think that was in the agreement that
22    they have.
23              Q         Oh, so it's the agreement?
24              A         It's --
25              Q         The purchase agreement?

                                                                   Page 52
                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                         Main Document   Page 239 of 281


  1            MR. BILLER:     Okay.    You know what, I'm about

  2     to do it by code, and she can come here and do it.

  3            MR. PEDDIE:      I just want to ask -- I just

  4     want to be clear about this.

  5            MR. BILLER:      Okay.    She will send it -- can        02:59:38

  6     you provide the witness with a self-addressed

  7     envelope back to you in the --

  8            THE REPORTER:      Back to you?

  9            MR. BILLER:      Yeah, to me.      Can you do that?

 10     Thank you.                                                      02 : 59:50

 11            Bye, Jessica.

 12            THE VIDEOGRAPHER:        Are we off the record?

 13            We are going off the record.           The time is

 14     3:00 p.rn., and this concludes today's testimony of

 15     Jene Park.      The total number of media units used was        03:00:12

 16     five and will be retained by Veritext Legal

 17     Solutions.

 18             (TIME NOTED:     3:00 p.m. )

 19

 20

 21

 22

 23

 24

 25

                                                                     Page 238

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 240 of 281


  1
  2                I, JENE PARK, do hereby declare under
  3    penalt y of perjury that I have read the foregoing
  4    transcript; that I have made any corrections as
  5    appear noted, in ink, initialed by me, or attached
  6    hereto; that my testimony as contained herein, as
  7    corrected, is true and correct.
  8                EXECUTED this                 day of
  9    20- - ,    at
                                   (City)                       (State)
10
11
12
13
                                 JENE PARK
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                                Page 239

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 241 of 281


  1              I, the undersigned, a Certified Shorthand
  2    Reporter of the State of California, do hereby
  3    certify:
  4                That the foregoing proceedings were taken
  5    before me at the time and place herein set forth ;
  6     that any witnesses in the foregoing proceedings,
  7    prior to testifying, were placed under oath; that a
  8     record of the proceedings was made by me using
  9    machine shorthand which was thereafter transcribed
 10    under my direction; further, that the foregoing is
 11    an accurate transcription thereof.
 12                I further certify that I am neither
 13    financially interested in the action nor a relative
 14    or employee of any attorney of any of the parties .
 15                IN WITNESS WHEREOF, I have this date
 16     subscribed my name.
 17

 18    Dated : May 29, 2019
 19

 20

 21

 22

 23

 24                     KATHLEEN E. BARNEY
 25                     CSR No. 5698

                                                                 Page 240

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY          Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31               Desc
                               Main Document   Page 242 of 281

   [& -2016)

                 &             119 6: 14                19 7:6 130: IO            71:8,11 75:3
     & 6:17227:20,22           11:00 85:11                153:7,8,11              117:1196:1,3,18
        228:6,8,12             11:39 117:9              190 7:11                  203:15
                 o             12 6: 15 7:23 15:25      191 7:13                2007 7:11,13 75:3
   i-0-0-00_0_9__:,
                 82- :6_ __J     28:5 44:3,23           195 7:15 160:14           140:22 191:21
     001918 69:7                 128:18,19,21,21        1:49 190:8                192:17,17 193:2
                                                                  2               196:18 197:14
     001920 52:23                128:23 235:9
                               128 6 15                                           198:3,15 206:17
                                                        2 5:16 38:14,18
    001921 70:8                129 6:17
                                      =                                         2008 75 :3
                                                          43:3,4,7 48:21
    01200 l :7 2:9 9: 19       12:32 117: 12                                    2009 95:14
                                                          52:16 70:21 97:8
               l - ----.l      13 6: 17 129:12,13                               2010 41:17
   -1 1:25 5:14   8:15         138 6:19
                                                          99:10144:11
                                                                                2011 71:12,13
                                                          150:22 174:21
      16: 1,2,5 20: 1          14 6: 19 7:24 138:5                                197:15 198:4,16
                                                        2,625,114 173: 14
      70:20 77: 12 91 :9         138:8,9,14 140:3                               2012 147:9 154:2
                                                          174:6
      98:2,4,10172:ll          140 6:21                                         2013 5:18 47:20
                                                        2.3 145:18,20,23
      194:19 197:14            143 6:25                                           48:1595:14
                                                          146:1 177:24
      198:15                   144 7:2,4                                          205:24 206:20
                                                        2.686 143:5 144:8
    1,000 15:12 147:21         15 6:21 30:1,2                                     208:10
                                                          178:7
    1,985 180:1                  108:3 114:23                                   2014 7:8 99:9
                                                        2.86 142:20
    1,985,306 180: l             140: 12, 15, 17                                  103:24 171:23
                                                        2.978,323.29
    1-10 1:13 2:15               175:25 176:19                                    176:4, 11 178:21
                                                          179:10
    1.75 176:5                   177:3,7                                          196:3 210:22
                                                        20 7:6,8 30:5,6
    1.8 176:7,11               15,000 127:9,11                                  2015 36:25 37:5
                                                          36:25 75:17,21
    1.9 179:25                 15113 3:8                                          91 :9 98:2,4,5, 11
                                                          108:3,13,14
    1/22/16 6:14               153 7:6                                            103 :24 110: 1,4,24
                                                          153:13 158:10
    10 6:11,11 7:11,22         15889 1:5 2:7                                      166:10 176:18
                                                          169:15,16,17,20
      30:5,6 41: 19            15889sy 8:20               183:16 190:13,18
                                                                                  111:6 194:19,20       I
      108:3 114:6,7,8          16 5:14 6:25 37:1                                  196:13,13
                                                          192:23 194:3,7
      175:2,4 218:13,15          47:20 48:15                                    2016 6: 19 7:6 29:9
                                                          197:13 198:4
      219:2                      142:22,25 143:1,2                                37:5 38:7,9,10,11
                                                          199: 19,21,23
    107 6:8                      189:2211:9                                       79:3 80: 12,13,13
                                                          210:21,24 239:9
    10:00 46: 10               1601 129:20,25                                     107:19 140:20,21
                                                        200 7:17 143:10
    10:27 63: 10               168 7:24                                           142:18,21 143:6
                                                        2004 45:18 193:19
    10:37 63: 13               169 7:8                                            143:18 144:9
                                                          193:24
    11 5:6,186:14              17 7:29:1937:l                                     145:21,22 146:20
                                                        2005 44:18 45:16
      58:16 62:15                130:10 142:22                                    153:13 158:10
                                                          45:18 46:7 117:1
      l 19: 10,11,12,16          144: 15 146:20           203 :24 204: 13, 18     166:16 111:19         I
      119:18 131:4,24            166:16                                           174:22,23 175:6
                                                          212:23
    114 6:11                   18 7:4 99:1 130:10                                 176:24 177:7,8,15
                                                        2006 41:1943:13
    118 12:1 92:13               144:21,24 166:17                                 178: 14,23 179: 1O
                                                          43:17,21,24 44:9
                                 211:10                                           179:25 183:5
                                                          44: 11,18 46:7

                                                                                              Page 1
                                           Veritext Legal Solutions
                                                866 299-5127
Case 6:16-bk-15889-SY    Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                         Main Document   Page 243 of 281

   [2017 - 91367]

    2017 6: 11 10:3      29 1: 19 2:23 7:8    40 196: 14             6336 173:3 174:7
      13:129:936:18        8:1,5 58:16 63:19 43 5:16 114:13,23 6338 175:22
      37:5 38:12 106:20    63:22 240:18       436 198:23               176:16
      114:7180:11,11     2:00 190:11          444-5447 4:10          6339 177:4,5
      183:6 189:2 233:2 2:16 200:16           459-9870 3:10          6367 194:6,9,10
    2018 23: 11 56:6     2:18   200:19        47.96.      198:8,9      210:25
      233:3              2nd 30:16
                        I - - - - - - - - --
                                               48 5:18 - - - ----j
                                                                     639,112 180:11
    2019 1:192:238:1                3                      5         6663 194:3
      8:6 98:6 167:13                                                69
                         3 5: 18 47:25 48:1    5 5:22 55:2,6,21 -      10;~~!·!~{!
      240:18
                           50:2,10,10 56:24      56:21 57:5,11,16      195:2
    203 5:7
    2049 2:21 8:22         173:16                57:2260:1562:13 6:16 1:52:78:20
                         3.1 176:19              63:21 114:3 146:2
    20th 160:18                                                      6 17     72 9
                         3.3 146:10148:17        146:4,5 218:3        =     1: :
    21 7: 11 63:20,24      149:1,18              223:15 225:17                 7
      180:17,18,19
                                                                                          -
                         3.3. 178: 12            227:3 228:6 231 :3 7 l :6,7 2:8,9 6:3
      190:14,15,18       30 196:14236:21         231:21232:7           6:1910:1491:18
    210 5:8
    211 5:9
                           236:22,24             233:18 235:1        I 91:19,19,21 92:2,4
                         303 4:10              50,000 33:3,7,10        92:4 95:6 205:2
    21650 3:18           31 142:21 144:8         34:2,3,4            700,000 215:8
    21st 167:7           310 3: 10             5051 4:8              74 198:23
    22 7:13 191:14,15 31st 30:16 167:7         51 5:20 172:11        76 5:24
    229 30:16 167:8,8       188: 15,23 189:3   55 5:22                         8
      188:22,23 236:6,7    236:9               56 44:24
      236:8,9                                                        8 6:7 79:3 91 :23
                         3270342 l :24         5698 1:24 2:24          91 :24 92:2 96: 11
    23 7:15 195:20,21
                         329 143:25 167:7        240:25                96:14 109:7
    235 188:15 189:3
    239 188:20 236:3       236:4,5             s979     240  :23       146: 19 150:23
    24 7: 17 200:20,21   3430 27:10           e---------   6 ------l 800,000 154:8,13
                         35 7 =23              6 5:2438:1141:17 80303-2831 4:9
      200:24             350,000 215:9
    240 1:25                                     58:16 76:7,8,13,17 818 3:20
                         36 173: 19,20
    2450 8:23            39 176:19 177:3         91:12 117:15,20 ~ 7-9212 3:20
    25 7:2228:443:13 3:00 2:22 238:14            118:2 120:16,17               9
      43:25 44:9 172:21    238:18                120:22 122:16       9 6:8 10:2 107:20
       173: 1,6 198: 16                          123:6    124:16,22     107:21 109:8
                                    4
    25,251,490 173:4,6 ~ - - - - - ~ 125:6 126:9                     90 49: 10
    25th 43:1744:11      4 5:2051:19,21           133 : 13 146  :7   90007 30:17
    26 7: 13                52:2 56:6,24 69:3     151 = 1               188:17 236:11
    27 173:14,16,22        69:4205:16          600,000 177: 1, 16    90272 3 :9
       174:17 224: 13      207:20 208:15         215:9
                                                                     91 6:3,7
     27,876,604 175:7    4/26/19 5:14          6020 92:14 95:11      91367 3:19


                                                                                    Page2
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                Desc
                           Main Document   Page 244 of 281

   [95,543,000 - answer)

    95,543,000 195:2         accurate 19: 19,22    1 agent     162:19         allison 23:1524:6      l
    9:10 2:22 8:2,5            19:24,24 45: 12           163:13                 24:7 93:11 109:18
             a
    a.m. 2:22 8:2,5
                               194:18 207:23
                               211 :3 240: 11
                                                       ages 114:7
                                                       ago 32:2,23,24
                                                                              I  109:22 153:15,18
                                                                                 153:25 157:23
                             accusing 149: 17            33:21 34:25,25       allow 25: 11 99: 19
      63: 10,13 117:9
                             ache 32:11                  44:3,23 47:6            168:24
    ability 76:22 83:2
                             act 224:9                   74:21 103:23,24      allowed 24:22
      121 : 1 201 : 17
                             acting 85:2                 114:7 165:7            25:5 165: 14
      221:24
                             action 6:21 9:3             188:21 190:19        ambiguity 217: 13
    able 44:4 83:15
                               240:13                    192: 15, 16,21,23    ambiguous 15: 17
      93:4 142:15 206:8
                             actual 19:20                192:25 211 :25       america 28:2
    absolutely 51: 17                              I
                             added 180:23              agree 8: 13 13:25         181:6 187:17
      115: 12 147:4
                             addition 144: 12            39:2 61:8 183:14        188:9,13
      166:3
                             additional 146:2            183:17 187:12        american 224: 19
    absorb 137: 11
                               146: 10                   196: 18 210:5        amount 178:10
    accepts 15: 8
                             address 26: 14,25         agreed 50:7 225:7         183:18 197:18
    access 149:9
                               27:2,4,5 30: 15         agreeing 186:8            198:8,10
    accessories 79: 16
                               129: 11,20,22,23        agreement 5:20         amounts 183: 14
    accessory 198:10
                               130:6,13 138:23           7:2,4 52:3,4,14,15      198:23
    accidentally
                               189:6,9,11 236:3          54:2,7,11 64:8,9     angeles 1: 18 2:21
      199:11
                             addressed 238:6             64:16,18,23 66:3,6     8:1,23 30:16
    account 188:10,11
                             addresses 130:12            67:10,11164:24          188:16 236: 11
      189:12,15 201:2
                             administered                164:25 165:1         angry 133:15
      201:10,13 202:9
                           I   10:22                     208:12,13,14,21      announced 152:4
      202:21
                             administrative              209:19                  152:16
    accountant 93:22
                               94:7                    agreements 50:21       answer 7:20 18:19
      110:20,21 111:9
                             admission 165 :22           57:2 66:2 67:5,8        19:23 25:14 30:3
      149: 14, 16, 17,19
                             admitting 222:16            205: 17,20 206: 19     34:21 35:25 36:20
      170:18,20 171:8,9
                             admonishments               207:22 208:3,10        40:6 44:19,20
      171:9
                               11:13                     209:7 228: 19          45:8,9,10,12 62:7
    accounting 30:20
                             adv 1:7 2:9               ahead 22:1 25:15         73:8 98:15 110:19
      81:5,7,8,16 82:1
                             adversary 9: 12, 18         77:9 98:13 121:19       115:1,4,11,18
      106:25 107:4,9
                               10:16 62:8                169:12 181:ll           116:2,7,13 119:3
      111:6,10 112:1,6,7
                             advertisements              203:7 235:6             120:18,20 121:5
      157:24 162:6
                               72:13                   al 8: 18                  121:12,17 122:2
      169:24 170:4,5
                             advice 137:4,5,8          alex 71 :2,22             125:21,25 127: 13
      171:11 197:8
                               137: 13,14                112:25 147:2            128:14 133:20
      201:19 202:6
                             aeo 181:18                aligned 87:9              134: 14 139:23
    accounts 113:24
                             affiliations 9:7          alleged 64:20 65: 1       147:23 157:21
      149:9 ,13 179:8
                             afraid 133:14             allegedly 232:20          168:12,17,19
      18 1:7,8,10 187:13
                                                                                 191:25 204:10

                                                                                           Page3
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                           Main Document   Page 245 of 281

    [answer - back]

      215:10,18 224:23       196:13 233:2           97:3 108:25         attachment 5: 14 '
      231:14 233:16,23     argue 95:17,18           111:16117:4         attachments 10 l :1 I
      234:2                  127:4 209: 17          124:20 130:13,14      101:3,5,9,10
    answered 37 :21        argumentative            130:14 147:22       attending 9:6 10:9
    answering 42:22          34:13,15 37:11         148:6 150:2 156:5   attention 48 :22,24
     49:17 81:20 122:4       84: 1 86:5, 10         156:6 157:10,13       133:8,10
      125:24 156: 12         87:22 90:15 97:16      160:13,16 162:7     attorney 3:7,17
      157:12 227:25          128:3 134:12           168:5 177:18          4:7 9:10,25 25:1
    answers 40:8             151:19 170:16,25       182:21 185:14         64: 17 192: 14,20
    anybody 49:4,6         arrangement              189:14 197:22         193:11,13 229:20
      75:7 90:21 132:4       62:15 66:11            206:7 223: 18         240:14
      132:7 142: 16        art 58:13                229:4,5 231: 19     audio 8:12,12
      186:1 222:8          article 5:16 43:3        235:10 236:17       august 6:1113:1
    anybody's 72:16          43:11,16,24 44:8     asks 25: 19             114:7 177: 15
    anymore 23:23            214:8,8              aspects 88:9          author 39:3
      29:5 107:6 157:24    articles 6:15 43:2     assignment 25: 17     automatically
      188:19               artist 68:9              168:3,21              102:14
    anyways 77:10          artwork 203 :20        assignments 14:7      available 173: 16
      121:19 196:12        asked 19:6,16 25:7       26:1 99:21 161:7      174:1,19 175:4,12
    ap 1:72:99:19            25:8,8 37:20           168:2                 185:18 232:17
    appear 217: 10           49:25 53:12,13,13    assistant 94:6,7      avenue 4:8 27: 10 I
      239:5                  53:15 65:6,14        associate 94:2,3,6    avoid 57:20
    appearance 9:9           77:15 80:17,22         94:7,7                125:23
    appearances 3: 1         81 :23,24,24 82:2    assumes 75:24         aware 54:18 60:3
     4:1 9:7                 96:198:17104:6         110: 17 142:23        60:18 67:6 118:6
    appearing 10:3, 12       117:19118:13,14        151:2 159:12,24       185:22
    appears 51:16            118:15 131:10        astonishing 218:2              b
      92:4                   137:4 139: 17        attached 7:9 16:3
                                                                        b2 31:4 112:8,12
    apple 102: 13,25         141: 14 149:22,22      43:5 48:2 51:22
                                                                          127:9,11,12,14
      196:6 198:6,7,9,12     149:22 159: 10         55:7 76: 18 91:22
                                                                          128:22 129:2
    applies 11 :22           160:10,11,15           91:25 101:3
                                                                          146:25 147:6,8
    apply 182:4              207:22 208:4           107:22 114:9
                                                                        back 13: 19 21 : 14
    approach 133:14          209:22 211:18          119:13 128:24
                                                                          33: 10,15 34:7
      183:21                 217:21 220:3,4,6,8     129:14 138:10
                                                                         63: 12 74:2 89:4
    appropriate              220:16                 140: 13 143:3
                                                                          89:16,20 90:1
      137:17               asking 11:5 14:12        144: 16,25 153:9
                                                                         98: 19 100: 11
    approves 237:21          22:19 25:17,23         160: 17 169: 18
                                                                          102:15,22 103:14
    approximately            26:142:244:2,6,7       190: 16 191: 16
                                                                          104:3 105:7
      198:4                  44:21,22 47:23         195:22 200:22
                                                                          113:25 117:11
    april 1:19 2:23 8:1      50: 1 55:4 73:20       239:5
                                                                          118:19120:7,12
      8:5 91:9 98:10         73:23 91:13 95:21
                                                                          131:4 141:11,11

                                                                                     Page4
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                            Main Document   Page 246 of 281

    [back - biller]

       143:18 157:13,16     bars 151 :17             berated 88:14          128:16,19,20            I
       160:22 166:24        based 69:23 146:3        best 44: 19 45: l      129: 1, 15 131 : 15
       167:10,15 176:25       170:8                    201: 17              131:16 132:12,14
       179:6 190:10         basically 229: 1         better 137:5 195:4     133:19 134:7,13
       193:2 194:3 200:2    basis 73:2,4,4,6         bg.law 3:21            134: 19 135 :2
      200:18 209:21           74:6 150:6 231:2       big 27: 17 185:23      136:10,15,18,20
      211:5 237:18          bates 52: 18,21            205:3                136:21 137:24
      238:7,8                 82:5 92: 14 95: 11     bigger 27:21,23,24     138:2,5,7,12,13
     backdating 66:25       bathroom 27:21           biller 3:6,11 5:6,9    139:22 140:1,5,14
     backed 101 :21          27:22,23                  9:11,11,2011:2       142:25 143:4
     backs 103: 14          bedroom 27:24,25           13:24 14:4,9,13,17   144:14,17 145:1
     backup 102:10,11         28:1                     14:21 15:1,6,10,14   145:12,17 148:3
       102: 12, 13,14,20    bee 141: 19               15:16 16:4,9          148: 11,13,16
       102:24 103:12        beginning 2:22 9:9        18:21 21:11 22:9      150:25 151 :3,23
       104:15,25 105:1,3      167:15 215:4            22: 15,21 23:7        153:7,10 154:11
       166:25               behalf 2:20 10:3          25:4, 15, 18,21,24    155:22 156:25
     bad 57: 19 140:4,5       131:19                  26:2,5 29:14          157: 16,20 159: 13
       140:5 197: 12        behavior 82:16            34: 17 36:2 37: 14    160: 1,4,24 161 :4,8
     bae 93:9                 83:19,25 84:12          37: 19,20,22 38:4,6   161:10 163:21
     bagdanov 3:16 5:7      belief 74:6 219:3,6       43:6,8,10 44: 13      165:21 166:10,14
       10: 13,14 203:5,11   believe 9: 17 10:2        46:9,11,12 48:3       166:15 167:24
      204:11 206:11,18        12:113:10,11,12         51:23 55:8 61:17      168:3,4,7, 10, 13, 18
      207: 12 208: l          13:14 18:8 39:18        61:21 62:2,5,9        168:22,23 169: 16
      209:15 210:1,10         49:8 50:9 52:4          63:6,14 69:22         169:19 170:19
      210:14                  66: 11 73 :4 106: 15    72:24 73: 1 74:5      171:2,17 172:5,9
     bank 21:7 97:19          143:13 144:19           74:15 76:6,19         174:8,10,15
       149:9,13 179:8         189: 19,22 204: 19      84:5 86:7, 11         176:16,17 178:22
       181:4,5,5,11           205:16 209:12           87:24 90:20 91:15     178:24 179:3,7
       182:24,25 183:l,2      212:6 216: 14           91: 19,23 92: 1, 13   180:4,7,10,15,18
       183:15 187:9,12        218: 12 220:20,21       92: 15 94:25 95:8     180:24 181:3,9,15
       187:13,17,17           220:24 221 :23,24       95:17,20,23 96:1,6    181 :20,23 182:2,9
       188:7,9, 10, 13,13     228:7,11,13 229:2       96:8,11,13 97:4,11    182: 16,20 183: 13
       188:14 189:5,7,8       229: 15, 17 232:23      97: 18 98:14,19,23    183 :22,25 184:3,8
       189:23                 234: 14                 99:24 100:10          184: 11, 15,20,23
     banking 181 :7,10      believed 209:6            107:20,23 108:1,2     184:25 185:4,10
     bankruptcy 1: 1          219: l                  110:18 114:10,12      185: 12, 17,20,25
       2:18:1810:15         belligerent 134: 1        117:14,18119:9        186:6,9, 12, 15, 18
       199:6                belong 165: 11            119:11,15 120:6       186:21,24 187:1,4
     bare 89:2              belongs 53:22             120:10 121:20,21      187:7,8,23 188:1,5
     barney 1:23 2:23         54: 19,21 65:4          123:1 125:18,22       190:6,12,17
       9:1 240:24             68:l 209:13             127:5,8,17 128:4      191:13,17 193:12

                                                                                         Page 5
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                             Main Document   Page 247 of 281

   [biller - caused]

      193: 16,20,22,25       booklet 12: 11          brutzkus 3: 15      called 12: 11 26: 17
      194:2,5 195:8,11       books 24:23 25:6        bs 122:6              26:18 27:l l 32:8
      195: 12, 19,23          25:12 26:6 27:18       buddies 147:2         32:8,9,13,15 64: 10
      196:11 197:24            99:14,17,19           budget 80:6           112:8,12 145:10
      199:2 200:6, 10, 14      156:10 168:24         budgets 80:7          155:18 213:12
      200:20,23 201:21       borrow 156: l           business 30:23        214:22 218:16
      202:22 203:2,7         borrowing 206:6,9         42:3,8 58: 17     calling 61 : 15
      204:9 206:3, 15        bottleneck 85:5           59:16,17,18 60:1,4  137: 17,18
      207:24 209:8,20        bottom 52: 17             60: 10,14,23 61 :2calls 18:16 24:25
      210:4,9,16 211:17        234:6                   88:1098:2101:18     36: l ,3,10 69: 19
      211:22 215:16,17       bought 33:7               102:6 103:16        97:1 100:7 139:20
      221:11,13,18,20          102:14 104:11           105:24 109:4,23     157:18 165:17
      221:21 222:14,18       boulder 4:9               129:11 150:21     camera 22:4
      222:23 223:2,5         boulevard 3:8             151:8 163:3 165:2 capacity 214:21
      224:7,10,12 225:5      box 28:17 177:9           165:3 188: 18     capital 175:24
      225:7,9 229:22         boxes 28:9,15,16          196:16 199:5        176:4 177:1
      230: 1 232: 16         bradstreet 6: 17          204:25 213:1      care 99:16 123:20
      234:9, 13, 16, 18,21   brand 31 :23,25           214:22 226:3,7      123:23 124:6
      234:24 235:5,20          32: 1,2,7,8,8,9, 10   butt 38:17            134:20,22 181:24
      236:4,8, 12, 19,22       32: 12,13,22 40:3,5   buy 33:11103:22       225:8 226:17,17
      236:24 237:5,12          40: 11,25 42: 12,14     106: 16 163:8       233: 15 235:9
      237:15 238:1,5,9         42:17,19 61:l         buyers 111 :21        237:25
    billing 197:8              68:5 77:19 78:12      buying 108: 17      careful 122:4
    bills 143:11               87:4 88:21 89:15        162:4             case 8:20 11:22,23
      161:24 162:6,15          94:14,19,22           bye 238:11            11 :25 59:23 62:5
      167:1                    165:15 214:1,2,3      byron 4:5,6 9: 14     68:12 69:1,18
    bio 225:23                 214:14 219:15                   C           182:5,7 184: 10
    bit 63:8                 brands 32:19,20                               185:4,6,6 192:2
                                                     C 32:11211:10
    bk l :5 2:7 8:20         brea 26: 10, 11                               227:2,17
                                                     cabinet 28:9,11,12
    black 127:20,20            27:10                                     cases 136:5
                                                     calendar 81 : l
    blew 148:19              break 23:6 63:6                             cash 7:9 158:14,17
                                                       84:15
    blonde 72: 11,21           80:7 117:7 120:6                             160:8 170:7
                                                     california 1:2, 11
    blue 148:15                181:12,14,16                                 173:16 174:1,9,19
                                                       1:12,18 2:2,13,14
      180:22                   190:4,6 200:9                                174: 19,22,23,25
                                                       2:213:9,198:1,19
    board 142:5              bring 10:6 112:22                              175:4,12
                                                       8:23 30:17 188:16
    body 37: 16 87:21          160:2 186:15                              cast 136:5
                                                       235:25 236: 11
    bogus 62:7               brother 112: 17                             casting 136:8
                                                       240:2
    bold 89:9                  127:14 147:8                              categories 201 :20
                                                     call 26: 19 35:25
    bone 37: 15,25           brought 133:8                               cause 80:6 139: 1
                                                       36:6,8,9 104:25
       38:1 87:21              135:7 153: 15                             caused 81: 11
                                                       105:3 137:13
                                                                           218:24
                                                       218:13

                                                                                        Page6
                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                            Main Document   Page 248 of 281

   [causing- companies)

    causing 96:23           changes 12:12          circus 224:9              102:9,16,17        I
    cbc 64:6,7 99:10          80:6 116: 16         city 130:14 239:9         104:24 105:1,2,4,5
    ccd 78:21                 236:14               civil 235:24,25           l 05:6,9, 13, 19
    cell 8:10               changing 61 :20        claim 20: 17 30: 19     coaching 25:21
    cellular 8:9              78:12 82:17 85:13       126: 15 162:9        code 12:l 235:25
    centered 134: 11          85:17                  219:21                  238:2
    central l :2 2:2        chaos 131 : 12, 13     claiming 15:24          collateral 86: 14
      8:19                    131:14                 67:18,22 68:24        collect 34: 11
    century 2:21 8:22       chapter 1:6,7 2:8        70:20 116: 10         collected 165:25
    ceo 16: 11, 12 17: 6      2:9 10:14              219:15 221:22         college 216: 13
      20: 1,4,7,19 21:2,5   charge 108: 16           228:25                colorado 4:9
      37:7 38:7 49: 13      chart 6:3 92:5         claims 18:14              129:21130:1,8,16
      49:15 78:21 80:9        93:2 94:20 95: 13    cleaning 21 :3          columns 211 : 10
      80: 10,11,22 82:2       95:20 96:2,8         clear 16:1828:17        combined 178:15
      96:25 122:1             211:4,6                81: 1 82:23,24        come 23:17 37:9
      140:10,18 141:4       charts 194:12            87:3 238:4              55: l 8 65:5 66:24
      141:12,14,16          check 149: 15          clearly 12:7 95:7         82:3 85:11 107:10
      142:9,10,11,13          230:23 231 :6           121:22                 118:10126:3
      143:6 145:23            232: 15,17           cleopatra 15 5: 18        127:22 141:11
      146:16 148:22,24      chief 38:23 90: 11        155:19                 152:21 166:2
      149:3,5,6 156:7         92:16,20 93:22       client 10:9 24:22         200: 11 20 l :9
      159:17 170:1,15         95:8111:9,12           25: 1,5 73: 19,22       211: 13 225: 13
      170:23 171 :3,4,6       132:9 171 :8            136:12 147:11,12       238:2
      175: 17,17,20           190:25                  168:8,11,24          comes 107:11
      176:22,25 188:7       choi 18:1,10 19:5         182:12 185:2           179: 1,3 198:9
    certain 21 :24            19:11,21 34:24          186: 19,23,24        coming 143: 17
      45:13 57:24             35:1,20 36:4,6,15       193:11,13 229:20       147:6
      172:16 187:9            36:25 131:19         clients 161 :24         commerce 58:8,12
      202: 15,19 218:11       140:7,22 142:1,5,7   close 37:9                58:20 59:9,14,23
      220: l 224:20           145:8 148:19         closed 163 :24            59:24 60:7,13,13
      226: 13,24              151:7 158:17         clothes 40: 18,20         60:19 61:8 62:6
    certified 2:24            159:5 160:18           40:21 42:9,12,13        62:23
      237:2,16 240:l          215:2,8,25             42:18,25 43:18        committed 11 :24
    certify 240:3,12        choi's 139:7             46:5 97: 13 102:2     communicate 83:5
    cfo 111:7153:25         chose 217: 17             113:16 213:5,18        86:17
      171:6,9,10            christmastime            214:7,20              communication
    chae 93:9,10              104:10               clothing 68:22            77:24
    chance 190:5            chung 227:20,22        clothings 68:25         companies 31 : l 0
    change 79:24              228:6,8,12           cloud 100:12,16           31:13,16 32:20
      88:23 217:24          cihlar 4: 15 8:24         100:20,21 101: l 0     38:362:1156:16
                                                     101:12,14,18            163 :7 164:5,9, 14

                                                                                        Page 7
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                 Desc
                            Main Document   Page 249 of 281


   [companies - continued)

      164: 17,20 178:24       145:11,16,25                101 :20,21 103: 19     conflating 61 :25
      192:5 205:2,3           146:1,6,15,16,18            104:6,8,11,23            95:24
    company 1: 12             146:19,20 147:9             107:3,4 159:9          conflict 9:22,24
      2:14 17:12,13,14        148:23 149:4,4,5,6          195:15,17 196:6          47:22 50:15,23
      17:15,21 19:2,15        149:7,8, 10, 19,20          197: 14, 16,22           51 :3,5 57:2
      20:16 21:2,4            150: 1,5,9, l 0, 12, 13     198:8,9,11,l l,14      conflicts 47:23
      23 :25 24: 1,2,4,4      150:14,15,16                198:24 227:8,9            51: 1
      30:25 32:25 33: 11      151:25 153:4                230:6,8,14,15, 18      confused 125:11
      33:16,20,24 38:2        154:21,22 155:3,6           230:19 233:12          confusing 79:25
      38:14,18 39:10,15       155:18 158:8,12           computers 29:5,6            176:21
      40: 11,15,18 45:23       161:14,15,16,17            29:7, 10,10,13, 17     confusion 80:3
      46:2 49: 15,16           161:18,19,21,25            30:6, 18,22 l 00: 11      88:2
      50:6,25 53: 19,20        162: 1,2,9, 12,14, 18      104: 19,20 105: 13     conjunction 61:3
      53:21,23 54:18,20        163:6,9,10,24              105:21,25 106:16       connected 104:24
      61:3,4,5,20 64:10        164:10 167:4,5,6,6         107:1,2,19 108:4,6        105:10
      65:5 66:22,23            169:3 179: 16              108: 10,11,13,14       consent 6:22,23
      67:4,17 68:1             183:8 189: 18              108: 17 109:4          consider 104: 1
      72:14,16 75:16,17        192:3,4 193:18             161:9 195:2            constant 79: 15,24
      75: 19,20,22 78:25       197:9 203:25                196: 14, 15,21,24        80:6 86:15
      79:5,20,21,22 80:1      204:2,12,21 205:8            197:2,3,5, 15,18,25   constantly 82: 15
      80:15,16 85:3           205:9,11 206:5,13            198:5,5,6,18 199:3       82:17 85:6 101:21
      86:4 89:2 90:22          206:25 207:2                l 99:7,8,9, l 2, 14      206:9
      92:25 96:24,24           209:3,5, 12,23             200:6, 10, 11           consultant 138:22
      97:21,23 98:9            210:7 212: 11            con 126:22,24             consulting 3:5
      99:5,9,11,22,23          213:6,21,22,23,25        concealing 169:5, 7       contact 136:16
       100: 1,4 105: 10        214:3,6,12,13            concept 234:20            contacted 136:22
       112:8,11,11,15, 17      215:15 216:7,8,9           235:7,8,9               contain 108:6
       112:21 118:6,10         216:10 220:10,12         concern 117:21               109:4
       122: 11,24 123:4        220:13,14,15             concerned 83: 18          contained 55: 10
       123:10,15 124:3         221: 1 228: 17           concludes 238:14             137:7 172:17
       125:13 126:1          company's 97:8             conclusion 18: 17           239:6
       127: 10,15,20,21        147:16,17 155:8             61:16 69:20 100:8      containing 228:14
       127:24 129:2,4,5      competency 76:21              139:21 165:18          content 56: 18
       129:10 131:11,12        121: 1                   condition 156:7,11          222:7,8 223:24
       133:9 134:10          complaint 62:8              conduct 131: 11            225: 12,13
       137:20,25 138:24      complied 159: 18               168:9                 continue 8: 13 23:5
       139:12 140:9,25         159:20                    conducted 122:24           63: 13 117: 13
       141:14,23,24          compound 128:15             confidence 88:14            190:11 200:19
       142:1,4,12,13,13         134:4                    confidential             continued 4: 1
       142:14,15 143:7       computer 28:23                 181:18                   86:12 87:8
       143: 19,20,25           28:23,24,25 29: 1,3

                                                                                               Page 8
                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                             Main Document   Page 250 of 281

   [continuum - dates]

    continuum 174:12           83:15 92:6 94:1,5     cpa 6:9 23:14,16       crow 31:19 32:16
    control 237:20             125:6 126:9,13          23:21 24:2 93:25     crucifixion 140:6
    controls 219:14            176:11 189:11            109:12,16,18        crying 215:7
    conversation 35:8          191: 19 197: 17          110:10 153:15,23    csr l :24 240:25
      35:10,11,17              198:19 203:16            162:7               current 141:16
      122:23                   209:7,11 215:5        crave 81:5               164:1,2
    conversations 8:9          216:23 234:2,19       craziness 80:5         currently 29: 18
    coo 20:25 37:6,7           234:22 239:7          create 43:19 55:10       38:2 99:10
      49:15 78:21 85:2       corrected 58:3            68:7,11 70:10,11     curser 86:20
      89:20 110:23             239:7                   70:20 201 :6,7       customer 162: 16
      111:1,2 156:7,8        corrections 239:4         213:12 230:21,21     customers 164:2
      226:13,14,15,15        corrects 58:4             230:24 231: 1,5,24   cut 89:4 143:9
      226:16                   226:25                  232:l                  217:3,5,6 225: 19
    coordinator 94:2         cost 158:8              created 39: 17 ,20       225:25 226: 1,10
    copied 179:6             counsel 8:16 9:5          40:10 41:15 42:20      227:12
    copy 16:6 106:13           9:20 93 :24 159: 16      53:19,22 67:16,17   cutting 88:22 89:8
      114: 10 128:8          count 164:4               67:22 70:7,16,23               d
      144:22 237:2,16        country 49: 12             70:25 95:7 201: l   d 32:13,13 146:13
    copyright 5:20             223:7                    209:12 231:21
                                                                              148:9,11,12,12
      39:8 47: 14 52:2       couple 43:2 137:2          233:18               207:4 211:10
      52:14 54:1,3           course 13:22 29:6       creating 66:7          dada 31:8 113:5,9
      65:10 68:3,6,9,10        95: 1 119:24 120:3    creation 201 :4          113: 10, 15,22
      68: 11, 13, 17,24,25     121:25 134:22         creations 128:8          147:1 162:21,23
      69:4,17 205:17           146:24151:9,11        creative 21 :2 37:7
                                                                              163:2,9,12,17,19
      229:3                    152:1,6 153:1            37:15,25 38:1,1,2
                                                                              183:3
    copyrights 66:3          court 1:1 2:1 8:18         38:23,23 78:9       damage 86: 15
      67:3,9,18,22 68:18       8:25 10:18 16:3          80:10 85:1 87:21    data 102:8 104:2
      228:20,25                23:4 43:5 48:2           89:8,17,21 90:2,3
                                                                              108:7 144:5
    cor 22:8,8,14,25           51:22 55:7 76:18         90:6,8,11,11 92:9     166:22
    corporation 18: 13         91 :20,22,25             95:12 108:24        date 44:4,6 46:6
      18:20,22                 107:22 114:5,9           115:9 132:9,9         48:14 53:1 71:12
    corporations               119:13128:24          creator 39:2             71:14,15,15 98:21
      31 :22,24                 129:14 138:10        credibility 61 :22
                                                                              171:24 180:14
    correct 11 :4, 10           140: 13 143:3           115:8,9 143:14        236: 13 240: 15
       18:15 24:14 33:17        144:16,25 153:9      credit 7:2,4 144: 13
                                                                            dated 43:13,13
      38:7 39:4,20,25           166:12 169:18           146:4 177:24          48: 12 56:6 79: 11
      40:3,8,15,19 41:1         179:5 182:2 187:6    criminally 154: 18
                                                                              79:12 205:23
      41:12 42:3,4              190:16191:16            154:18
                                                                              240:18
      45:20 47:5,15             195:22 200:22         criticisms 84:22
                                                                            dates 45:13 74:22
       52:5 58:1,2 61:19       218:25 220:4,6         crook 136:12            74:25 95:14
       67:10 70:7 71:21        227:18 235:23                                  208:12

                                                                                          Page 9
                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31      Desc
                            Main Document   Page 251 of 281

   {daughter - different)

    daughter 26: 17,23 decisions 82: 14        department 81 :3       designated 172:16
      27:1,3                85:8,10 142:3        81:14 86:6 112:1     designed 71 : 10
    david 33:1,19,19      declaration 5 :22      112:7 201:2,10,13    designer 21 :3
      38:21,21 46:13,16     54:24 55:1 61:17     201: 19 202:6,10       75: 11 79:8 87:8
      46: 19 47: 12,20      61:19 62:11,12,13    202:21                 90:9 94:3,3,3
      48:20 49:22 50:2      62: 14, 19, 19,20  departments              132:9 203: 19
      50:15 51:5 53:13      68: 18 113:25        77:22 80:4             204:3
      76:25 84:6 93:9       114:1,2 216:22     depend 28:1            designers 39:9
      117:25 119:23         217:18 219:9,22    deponent 4:3 9:15        53:21 70:24,25,25
      121:7 131:19          219:24,25 220:2      9:23 10:4              71:24 75:7,10
      193:12 208:6,7        220:17,19 221:22   deposed 12:18,23         102:3
      209:18                221 :24,25 222: 11   12:24,25             designing 42:24
    davis 204:8             223:12,14,19,20    deposing     12:3        213:18
    day 32:8 42:23,24       225: 11 227: 19,21 deposition 1 : 17      designs 53:21
      75:2 93:16 97:9       227:23 228:5,10      2:19 6:11 8:12,16      68:22 79: 11 86:8
      155:2 -158:17         228:11,24 231:15     8:219:1710:7           87:18 89:15
      159:1 162:17        declare 34:4 239:2     11 :3,9,14 12:2,6       115:15,17
      208:18 212:6,16     decreased 139: l       12:10 13:1,5 15:3    desna 148:4,5,7,12
      214:25 234:7        deem 12:12             21:14,18,18 26:20       148:15,21 178:12
      239:8               deems 236: 14           110:25 114:6           179:9,15 180:11
    days 236:21,22,24 defendant 9: 12             186:11 196:12          183:3,5
    deadlines 81 :2         219:14               237:7                desperation 82: 17
    deal 33:14            defendants 1: 14     depositions 224:21     destroyed 161 :9
    dealing 133:12          2:16 35:19         depreciation 7:15        237:l
    dear 222:10           defending 10:4       describe 102:22        destroying 94:22
    debt 33:24,25         define 39:5             123:20,25 124:2,6   destruction 94: 18
       38: 14,14,15,17,18 defined 173 :25         124:7,8 125: 15     details 154: 14 ,25    I
       97:8 99:10,11,12   definitely 71 :3,5   described 75:8            155:21,23
       99:12 142:14         205:9                 83:19               determine 138:25
       143:12,17 155:25   definition 172: 17    description 5: 13     determined 11 :24
       156:2 206:6,9,10      174:11               6:2 7: 1 132:5      developed 40:23
       214:24 215:5        degree 216:14        descriptions             203:19
       218:7                 224:20               195:14,15           device 105:9,12
     debtor 1:6 2:7        delete 233:8,9,10    design 39:8 67:25      devices 104: 16
       64:5,19,21 65:2,8   delivery 236: 13       67:25 68:20,21,22    diagonal 185:24
       218:5,6             dell 106:8             75:6 76:22 80:6      difference 68:2
     debtors 226:6,7       denied 119:22          85:20,23 86:16       different 38:3
     decide 131 :2         densa 146:11,13        87:3 88:13,16          42:14 88:22 99:18
     decided 140: 10         148:10               89: I 116: 16,25       141:13 144:22
     decision 85:7         denying 152:13         121:2 162:15           184:9 198:1 213:9
       141:25 169:3                               197:6 226:7            213:13 215:15,15


                                                                                  Page 10
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                           Main Document   Page 252 of 281


   [different - e]

      233:23               distinguishing         185:19 190:12           183:5 215:3,13,20
    differentiating          195: 13              191: 14 194:23         215:22,25
      195:16               distracting 73:12      195: 1 200:20         doubled 110:15
    difficult 57:24        distributed 111: 19    201 :4,8 208: 18      doug 18:1,3 76:25
      223:22,24 227:7        111 :20              210:23 217:11           80:16 121:6
    dilute 79: 16          distribution           224:5 225:17,19         210:23 211:11,14
    dimitrios 3:6 9: 11      127: 10              227:18 229:6,11       downfall 94: 13
      61 :25 136: 14       distributor 112: 10    229: 19 230:21        dr 33:19
      237:9                distributors           231 :3,20,24          draw 39:9 68:9
    dinner 152:22            111 :25              233:17                  71:3,5,7,10 73:5
    direct 9:24 116:6      district 1:2 2:2      documents 6:8            74:7,11,11,12 75:5
      135:7 164:9            8:19                  34:8,9 49: 11 52:8     75:9,10, 12, 13,15
    directed 11 :6         division 1:2 2:2        52: 10 53: 1,3,5,6     76:22 121 :2
    direction 82:23,25       8: 19                 53: 17 56:25 57: 1   drawing 71: 19,21
      87:4,4 240:10        divorce 33:13           59:2 64:1,4 91:16      74:10 152:21
    directions 89:16         104:5 192:11          101 :3 111 :4        drive 129:20,25
    directly 133:6         document 47: 19         112:20 122:9,17      due 24:13
      202:9,20               47:25 48: 16 49:4     123:7 125:8          dummy 18: 13,20
    director 21 :2 37:8      49:6,8,9 50:2,9,13    147:16,17 149:21     dun 6:17
      38:1,2,23 80:10        50:15 51:13,15,19     149:25 150:3,5       duties 235:24
       85:l 89:8,18,21       51:20 55:4,10,10      159:18 160:15,17     duty 159: 17
      90:2,4,6,9,12 92:9     55:19,20,21 56:8      185:24 188:12        dyslexic 197: 13
       95:12 108:24          56:12,13,14,15,20     208:3 209: 16                   e
       115:10 211:11,14      57:4,22 59:1,4      doing 14:22 23: 13     e 1:232:235:14
    disagreed 210:12         65:6,14 66:7,21,24    33:12 44:19 45:1       6:14,19 7:6,8,13
    disappointed             69:23 76:23 77: 1     47:17,18 58:17          15:23 19:25 20:10
       133:5 135:6           77:2,7 95:15,16       77: 18 80:4,23         20:12 32:4,5,11,11
    disclose 195:10           107:18 117:25        81 :9,25 82:2           32:14,14 86:17,21
    discovery 168:9           120:8,13 121 :3,8    88:1190:18 91:7         100:23,24,25
    discussion 118: 17        121: 10, 16,23,24     107:9 134:2,16,18      101 :4,8,8, 15, 16, 18
       158: 16                122:3,7,8,16,21,22    149:25 150:3           103:15 122:14
    discussions 117:25        123:5,9,13,14,18      154:24 164:12          131 :4,9,21,24
     dishonest 12:2,6,8       123:20 124:15,21      169:6 171:10           137:4,6,15 139:3
       125:19,20              125:5,6,15,15         186:4,5 223: 1         146:13 147:13
     displayed 183:15         128:17 133:17        225:3,4 231: 11         148:9,11,12,12
     dispute 188:6,8          138 :8 140: 1, 11  dollar 17: 10 20: 18      153:5 158:10,17
       189:6                  144:21,22 145:3      38:16 75:23 96:25       159:3,5,23 160:7,7
     disqualification         147:15,19 153:3      97:7,8 99:10            160:16,17,18
       10:2                   159:2,4,6 161:2       107:14,15,16
                                                                           169:21,22 171:2J
     disrespectful            169: 13,22 171 :22 dollars 146:2             172:1191:18
       88:15                  178:2,18,19,20        150:4 179:10           192: 17 193: 11
   L - - -- - ~ -
                                                                                       Page 11
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                            Main Document   Page 253 of 281


   [e - exhibit]

      207:4,4 210:22        employee 16:23          established 41 : 1      examined 10:22
      230:22,24 231 :2,3      17:3 75:18 79:4         42:3,8 189:17         example 202:5
      231:5,9,10,14,16        153:16 240:14         estate 10:15            exceptions 84: 17
      231:17,18,19          employees 53:22         estimate 30:4 35:2      exclusive 192:7,8
      232: l ,2,3,4,5,8,9     77:13,14,20 78:4,6      44:7 154:4            excuse 71 :4 84: 11
      232:14,21,21            78:7 79:5,25 81:5     et 8:18                   91 :4,8 207: 17
      233:1,8,9,10,11,21      82:4 84:12 86:13      euclid 4:8              excuses 91 :5
      233:22,24,25            86:19,22 87:2,9,15    evaluation 123:8        execute 50:20
      234:5 240:24            92:24 96:5,24         evaluator 123 :6        executed 239:8
    earlier 126: 8, 13         134:2,3,20 135:4     everybody 76:4          executive 92:20
      203:14205:15             135:11,24 150:22       90: 18 118: 11          95:8
      207:21 208:20           209: 13 226:6            122:2 126:2          executives 142: 17
      209:6 211:2           employment 17:2            134:17 152:21        exempt 145:11,15
    early 123:16            encourage 38:21         everybody's 95:14       exercise 119:25
      203:18 206:17         engage 151 :22          evidence 91 :3            221:17
    east 2:21 8:22          english 56:18              104":2,3,4 142:24    exhibit 5:14,16,18
    easy 132:23               57:23 223: 10, 17        169:5,7 182:6          5:20,22,24 6:3,7,8
      230:23                  225:14,15,18             185:8 218:19           6:11,14,15,17,19
    ed 103:9 196:12         enjoyable 77:21         ex 15:24 33:1             6:21,25 7:2,4,6,8
    edge 88:23 89:9         entered 187:5             34: 10,11 149:3         7:11,13,15,17 16:1
    editing 216:11          entire 72: 10              151:5,5 153:25         16:2,5 20: 1 43:3,4
    editor 216:6,12            132:19 225:12,13        192:25 203:19          43:7 47:25 48:1
    education 216: 13       entities 62: 1          exact 13:2 27:20          50:2,9,10,10 51 :19
      216:17 221 :23        entitled 218: 11           28:7 41 :20 44:4,6     51 :21 52:2,22
    effect 97:23            entries 189:20             46:6 90:25 126:4       55:2,6,21 56:21,24
    effort 88:1             entry 173 :24              126:11 154:3           56:24 57:5,11,16
    either 18:5 58:22       envelope 238:7             179:13 199:8           57:22 62:13 63:21
      58:22 71 :2,22        environment                222:7 234:9            69:3,4 76:7,8,13
       118:22139:11            79:24                 exactly 19:12 29:8       76:17 91:12,21,24
       140:24 171:5,14      episode 191 :23            36:23 41:16 44:1       95:6 107:21 109:7
      210:6,7 237:25        equipment 195:17           45:10 122:4 159:l       109:8 114:2,3,6,8
    electronic 231 :20         197: 16,22 198: 14      178:9 180:14            117:15,20 118:2
    electronically          equipments                 199:24 202:25           119:12,16,18
       108:7                   197:14                  203:17 205:13           120: 16, 17,22
    embarrass 57:20         erase 233:6                208:23 214:2            122:16 123:6
    embarrassing             erica 204:8               220:22 224:25           124:16,22 125:6
       82:16 169:25          especially 132:25         227:15 228:16           126:9 128:21,23
    embezzled 128:10         essential 89:5            233:7                   129:12,13 131:24
    embezzlement             essentially 89:20       examination 5:2           133: 13 138:8,9,14
       154:7                   135:23                  11: 1 203:10            140:12,15,17
                                                       210:19 211 :21          142:22 143 :2

                                                                                         Page 12
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY           Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                  Desc
                                Main Document   Page 254 of 281

   [exhibit - flow)
   -     144:15,24 153:7,8 extensively 155: 17                familiarity 118:2    finish 67:20
         169:17,20 180:3     extra 180:22                     family 34:5             102:21 137:10
         180:19 182:3        eyesight 197: 12                 fancy 145: 13           163: 14
         183:16 190:13,15                    f                far 70: 12 88:4      finished 48: 18
         190:18 191:15     l-f-a-b-r i-c - 39- :2
                                                _2_ 4_0_:9-   fashion 49:15,16        228:3
         194:3 195:21                                            205 1 3           fire 38:22 89:5,7
                                 41 :2,9,21 42: 18,23               : •
         198:21 200:21,24                                         t 27 :8             89:10 131:20
                                 43:18 44:12 45:19            faS
                                                                                      139:17 141:22,22
         205:16 207:20           45:2446:1163:14              fault 80:24
         208:15 210:21,24                                     f ebruary 197: 15    fired 15:25 16:8
                                 212:5,15
         218:3 223:15                                            198 4 16             98: 10 139: 13,15
                              fabrics 40:21,25                      = •
         225: 17 227:3                                        federal 35:20           139:16 141:5,10
                                 42:9,16 44:14
         228:6 231 :3,21                                         235 24               141:17,18
                                 79:11 162:5 163:8                  :
         232:7 233: 18                                        feeding 122:6        firing 139:21
                                 204 :5 205 : l ,3 ,5         feel 57: 19 78:8
         235:l                                                                        140:6
                                 212:2,12 213:1                  87:2              firm 8:24 9: l
       exhibits 5:12 6:1
         7: l                 facility 27 =17                 feels 88:14             55:16
                                 109:3
       exist 18:22 30: l 9    facing 138:24                   feet 28:4,5           first 22: 15 39:25
                                                                                      40:2 41:21 55:18
         67:11161:5,8,9       fact 11 :23 72:2                fell 74: 14
         191 :8                         :        :l           felt 137:13 209:10      62:7 70:10 71:15
                                 104 3 218 5
                                                                                      74:20 83:15 84:25
       existed 46:2 65:6      factories 206:7                 fight 61 :23
                                                                                       109: 13 110:5
         66:6 71: 8 90:24     facts 75:24 98:12               figure 224 : 10
         199:3 225: 19                                           229 5                 117:20 120:7,12
                                 110:17 142:23                       :
       existing 79:5                    :        :            file 24:12 180:22        171:25 174:11
                                  151 2 159 12
       exists 198:15                                             228 8                 189:8 192:13
                                  167:22                             =
       expansion 79: 15        factual 25:23                  filed 8:18 199:6         193:11 201:24
       expectation 33: 11      fail 87:5                         218:24                203:8,23 208:2,9
       expectations            failing 99 :9                  film 216:6,12            208:17 209:17
         84:16                 fails 97 :23                   films 216:11,11       fitting   88 :2
                                                                                    five 29:22,23 35:9
       expenses 110: 14        failure 97:21 99:5             finally 235 :20
          110:15150:12,13      failures 91:8 135:9            finances 206:1           93: 11 200:6, 10
          150:22 151:1         fair 49 :953 : 10              financial 20:15          238:16
       expensive 88:4             64:19 194:18                   34:5 155:25 156:6  th:   158:12
       experience 221 : 1         209:10                         156:11             Deming 129:20,25
       expertise 83: 1         fall 206:20                     financially 9:3         130:8
       explain 58:21                                             99 :ll 24o: 13     floor    30: 16 188:24
                               fallen 76:16
          110:14144:11         false 189:20                    financials 156:4        188:25 236:10,10
          147:5 176:24                                           156 10             florida 165:7
                               falsely 121:22                         =
          233:13               familiar 48:l 7                 find 88:19 158:7     flow 7:9 158:14,17
                                  lll:                         fine 26:16,2339:1       160:8 170:7
        explaining 203: 14                4175 :21
        explains 144:7                                           188:3 236:24          174:22
                                  200:24 226:5,6
                                                                 237:4,5

                                                                                                  Page 13
                                               Veritext Legal Solutions
                                                     866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31              Desc
                            Main Document   Page 255 of 281

   Ifocus - going)
    focus 88:11 89:15       fraud 72:17               gentleman's              120:6,7,12 121:19
       135:5                free 99:12 107:10           207:10                 121:19 131:4,8
    focusing 41 :5              107: 12,14            getting 27: 1 85:6        135:11139:25
       42:17 125:14         freely 53:3                 97:6,9    99:8          160:3,22 169:12
    folder 230:21            french 32:3,5               104:16 111:13,18       173:3 175:22
    follow 84:15 137:6       friend 152:20               157:5 174: 13          181: 11 190:2,3
       211:17,19                204:4                   228:2                   194:3 200:2 202:9
    followed 81 :2           friend's 152: 19         give     21 :21,24 ,25   202:20   203:7
    following 235:22            212:20                  22:12 26:14,25         211:9 223:8,9
    follows 10:23            front 20: 12 51 :24         27:4 30:3,4 33:22     226:23 235:6
       120: 14                  55:21 76:2 86:19         34: 1 35: 1 36:20     237:24
    force 49:4,6                92:2 117:16              40:7 43:8 44: 18     goals 79:14
    forced 50: 10               153:11 170:14            45:5,11 55:9 59:7 god 61:21
    foregoing 239:3             205:20                   61 :21 75:2,2        goes 88:21 102:8
       240:4,6,10            frustrating 125: 18         76:12 78:9 112:7       102: 10,14 105:7
    forget 41 :25 84:20      fuchs 33:1,19,19            120:20 127:9,l l       201: 13
       217:1 235:8              190:20,25 193:12         154:4 158:19         going 8:4 10:5
    forgive 33:24            full 16: 11,12,17,23        161:7 164:1,3          14:7,20 15:7,12
    form 204:18 231:5           17:3 20:1 94:17          170:8 179:5,19,21      21:23 33:11,13
       231:17 233:20            94:18,21                 199:7    200:3 201:5   34:20 43:2 44:3
     format 170: 10           funds 179: 14              201:7,19 202:1,5       45:1246:1155:2
       217:6,8,23 231:7,9       183:7,9                  206:7 215:8,8,9        57:18,21 72:22
       232:7                  funneling 140:9          given 13:16 90:13        73:7,8 81:22 84:6
     formed 203:16,17         funny 129:9                218:13,15 219:2        89:24 91: 16 96:23
       204:21,23                151:13,14,16           giving 19:22 42:22       103:25 104: 15
     former 226:6             further 210: 14            109:1 124:4 157:8      109:4 114:25
     forms 227:1                211:21 240:10,12         215:12 228:17          115:6,7 117:5
     forth 240:5              future 25:2091:13          233:23                 118:25 124:9,10
                                                       glass 136:5              131 :2, 12, 13
     forward 85:8           - -168:20
                                  -------1                                      134:10 136:11,14
        224:21                             g           global 144:12,12
     found 23:14 158:9      l - - - -= -- - - - - - 1     145: 10 146:4         138:7 141:12
                              game 119:2                       :                148:18 150:17,17
     foundation 91 : 14                                   177 23
                              garment 163: 14
                                                                                 151:20 153:2,2
        188:3                 garments 41:11           go 8 :l 4 ll:l 2
     founder 92:8                                                                157:1,24 166:2
                                 43 18 44 9 10 12         13:19 21:12,13
        95:12                      :        : ' '        22:l 25:15 26:14        167:15172:6,11
                                 97 :l 3 l ll:l3,l 8     28:2 33:14 50:7
     four 84:21 98:6                                                             179:8 180:2,4,7,8
                                 211:23 212:1,2,12
        99:1 196:21              214:11                   69:3,3 70:2 73:14      180: 15,18,25
     fourth 132:15,19                                     77 :9,984 :20          181: 18 182:9,17
                              gay 152:17,22,25
     frame 237: 19                                        89:20 91 :2 96 :8      184:2 186:1,10
                              general 78:7 202:l
     frankly 164:6                                        9 s: 13 lOO: 11        187:22 190:10
                              gentleman 207:6
                                 207:16                   102:2,3 113:25         193:10 194:23

                                                                                          Page 14
                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                           Main Document   Page 256 of 281

   {going - house]

      195:3,10 200:18      guys 148:19               head 141:23          highlighting
      203:3 209:1 210;7           h                    199:18               195:14 196:9
      218:2 219:18         ~ - -- - -- i             hear 45:11 132:23    highly 181: 17
                           h 32:4,5,11,11
      221:4,4,1 6 222:21   half 98 :6 99:2             203:12 237:13      hills 3:19
      224:8,14,15,21,22                                                   hillshore 18:13,25
                             143 :8,9                heard 18:25
      225:12 229:23        hand 43 :2 47: 19           145:16 148:4,6       19:10,15,20
      234:6 236:17          91:16119:7                 151:12 235:8         148: 18,20
      238:13                      :                  hearsay 14:14        hire 80:22 89:7,17
                             211 13
    good 8:4 50:6                                    heart 189:13           90:2,3 122: 1
                              nd       21 5
      77:2078:1290:17      ha ing         :            210:5                142:17
                             91:19 114:5
      90:17 121:20                                   held 8:21            hired 39:10 80:14
                           handwriting
      133:9 170:5,6,23                                                      80:16,17 122:11
                             48 : 12                 hell 145:12
      171:12,13 175:2      hanna 18:8 37 :2          help 93:5 107:10       124:4 125: 12,14
      209:22                                           107:13 135:13        125:25 138:22
                             38:21 46:23,25
    google 27:16                                       176:14 204:5         207:2,5,8
      223:10 224:16          47 :l,4 ,6•10 79:6        206:25 207:8       hold 20:24 44:3
                             80:14,18 92:20
      226:23 227:5,13        98:25 139:5,13,15        217:21              holding 64: l 0
    gotten 90:25                                                            90:11,12 123:5,17
                             139 :16, 18 141 :lO     helped 59:1
    gpsla 32:15                                                              129:9182:11
                             141 :18 170:l l,l 4       127:22 216:22
    grab 117:15                   :                  helping 156:16         209:4,4
                             215 7                                        holdings 1:12 2:14
    grammar 57:25          happen 14:7 37 :1           207:7
      58:2217:1226:17                                helps 216:23           2:20 3 :3 9: 13
                             75 19 2376
      226:18                    : '         :l       hereto 16:343:5        64:10
                             104:14 141:7
    grammars 216:23               :                    48:2 51:22 55:7    home 103:10,11
                             237 8
      2 l 6:24             happened 23 : 15            76: 18 91 :22,25      103:13 104:23
    grammatically                                      107:22 114:9          129:11
      57:25                  44:23,25 66:25            119: 13 128:24     homework 14:6
                             75:25 221 :2,2
    grant 4:15 8:24         happy 53 :24               129:14 138:10        25:17 26:1 99:21
    grave 130:23            harass 72 :22              140: 13 143:3         161 :7 168: 1,3,20
    gray 32:8               harassing 134:6            144: 16,25 153:9   homosexual 152:4
    great 56:18 87:8                                                      honest 84: 12
                              134:15 137:23            169:18 190:16
      138:19 179:4          harassment 136:9           191:16 195:22        87:15 132:20,22
    grounds 95:23           hard 86: 1688 :12          200:22239:6        hong 6:8
    growth 6:4              hate 72 :4 ,6            hey 73: 16,17        hope 138:19
    gubner 3:15             hats 77:14                 83:16              horrible 86:2
    guess 21 :2 48:23       haute 31 :6 32 :2,3      hi 138: 17           host 105: 10
      109:1,2 159:9                                                       hostile 82: 14
                              32 :4,5,7,9 ,l l, 22   highlight 195:3
    guessing 109: 1                                                       hour 46:11
                              32 :22 191 :23           197:23
    guy 107:4 181:2                                                       house 118:7 136:5
                              193 :l                 highlighted
      207:7                 hauteache 32:9,11          195:25 197:16         141:19 152:22
                                                                             212:20

                                                                                       Page 15
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31               Desc
                          Main Document   Page 257 of 281

   [hp - investment]

   hp 106:9,10 196:9         91:24 107:21          incorrect 209:7          interest 9:22,24
   hr 80:22,23 81:9           114:8 119:12         independent 80:22           17 :24 47 :22,24
     81 :25,25 82:2,2       . 128:23 129:13            138:21 141:4            51:1,3,5 218:8,9
     118:6,7,8,10,18          138:9 140:12         index 5:1 160:2,2           218:10,10,12,14
     119:24122:1,1            143:2 144:15,24      india 163: 10               218:16,18,19,20
     123:9,15 125:12          153:8 169:17         indicating 52: 18           218:25 219:2,6
     125:14 126:3             190: 15 191: 15          52:19 114:3 196:9    interested 9:3
     131: 11 138:20,21        195:21 200:21        indicted 154:7              155:15 240:13
     141:4                identified 30:9          individual 1: 10         interesting 54:22
   huh 26: 12 39:24           183:18 189:10            2:12 214:10,21          79:9 88:20
     42:5 50:17,19,22         197: 14              inexpensive 158:8        interfere 8: 11
     55:13 56:3 63:23     identify 31 : 16         information 25: 1        interference 8:9
     65:20,22 76:8            52:21 71:21              55:9 100:19          internal 80:23
     86:24 89:11              107:23 145:2             103: 13,20 104: 16      138:23
     114:24 115:2             201 :17                  108:6,7 109:5        international
     119:14 120:16        identifying 195: 1           110: IO 119: 1          49: 14 128:22
     129:8 135:17,19      illegal 66: 12, 13           172:17 199:16,16        129:3 147:1,6
     145:14 158:21        imagine 132:4,7              199:17 201:5,7,9      internet 127: 16,20
     162: 11 173:2,8      impeach 114:15               201:11,18 228:14      interpret 118:24
     182:22 187:11,14         114:18117:6              228: 16 232:6         interrupt 14: 18,20
     194:13 195:5         impeachment               informing 47:21          interrupting
     202:3211:12              114:20                inherit 38:18              147:24
     217:16 236:23        implemented               initialed 239:5          interview 118: 10
   human 73:9                 158:12                ink 239:5                interviewed 122:2
   hundred 97:15,17        import     94:2          inputs 166:21              124:5
   husband 15:24           improve 135:13           insert 60:22 62:6        introduce 47:10
     33:1,5,16,18 34:10 incapable 170:13            inside 28:11             introduced 46:16
     34: 11 58: 1,3,22,25 include 161:23               143:25                  46:20,23,25 47:1,4
     59:5 103:4,5             164:6 169:23          install 103:7,9             120:7,12 153:24
      152:3, 14, 15,23,25      178:12 183:2         installed 103:3             153:25 203:20
      192:25 216:3             189:8                instruct 25:13             204:3
     217:21 226:24         includes 52:2               35:24                 invest 34:3
   1------~
                               103:13               instructing 168:16       invested 36:12
                           including 76:2              168:18                  75:17
   idea 47: 16 129:6
                           inclusive 1: 13 2: 15    instruction 7 :20        investment 18: 13
      156:3 174:25
                           incompetence              insult 136: 11             18:25 19: 10, 15
      175: 14 177:22
                               122:8,17,18           insulting 37: 18           33:23 34:2,4,12
      202:1
                               124:21 138:3          insurance 150:17           148:19 175:25
   ideas 89:9
                           incompetent               intellectual 39:6,7        176:4 177: 1
   identification 16:2
                               125:11187:l             47:13 115:16             206:21
      43:448:151:21
      55:6 76:17 91:21
                                                                                              -
                                                                                         Page 16
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                          Main Document   Page 258 of 281

   (investor - know]

   investor 33:4,10          113:21129:17           john 18:8 37:2     keeps 78: 11 81 :4
      34:6 75:21 142:2       161:11 162:23            38:20 46:23,25     81:15 85:5
   investors 206: 12         163:2,3,5,22,23          47:1,4,6,10 79:6 kept 163:12
      206:16 207:1           193:5,6 204: 18,23        80:14,17 82:6,12  165:24
      215:12,19,24          212: 1, 1, l 1, 11,23      82:20,22 83:6,7 kim 6:823:15
   invited 152:21           212:25                     84:7, 10, 18,20,21109:18,22 153:15
   invoices 11 l :24      jen's 204:25                 84:23 87: 12 92:20153: 18 157:23
      112:3,5,6 202:4,9 jene 1:17 2:19 5:3             95:2,8 97:25    kind 58:3 105:24
   invoke 193:14            5:22 8:16 9:16,20          98:25 108:21      181 :2
   involved 23: 18           10: 1,21 31: 18, 18       131:11,17 139:5 kinds 180:22
      88:9 97:23 111: 10     31: 19 32: 16,21          139:13,15,16,18 knew 39:19 40:2
      191:23,25 193:23       39:22,22 40:22            141:18,22 170:11  40:14,17,24 41:14
      206:23                45:15,19,23,25             170:14 215:7      47: 12 54: 14,20
   involvement 110:8        46:4 83:7,8,9,12        joined 39:15 54:18   154:20 203:15
      201:3                  84:25 85: 10,12,14        220:25          know 14:1,1 15:9
   ip 39:3,5 128:8           85: 17, 18 86: 12,16   joke 152:21,25       15:18 18:12,23
   ipad 196:6                87:6,8 89:10           jspp 31:20           19: 12, 15,17, 19,20
   irrelevant 14: 14         113:6,21114:7          july 140:20 142:18   19:22,23,23 20:6
      206:3                  117:22 129:17             142:21 143:6      20:13,14 21:15
   issue 59:24 60: 17        161:11 162:23             144:8 177: 14     22:11,14 23:19
      61:23 62:5             163:2,2,5,16, 18,18    june 6:19 7:6,13     24:14,15,19,21
   issues 80:23 133:7        163: 19,20,22,22          140:21,22 153:13  25:2 26:17,24
       158:18 162:17         190:20,25 193:5,6         158:10 160:18     27:7,20 28:1,6,6
       197:9                 204: 18,23 ,25            177: 12, 13       32:20 35:13,14
    item 71 :8 89:24,25      210:21 212:1,1,11       jury 131:2,3        39:6 40:5 41:16
      201:25                 212:11,23,25                     k          41:20,23,23 42:21
    items 43:20 70:3,6       238:15 239:2,13                             44:1 46:21 47:6
                                                    k 144:12,14
       116:12             jenne 82:7,22                                  50:3,12,13,14
   1 - - - -- - - - - - J                           kaiser 153:24
               j             84: 10 86: 13 89:5                          51:25 52:11,12
                                                      154:6 156:15
                             89:7,16 90:1                                58:13 61:22 65:17
   january 43: 17,25                                  157:8
                          jessica 3: 16 10: 13                           66: 13 68:2 69: 1
      44:9,11 79:3                                  kata 144: 12
                             202:22 203:3,7                              69:21 70:12,13,14
      80: 13 98:2,4                                   145: 10 146:3
                             211:18 238:11                               70:15 71:14,17,20
       152:10 177:11,12                               177:23 179:25
                          job 1:24 15:25                                 71 :23,25 72:2,3
       194:19 197:14                                  183:5
                              16:7, 10,11,12,20                          73:3 74:7,21,22
       198:3,15                                     kathleen 1:23 2:23
                              16:22 17:2,4,5,6                           77:16,18 78:3,9,10
    jbagdanov 3:21                                    240:24
                             20:1 76:3 90:18                             78:13,18,19 80:17
    jeans 205:2                                     kathy 9:1
                             90:18 134:16,18                             83 :8, 11 84:4
    jen 31:18,18,19                                 keep 73:7,14
                              155:4 186:17,18                            85:23 86:25 91:10
       32: 16,21 39:22,22                             136:13 167:11,11
                           joel 153:24 154:6                             93:4 97:6 98:5,21
       40:22 45:15,19,23                              167:12 192:22
                              156:13,15 157:8                            99:9, 13 100: 18
       45:25 46:4 113:6                               218:1 231:6

                                                                                     Page 17
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31               Desc
                             Main Document   Page 259 of 281


   [know - letter]

      101:20 102:12,13         190: 1 191 :24          lack 80:2             lawyers 36:5,7,10
      103:2,24 104:5,11        192:22 193:1,15         ladies 203:7             58:22,24 59: 1
      104:25 105:5,11          195: 18,24 198: 15      lady 21:3                178:2,3 182: 11
      105:18,20 106:7,9        199:19 201:1,2,14       language 53:6            192:10,11    220:8,9
      106:11,11,17,21          20 l : 16 203: 17, 18   languages 226: 13        220:11 227:1,4
      106:23 107: 18           204: l, 12, 17             235:19                234:11,14
      108:12,16,25             205: 12 207:6           laptop 101 :23,24     ldt 3:5
      109:3,24,25 110:7        209:23 212:4,14             102:5,8,8, 19     ldtconsulting 3: 11
      110: 16,20 111 : 11      212:21 213:4,20             103: 16,22 104: 1 lead 83:3 122: 13
      112:12113:23             213:24 214:6,14             104:14,23 230:18     139:11,24140:24
      119:16,18,24             214:17,19,20               230:20 233: 1      leadership 77: 17
      121:25 124:24            216:16 218:21           tarry 1:72:93:13         77:21 78:8,10,11
      125: 1,2,3,9, 10, 10     221:14 222:9,15             8:17 10:14           78: 13, 19, 19,20,22
      125:14 126:17            226:14 228:16           late 138:22 185:5        79:7,13 80:2 82:6
      127: 13 129:24,25        230:4 231 :22            laughing 73:3,11        82:22 84:10 88:15
      130: 1,4,4,6,7,9, 19     233 :5,7, 13, 16, 17        73:14             leading 207:24
      130:20,24,25             233:25 234:23            launches 88:22          209:9,20 210:4
      131:5,6,18,18            237:9 238:1              launder 151 :8       leads 80:3
      132:8 134: 1            knowing 119:22            laundering 151 :25 leave 22:4
      13 5:22,23 ,25            175:18                  law 3:7,17 4:7        lee 18:3 76:25
      136:4 137:16,16         knowledge 61 : 1             34:5 216:17,18,19    80:16 82:5 93:11
      139: 14, 15, 16,24       70: 13 178:4                224:20               121:7 210:23
      142:10 147:11           known 130:10              lawstudios 4:5        left 93:16 96:4,6
      148:22,23,24              153:18 190:20           lawsuit 23:4 54:15      96:20 98:9 153:25
      154:9, 12, 14,15,16     knows 85: 14,19           lawsuits 35: 11          172:2,5,6,10 199:6
      154:25,25 155:5           147:9,11,12             lawyer 12:20             199:7,8,9,21
       155:10 156:13,21       korean 223:9,21              22:10,18 25:8,9    legal 18:16 19:14
       157:10,22 160:11         224:14,15,17               35:14 47:21 55:14    24:21 49:11,17
       160: 15,19,21            225:1,14,16,18             55:14,15 59:4        58:13 61:16 69:19
       162:3,7 164:8,12         226:22 227: 14             129:23 159:15,16     93:24 100:7
       165: 10,22 170:8       kring 227:20,22              169:1,10 179:22       139:20 162:16
       170:21 171:7             228:6,8,12                  179:23 191 :24       165: 17 192:2,4
       173:12,13,24           kristhea 93:9                 192:1,7,9 193:8     223:23 224:18,18
       174: 12, 16,20         kuo 18:6,7                   216:3 220:10,12       226:25 227: 17
       175:1,20 176:12        kyu 6:8                      220:13,14,15          238:16
       176: 13 177: 17,20                I                 221 :25 222:2,3    legally    19: 12, 13
       177:21 178:18,19                                    229:15 232:6,10       154:17
                              l 32:14
       178:25 179:3,3,12                                   232:23 233: 19     lengthy 118:10
                              I.a. 5: 16 214: 8
       180:21,25 182:25                                    235:14,15          lesbian 152:3
                              la 26: 10, 11 27: 10
       186:2,3,17 188:2                                  lawyer's 129:22      letter 5: 18 7: 11
                              label 89:l 213:12
       188:11189:24,25                                                           15:23

                                                                                            Page 18
                                          Veritext Legal Solutions
                                               866 299-5127
Case 6:16-bk-15889-SY          Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31               Desc
                               Main Document   Page 260 of 281

    (letterhead - mac)

     letterhead 109: 12         listening 127: 18         35:8 36:9 47:6,7      loses 88:11,13
     liability 1: 11, 13        listing 95: 14            103 :8,23,23          losing 20:2
        2:13,15                 literally 13 1: 14        107:24 153: 18, 19    loss 3 3 :6 171 : 18
     liar 114:21                litigation 60: 17         153:20,22,22          lost ·16:7,11,12
     license 5:20 52:3,4           167:21 213:11          190:19 192:1,15         20:l 104:4 237:1
        52:14,14 64:8,9,16      little 38: 17 63:8        192:21,22,25          lot 24:21 31:10,13      I
        64: 18,21,22 65: 1,8       157:5                  203:6 211:25            33:6,12 44:25
        66:3 67:8,11            live 130:17 152:3       longmont 129:21           49: 11 50:5 57:23
        205:17 206:19           lived 130:1,8             130:1,8,17              58:4,21 83:13
        207:21 208:3,10            212:19,20            look 13:2021:15           86:14 88:1 90:22
        208: 12,13, 14          lives 130:16 152:3        21: 17,18,23,24,25      97:23 .101:25
        209:5,7,18              living 211 :24            22:2 24:23 25:5         102:2 111:15
     licensed 65:10,12             212:3,7,10,15,18       25: 11 55:25 76:7       113:24 117:19
        66:22,22 67:4,7,9          212:19                 97:19 99:19             122:9,23,23
     licensing 50:20            Ile 1:5,11,12 2:6,13      120:15 124:8,12         131 : I 2, 13, 14
        54:2,7 57:2 67:5           2: 144:39:15           124:13 129:12           133:2 137:8,12
        228:19                     10:15 16:14 17:2       131:11144:18            142:14 143:10,11
     lie 130:22,24                 17:16,17,18 19:3,9     145:2 160:22            143: 11 146:8,8
     lied 222:10                   20:2,4,7,18 21 :7-     167:25 168: 11,11       149:3 150:21
     lieu 237:2                    22:17,23 24:24         168: 15, 15,24          163:11 199:21
     life 72:10                    25:6, 12 26:7          174:10 177:18           202:20 216:23
     liked 90:18 134:17            31:20,23 32:1,15       181:4,11,15             223:16 226:25
        134:21                     32: 15,22 36: 13       182:18,25 197:17        227:23 231 :8
     limited 1: 11, 13             37:5 64:10 75:18       210:21                lots 33:24 96:24
        2:13,15 142:11             95:16 96:23 98:1     looked 155:20             222:10
        145: 11,11,15              100:17,20 101:9        156:9,14 164:23       loud 63: 19
     line 7:2,4,21 35:14           I 09:23,24 111 :8      187:20 203:20         low 139: I
        35:23 58:16 60:15          128:22 129:3           209:16                lower 125:16
        63:20,24 88:23             164:11 188:15        looking 159: 1          lunch 117:7,10
        89:3 114:23                190:22,23 191: 1,8     177:7,19 180:21       lying 73:10 171:7
        144: 13 145:7              204:16 205:13          195:25 198:23,25      lynching 86:22,25
        146:4 172:18,21            214:14,24 215:1        204:4 206: 12,16      lynchings 86:23
        173:1,6,14,15,21        llc's 96:5 110:5          206:20,24 207: 1                m
        175:2,4,25 176: 19      Iles 31:25 32:6         looks 169:24 170:4
                                                                                m 207:4
        177:3,7 201:24          lip 3:15                  174:19 200:25
                                                                                ma'am 131:1
     lines 79:16 177:23         loan 64:5 209: 1        los 1:182:218:1
                                                                                mac 196:6,21
     list 69:4,13 70:2             210:7                  8:23 30: 16 188: 16
                                                                                 197:5 198:5
        199:9,13,14,23          located 8:22 189:3        236: 11
                                                                                 200: II 230: l 0, II
        200:3                   location 26: 13         lose 16:10,20,22
                                                                                 230: 13,14,15,18
     listen 23:3 130:5          long 32:2,23 33:9         17:1 38:11 61:24
                                                                                 230:18
        135:12                     33:21 34:25,25

                                                                                              Page 19
                                          Veritext Legal Solutions
                                               866 299-5127
Case 6:16-bk-15889-SY         Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31         Desc
                              Main Document   Page 261 of 281

    [machine - microphone)

     machine 102:18            malicious 62:8         200:21 205:16        means 36:23 38~
      102:22 106:12,13         man 33:3 124:9        market 127:20,20       50:14 58:14 60 8
      240:9                     207:13                127:21 150: 18        65:1771:14,15 6
     machines 102: 19          manage 36:24           213:13                71:17 86:25
     madam 182:2                38: 11               marketing 40: 18       173:24 235:4
     mail 5:14 6:14,19         managed 150:23         162:5                media 8:15238:15
      7:6,8,13 15:23           management 5:24       master 27:24,25       meet 46:22,22
      19:25 20:10,12            6:3 77:22 79:6        28:1                  84:15 161:24
      86: 17,21 100:23          87:10,11,12 92:5     master's 216:14        222:20
      100:24,25 103:15          94: 17 108: 19       match 79:12           meeting 75:6
      122:14 131:4,9,21        manager 83:2          material 166:24        118:8,9 123:14,15
      131:24 137:4,6,15         93:23,24 145:10       167:10 170:3          123:19 124:19
      139:3 147: 13            managers 77: 17        203:21                132:4,7 135: 17,20
      153:5 158:10,17          managing 4 7: 13      math 178:17            142:9 171:13
      159:3,5,23 160:7,7       manufactured          matter 8:17 70:16 meetings 38:20
      160: 16, 17, 18           111:13                186:22,25             123:21 126:6
      169:21,22 171 :25        manufacturer          mean 17:22,22          162: 16
      172: 1 191: 18            113:4,18,20 163:8     19:24 20:23 44: 17 meldy 80:23 81 :8
      192:17 193:11            manufacturers          49: 16 54:8,24        81 :24 139:4,6
      210:22 230:22,24          111 :24 113: 1        56:11,17 57:6         153:16
      231 :2,3,5,9, l 0, 14    manufacturing          58:8,10,12,20        member 18: 11,14
      231:16,17 232:1,2         113:15                59: 12,13,17,21,25    19:3,5 25:10,10,11
      232:3,4,5,8,21,21        mark 15:25 43:3        63:2164:2469:14       25: 11 32: 15 99:25
      233:1,8,11,21,22          55:2 70: 10 76: 11    91:4 92:13 102:10     100:2,3,3,5 142:6
      233:24,25 234:5           83:3,3,4,4 88:24      102:17 127:11      I  142:7 168:14
     mailed 231: 18,19          88:24,25,25,25        130:8 145:13,14       169:2
      232:9                     107:20 120: 19        145:15 162:2,3       members 17:20
     mails 10 l :4,8,8, 15      138:8 140:1,11        167:8 173:11          142:5
      101:16,18 232:14          144:21 180:15,18      174:5,6 175:12,13 mentioning
                                                                         1
      233:9,10                  191:13 200:20         179:l 186:6,7         160:17
     maintain 28: 19           marked 16:2 43 :4      192:23 193:3         met 20:14 40:4,4,5
     maintenance                47:25 48:1 51:19      198:7 205:12       I  46:3,13 47:1,4,6
      237:20                    51:21 55:6 76:17      209:22 220:23,23      47:12,17 81:3
     major 85:5 206: 10         91:21,24 107:21       220:24,24 223:23    I 113:21,23 192:24
     maker 39:3                 114:6,8 119:12        225:23 226: 13        203:22 204:6,20
     making 91 :4,8             122:16128:17,23       227:7 229:2           204:23 221:15
      93:6 140:8 142:9          129: 13 138:9         232:12                222:25
      170:6 182: 14,16          140:12 143:2         meaning 22:14         metro 152:23,24
      184:6 187:25              144:15,24 153:8       42:24 87:20        ' mic 76:15
      211 :5                    169:17 190:13,15      152:23               microphone 74:14
    ~ - - - - - ~ _19_1_:1_5_19_5_:2_1_ ~_ _ _ _ _ _ _101:25 111: 11                          J
                                                                                       Page 20
                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                           Main Document   Page 262 of 281

     [microphone - never)

      138:11 148:2            209:8                 84:9 85:7 89:16    nasty 86:18
      182:13 194:4           mistake 19:13          90:l 91:1 131:15     133:16
     microphones 8:7          45: 14 189:23,25      156:3 204:9 210:9  nature 152:13,15
      8:11                    190: 1 230:20         215:16             nearly 36:25 94:21
     middle 26: I 9          mode 21:9             moved 188:21        necessarily 148:24
      83:25                  models 88:2           moving 62:2           170:5 192:8 231 :6
     milestones 84: 15       monday l: 19 2:23     multiple 77: 13       231:17
     million 36:25            8: l
                                                1----------- necessary 12: 12
                                                    80:3 88:3
      38:11,14,18 75:17      money 12:3 23:8               D             64: 4 236:14
      75:2197:899:10          33:5,14 36: 12                           need 24:18 37:25
                                                 n 83:25 146:13
      142:21 143:5,8,10       97:14 127:25                               65:7 73:9,10 88:4
                                                   148:9,l l,12,12
      144:8,l l 145:18        128:10 140:9                               89: 1 104:2,3
                                                   152:20,20 207:4
      145:20,23 146:2,2       143:17 146:11,14                           107:13 127:3
                                                 nail 130:22
      146:4,5,7, 10, 19       146:25 147:6                               133: 10 137: 13
                                                 name 8:24 9: 11
      148:18 149:1,18         150:1,8 151 :8,24                          146:10 161:25
                                                   10: 13 18:2,5,7,8
      150:22,23 151 :1        154:6,21,22 155:2                          164:11,11183:11
                                                   31 :23,25 32: 1,2
      174:21 176:5,7,11       155:6,8 156: 1                             200:9 201:16,17
                                                   39:13,16,17 40:3
      176:19 177:24           157:9 163:16                               202:2211:19
                                                  40:25 42:12,17,19
      178:8 179: 10,25        165:24 166:4,22                            224:22
                                                   54:8, 13, 16, 17,20
     millions 150:3,4,4       177: 14,14,14,15                         needed 50:25 82:2
                                                  61:2 67:24 68:4,5
      150:4 183:5 215:3       178:5,9,10,12,14                           111 :5 229: 19
                                                   68:5,6,6,12, 14
      215:3,3,13, 13, 13      179: 1,9 180: 13                           234:3
                                                  69:14 70:16,17
      215:20,22,25            183:15 206:5,7,9                         needs 80: 1 85: IO
                                                   77:4,4 82:9 83:16
     mind 26:18 78:12         207:9 215:12                               162:3
                                                  83:16,18,24 84:3
      82:18 85:13,17         monies 183: 18                            negative 132:24
                                                  88:23 94:22
      91:13200:8             month 16:22                               negatively 88: 13
                                                   109: 14 117:22
     minimum 89:3             l 7: 10 44:7,25                          neither 240: 12
                                                   121:13,13 127:22
     minute 29: 15            97:7 107:14,16                           net 173:16 174:1,9
                                                   129:16 165:15
     minutes 35:9             126:2 172:16                               174:19,19
                                                   183:8 189:6,9,11
      142:8                   177:10 215:8                             never    12:6 20:14
                                                   189:18 204:15
     misbehaving             monthly 143:7,9                             25:7 29:11,13
                                                  205:10 207:8,10
      135:12                 months 37:5 45: 13                          33:4,4 39:8 48:22
                                                  207:11 213:14
     mischaracterizes         98:25 99:l 137:3                          65:6,12,12 66:6,22
                                                  214: 1,2,4,14, 14
      122:20 198:20           141:3,4 143:9                             67:6,6 72:16 77:6
                                                  223:25 240:16
     miscommunicati...       morale 139: 1                               83:13 84:2 91:4
                                                 named 207:6
      77:23                  morning 8:4                                95:8 102:13
                                                 names 42:14
     misleading 17:4          117:19 123:16                              103: 10 117:23
                                                 nancy 20:6,14
     misplaced 23 7: l        126:9                                      121: 16 123: 11, 12
                                                 narcicisstic 83:22
     missed 196:8            motion 10:1,6                               126:9,24 128:2,6
                                                 narcissistic 134:24
     misstates 98: 12        move 34: 18,20                              128: 13 134:9
                                                   135: l
      154: 10 167:22          38:4 47:8 49:20                            135:7 143:11

                                                                                    Page 21
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                        Main Document   Page 263 of 281


  1            A    It's more of a lecture.

  2            Q    It's a leading question; okay?
  3                 MR. SILVER:      A leading question is fine.
 4       BY MR. BILLER:

 5             Q   You committed fraud on Paula Thomas so you could
 6       get extra money from Stephan Choi; is that not right?

 7             A   No.

 8             Q   You, in fact, received $26,000, in a three-month

 9       period, from Stephan Choi, didn't you?

10             A   No.

11             Q   Where did you get it from?

12             A   Well, one, I don't know if it's true, what I got.

13       So I'm assuming your represent -- representation is true,
14       that Thomas Wylde paid me $26,000 in a three-month period.
15       It was based on invoices for legal work performed, that
16       the company paid me that money.

17            Q    Which company?

18            A    Thomas Wylde .

19            Q    Thomas Wylde wasn't formed .            It only had an
20      operating agreement , and it didn't have an officer, it
21      didn't have anybody there.

22            A    What period are you talking about?

23            Q    August, September, and October.
24            A    Of 20 . ..
25            Q    '14.


                                                                  Page 286

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31                Desc
                             Main Document   Page 264 of 281

    [okay - owner]

       76:22 77:9,12            162:25 163:7              230:2,9,20 231 :23    organization 6:7
       78:5 80:11,19,21         164:7,17,22               232:3,9,20,24           6: 15 96= 19 194: 15 I
       81: 10 82:5,13,21        165:10 166:21,24          233:1,11,17,20          194: 19
       83: 18 84:9,20           167:10,13,25              234:16,17 235:13      organizational 6:3
       86:12 87:1,14,25         169:8 170:6,23            235:15,17 236:24        92:5 194:12 211:4
       88:8,19 89: 14           171 : 1,22 172: 1, 15     237:5,12,17,22        orientation 174:14
       91: 19 93:8,16,22        172:21173:11,13           238:l,5               original 179:6
       95:1,3,5,17 96:8         173:23 174:4            old 44:24 87: 19          184:22 231 :20
       96:10,12 98:6,9,16       175:3,6,9, 10, 15,23      106:22                  234: 18,21,25
       98:24 99:18,18           176:10,13,21            older 199: 12             235:1,4 237:1,3,6
       100: 16 101 : 17,22      177:13,21 178:1,7       once 147:15               237:15,16,19
       102:19,21,24             178: 11 179:9             210:21                originated 129: 10 I
       l 03: 12,22,25           180: 15,18 181: 15      online 185:18           outcome 9:4
       104: 12,13,17            183:2,3 184:3,12        open 83:1 109:3         outflow 172:23
       105: 13,17,21            184:25 185:5,12         opening 127: 19           173:3
       106:12,14,16             186:12 187:10           operating 92: 16        outside 73: 15
       107:17 108:3,13          188:6 189:2,5,14          111: 12 164:23,25       80:20 82:2 93: 13
       109:2,7,11,22            189:16 190:2              165: I 190:25           93:13,14 118:10
       110:5,8 111: 1,23        191:2,5,13 192:10       operations 211 : 11       122: l 131: 11
       112:5,8, 14,22           192:13,19 193:21        opinion 85:25 91:2        159:16 163:7
       113:18114:15             194:1,22 195:6,8          97:22                 overage 80:7
       115:13,20116:4,9         195:14,17 196:2         opportunities 6:5       overhead 143:8,9
       118:14 120:6             196:12,24 197:2,8       opportunity 49:22         146:6,8 150: 14,15
       121:2,18 122:6,15        197:12 198:12,13          83:14                   150: 16 158:23
       123:2 124:17,17          198:17 199:3            opposed 20:2,3          overruling 37:7
       124:20 125:3             200: 1 202:7,22,24      oral 64:20,22,23        oversaw 226:9
       126:5,19 127:2           203:12,12,14              65:1,8,17 67:10       oversee 226:3
       129:2 130:5,7,13         204:18 205:15           order 51:19             overseeing 111 :22
       130: 17 131 :22,23       207:20 208:16             131 : 17 140: I, 11   owed 99:10
       136: 12 138:7            209:16 210:14             164:4 169:13          owes 218:6
       139:5,7,17 140:16        211:17212:7,10            181 :22 182: 1,4,7    owned 31: 10,13
       140:17 141:3,7,17        212:17,25 213:4           182:10 184:7,18         31:17,18 32:6,20
       142:3,5,18,20            213:24 214:5,16           184:20 185:8,12         32:21,22 33: 16,19
       143:15 144:11,20         214:24 215:7              185:23 186:14,15        47:14112:17
       145:18,19 147:14         216:3,21 218:5,18         187:3,5 191:14          127:14 147:8
       149:17 151:7,10          218:22,23 219:3,7       ordered 131 : 18          218:12
       152:2,16,19 153:5        219:8 220:2 221:4         166:12                owner 17:15,17
       153: 15,18 154: 12       221 :6 224: 1, 14,14    orders 163 :25            18:11,1419:2,21
       154:20 155:1,5,10        225:2,25 226:8            164: 1,2 184:5          100:6,9113:1,2,4
       156:15,19 157:15         227:12 228:1,4,9        org 94:20 96:8            113:8 142:2
       158:10,14162:1,3         228:24 229:4,4, 18        211 :5

                                                                                             Page 23
                                         Veritext Legal Solutions
                                               866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31        Desc
                          Main Document   Page 265 of 281


    [owners - pdtwl
    r-- -- ----
      owners 18:9           216:7              I
                                               particular 35:25         171:4,6 203:15,18
    j ownership 219:15
      owns 17:13 112:16
                          lpamphlet 93:5
                           paper 28:14 167:1   !
                                                59:2 62:17 121:24
                                                 122:3,7123:17
                                                                       203:22 204:4,20
                                                                       204:23 205:5,13      I
      oxnard 3:18            167: 14,18 172:10   124:20 126:14         205:13 207:17
              p              177:18 221:8,12     182:4 232: 13         208:6 209: 13,17     !
      p 3:6 32:14,14
                            230:5              !
                                               particularly   51 : 14  210:11 211:23
      p.c. 4:5
                          !papers 58:4          97:24 122:2            212:2,5,7,12,16      !
                           paperwork 160:7 t parties 8: 13             213: 1,5, 7,8,9, 12
      p.m. 2:22 117: 12
                             178:13             240:14                 213:11214:6,10       l
        190:8,11 200:16
        200: 19 238: 14,18
                           paragraph 58: 16
                            62:15 132:15,19
                                               I
                                               partners 64:6,8
                                               party 9:2
                                                                        214:20 215: 11
                                                                        221: 15 222:20,25
      pacific 3:9
      pack 112: 11           133:3 226:4       I
                                               passion 88:12            228:25              l
                            235: 11            paste 217:3,5,7        paula's 87:20
        116: 18,21,24,25
                           paragraphs 217:9     225:20,25 226: I        131:3 155:9
      page 5:136:27:l
                             217:15            I226:10 227:12         pay 48:22 133: 10     !
        7:21 48:4,6,7,10
                           paris 47:4 152:5,7 paula I : 10 2: 12,20     142:16,17 155:9
        48:21 52:16,16
        55:25 58:16 63:19
                             152:9,16          I3:3 4:19 8:17 9:13      156: 16 162:6      1
                           park 1:17 2:19,21     10:9 18:8 24:23       202: 18 206:8
        63:22 77: 10,12
        78:5 79:10,13
                             5:3,22 8: 16,22    37:2,4 38:22 39:2 paying 17: 11 45:6        !
                            9: 16,21 10: 1,21   39: 19,22 40:4,4,5      161:24
        82:5,21 89:24
                             112:25 114:7       40:9,14,24 41 :9      payment 202: 15
        92:11 95:13
        109: 13 114: 13,23
                             147:2 163:16,18    42:9,15 43:17,19       202:18,19            !
                             163: 19,20 203:12  44: IO 45:20 46: I    payroll 150: 16
        144:18,19 145:2
                            238:15 239:2,13     46:5, 13, 16,20,22    pc I 06: I 230:9
        172:3,5 173:3,6,14
                           part 17:6 20:3,7     46:23,25 47:2,5,10 pcs 106:2,4 197:3
        173:15,16,17,18
                            20:19 21:5 32:15    47:14,22 48:24          197:10
        174: 11 175:22
                            33:22 34:1,12       49:25 50: I, 16,24    pdtw 1:52:67:15
        176:14,19 177:2,3
                            75:22 76:4,5        50:25 51 :4,4,8        39:20 40:10,11,15
        189:8 190:3 194:3
                            78:21 79:21,22      53: 12, 13,15,20,23    40:18 41:1 ,15,16
        210:25 224:13
                            93:5 96:25 108:23   54:15 61:l 62:6        41  :24 42:2,20
        235: 11
                             111 :6,10113:8     62:23 65:9 66:21       47:21,22 50:16,24
      pages l :25 82:6
                             118:4 132:18       70:7 71:3 73:5          51 :4,8 53:23
        84:21,21 107:23
                             146:23 150:6       78:23,25 90:24,25      55:16 61:9,11,20
        147:21 180:22
                             153:16182:15       91:9 92:9 95:2,3       62:4 64:9 65: 10
      paid 16:11,12,17
                             183:22 186:11      95:12 97:25 98:9       65: 13 66:4 67: IO
        16:23 20:15 33:15
                             195:25 214:21       104:11108:21,23       95:7,9,24 96:7
        38:15,16,17 48:24
                           partially 16:25       113:21 ,23 115:5       108:11 109:24
        75:23 97:6,8, IO
                           participates 10:7     116:11127:I0,22        111:7113:16
        143:11 162:14
                           participating         141 :17,22 147:9       115:10128:11
      palisades 3:9
                            35:20,21             154:1,8 155:17,20      150:21 154:7,13
      palliative 127:9,11
                                                 156:14,19 157:7        155:9,24 156:2,7
        147:3,7 15 I :24
    .____ _ _ _ _---l,.._ _ _ _ _ _...J. - - - - - - _ _ _ _ _ _ _ ____J



                                                                                  Page 24
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                            Main Document   Page 266 of 281

    [pdtw - please)

      156:10,17,19            151 :22 154:10          pen 221:8,9,10          137:17 139:11
      157:7,9 190:23          155:19 156:24           penal 11:25             140:24 141:5,24
      191:6 197:19            157:18 159:12,24        penalty 11 :22          150:5 204:7
      198:5, 19 199:4,22      160:20 161:3,6            12:13,19 236:16     personal 61 : l
     203:15,17 205:14         163:20 164:8              239:3                 97:22 100:20,21
     206:21 207:1             165:17 166:9,12         pending 164:2           101:15,16 103:19
     215:14,20,23             167:22 168:1,6,9        penny 144:8             197:2
    pdtw's 110:15             168:12,16,20            people 17 :22,24      personally 29:4
      156:4 206:1             170:16,25 171 :15         19:17 31:2 32:4       53 :20,23 60:3, 18
    peddie 4:5,6 5:8          172:3,7 174:7,9, 13       32:13,14 67:17,23     61 :3 100: 13
      9:14,14 13:23,25        176:14 178:20,23         76: 1 78:23 80:3       101:19 105:14
      14:3,5,11,15,19,23      179: l 180:2,5,21        93:12,15,20 94:10      146:15 149:15,15
      15:5,8,13,15 16:6       181 :2, 13, 17,21,25     94:12 97:24            149:16 183:7
      18:16 21:8 22:7         182:6,14 183:11           100:25 118:18         206:23 207:13,15
      22:24 23:1,3            183:20,24 184:1,5         132:25 133:1,l l      209:14 235:11
      24:25 25:13,16,19       184:9,13, 17,22,24        133:14 134:9        phone 35:7 36:3
      25:23,25 26:4           185:2,7,11,16,18          140:4 164:22,23       36:10
      29:12 34:13,15          185:21 186:2,8,10         165:5 182:10        phones 8:10
      35:16,19,24 37:11       186: 13,17, 19,22        222:10               photocopy 106: 12
      37:1843:944:12          186:25 187:2,5,20       perceived 88:3        photos 199:8
      55:15 61:15,18,25       187:25 188:3            percent 49: 10        phrase 59:20
      62:4 69:19 72:19        191:19 192:14            97:15,17 218:13      physical 105:8,12
      72:22 75:24 84: 1       193:10,13,17,21          218:15 219:2         physically 124:8
      86:5,10 87:22            193:23 194: 1          perfected 58:22         144:2,4
      90:15 91:12 92:11        195:9 196:10           perfectly 222:24      pick 8:8 112: 11
      94:23 95:6,11,19         197:20 198:20          perform 162: 13         234:2
      95:21,24 96:3,7,10      200:5,7 201:20          performed l 18:6      piece 167: 14,18
      96:12 97:1,16           202:25 203 :3           peril 182:8             177:18 221:7,11
      98:10,12 99:21          207:4 210:17,20         period 135: 12        pieces 89:3
      100:7 110: 17           211 : 16 221 : 10, 16     151:4 162:22        place 8:10,13
      122:20 125:16           221 : 19 222: 12,21       197:18 236:18,19      188:18 240:5
      127:4,7,13 128:3        223:l,4 224:5,8         perjury 11 :22,24     placed 240:7
      128:14 129:11           225:3,8 229:20,23         12:13,20 236:16     plaintiff l :8 2: 10
      130:3,7 132:10           232: IO 234:8, 11        239:3                 8:17 10:16
      133: 17 134:4,6, 12      234:14,17,23           person 15 :20         plastic 28: 17
      134: 15,25 136:7 ,9      235:3, 18 236:3,5        20:13,13 21:1,4     play 119:2
      136:13,17,19             236: 17,21,23            24:4 35:6 61:23     please 8:7,9 9:8
      137:23 138: 1            237:4,9,13,23            71 :21 89:19,22        10: 18 13:21 16:5
       139:20 140:3            238:3                    92:8 93:16 122:10     26:25 27:2,4 37:9
       142:23 148: 10        peers 131:3                122: 12 134: 1        43:7 45:4 48:7
       150:24 151:2,18                                  136:16,23,24          61:21 63:13 64:13    I

                                                                                        Page 25
                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31       Desc
                            Main Document   Page 267 of 281

    [please - property)

       67:20 73: 13 74:2     pr 93:23                229:21            product 162:18,19
       74:24 98:19           precisely 119: 1      privileged 25: 1      163:12,13 165:4,8
       107:25 110: 14        predictable 77 :20    probably 34: 10       165: 10, 15,20
       117:13,15,17          premises 109:23        36:18 43:23 45:16    170: 14 180:25
       125:17 142:22         prepare 111 :5         46:6 58:3 103:21   production 85: 14
       145:2 148:2             178:19                104:3 129:22        85:19 89:17 90:1
       149: 12 157: 14       prepared 52:10,12      217 :22,23 223 :20   159: 18 160: 15
       160:1,2 172:4           55:l,3 110:10        227:11 231:22      productivity
       179:24 182: 13          131: 17 171 :23      232:8 233:22,25      139:2
       183:23190:11            178:2 236:1         problem 20: 15      products 128:1
       200: 14, 19 210:24    preparing 110:9         184:2,12,15 188:2   165:25
       211:9 218:3 221:8     presence 36:7         problems 54:6       professional 93: 14
       222:24 223:3          present 4: 17 9:5       81:1190:23133:7     93: 14 123:6,9
       224: 13 231: 11         85:9                  138:23 155:25     professionals
     plenty 136:3            presentation 5 :24      157:5               76: 14,21 120:23
       137:15 147:19         presented 118:7       procedure 235:25      120:25
     pocket 97: 14             118:20               235:25             profit 171 : 18
     point 42:3 92:25        preserved 143:24      proceeding 9:8,12 projected 174:24
       230:2                 pretend 66:7           9:18 10:16 62:8      176:25
     pointing 124: 15          231:9                219:12,18          projection 171: 16
       124:16 232:24         pretty 95:7 194:25    proceedings 104:5     178:21 210:23
     points 79: I2             209:21 213:3,4        219:8,10,16,17    projections 7:9
     poor 77:23 84: 11         227:24                240:4,6,8           158: 19,20,22,23
     portion 227:14          previous 12:2         process 11 : 14       170:6,8 171:14,18
       229:6                   108:19 114:4        produce 147:14,14     178:25
     position 20:3             143:10 178:15         159: 10, 14,23    prolonged 10:8
       38:13 80:11 90:11       204:9                 160:5,6,9, 16,25  promissory 6:25
       90: 12, 13 128:8      previously 54: 16       161:2 166:16        146:3 178:8
       141:8 142:16,16         67:3 146:6            170: 10 194:24    pronounced 32:3
       156:15 161:11,12      price 27: 11,12,13     204:5,5,6          proof 29:15 218:8
       161:18 164:13           79:12               produced 147:18       218:9, 10,12,13,16
       216:21                print 39:8,953:18       147:19,21 149:21    218:18,19,19,24
     positions 20:21,24        160: 1                149:24 159:25       219:5,6
     possible 138:25         printed 203 :21         160:21,22,23      proper 186:4
       158:11 206:24         prints 54:4 68:19       161:1166:6,8        222:24
       236:15                  69:5 203:19           167:20 170:15     properly 224:23
     potential 50:23         prior 203:15 240:7      229:22,24         property 39:6,7
     pouring 215 :2, 19      private 8:8 145: 11   producing 99: 14      47:13 70:17
       215:25                  145: 15               150:2 170:13        115:16 156:20
     power 141 :23           privilege 35: 13        216:11              157:8 218:20
                               74:1 193:11,13,14


                                                                                   Page 26
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                            Main Document   Page 268 of 281

    [proposal - received]

    proposal 211:7         237:l9                   91:14 114:14,17         reading 131 :25
    propose 235:22        putting 21 :20             117:2,4,5,20             133:11 139:10
    proposed 6:21          75:21 97: 13              118:24 119:4             140:23 180:5
      194:15 211:5,8        185:11                   122:5 125:21,24        reads 60: 15
    prosecute 157:7                                  196: 10 202:23           237:21
    prosecuted 154: 12 i - - - -2q_ __              203:4,5 210: 15         ready 90:14,16,17
      154:23 156:20       qualifications            211: 18, 18 222:22        195:24
      157:8                 132:8                   224:23 225:4            real 179:1
                          qualified 77: 16
    prosecutor 157:6                               quick 200:8              realistic 82:23
                          queen 141:19
    protect 104:2                                  quickbooks 7: 17         realizing 157: l
                          question 11 :6
    protected 68: 13                                 143: 16, 18,23,24      really 15:7 18:22
                            15:17 16:24 17:1
      68:25 69:5,12,18                               166:5,6,7, 16, 18,22     19:14 25:22,24
                            18:19 20:5,9
      70:3,6                                         179: 18 200:25           44:19,22 49:12
                           22: 19,20 25: 16
    protective 181 :21                              201:6                     55: 12 56: 17 57:20
                           29:2 37:2,21 42: 1
      181:25 182:7,10                              quite 17: l                58:5 76:7 80:24
                           44:20 49:18 57:21
      184:7, 18,20 I 85:8                          quote 38:23                83:13 95:10 96:15
                            60:6 67:20 74:2                           -
      185:12,23 186:14                                       r                112:16,18113:13
                            76:3 80:21 81:20
      186:15 187:3,5                                                          114:13 118:14
                            81 :22 83:3,3,4,4      r 152:20
    proud 181:1                                                               120: l 126:25
                            88:24,24,24,25,25      raise 207:8
    prove 34:8 86: 1                                                          129:7 131 :25
                            98:15,19 99:7          ran 146:18,19
      149:25 218:20                                                           132:2 135: 18
                            114:25 115:3,14          162:9
    provide 238:6                                                             137:14 143:20
                            116:5,6 119:1          read 12:1215:3,6
    providing 110:9                                                           147:5 151:13,14
                            120:5, 15,19,22          16:5 43:7,11
    proving 153:3                                                             162: 18 164: 1
                            121:6,15,18              48: 16 49:21,24
    ptdw 10:15                                                                166:10,10,11
                            125:25 128:15            57:14,16 60:20
    pte 145: 10 146:4                                                         169:2 182:9,12
                            132:11 134:14            63:15,16,16,17,18
    public 9:2 86:22                                                          197:5,12,21
                            136:7 137:10             63:19 64:13 74:2
      86:23,25 152:4                                                          198:25 209: 13
                            139: 17 147:22,23        74:3 77: 10, 12,25
      182:14,16 185:19                                                        223:22 237:25
                            147:25 148:1,1           78:15 80:24 81:17
    published 43:16                                                         reason 64: 15
                            156:12 157:13,14         81:19,23 83:14,14
      44:8                                                                    189:19,22 222:14
                            157:15,16,21             85:15 89:24 96:17
    pull 199: 17                                                            recall 13:3 205: 18
                            162:8 168:19             98: 19,20 114:25
    purchased 108: 14                                                         205:23 206:2
                            183:4 185:25             114:25 115:3
      108:15 196:15                                                         receipt 236:22,25
                            202:25 210:16            120:14 123:13
    purposes 30:23                                                          receive 12:10
                            215: 18, 18 221 : 19     132:15,17 137:7
      91:13 197:6                                                             55:23 145:21
                            227:25 229:4,9           137:11 138:14,16
    put 42:19 54:16                                                           201:18 202:4,11
                            231:14 232:20            139:7 157:13,16
      61:17117:15                                                             202:12
                          questions 14:16,24         157:17 169:25
      198: 11 209:3                                                         received 12: 18
                            18:19 23:5 25:25         178:17 185:16
      217:3,7 220: 18                                                         15:23 176:11,18
                            40:6 44:23 45:8          201:25 224:1,4
      232:7 236: 1O                                                           178:5,7,10,14
                            57:19 72:23,24           236: 13 239:3                                  I


                                                                                         Page 27
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31             Desc
                           Main Document   Page 269 of 281

   [received - request]

      179:14 180:13          65:16 66:23 68:18    18:2,4,7 24: 10           123:22,24,25
      183:4,7,8              70:8 82: 10,12       26:14 29:8,19,25          124: 1,3,6,8, 12, 13
    receiving 55: 19,20      84:18 85:21 87:6     30:2 32:21,23             124:13,14,15,16
      111 :24 112:2          88:6,17 102:22       33:6,9 35:5,22            124:18,18 126:3,4
      145:22 156:20          147:12 219:8,17      36:3,16,23,23             126:6 129:9 131:5
      157:7                refers 79: 18, 18 ,20  44:17,25 45:16,18         131:7,17,21 132:1
    recess 63: 11            80:8 83:6,7,11,12    46:6,21 47: 16,17         133: 13,16 136:2
       117:10 190:9        reflected 19:25        49:24   51:12,14,20       136:25 137:1,7,11
      200:17                 64:19                52:7 55:5,11,12,17        137:12 138:20
    recognize 48:20        refused 23: 16,20      56:8,22 57:8,9            200:25
       109:7,12,13         regard 60:16 82:l      59:2,11 74:25           reported l :23
       140: 15 170:3         207:20 223:18        75:l 118:5,16,17        reporter 2:24 9: 1
       189:12,14,18        regarding 11 : 13       124:13,18 126:4          10:18 16:3 43:5
    recognizes 140: 17        11:23 22:16 54:l     126:10,10,12             48:2 51:22 55:7
    recommended               116:11 118:2         130:12 148:24            76:18 91:18,20,22
       141:5                  119:21 122:8         149:l 154:3              91 :25 107:22
    record 8:5,14 9:7         123:8 124:21         155: 15,23,24            114:5,9 119:10,13
      63:9,12,17 74:3         158:17 205:16        156: l 158:25            120:11128:18,24
      98:20 117:8,11       registered 71 : 16      159:l 161:1              129:14 138:6,8,10
       120:9,13,14 131:8   registry 68:25          164:16,21179:13          140:13 143:l,3
       138:16 157:17       regulations 167: 15     179: 16 180: 12, 13      144:16,25 153:9
       179:17,18 181:19    reimbursement           183:8 188: 10            169:15,18 179:5
       182: 14 183:9,12      202:13                199:15,17,24             180:17 182:2
       183:22 184:4        relate 117:22           203:22 204:20            190:4,14,16
       190:7,11 200:13        201:9 212:18         205:7,10,14 207:6        191:16 195:22
       200:15,19 224:1     related 9:2 104: 17     207:7,10 208:9           200:22 235:23
       238:12,13 240:8        148: 14 208:25       210: 13 212:7            238:8 240:2
    recorded 8: 15         relates 13:7            213:23 217:25          reports 122:23
    recording 8: 12        relating 22:20,22       227:6                    123:4 124: 10
     records 21:7 22:16       50:5               remembered               represent 9: 12, 15
       24:23 25:6,12       relationship            118:15                   9:22 10:14 193:2
       26:6 27:18 28:8        152:14             remembering                193:3,12
       28: 18,20 97: 19     relative 240: 13       155:14                 representation
       99: 14,17,20         relevance 140:4      remotely 9:6               9:21194:18211:3
       156:10,14 168:25     relevant 87: 19      rent 150:16              represented 50:24
     red 31:1932:16           138:l              rented 27:18                193:6
       185:24               reliable 194:25      repeat 20:5              representing 9:20
     refer 52:20 67:24      relieved 23 5 :23    replace 148: 18,20          10:l 50:16 55:16
       67:25 68:17          relying 195: l         153:16                       193:1,lt J
     referring 12 :21,22    remember 13:2,10 report 6:17 7:17                 request 6:22
        16:15 20:10,12        13:12,13,15,19
                                                     _____
                                                   119:21,25 122:19
                                                                          __
                                                                     ____._
                                                                                159:18,21

                                                                                        Page 28
                                      Veritext Legal Solutions
                                           866 299•5127
     Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                             Main Document   Page 270 of 281

      ~---- - - --- - - - - - - ---
 1                 MR. PEDDIE:        Objection, relevance.
 2                 THE WITNESS:         I just thought that it was an
 3       instruction.
 4       BY MR. BILLER:
 5                 Q         And that's it; right?
 6                 A         Yes.
 7                 Q         Did you think it was a termination
 8       letter?
 9                 A         No.
10                 Q         Did you think Paula Thomas was being
11       threatened she was going to be terminated if her
12       behavior did not change?
13                 A         Not that I believe so.                It's an
14       instruction about function.
15                 Q         Right.      Thank you.            Now at some
16       point -- let me show you another e-mail.
17                           (Exhibit 70 was marked for
18                 identification by the Certified Shorthand
19                 Reporter and is attached hereto.)
20       BY MR. BILLER:
21                 Q         Please read Exhibit 70.
22                 A         (Witness complies.)
23                 Q         Why was the salaries cut by a third as
24       indicated in Exhibit 70?
25                 A         I believe it's because of the financial

                                                                        Page 88
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY        Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31              Desc
                             Main Document   Page 271 of 281

    [santos - share)

     santos 93:9              schneider 38:21           112:22 120:23,24      sells 102: 13
     sat 77:2 84:7 121:9        38:22                   120:25 127:2          semantics 235: 19
     saw 117:23123:12         schnider 46: 13, 16       129:16 135:8          send 232:3,4,21
       125:5 126:9              46: 19 47: 12,20        140:16 155:2            236:3 238:5
       208:20                   49:22 50:2, 16          156:11 169:11         sending 138:20
     saying 14:5 37:9           51:653:13 77:l          171 :20,24 172:2        231:10
       45:23 56:16 57:10        84:6 93:9 117:25        172:13,19,23          senior 94:3
       58:25 59:3 60:2,5        119:24 121:7            173:5,7,10 174:3      sensitive 8:8
       60:25 61 :2 65:9         123:7 131:19            174:13 175:8,9,10     sent 159:5,6 179:6
       65:11 66:1,1 71:9        136: 16, 17 208:8       175:24 176:2,6,8,9      232:23 236:2
       71:19 72:4 77:6          209:18                  176:21 177:13         sentence 60: 12,15
       81:10 82:8,10          schnider's 48:20          186:1 188:9             132:20 218:2
       83:9,10,11 84:2        schooling 223 :8          190:19 191:3,20       sentences 217:9,15
       90:7 99:9 101: 17      scream 133:15             194:16 195:4          separate 152:3
       108:13 121:15          screamer 86:20            198:22 20 I :23,23      197:25 209:2,3,4
       122: 15,22 123:7         133:25 135:24           208:2,17 211:7        separated 196:8
       123: 18 126:3,12         136:1                   217:22                separately 51 :9
       126:20 137:12          seal 181:20,23,24       seeing 118:5              143:24
       144:4,9 146:21           182:17 183:23         seek 15:12              september 5: 18
       152: 16 156: 17          184:4 186:3,9         seen 74:10,10 76:8        7:1147:2048:15
       157:6,9 159:20         sealed 181 :23            76:8,23 77:6 84:2       48:15 205:23
       164: 15 184:3,10         182:3 183 :24,25        84:3 120:5,16,17        208:10
       189: 12 192:22           184:11 185:13           121 :3, 16,23,24      seror 3: 15
       198:3 227:21,24          186: 1                  208:11,13 228:10      served 21:6
       229: 1 231: 19,23      sealing 184:6,8, 10     select 235: 10            160: 14
       232:9 233:25             184: 16               self 27:9, 11, 12, 13   server 101 : 11, 12
     says 43:15 63:24         season 213: 10            134: 11 238:6           101 : 13 103: 1, 12
       78:4,18 81:13          second 32:19            sell 43: 18 44: 10        103:19 104:1,15
       82:12 85:4,24            39:11 48:4,6,7,10       46:1,2 102:2            104:24 105:8
       89:6, 10,20,22 90:3      70:11 104:4 155:1       162:15 163:12,13        143:23,24 144:1,1
       95:12 96:18              181:13 188:24,25        163:16,18,19            144:7
       137: 15 139:4,6          236:9,10                165:14 211:23,25      service 21:9 93:13
       173: 14 175:6,24       section 12: l             212:1,5                 93:15
       177:11,19179:25        secured 6:25            selling 40:9,20,21      services 93: 14
       183:1,9 190:24         see 16:8,821:10           42:9 45:19,24         session 117: 19
       194:14 196:5             22:4,7 27:6 52:17       46:4 97:13 147:10       126:8,13
       197:16 198:7             69:6, 10, 12,21,25      150:18 165:4,8,19     set 87:4 164:10,18
     scanner 106:14             70:4 71:25 72:21        165:25 212:15           164:20,22 240:5
     scans 106: 15              74: 11 76: 13,20,20     213:1,5,18 214:7      sewing 162:4
     schedule 7: 15             80:24 92: 18,22         214: 16,20            share 114: 11
                                93:8 99:16 109:4

                                                                                          Page 30
                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY      Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31            Desc
                           Main Document   Page 272 of 281

    [shared - square]

    shared 141:13            52: 13 56:2,9,22,24     193:2                  92: 11,14 95: 11
    shareholders 18:9        71:8 144:19 145:3     six 141 :3,4             107:16 108:1
      19:7,7,16,18           145:5,7 149:12        size 27:20 28:7          109:8 113: 19
    shares 17:23             190: 19 237:7           215: 15                135:13 136:18
    ship 163:14              240:23                sizing 88:3              138: 12 144: 14
    shipping 30:21         signatures 52:21        skill 221 :23            151:12 163:22
      107:3,3 112:11         144:23                skills 142:11            173:17 190:18
    shocked 13 1:25        signed 9:25 13:15       skull 71:7               197:21 207:10
      133:23,24 134:2        13:17 47:19 50:7      skulls 71: l             208: 11, 13 230:20
    shoes 116:12             53:5 55:2 56:9, 11    sky 105:9              sounds 90:21 96:4
    short 175:1              64:15 149:14          small 80:5 85:3        source 104:4
    shortening 236: 18       206:20 207:21           89:3 96:15,15          194:24 195:10
    shorthand 2:24           208:18 222:1,3          162:14 205:3         sources 226: 1,2
      240: 1,9             significance 59: 19     smaller 27:21,24         227:13
    show 29:15 114:4       signing 51 : 13, 14       28:2,7 89:3          south 27:10
      114:20 128:16          52:7 56:8 67:4,8      smart 126:19,21        speak 14:4 15:20
      143: 16 153:2,2      signoff 202:13,14         156:23                 24:4 26:2,3 55:9
      169:12 179:8         signs 50:4 237:21       smell 82:16            speaking 14:5
      180:3,4,8 194:23     silent 86: 14           smith 103:9              120:10
    showed 84:7 208:9      silly 221: 17 224:8        196:13              speaks 24:5 131 :8
      217:22               similar 227: 19         sniderman 136: 18        133: 17 224:5
    showing 122: 16,17       228:5                    136: 19,20,22       special 37:25
      179:9                simons 1:7 2:9             138:21              specific 114:14,18
    shrink 89:2               3:13 8:17 10:14      sold 39:22 40:22         160:12 202:2
    sic 140:22 179:10      simple 17: 1 22: 19       40:25 41:7 42: 18    specifically 63 :20
    side 172:2,5,6,10         57:21 162:7            86:9113:6162:1         63:25 64:3 75:9
    sign 12: 13,19 13:3       222:20 225:24           162:15,23 205:5,7   speculation 97 :2
      13:4,16,18,21 15:3   simply 189: 12            212:12 214:11          157:19
       15:7,8 21:12 49:4   simultaneously          solutions 158: 11      speech 187:24
      49:6,9,25,25 50: 1      50:18                  238:17               spell 84:3 148:8
      50:3,3,4,7,11,20     singapore 145: 11       somebody 142:11          188:4 230:23
      53:3,11,12,14,15        145:15                 222:16 224:11          231:6 232:14,17
      56:13 65:7,7,14      single 57: 13 77: 10      229: 11 232:22       spelled 32:4 82:9
       159:19 177:23,24       144:19 156:1         someone's 85:25          117:23
       177:25 207:22          167:14,18 187:21     songwriter 68:8        spelling 32: 10
      208:4 236: 15        sir 132: 11 136:7       soon 212:25 213:3      spend 36:25
    signatory 186: 19         210: 17                213:4                  132:25 150:23
       186:21              sit 136:11              sorry 22:18 27:7,9     spending 149: 18
    signature 21: 10       sitting 76: 1 115:6       34:16 39:21 41:19    spent 146: 19
      48:8,21,22,23,25     situation 19: 14          44:4,24 45:10        square 102:25
      49:2 51:16 52:3         41:14 154:14           48:5 50:12 69:2
                                                                                        _J
                                                                                       Page 31
                                     Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                            Main Document   Page 273 of 281

   [stack - table]

    stack 185:24            stephen 18: l, 10      strategies 6:4        suggestions 88: 19
    staff 139:2               19:5,11,21 34:23     street 3:18 30:16       88:20 116:11
    stage 203: 18             35: l,20 36:4,6,15     167:7,7 188:16,23   suit 35:20
       206:17                 36:25 131: 19          189:3 236:9         suite 8:22
    stamp 52:18,21            138: 17 139:7        stressful 79:25       sunset 3:8
    stamped 92:14             140:7 142:l,5,7      strictly 118:24       support 82:25
    start 45:15 46:4          145:7 151:7          strike 38:5 47:8        139: 11 140:24
       73: 11 89: l 92:4      158:16 159:5           91:1 131:15 156:3   supported 78:8
       95:14 147:9            215:2,8                204:9 210:9         supporting 209:23
       192:13,19 213:1      steps 11 :25             215:16              supposed 15:6,11
       224:13               stick 148:20           structure 79:23         15:13,20 22:13
    started 32:25             181:18                 80:1,2 81:6 82:3      119:3 142:4
       39:25 40:2,14,18     stipulate 183:20         151 :5                145:13 159:19
       42:24 45: 19,23        186:9,10 193:22      structured 81 :4,15     182:18 184:25
       46: l, 1,2 98:2,5      236:18 237:22        struggle 134: 10        186:7
       145:21 196:19        stipulation 235:22     struggles 133: 12     sure 11:15 15:19
       212:23 213:17        stole 72: 14, 15       struggling 142: 15      16: 19 19: 1 22:6
    starting 63:20             146:23 154:6          149:8                 23:2 26:21 28:22
    starts 210:22           stolen 104:6,8         stuff 87: 19,20         48:7 49:15 52:l
    state 9:6,8 23 :4          156:20 157:7           111:11155:9,14       67:2184:2485:16
       130:15 239:9         stones 136:5,8            169:24 181:18        87:7,23 88:7
       240:2                stop 45:2,2,4 64:7       234:4                 89:23 90: 16 96: 17
    statement 57:6            73:10 122:6          subject 182:7           104:18 107:13
       182:25 183: 1           125:18 147:11          184:7 186:13         112:24 115:19
       187:21 189:9, 18        171 :7              submit 12:25            119:8 133:21
    statements 34:5         stopped 145:21         submitted 199:24        150:7 153:6
       181:4,5,12 182:24    storage 26:8,9,10        218:20                159:17,22 178:6,9
       183:2,15 187:10        27:9,11,11,12,13     submitting 219:12       179: 16 198:24
       187:12 188:7,14         27:17 28:19 29:4      227:18                199:16 224:19
       189:5,7,8,23            30:8,9 l 08:4       subpoena 124:9        surprised 237:13
    states 1:1 2:1             109:3 143:22        subpoenas 21:6        survey 90:23
    status 206: l              167:9               subscribed 240: 16    survive 210:8
    stay 53:19 141:15       store 27:18 196:7      substitute 60: 12     susan 93:9,10
       234:7                   198:7,9,12          substitution 9:25     swear 10:18
     steal 72: 16           stored 28:8 30:7       successful 78: 14     sy 1:5,7 2:7 9:19
     stealed 154:22            108:7               sudden 65:5 66:7                t
     stealing 72: 14        story 59:6,7             66:23               t 32:4,5,11 144:12
        127:25 128:7           220:21,23,25        sued 24:14,16,17
                                                                           144: 14
        154:13,20 155:2,5      222:20,25 223:25       136:4 155:18
                                                                         table 6:7 96: 18
        156: 16             straight 34:21            186:24
                                                                           194: 15


                                                                                       Page 32
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY          Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31           Desc
                               Main Document   Page 274 of 281

    [take - thomas]

     take 8: 13 13: 19          tax 6:8 23:12,13       term 58: 13 223:23      202: 15,19,20
       21:22 22:2 63:6            24:12 28:21,22,23 terminated 98: 10          204:6 218: 11
       75:20 85:8 94:16            109: 10 110:1,9,10 termination 140:7        220: l 224:9,20
       94: 17,21 96:22             111:5158:2,3,6,8 terms 202: 15, 18          226:22,24 232: 13
       97:20,21 99:21              167:15                202:19 209:18       think 28:3,22
       117:7 135:9 168:1        team 78:9 86:16          224:18                36:2138:1044:15
       181:12,16 190:4,6          88:13,16 133:5      testified 10:23          44:17 46:18 50: 10
     taken 2:20 8: 16           teams 202:13             46: 19 76:25 77: 1    53:9 54:11 58:14
       9:18 11:16,25            tech 31:8 113:15         121:7,8,22123:11      61:19 62:24 64:12
       75:16 240:4                113:22116:18,20        126:8 196: 13         64:18 66:12 68:4
    takes 91 :4 141: 15           116:24,25 147:1        205: 15 207:21        68:4 71 :2,15,16
    talented 90:6,8             technical 116:25         209:6 211 :2          75:25 76: 15 90:23
    talk 15:1120:8              tee 31:632:2,4,7,9 testify 84:6115:7           97:22 99:4 101:14
       22:9,9 23:3,6 35: 1        32:22,22 191 :23    testifying 240:7         105:6, 16, 17, 18, 19
       35:6 49:22 63:7            193:2               testimony 13:7           105: 19 106: 1,5
       73 :9, 19, 19,25 79:9   telephone 10: 12          94:12114:4,6          108:12 124:7
       82:3 95: 10 104: 19        27:14,15 136:23        115:5 116:17          125:7 126: 19,22
       105:21 128:5,7,9,9      telephonically            137:14 209:8          126:22 130:3
       128:11 161:6               3:16                   238:14 239:6          131:1 137:1,1,3,4
       164:5 200:9,12          tell 11 :17,18,20      text 86: 17,20           137:6,15 143:13 I
       207: 13 228:22             23:20 24:9,20       texting 27: 1,3          146:7 155:7,8
       231 :12                    35:12 41:20 58:7    thank 10:11,13,17        156:23 158:25
    talked 34:23 36:9             59:22 73:2 74:12       22:2 43:9 63:5        164:16 184:13,18
       77:2 121:9 126:2           74:24 75:4 77:12       70:1 147:20           186:13 193:10,23
       127:21,23 155:11           84:3 103:25            165:22 179:4          196:8 197: 13
    talking 14:2,10,22            107: 18 120:3          235:17 238:10         208: 13,22,25
       25:3 35: 16 44:9           130:22,25 149:12 thereof 240: 11             213:3,10,14 217:6
       62: 18 64:22,23            155:16 157:2,23     thief 136:12             217:12,21 220:8
       65:3 67:2 82:19            181:5 198:25        thing 54: 17 75:7       220: 10 227: 19
       82:20 95:9 96:4            212:21 220: 18,22      102:12 107:24        234:3 235: 18
       103:1 108:22               222:12,15 224:24       111:9137:17        third 70:11173:6
       117:1123:4,5               226:1,19 228:19        151 : 12 163 :22     213: 10
       162:22 172:8               229: 18,23 234:9       225:24 227:24      thomas 1: 10,11,12
       198:12,14 203:2            236:20              things 21:24 24:21      2:12,13,14,20 3:3
      208:15 213:17            telling 14:18 58:19       27:6 43:18 44:25     4:3,19 8:18 9:13
      216:25 217:8,10             90:5 95:21 99:15      49: 17 50:5,6         9:15 10:10 16:14
      226:4 231 : 11              104:12 156:9           57:24 75:8 77: 15     17:2,7,16,17,17
    talks 43: 17 78: 17           157:3 223:25           80:5 85:6,12          18:14 19:3,9 20:2
      96:7 211:10              ten 29:24,25 32:24        102:3 111:15         20:4,7,18,22 21:7
    task 80:4                     93:7 153:21            118:1 132:24         22:16,22 23:8,22
                                  162:10 192:15,24       133:14 135:21        24:23,24 25:6,12

                                                                                         Page 33
                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY          Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31              Desc
                               Main Document   Page 275 of 281

    [thomas - transcript]

      26:6 27:5,19 29:3           183:4 187:13,17          12: 18,22,24 13:2   today's 15:3
      29:5, 17 30:23              188:8,9,15 189:2,9       15:2,21 16:11,12      238:14
      36: 13,24 37:3,4,4          189:11190:22             16:17,23 17:3,6     told 23:24 24:3,5,7
      38:12,22 39:2,3,20          191:1,8 194:19          20:1,3,7,19 21:5       54:15,16 63:25
      39:23 40:3, 10, 11          196: 15 199:4           21: 17 22:2,4 32:2     64:3 65:9 74:7,20
      40:14,24 41:9,12           200:8,12 202:24          32:23 33:9,21          74:22,23 110:25
      41:24 42:9,12,14           203:15,22 204:16         34:23,25,25 36:9        117:4 155:12
      42:15,17,18,19             204:20 205:5,13          36:12 40:19 42:4        199:12 229:11
      43: 19 44: IO 45:20        205: 13 207: 18,22       43:19 45:7 46:9        230:3 233:9
      46: 1,5, 10, 14, 17,20     208:23 209: 17           47:6,7 49:21,24      top 92:8 96:18
      46:23 47:5,10,14           210:11 211:4,24          57:23 63: 10,13        109: 13 129: 17
      47:22 50:16,24,25          212:2,7,12 213:2,6       64: 17 74:20 75:5    topics 100: 11
      54:8,13,14 60:3,18         213:7,7,8,9, 12, 13      75:22 88:1 92:25     total 172:23 173:3
      61:1,6,7,11 62:23          213:17 214:1,2,7         96:25 103:8,23,23      238:15
      63:7 65:9 68: 14           214:10,15,16,19          117:9,12 133: 1      totally 88:22
      69: 12,14,17 70:7,7        214:20,22,24             135:13 150:6         track 165:24
      70:12,14,17,19             215:1,4,11,25            153:16,19 154:5        237:11
      73:5 75:18 78:20           220:13,14 221:15         162:22 186:16        trademark 39: 12
      78:22 91 :9 92:9           222:20,25 226: 15        190:8,11,19 191 :5     39:13 41:5 47:14
      94:14,22 95:12,15          236:6                    191:9 192:1,15,21      52:4, 13 54:7 58:7
      95:15 96:4,11,18         thomas's 43: 17            192:25 197:18          58:11,11,17,19
      96:23 97:24 98: 1          48:25                    199:4 200:16,19        59: 14, 16, 17, 18,23
      98:9 ,24,25 100: 16      thoroughly 126: 1          202: 18 203:25         59:24 60:1,7,10,13
      100:19 101:9,13          thought 46:22              206:2,4,7,8,17,19      60: 13, 14,22 61 :8
      103:13,20 104:17           53:18,23 54:13,18        209: 17 210:2,12       62:6,21 67:23
      105: 15, 16,24             62:10 65:4 66:14         211:25 223:16          68:3,4,5,13 70:2,6
      106:24 107:6               66:14 89:19 93:4         230:7,23 231 :9        205:17
      108:7,15,22 109:5          107:15 133:10            233:7 237: 18        trademarks 58: 12
      l 09:23,24,25              134:9 156:22             238:13,18 240:5        59:9 60:4,16,19
      110:5 111 :8               193:25 218:1          timeline 212:5            62:25 65: 10 66:4
      113:16115:10               227:23 237: IO        times 5:16 25:9           67:3,9 228:20
      127:11 141:17            thoughts 217: 14           74:8, 13,16,17, 18     229:1
      145:23 148: 12           threatening                74:19 75:1 90:3      trading I 13:5,10
      151:8 153:23               151:19                   137:2212:19            162:21,23 163:2,9
      154:8 157:7,24           three 21 :6 78 :23         214:8 235:9            163: 12,17
      165:4,8,14,19              90:3 93:15 97:24      tired 77:19 197:13      transcribed 240:9
      167:16 168:14,25           98:24 136:4           titles 145: 14          transcript 6: 12
      174:22,23 176: 10        throwing 151 :21        today 9: 15 10:4          12:11,19 13:4,17
      176:18 178:5,7,14        thrown 151 : 16            14:8 144:9 166:18      15:2 182:15 236:1
      179:9,11181:6,7          time 8:5 9:9,23           203:14 205:15           236:2,13,16 237:7
      181:10,11 182:24           11:3,9,13 12:16,17                              239:4


                                                                                            Page 34
                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31              Desc
                          Main Document   Page 276 of 281

   [transcription - veritext]

    transcription          65:25 66:5,10         uh 26:12 39:24          unrealistic 79: 15
      240:11               67: 1 119:3 125: 12    42:5 50:17,19,22       untrue 66: 19,20
    transfer 179:20        125 :20,21,23 ,25       55:13 56:3 63:23        66:21
    transferred 147:3      147:23 156:1           65 :20,22 89: 11       untruthful 53: 17 I
      148: 17              224:10 226:19           114:24 115:2            53:24 54:24,25
    transfers 183:3        229:5 231: 13           119:14129:8             66:16,18 67:14,15
    translate 223: 10    turn 8: 10 48:4,6,7       135:17,19 158:21      upset 53 :6,8 84:8       I
      223: 10,16 224: 16   82:5 114:13             162:11173:2,8           86:13,21
      226:23               180:25 210:24           182:22 187:11,14      use 54:22,23,25          I
    translates 88: 12    turnover 86: 15           194:13 195:5            58:17 59:18 60:1
    translation 227: 13 turns 33:12                202:3 211:12            62:6 66: 16 102:5
    translator 224: 17 tw 2:20 3:3 9:13            217: 16 236:23          103:16 106:23,24
      224:22 234:4         9:22 16: 13,14        unclear 78:6              113:18,20 182:8
    travel 101 :25         21:5,7 42:15          undersigned 240: 1        184:6 185:21
      102:2 150: 17        64:10 95:25 96:9      understand 12:5,7         192:10 195:15,16
    treatment 86: 14       165:4182:11             12:14,21 15:22          213: 11 231 : 17
    trouble 84:14 87:3     194:24 199:4            18:18,20 20:8         uses 107:2
      87:17 154:16,17      213:13 219:14          22: 12,13 24: 17,18    usually 13:16
      154:18 157:2       tw's 97:13                24: 19 27:7 29:2        49:25 59:18
    true 18:10,11        twice 84:22 89:20        32:1 39:21 41:3          164:11201:5,13
      38:25 64:7,11      two 30:12,1838:2         49:10,17,23 51:2         231 :7 232: 14
      66:15 77:3 97:15     42:14 82:6 84:21       51:11,12 56:14           233:14,14,15,22
      97: 17 12 1: 11      91:16 93:13,14         59:21 60:6 65:25       utility 150: 17
      146:23,25 147:3      97:7 104:20            67:15 161:20                     V
      151:7,10,24 152:2    105:21 106:2,16         165:12,16 185:7
                                                                         V  207:4
      152:5, 18 183:4      147: 17 149:24          185:10 220:4
                                                                         vague 15:17
      211 :3 215:9,11,14   151:4 165:7            224:19
                                                                           197:20 232:10,11
      222: l 225: 10, 11   178: 15 179:2         understanding
                                                                           235:3
      239:7                181:7,7,10 185:4       68:10
                                                                         value 195:2
    trust 178:3 192:9      188:21 198:1          unfair 54: 12, 13, 19
                                                                         vendome 207:3,9
    trustee 1:7 2:9        236:1,1,12             54:23 55: 1 62: 11
                                                                           207: 14,15
      3:13 10:15 199:10 type 28:18 57:7           62:15,20,24 63:2,4
                                                                         venice 211 :24
      199:13,15 200:4      106:6 167:10           66:1,5,12,14,15
                                                                           212:3,8, 10, 19,20
    truth 11 : 17, 18,20   196:24 20 I : 18,22    83:13
                                                                         verbal 65: 18, 19
      66: 14 157:2,3     typed 55:4,5            unfounded 91 : l
                                                                           66:3
    truthful 45: 11      typing 27:5,8           unintelligible
                                                                         verification
      53:9118:l 131:1      96:15                   128:15
                                                                           159:20
      236:15                       u             unit 8:15
                                                                                 188 12
    try 44:19            -------                 united 1:12:l           verify     :
                         u 32:4,5,11             units     :       :     veritext 8:21,25
    trying 32: 18 40:7                                   17 24 238 15
                         U.S. 8:18                                         9:1 238:16
      40:7 45:3,8 64:5


                                                                                        Page 35
                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31          Desc
                          Main Document   Page 277 of 281

    lverizon.net- work]

    I verizon.net   3: 11    84:13 87:16 90:19    weber 3:15              119:14 122:22
     versions 208 :20        95:17,18 99:16       wedding 152: 19         125:20 127: 14
     versus 8:17 158:23      100: 11 103:23       week 165:7 237:21       132: 13 134:5, 16
     video 8: 12, 15         109:2,2 114:4        weekend 138:19          135:1 136:8
     videographer 4: 13      123:25 124:7         weekends 97:9           148:14 151:20
       8:4,25 10:11,17       142:10 144:18        weeks 236: 1,2, 12      155:20 160:21
       63:9,12 74:14         179:5,6 180:8        went 144:8 146:25       165:19 167:23
       76: 15 107:25         181:20 183:21          155:17 212:25         170:17 171:1,16
       117:8,11,17120:9      185:21 186:2           213: 13 227:5         172:8 182:18
       138: 11 148:2         188:3 193:17,17      west 3:8,18 30:16       195:20 197:21
       182: 13 I 90:7,10     194:22195:17           188:15,23 189:3       198:22 206:4,16
       194:4 200: 13, 15     196: 17 199:20,23      236:9                207:5,25 209:10
       200:18 235:23        200:12 201:14,25      whatsoever             209:21 210:5
       238:12               202:1 203:24            110: 12              221:7232:12
     videotaped 1: 17       204:14,16 221:14      whereof 240:15         234:20,25 236:6,9
       2:19                 222:12,19 223:6       whispering 8:8         236:12,14 237:21
     violate 182: 10        224: 1,4,24 226:21    white 102:25           238:6 240: 15
     vision 141:14          234:7,8,9,12,13         177:9               witnesses 240:6
     voice 125: 16          236: 19 237: 19,23    wholesalers           woodland 3: 19
     volume 1:20 2: 19      237:24 238:3,4          111 :21             word 15:10 16:8
       5:4                 wanted 72:8,10         wipe 187:3             32:5 54:22,25,25
     volunteer 118:25        117:5 131:19         wire 147:3 148:17      57:10,11,13 59:20
     vp 211:10,13            148:20 197:25          149:15 179:20        65:17 66:16
     vs 1:9 2:11            230:3                   183:2                 195:15 231:8,24
               w           wants    10:5 168:14   wise 57:25             232:17 233:21,22
                           warning 185 :24        withdraw 147:25        234:5 235: 10
     wait 181: 13
                           waste 12:3               147:25 148:1        wording 221 :3
     waiting 85:7 98: 16
                           wasting 22:5 45:6       229:9                words 58:7,18
     waive 47:23 50:25
                            45:7                  withdrew 9:21          59:9,10,12 60:12
     waiver 50:15 57:3
                           watching 155:1         witness 5:2 10:19      60:22 176: 10
     waiving 51 :3,5
                           way 59:6,7 66:8          14:1 16:7 18:18      195:16 198:1
     walk 136:14
                            114:14,18119:2         21:10 22:5,8,11,18    217:9,10,17 222:7
     want 11: 12 12:3
                            155:8 166:18           22:25 23:2 25:2       224:18 234:19,22
       15:15 19:13,13
                            191:25 196:3           25:22 29:13 34:14     234:25 235:l,l,4
       23: 18,22 24: 19,20
                            206:24 210:7           34:16 35:18,22       work 18:23 51:8
       26:21 30:2,4
                            213:5 217:10           37: 13,24 69:21       67:17,25 77:21
       32:20 36: 19, 19
                            229:8,8 237:2,25       72:21 74:4 75:25      100:l,3 101:9
       44:18 45:11,11,14
                           we've 46: 11 93 :6      84:2 86:6 87:23       104:20,20 107:6
       48:6,16 57: 18
       63:7,15,16,16,17     174:25 189: 17         90:16 94:24 97:3      107: 11,13 109:22
                           wear 77:13              97:17 98:13,21        141:15 153:22
       73:2 74:22 75: 15
                                                   99:22 100:9           162:13 163:25
       78:10,1182:24

                                                                                   Page 36
                                     Veritext Legal Solutions
                                          866 299-5127
 Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31     Desc
                         Main Document   Page 278 of 281


 1              Q         Over 90.       Now, I'm going back to
 2    Exhibit 65 and ask you whether Exhibit 65, without any
 3    entries in 2015, is consistent with 72 where there is a
 4    capital account balance of $9,000,013 for Hillshore.
 5    Are those two documents consistent?
 6              MR. PEDDIE:       Objection, lacks foundation;
 7    assumes facts.
 8              THE WITNESS:        In numbers.            But again, there
 9    could be other account that supports this.
10    BY MR. BILLER:
11              Q         I understand.          But in purely numbers,
12    are they consistent?
13              A         Again, not in numbers.
14              Q         So can you explain the inconsistencies?
15              A         It could be on another account.
16              Q         I want to know if you have personal
17    knowledge of any facts that explain the
18    inconsistencies?
19              A         It could be in QuickBooks.               I don't
20    remember, but if it's in QuickBooks it would generate
21    the account.
22              Q         Okay.     I don't want you to think where
23    the inconsistency can be found.                 I want to know if you
24    have any personal knowledge of any facts that you know
25    about that can explain the inconsistency?

                                                                    Page 97
                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY       Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                            Main Document   Page 279 of 281

    (years - yoonsung)

     years 15:25 3 I: 11
       31: 14 32:24 44:3
       44:23,24 74:21,23
       93:7 97:7 98:7
       99:2 130:10
       147:17 149:24
       153:21 162:10
       178: 15 179:2
       185:5 188:21
       192: 15,23,24
     yell 73:11 133:15
     yelled 84: 14 87: 17
     yeller 86:20
       133:25 135:24
       136: 1
     yelling 73:7
     yells 86: 18
     yoonsung 93: 8
       107 :4 166:23




                                                                               Page 38
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 280 of 281



                         Federal Rules of Civil Procedure

                                         Rule 30



           (e) Review By the Witness; Changes.

           (1) Review; Statement of Changes . On request by the

           deponent or a party before the deposition is

           completed, the deponent must be allowed 30 days

           after being notified by the officer that the

           transcript or recording is available in which:

           {A)   to review the transcript or recording; and

           (B)   if there are changes in form or substance, to

           sign a statement listing the changes and the

           reasons for making them.

           (2) Changes Indicated in the Officer's Certificate.

           The officer must note in the certificate prescribed

           by Rule 30{f) (1)      whether a review was requested

           and, if so, must attach any changes the deponent

           makes during the 30-day period.




           DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

           ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

           THE ABOVE ROLES ARE CURRENT AS OF APRIL 1,

           2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

           OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 6:16-bk-15889-SY   Doc 396 Filed 10/28/19 Entered 10/28/19 12:31:31   Desc
                        Main Document   Page 281 of 281

                      VERITEXT LEGAL SOLUTIONS
            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

      Veritext Legal Solutions represents that the
      foregoing transcript is a true, correct and complete
      transcript of the colloquies, questions and answers
      as submitted by the court reporter. Veritext Legal
      Solutions further represents that the attached
      exhibits, if any, are true, correct and complete
      documents as submitted by the court reporter and/or
      attorneys in relation to this deposition and that
      the documents were processed in accordance with
      our litigation support and production standards.

      Veritext Legal Solutions is committed to maintaining
      the confidentiality of client and witness information,
      in accordance with the regulations promulgated under
      the Health Insurance Portability and Accountability
      Act (HIPAA), as amended with respect to protected
      health information and the Grarnrn-Leach-Bliley Act, as
      amended, with respect to Personally Identifiable
      Information (PII). Physical transcripts and exhibits
      are managed under strict facility and personnel access
      controls. Electronic files of documents are stored
      in encrypted form and are transmitted in an encrypted
      fashion to authenticated parties who are permitted to
      access the material. Our data is hosted in a Tier 4
      SSAE 16 certified facility.

      Veritext Legal Solutions complies with all federal and
      State regulations with respect to the provision of
      court reporting services, and maintains its neutrality
      and independence regardless of relationship or the
      financial outcome of any litigation. Veritext requires
      adherence to the foregoing professional and ethical
      standards from all of its subcontractors in their
      independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
